Name: Commission Regulation (EC) No 1035/96 of 8 May 1996 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  European construction
 Date Published: nan

 26. 6 . 96 EN Official Journal of the European Communities 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1035/96 of 8 May 1996 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Finland and Sweden to the European Union (3), as well as other measures adopted by the Council or by the Commission (4);  the need to align or clarify texts, in particular to take account of the Accession of Austria, Finland and Sweden ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statisti ­ cal nomenclature and on the Common Customs Tariff ( ! ), and in particular Articles 9 and 12 thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Whereas it is necessary to amend the combined nomenclature to take account of:  changes in requirements relating to statistics and commercial policy, in particular by virtue of Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the Euro ­ pean Community, as regards matters within its competence, of the agreements reached in the Uru ­ guay Round multilateral negotiations ( 1986-1994) (2) and Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the accession of Austria, Article 1 Without prejudice to Council Regulation (EC) No 344/96 of 26 February 1996 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomen ­ clature and on the Common Customs Tariff (5), Annex I to Regulation (EEC) No 2658/87 is amended in accordance with the Annexes to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1996. (3) OJ No L 334, 30. 12 . 1995 , p. 1 . (4) Incorporated in Annex I to this Regulation are amend ­ ments resulting from the adoption of the following mea ­ sure: Commission Regulation (EC) No 192/96 of 31 January 1996 (OJ No L 26 of 2 . 2 . 1996, p. 5). (5) OJ No L 49, 28.2 . 1996, p. 1 . (') OJ No L 256, 7.9 . 1987, p. 1 . (2) OJ No L 336, 23 . 12 . 1994, p. 1 . class="page"> 26 . 6 . 96 EN Official Journal of the European Communities 3 ANNEX I CHAPTERS 1 TO 24 class="page"> 26 . 6 . 96 EN Official Journal of the European Communities 5 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS Notes 1 . Any reference in this section to a particular genus or species of an animal, except where the context otherwise requires, includes a reference to the young of that genus or species . 2 . Except where the context otherwise requires , throughout the nomenclature any reference to 'dried' products also covers products which have been dehydrated, evaporated or freeze-dried . CHAPTER 1 LIVE ANIMALS Note 1 . This chapter covers all live animals except : (a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading No 0301 , 0306 or 0307 ; (b) cultures of micro-organisms and other products of heading No 3002 ; and (c) animals of heading No 9508 . CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0101 Live horses, asses, mules and hinnies :  Horses : 0101 11 00   Pure-bred breeding animals ( ! ) Free Free p/st 0101 19 Other : 0101 19 10 For slaughter (*) 11 2,7 p/st 0101 19 90    Other 23 15,8 p/st 0101 20  Asses, mules and hinnies : 0101 20 10   Asses 12 10,6 p/st 0101 20 90   Mules and hinnies 17 15 p/st 0102 Live bovine animals : 0102 10  Pure-bred breeding animals ( ! ) : 0102 10 10 Heifers (female bovines that have never calved) Free Free p/st 0102 10 30   Cows Free Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 6^ EN Official Journal of the European Communities 26 . 6 . 96 - Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0102 10 90 Other Free Free p/st 0102 90 - Other :   Domestic species : 0102 90 05    Of a weight not exceeding 80 kg 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net ( »)    Of a weight exceeding 80 kg but not exceeding 160 kg : 0102 90 21     For slaughter 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0102 90 29 Other 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net (') Of a weight exceeding 160 kg but not exceeding 300 kg : 0102 90 41     For slaughter 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0102 90 49 Other 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0    Of a weight exceeding 300 kg : Heifers (female bovines that have never calved) : 0102 90 51 For slaughter 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0102 90 59 Other 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0 )     Cows : 0102 90 61      For slaughter 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0102 90 69 Other 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0) Other : 0102 90 71 For slaughter 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0102 90 79      Other 16 + 145,4 14,1 + 128 p/st Ecu/ Ecu/ 100 kg/net 100 kg/net 0 0102 90 90 Other Free Free p/st ( ¢) WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 7 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0103 Live swine : \ 0103 10 00  Pure-bred breeding animals (') Free Free p/st  Other : 0103 91 Weighing less than 50 kg : I 0103 91 10    Domestic species 64,4 Ecu/ 100 kg/net 56,7 Ecu/ 100 kg/net p/st 0103 91 90    Other Free Free p/st 0103 92   Weighing 50 kg or more : Domestic species : 0103 9211 Sows having farrowed at least once, of a weight of not less than 160 kg 54,8 Ecu/ 100 kg/net 48,2 Ecu/ 100 kg/net p/st 0103 92 19 Other 64,4 Ecu/ 100 kg/net 56,7 Ecu/ 100 kg/net p/st 0103 92 90 Other Free Free p/st 0104 Live sheep and goats : l 0104 10  Sheep : l 0104 10 10   Pure-bred breeding animals i 1 ) Other : Free Free p/st 0104 10 30 Lambs (up to a year old) 125,8 Ecu/ 100 kg/net 110,7 Ecu/ 100 kg/net (2) p/st 0104 10 80    Other 125,8 Ecu/ 100 kg/net 110,7 Ecu/ 100 kg/net (2) p/st 0104 20  Goats : Il 0104 20 10   Pure-bred breeding animals (!) 5 4,4 p/st 0104 20 90 Other 125,8 Ecu/ 100 kg/net 110,7 Ecu/ 100 kg/net (2) p/st 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 010511 Fowls of the species Gallus domesticus :  Grandparent and parent female chicks : I 0105 11 11 _ _ _ _ Laying stocks 81 Ecu/ 1 000 p/st 71 Ecu/ 1 000 p/st p/st 0105 U 19 Other 81 Ecu/ 1 000 p/st 71 Ecu/ 1 000 p/st p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) WTO tariff quota : see Annex 7 . 8 EN Official Journal of the European Communities 26 . 6. 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Other : 0105 11 91     Laying stocks 81 Ecu/ 71 Ecu/ p/st ll 1 000 p/st 1 000 p/st 0105 11 99     Other 81 Ecu/ 71 Ecu/ p/st II\ 1 000 p/st 1 000 p/st 010512 00 Turkeys 237 Ecu/ 209 Ecu/ p/st II 1 000 p/st 1 000 p/st 0105 19 Other : l l 0105 19 20    Geese 237 Ecu/ 209 Ecu/ p/st ll 1 000 p/st 1 000 p/st 0105 19 90 Ducks and guinea fowls 81 Ecu/ 71 Ecu/ p/st ll 1 000 p/st 1 000 p/st \\ - Other : l 0105 92 00   Fowls of the species Gallus domesticas weighing not more than 2 000 g . . 32,7 Ecu/ 28,8 Ecu/ p/st II 100 kg/net 100 kg/net 01059300 Fowls of the species Gallus domesticus weighing more than 2 000 g . , . . 32,7 Ecu/ 28,8 Ecu/ p/st II 100 kg/net 100 kg/net 0105 99   Other : \ 0105 99 10    Ducks 50,5 Ecu/ 44,4 Ecu/ p/st ll 100 kg/net 100 kg/net 0105 99 20 Geese 49,4 Ecu/ 43,5 Ecu/ p/st ll 100 kg/net 100 kg/net 0105 99 30    Turkeys 37,2 Ecu/ 32,7 Ecu/ p/st ll 100 kg/net 100 kg/net l 0105 99 50 Guinea fowls 53,9 Ecu/ 47,4 Ecu/ p/st li\ 100 kg/net 100 kg/net 010600 Other live animals : l 0106 0010  Domestic rabbits 10 5,3  0106 00 20  Pigeons 12 8,8  0106 0090  Other Free Free  26. 6. 96 EN Official Journal of the European Communities 9 CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Note 1 . This chapter does not cover : (a) products of the kinds described in heading Nos 0201 to 0208 or 0210, unfit or unsuitable for human consumption ; (b) guts, bladders or stomachs of animals (heading No 0504) or animal blood (heading No 0511 or 3002); or (c) animal fat, other than products of heading No 0209 (Chapter 15). Additional notes 1 . A. The following expressions shall have the meanings hereunder assigned to them : (a) 'carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; 'carcase ' shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs; (b) 'half-carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubeic symphysis; 'half-carcase ' shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs; (c) 'compensated quarters ', for the purposes of subheadings 0201 20 20 and 0202 20 10 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib, or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting 'compensated quarters ' must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters). (d) 'unseparated forequarters ', for the purposes of subheadings 0201 20 30 and 0202 20 30 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank; 10 EN Official Journal of the European Communities 26 . 6 . 96 (e) 'separated forequarters ', for the purposes of subheadings 0201 20 30 and 0202 20 30 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank; (f) 'unseparated hindquarters ', for the purposes of subheadings 0201 20 50 and 0202 20 50 : the rear part of a carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of wliole or cut ribs, with or without the shank and with or without the thin flank; (g) 'separated hindquarters ', for the purposes of subheadings 0201 20 50 and 0202 20 50 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank; (h) 11 . 'crop ' and 'chuck and blade ' cuts, for the purposes of subheading 0202 30 50 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib; 22. 'brisket ' cut, for the purposes of subheading 0202 30 50 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph 1 A , only those attached to the backbone shall be taken into consideration . 2. A. The following expressions shall have the meanings hereunder assigned to them : (a) 'carcases or half-carcases ', for the purposes of subheadings 0203 11 10 and 0203 21 10 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through each cervical, dorsal, lumbar and sacral vertebra, through or along of the sternum and through the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands); (b) 'hams ' (legs), for the purposes of subheadings 0203 12 11 , 0203 22 11 , 0210 11 11 and 0210 11 31 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The ham (leg) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra; (c) fore-ends ', for the purposes of subheadings 0203 19 11, 0203 29 11 , 0210 19 30 and 0210 19 60 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra . The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles, (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column; (d) 'shoulders ', for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder; 26 . 6 . 96 EN Official Journal of the European Communities 11 (e) 'loins ', for the purposes of subheadings 0203 19 13, 0203 29 13, 0210 19 40 and 021019 70 : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column; (f) 'bellies ', for the purposes of subheadings 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19 : the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as 'streaky ', with or without bones, but with the rind and the subcutaneous fat; (g) 'bacon sides ', for the purposes of subheading 0210 19 10 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm; (h) 'spencers ', for the purposes of subheading 0210 19 10 : the bacon side without the ham, whether or not boned; (ij) 'three-quarter sides ', for the purposes of subheading 0210 19 20 : the bacon side without the fore-end, whether or not boned; (k) 'middles ', for the purposes of subheading 0210 19 20 : the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined in paragraph 2 A (f) fall within the same subheadings only if they contain rind and subcutaneous fat. If the cuts falling within subheadings 02101111 and 02101119 as well as 021011 31 , 021011 39, 0210 19 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2 A (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 A (b), (c) and (d) accordingly; in any case, these cuts or parts thereof shall contain bones . C. Subheadings 0206 30 31 , 0206 49 91 and 0210 90 39, shall include, in particular, heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues, and parts thereof. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium . The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads . The boneless meat of the fore-end (including the jowl) fall within subheading 0203 19 55, 0203 29 55, 0210 19 51 or 0210 19 81 as the case may be. D. For the purposes of subheadings 0209 00 11 and 0209 00 19, 'subcutaneous pig fat ' shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. Those subheadings also include subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheadings 0210 11 31 , 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as 'dried or smoked '. The nitrogen content shall be determined according to ISO method 937-1978. 12 EN Official Journal of the European Communities 26 . 6 . 96 3. A. For the purposes of heading No 0204, the following expressions shall have the meanings hereunder assigned to them : (a) 'carcases ', for the purposes of subheadings 0204 10, 0204 21 , 0204 30, 0204 41, 0204 5011 and 0204 50 51 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; (b) 'half-carcases ', for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41 , 0204 50 11 and 0204 50 51 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; (c) 'short-forequarters ' , for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone with a minimum offive and a maximum ofseven pairs of whole or cut ribs; (d) 'short-forequarters ', for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53 : the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum ofseven whole or cut ribs; (e) 'chines and/or best ends ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum of five lumbar vertebrae; the best ends when separated from the chines must include a minimum offive pairs of whole or cut ribs; (f) 'chine and/or best end ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney; the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separated from the chine must include a minimum offive whole or cut ribs; (g) 'legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis; (h) 'legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the half-carcase comprising all the bones and the leg cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis . B. In determining the number of whole or cut ribs referred to in paragraph 3 A , only those attached to the backbone shall be taken into consideration . 26 . 6 . 96 EN Official Journal of the European Communities 13 4. The following expressions shall have the meanings hereunder assigned to them : (a) 'poultry cuts, with bone in ', for the purposes of subheadings 0207 13 20 to 0207 13 60, 0207 26 20 to 0207 26 70, 0207 35 21 to 0207 35 63, 0207 14 20 to 0207 14 60, 0207 2 7 20 to 0207 27 70 and 0207 36 21 to 0207 36 63 : the cuts specified therein, including all bones. Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 0207 13 70, 0207 26 80, 020735 79, 0207 14 70 or 0207 36 79; (b) 'halves ', for the purposes of subheadings 0207 13 20, 0207 26 20, 0207 35 21 , 0207 35 23, 0207 35 25, 0207 14 20, 0207 27 20, 0207 36 21 , 0207 36 23 and 0207 36 25 : halves of poultry carcases, obtained by a longitudinal cut in a plane along the sternum and the backbone; (c) 'quarters ', for the purposes of subheadings 0207 13 20, 0207 26 20, 0207 35 21 , 0207 35 23, 0207 35 25, 0207 14 20, 0207 27 20, 0207 36 21 , 0207 36 23 and 0207 36 25 : leg quarters, or breast quarters, obtained by a transversal cut of a half; (d) 'whole wings, with or without tips ', for the purposes of subheadings 0207 13 30, 0207 26 30, 0207 35 31 , 0207 14 30, 0207 2 7 30 and 0207 36 31 : poultry cuts consisting of the humerus, radius and ulna, together with the surrounding musculature. The tip, including the carpal bones, may or may not have been removed. The cuts shall be made at the joints; (e) 'breasts ', for the purposes of subheadings 0207 13 50, 0207 26 50, 0207 35 51 , 0207 35 53, 0207 14 50, 0207 2 7 50, 0207 36 51 and 0207 36 53 : poultry cuts consisting of the sternum and the ribs, distributed on both sides of it, together with the surrounding musculature; (f) 'legs ', for the purposes of subheadings 0207 13 60, 0207 35 61 , 0207 35 63, 0207 14 60, 0207 36 61 and 0207 36 63 : poultry cuts consisting of the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (g) 'turkey drumsticks ', for the purposes of subheadings 020726 60 and 0207 2 7 60 : turkey cuts consisting of the tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (h) 'turkey legs, other than drumsticks ', for the purposes of subheadings 0207 26 70 and 0207 27 70 : turkey cuts consisting of the femur together with the surrounding musculature or of the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints; (ij) 'goose or duck paletots ', for the purposes of subheadings 0207 35 71 and 0207 36 71 : geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5 . The duty rate applicable to mixtures falling within this chapter shall be as follows : (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 14 I en 1 Official Journal of the European Communities 26 . 6 . 96 6. (a) Uncooked seasoned meats fall within Chapter 16. 'Seasoned meat ' shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Products falling within heading No 0210 to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has not changed their character. 7. For the purposes of heading No 0210, the terms 'meat and edible meat offal, salted, in brine ' mean meat and edible meat offal deeply and homogeneously impregnated with salt in all parts, having a total salt content of not less than 1,2 % by weight. Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 2 3 4 5 20 + 276,3 17,6 + 243,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 276,3 17,6 + 243,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 17,6 + 194,5 Ecu/ 100 kg/net 0 0201 0201 1000 0201 20 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 20 + 221,0 Ecu/ 100 kg/net Meat of bovine animals, fresh or chilled  Carcases and half-carcases  Other cuts with bone in : 'Compensated' quarters Unseparated or separated forequarters   Unseparated or separated hindquarters Other  Boneless Meat of bovine animals, frozen :  Carcases and half-carcases 20 + 331,5 17,6 + 291,7 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 414,4 17,6 + 364,7 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 474,0 17,6 + 417,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 0202 0202 10 00 20 + 276,3 17,6 + 243,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 (') WTO tariff quota : see Annex 7 . 26. 6 . 96 1 EN | Official Journal of the European Communities 15 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0202 20  Other cuts with bone in : 0202 20 10 'Compensated' quarters 20 + 276,3 17,6 + 243,1  Ecu/ Ecu/ 100 kg/net 100 kg/net 0) 0202 20 30 Unseparated or separated forequarters 20 + 221,0 17,6 + 194,5  Ecu/ Ecu/ 100 kg/net 100 kg/net (') 0202 20 50 Unseparated or separated hindquarters 20 + 345,4 17,6 + 304  Ecu/ Ecu/ 100 kg/net 100 kg/net (') 0202 20 90 Other 20 + 414,5 17,6 + 364,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 0) 0202 30  Boneless : 0202 30 10 Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 20 + 345,4 17,6 + 304  Ecu/ Ecu/ 100 kg/net 100 kg/net 0) 0202 30 50   Crop, chuck and blade and brisket cuts (2) 20 + 345,4 17,6 + 304  Ecu/ Ecu/ 100 kg/net 100 kg/net (0 0202 30 90 Other 20 + 475,2 17,6 + 418,2  Ecu/ Ecu/ 100 kg/net 100 kg/net 0) 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : 0203 11 Carcases and half-carcases : 0203 11 10    Of domestic swine 83,8 Ecu/ 73,7 Ecu/  100 kg/net 100 kg/net ( ») 0203 11 90 Other 7 2  (!) WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions . 16 EN Official Journal of the European Communities 26. 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0203 12 Hams, shoulders and cuts thereof, with bone in : Of domestic swine : 0203 12 11 Hams and cuts thereof 121,5 Ecu/ 106,9 Ecu/  100 kg/net 100 kg/net 0) 0203 12 19 Shoulders and cuts thereof 93,9 Ecu/ 82,6 Ecu/  100 kg/net 100 kg/net 0 0203 12 90 Other 7 2  0203 19 Other : Of domestic swine : 0203 19 11 Fore-ends and cuts thereof 93,9 Ecu/ 82,6 Ecu/  100 kg/net 100 kg/net 0) 0203 19 13   Loins and cuts thereof, with bone in 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net ( ») 0203 19 15   Bellies (streaky) and cuts thereof 72,9 Ecu/ 64,2 Ecu/  100 kg/net 100 kg/net (') Other : 020319 55    Boneless 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net 0) 0203 19 59 Other 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net (') 0203 19 90 Other 7 2   Frozen : 0203 21 Carcases and half-carcases : 0203 21 10 Of domestic swine 83,8 Ecu/ 73,7 Ecu/  100 kg/net 100 kg/net 0) 0203 21 90 Other 7 2  0203 22   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : 0203 2211   Hams and cuts thereof 121,5 Ecu/ 106,9 Ecu/  100 kg/net 100 kg/net (') 0203 22 19 Shoulders and cuts thereof 93,9 Ecu/ 82,6 Ecu/  100 kg/net 100 kg/net (&gt;) 0203 22 90 Other 7 2  (!) WTO tariff quota : see Annex 7 . 26. 6 . 96 | EN I Official Journal of the European Communities 17 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 51 93,9 Ecu/ 100 kg/net 135,8 Ecu/ 100 kg/net 82,6 Ecu/ 100 kg/net 0 119,5 Ecu/ 100 kg/net (') 64,2 Ecu/ 100 kg/net (&gt;) 72,9 Ecu/ 100 kg/net 0203 29 0203 2911 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0203 29 90 0204 0204 10 00 135,8 Ecu/ 100 kg/net 119,5 Ecu/ 100 kg/net 0 ) 1 19,5 Ecu/ 100 kg/net 0 2 135,8 Ecu/ 100 kg/net 7 Other : Of domestic swine : Fore-ends and cuts thereof Loins and cuts thereof, with bone in . . . Bellies (streaky) and cuts thereof Other : _ _ _ _ _ Boneless Other Other Meat of sheep or goats, fresh, chilled or frozen :  Carcases and half-carcases of lamb, fresh or chilled  Other meat of sheep, fresh or chilled : Carcases and half-carcases Other cuts with bone in : Short forequarters    Chines and/or best ends Legs Other 20 + 267,7 Ecu/ 100 kg/net 17,6 + 235,6 Ecu/ 100 kg/net ( ») 20 + 267,7 17,6 + 235,6 Ecu/ 100 kg/net Ecu/ 100 kg/net 0) 20 + 187,4 17,6 + 164,9 Ecu/ 100 kg/net Ecu/ 100 kg/net 0) 0204 21 00 0204 22 0204 22 10 0204 22 30 0204 22 50 0204 22 90 20 + 294,5 17,6 + 259,2 Ecu/ 100 kg/net Ecu/ 100 kg/net 0) 17,6 + 306,220 + 348 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 348 Ecu/ 100 kg/net 17,6 + 306,2 Ecu/ 100 kg/net 0 ( ¢) WTO tariff quota : see Annex 7. 18 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0204 23 00 20 + 487,2 17,6 + 428,7 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 0204 30 00 20 + 201,3 17,6 + 177,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 201,3 17,6 + 177,1 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 140,9 17,6 + 124 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 221,4 17,6 + 194,8 Ecu/ 100 kg/net  Boneless Carcases and half-carcases of lamb, frozen Other meat of sheep, frozen :  Carcases and half-carcases  Other cuts with bone in : Short forequarters   Chines and/or best ends Legs Other  Boneless : Of lamb Other Meat of goats :  Fresh or chilled :   Carcases and half-carcases Ecu/ 100 kg/net 0 17,6 + 230,3 Ecu/ 100 kg/net 0 20 + 261,7 Ecu/ 100 kg/net 20 + 261,7 17,6 + 230,3 Ecu/ 100 kg/net 0204 41 00 0204 42 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 0204 43 10 0204 43 90 0204 50 0204 50 11 0204 50 13 Ecu/ 100 kg/net 0 20 + 366,4 17,6 + 322,4 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 366,4 17,6 + 322,4 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 20 + 267,7 17,6 + 235,6 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 Short forequarters 20 + 187,4 17,6 + 164,9 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 ( i ) WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 19 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0204 50 15 20 + 294,5 17,6 + 259,2 Ecu/ 100 kg/net Ecu/ 100 kg/net ( ! ) 0204 50 19 20 + 348 Ecu/ 100 kg/net 17,6 + 306,2 Ecu/ 100 kg/net 0 ) 0204 50 31 17,6 + 306,220 + 348 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 ) 0204 50 39 20 + 487,2 17,6 + 428,7 Ecu/ 100 kg/net Ecu/ 100 kg/net (') 0204 50 51 20 + 201,3 17,6 + 177,1    Chines and/or best ends . Legs    Other :     Cuts with bone in . . .     Boneless cuts   Frozen :    Carcases and half-carcases _ _ _ short forequarters ....    Chines and/or best ends . Legs    Other : Cuts with bone in . . .     Boneless cuts Ecu/ 100 kg/net Ecu/ 100 kg/net 0 0204 50 53 20 + 140,9 17,6 + 124 Ecu/ 100 kg/net Ecu/ 100 kg/net 0) 0204 50 55 20 + 221,4 17,6 + 194,8 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 ) 0204 50 59 20 + 261,7 17,6 + 230,3 Ecu/ 100 kg/net Ecu/ 100 kg/net C 1 ) 0204 50 71 20 + 261,7 17,6 + 230,3 Ecu/ 100 kg/net Ecu/ 100 kg/net 0 ) 0204 50 79 20 + 366,4 17,6 + 322,4 Ecu/ 100 kg/net Ecu/ 100 kg/net 0) 0205 00 0205 0011 0205 00 19 0205 00 90 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen  Of horses :   Fresh or chilled   Frozen  Of asses, mules or hinnies 16 16 16 7 7 7 (') WTO tariff quota : see Annex 7 . 20 Official Journal of the European CommunitiesI EN [ 26. 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, I mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh or chilled : 0206 10 10   For the manufacture of pharmaceutical products (') Free Free    Other : 0206 10 91    Livers 20 4,7  0206 10 95    Thick skirt and thin skirt 20 + 474 Ecu/ 17,6 + 417,1 100 kg/net Ecu/ l 100 kg/net \ l (2 ) 0206 10 99 Other 20 2,7   Of bovine animals, frozen : I 0206 21 00   Tongues 20 2,7  0206 22   Livers : l 0206 22 10 For the manufacture of pharmaceutical products ( ! ) Free Free  0206 22 90 Other 20 4,7  0206 29 Other : \ 0206 29 10 For the manufacture of pharmaceutical products ( 1 ) Free Free  Other : I 0206 29 91     Thick skirt and thin skirt 20 + 475,2 17,6 + 418,2 \ I Ecu/ Ecu/ III 100 kg/net 100 kg/net \ (2 ) 0206 29 99 Other 20 2,7  0206 30  Of swine, fresh or chilled : l 0206 30 10 For the manufacture of pharmaceutical products (*) Free Free  Other : I    Of domestic swine : I 0206 30 21     Livers 7 4,7  0206 30 31     Other 4 2,7  0206 30 90 Other 12 2  - Of swine, frozen : I 020641   Livers : 020641 10 For the manufacture of pharmaceutical products 0) Free Free     Other : I 020641 91     Of domestic swine 7 4,7  ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . / 2) WTO tariff quota : see Annex 7 . 26. 6 . 96 Official Journal of the European CommunitiesEN 21 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0206 41 99 Other 12 2  0206 49 Other : I 02064910    For the manufacture of pharmaceutical products ( · ) Other : Free Free  0206 49 91     Of domestic swine 4 2,7  0206 49 99   Other 12 2  0206 80  Other, fresh or chilled : 0206 80 10 For the manufacture of pharmaceutical products ( ·)   Other : Free Free  0206 80 91 _ _ _ Of horses, asses, mules and hinnies 16 8,8  0206 80 99    Of sheep and goats 12 2  0206 90  Other, frozen : 0206 90 10 For the manufacture of pharmaceutical products ( ! ) Other : Free Free  0206 90 91    Of horses, asses, mules and hinnies 16 8,8  0206 90 99    Of sheep and goats 12 2  0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen :  Of fowls of the species Gallus domesticus : 0207 11 Not cut in pieces, fresh or chilled : 0207 11 10 Plucked and gutted, with heads and feet, known as '83 % chickens' . 41 Ecu/ 100 kg/net 36,1 Ecu/ 100 kg/net (2)  0207 11 30 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens ' 46,7 Ecu/ 100 kg/net 41,1 Ecu/ 100 kg/net (2)  «2071190 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented 50,8 Ecu/ 100 kg/net 44,7 Ecu/ 100 kg/net (2)  0207 12 Not cut in pieces, frozen : 0207 12 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' 46,7 Ecu/ 100 kg/net 41,1 Ecu/ 100 kg/net (2)  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) WTO tariff quota : see Annex 7 . 22 1 EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0207 12 90 plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented 50,8 Ecu/ 100 kg/net 44,7 Ecu/ 100 kg/net 0)  0207 13 Cuts and offal, fresh or chilled : Cuts : 0207 13 10     Boneless 160 Ecu/ 100 kg/net 140,8 Ecu/ 100 kg/net (')  _ _ _ _ With bone in : 0207 13 20 _____ Halves or quarters 55,9 Ecu/ 100 kg/net 49,2 Ecu/ 100 kg/net i 1 )  0207 13 30 Whole wings, with or without tips 42,1 Ecu/ 100 kg/net 37 Ecu/ 100 kg/net C )  0207 13 40      Backs, necks, backs with necks attached, rumps and wing tips 29,2 Ecu/ 1 00 kg/net 25,7 Ecu/ 100 kg/net C 1 )  0207 13 50      Breasts and cuts thereof 94 Ecu/ 100 kg/net 82,7 Ecu/ 100 kg/net C 1 ) 0207 13 60      Legs and cuts thereof 72,4 Ecu/ 100 kg/net 63,7 Ecu/ 100 kg/net Ã  0207 13 70      Other Offal : 157,5 Ecu/ 100 kg/net 138,6 Ecu/ 100 kg/net C 1 ) 0207 1391 Livers 10 8,8  0207 13 99 Other 29,2 Ecu/ 100 kg/net 25,7 Ecu/ 100 kg/net  0207 14   Cuts and offal, frozen :    Cuts : 0207 14 10 _ _ _ _ Boneless 160 Ecu/ 140,8 Ecu/ 100 kg/net 0 -l With bone in : 100 kg/net 0207 14 20   _ Halves or quarters 55,9 Ecu/ 100 kg/net 49,2 Ecu/ 100 kg/net C 1 ) I-I 0207 14 30 Whole wings with or without tips 42,1 Ecu/ 100 kg/net 37 Ecu/ |_I D 9 " * "^ ¯ "" Y 100 kg/net 0 ) 0207 14 40 Backs, necks, backs with necks attached, rumps and wing tips 29,2 Ecu/ 100 kg/net 25,7 Ecu/ 100 kg/net 0 ) " (') WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 23 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Breasts and cuts thereof 94 Ecu/ 100 kg/net Legs and cuts thereof 72,4 Ecu/ 100 kg/net 82,7 Ecu/ 100 kg/net (') 63,7 Ecu/ 100 kg/net C 1 ) 138,6 Ecu/ 100 kg/net (') Other 157,5 Ecu/ 100 kg/net  - Offal :    Livers    Other . 10 8,8 29,2 Ecu/ 100 kg/net 25,7 Ecu/ 100 kg/net Of turkeys :  Not cut in pieces, fresh or chilled :   Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 53,2 Ecu/ 100 kg/net 46,8 Ecu/ 100 kg/net (') Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 0207 14 50 0207 14 60 0207 14 70 0207 14 91 0207 14 99 0207 24 0207 24 10 0207 24 90 0207 25 0207 25 10 0207 25 90 0207 26 0207 26 10 0207 26 20 0207 26 30 58,3 Ecu/ 100 kg/net 51,3 Ecu/ 100 kg/net (') Not cut in pieces, frozen :    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 53,2 Ecu/ 100 kg/net 46,8 Ecu/ 100 kg/net o Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 58,3 Ecu/ 100 kg/net 51,3 Ecu/ 100 kg/net 0 Cuts and offal , fresh or chilled :  Cuts :   Boneless 132,9 Ecu/ 100 kg/net 117 Ecu/ 100 kg/net (') With bone in :  Halves or quarters 64,1 Ecu/ 100 kg/net 56,4 Ecu/ 100 kg/net 0) 37 Ecu/ 100 kg/net ( ») Whole wings, with or without tips 42,1 Ecu/ 100 kg/net (') WTO tariff quota : see Annex 7 . 24 EN Official Journal of the European Communities 26 . 6 . 96 \ \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0207 26 40 Backs, necks, backs with necks attached, rumps and wing tips 29,2 Ecu/ 25,7 Ecu/  100 kg/net 100 kg/net 0 0207 26 50      Breasts and cuts thereof 106,1 Ecu/ 93,4 Ecu/  100 kg/net 100 kg/net 0 ) Legs and cuts thereof : 0207 26 60 Drumsticks and cuts of drumsticks 39,9 Ecu/ 35,1 Ecu/  100 kg/net 100 kg/net ( ») 0207 26 70 Other 71,8 Ecu/ 63,2 Ecu/  100 kg/net 100 kg/net ( ») 0207 26 80 Other 129,7 Ecu/ 114,1 Ecu/  100 kg/net 100 kg/net (') Offal : 0207 26 91 Livers 10 8,8  0207 26 99 Other 29,2 Ecu/ 25,7 Ecu/  100 kg/net 100 kg/net 0207 27 Cuts and offal, frozen :    Cuts : 0207 2710 Boneless 132,9 Ecu/ 117 Ecu/  100 kg/net 100 kg/net c 1 ) With bone in : 0207 27 20    Halves or quarters 64,1 Ecu/ 56,4 Ecu/  100 kg/net 100 kg/net ( l ) 0207 27 30 Whole wings, with or without tips 42,1 Ecu/ 37 Ecu/  100 kg/net 100 kg/net ( l ) 0207 27 40      Backs, necks, backs with necks attached, rumps and wing tips 29,2 Ecu/ 25,7 Ecu/  100 kg/net 100 kg/net ( 1 ) 0207 27 50 Breasts and cuts thereof 106,1 Ecu/ 93,4 Ecu/  100 kg/net 100 kg/net ( l ) Legs and cuts thereof : 0207 27 60 Drumsticks and cuts thereof 39,9 Ecu/ 35,1 Ecu/  100 kg/net 100 kg/net (') 0207 27 70 Other 71,8 Ecu/ 63,2 Ecu/  100 kg/net 100 kg/net ( ») 0207 27 80 Other 129,7 Ecu/ 114,1 Ecu/  100 kg/net 100 kg/net 0 (!) WTO tariff quota : see Annex 7 . 26. 6 . 96 | EN I Official Journal of the European Communities 25 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Offal : 0207 27 91 Livers 10 8,8  0207 27 99 Other 29,2 Ecu/ 25,7 Ecu/  100 kg/net 100 kg/net  Of ducks, geese or guinea fowls : 0207 32 Not cut in pieces, fresh or chilled :  Of ducks : 0207 32 11 Plucked, bled, gutted but not drawn, with heads and feet, known as '85 % ducks* 59,4 Ecu/ 52,3 Ecu/  100 kg/net 100 kg/net 0207 32 15     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 72,2 Ecu/ 63,5 Ecu/  100 kg/net 100 kg/net 0207 32 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented 80,2 Ecu/ 70,6 Ecu/  100 kg/net 100 kg/net    Of geese : 0207 32 51 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 70,5 Ecu/ 62 Ecu/  100 kg/net 100 kg/net 0207 32 59     Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise pre ­ sented 75,1 Ecu/ 66,1 Ecu/  100 kg/net 100 kg/net 0207 32 90 Of guinea fowls 77 Ecu/ 67,8 Ecu/  100 kg/net 100 kg/net 0207 33 Not cut in pieces, frozen :    Of ducks : 0207 33 11 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 72,2 Ecu/ 63,5 Ecu/  100 kg/net 100 kg/net 0207 33 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented 80,2 Ecu/ 70,6 Ecu/  100 kg/net 100 kg/net    Of geese : 0207 33 51 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 70,5 Ecu/ 62 Ecu/  100 kg/net 100 kg/net 0207 33 59 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise pre ­ sented 75,1 Ecu/ 66,1 Ecu/  100 kg/net 100 kg/net 0207 33 90 Of guinea fowls 77 Ecu/ 67,8 Ecu/  100 kg/net 1O0 kg/net 0207 34 Fatty livers, fresh or chilled : 0207 34 10 Of geese 3 2  26 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description conventional Supplementary unitautonomous (%) &lt;%) 2 3 4 5 3 20207 34 90 0207 35  Of ducks Other, fresh or chilled :  Cuts :   Boneless : Of geese . . . 172,7 Ecu/ 100 kg/net 200,5 Ecu/ 100 kg/net 152 Ecu/ 100 kg/net 176,4 Ecu/ 100 kg/net  Of ducks and guinea fowls With bone in :  Halves or quarters : Of ducks 88,2 Ecu/ 100 kg/net 82.6 Ecu/ 100 kg/net 84.7 Ecu/ 100 kg/net 42.1 Ecu/ 100 kg/net 29.2 Ecu/ 100 kg/net 77.6 Ecu/ 100 kg/net 72.7 Ecu/ 100 kg/net 74,5 Ecu/ 100 kg/net 37 Ecu/ 100 kg/net 25,7 Ecu/ 100 kg/net  Of geese  Of guinea fowls Whole wings, with or without tips Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts thereof :  Of geese Of ducks and guinea fowls 135,2 Ecu/ 100 kg/net 180,5 Ecu/ 100 kg/net 119 Ecu/ 100 kg/net 158,8 Ecu/ 100 kg/net 0207 3511 0207 35 15 0207 35 21 0207 35 23 0207 35 25 0207 35 31 0207 35 41 0207 35 51 0207 35 53 0207 35 61 0207 35 63 0207 35 71 0207 35 79 0207 35 91 0207 35 99 0207 36 0207 36 11 0207 36 15    Legs and cuts thereof : Of geese 108,9 Ecu/ 100 kg/net 72,4 Ecu/ 100 kg/net 103,1 Ecu/ 100 kg/net 192,5 Ecu/ 100 kg/net 95,8 Ecu/ 100 kg/net 63,7 Ecu/ 100 kg/net 90,7 Ecu/ 100 kg/net 169,4 Ecu/ 100 kg/net  Of ducks and guinea fowls Goose or duck paletots . . . Other - Offal : Livers , other than fatty livers Other 10 8,8 25,7 Ecu/ 100 kg/net 29,2 Ecu/ 100 kg/net Other, frozen :  Cuts : Boneless :    Of geese 172,7 Ecu/ 100 kg/net 200,5 Ecu/ 100 kg/net 152 Ecu/ 100 kg/net 176,4 Ecu/ 100 kg/net Of ducks and guinea fowls 26 . 6 . 96 l EN 1 Official Journal of the European Communities 27 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5  With bone in : Halves or quarters :    Of ducks . . . . 88,2 Ecu/ 100 kg/net 82.6 Ecu/ 100 kg/net 84.7 Ecu/ 100 kg/net 42.1 Ecu/ 1 00 kg/net 29.2 Ecu/ 100 kg/net 77.6 Ecu/ 100 kg/net 72.7 Ecu/ 100 kg/net 74,5 Ecu/ 100 kg/net 37 Ecu/ 100 kg/net 25,7 Ecu/ 100 kg/net  Of geese  Of guinea fowls Whole wings, with or without tips Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts thereof :  Of geese 0207 36 21 0207 36 23 0207 36 25 0207 36 31 0207 36 41 0207 36 51 0207 36 53 0207 36 61 0207 36 63 0207 36 71 0207 36 79 135,2 Ecu/ 100 kg/net 180,5 Ecu/ 100 kg/net 119 Ecu/ 100 kg/net 158,8 Ecu/ 100 kg/net  Of ducks and guinea fowls Legs and cuts thereof :  Of geese 108,9 Ecu/ 100 kg/net 72,4 Ecu/ 100 kg/net 103,1 Ecu/ 100 kg/net 192,5 Ecu/ 1 00 kg/net 95,8 Ecu/ 100 kg/net 63,7 Ecu/ 100 kg/net 90,7 Ecu/ 100 kg/net 169,4 Ecu/ 100 kg/net    Of ducks and guinea fowls   Goose or duck paletots . . . .   Other Offal :  Livers : Fatty livers of geese .   Fatty livers of ducks .   Other  Other 3 3 10 29,2 Ecu/ 100 kg/net 0207 36 81 0207 36 85 0207 36 89 0207 36 90 0208 0208 10 0208 10 11 0208 10 19 0208 10 90 0208 20 00 0208 90 0208 90 10 0208 90 20 0208 90 40 2 2 8,8 25,7 Ecu/ 100 kg/net 8,8 8,8 2 8,8 8,8 2 2 Other meat and edible meat offal, fresh, chilled or frozen  Of rabbits or hares : Of domestic rabbits : Fresh or chilled    Frozen Other  Frogs' legs  Other :   Of domestic pigeons   Of game, other than of rabbits or hares :    Of quails Other 13 13 7 19 13 7 7 28 EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0208 90 50   Whale and seal meat 19 8,8  0208 90 60 Of reindeer 19 12,3  0208 90 80 Other 19 12,3  0209 00 Pig fat, free of lean meat, and poultry fat, not rendered or otherwise extracted, fresh, chilled, frozen, salted, in brine, dried or smoked :  Subcutaneous pig fat : 0209 00 11 Fresh, chilled, frozen, salted or in brine 33,5 Ecu/ 29,5 Ecu/  100 kg/net 100 kg/net 0209 00 19 Dried or smoked 36,9 Ecu/ 32,5 Ecu/  100 kg/net 100 kg/net 0209 00 30  Pig fat, other than that falling within subheading 0209 00 1 1 or 0209 00 19 20,1 Ecu/ 17,7 Ecu/  100 kg/net 100 kg/net 0209 00 90  Poultry fat 64,8 Ecu/ 57 Ecu/  100 kg/net 100 kg/net 0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : 0210 11   Hams, shoulders and cuts thereof, with bone in : Of domestic swine :     Salted or in brine : 0210 1111      Hams and cuts thereof 121,5 Ecu/ 106,9 Ecu/  100 kg/net 100 kg/net 0210 11 19      Shoulders and cuts thereof 93,9 Ecu/ 82,6 Ecu/  100 kg/net 100 kg/net     Dried or smoked : 0210 11 31    Hams and cuts thereof 236,3 Ecu/ 207,9 Ecu/  100 kg/net 100 kg/net 02101139      Shoulders and cuts thereof 186 Ecu/ 163,7 Ecu/  100 kg/net 100 kg/net 02101190 Other 24 21,1  0210 12   Bellies (streaky) and cuts thereof :    Of domestic swine : 0210 12 11   Salted or in brine 72,9 Ecu/ 64,2 Ecu/  100 kg/net 100 kg/net 02101219     Dried or smoked 121,5 Ecu/ 106,9 Ecu/  100 kg/net 100 kg/net 02101290 Other 24 21,1  26 . 6 . 96 en Official Journal of the European Communities 29 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0210 19 Other : Of domestic swine :     Salted or in brine : 0210 19 10 Bacon sides or spencers 107,3 Ecu/ 94,4 Ecu/  100 kg/net 100 kg/net 021019 20 Three-quarter sides or middles 117,3 Ecu/ 103,2 Ecu/  100 kg/net 100 kg/net 0210 19 30 _  _  _ Fore-ends and cuts thereof 93,9 Ecu/ 82,6 Ecu/  100 kg/net 100 kg/net 0210 19 40 Loins and cuts thereof 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net Other : 021019 51 Boneless 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net 021019 59 Other 135,8 Ecu/ 119,5 Ecu/  100 kg/net 100 kg/net     Dried or smoked : 021019 60 Fore-ends and cuts thereof 186 Ecu/ 163,7 Ecu/  100 kg/net 100 kg/net 0210 19 70      Loins and cuts thereof 233,8 Ecu/ 205,7 Ecu/  100 kg/net 100 kg/net Other : 0210 19 81 Boneless 236,3 Ecu/ 207,9 Ecu/  100 kg/net 100 kg/net 0210 19 89 Other 236,3 Ecu/ 207,9 Ecu/  100 kg/net 100 kg/net 0210 19 90 Other 24 21,1  0210 20  Meat of bovine animals : 0210 2010 With bone in . 24 + 414,4 21,1 + 364,7  Ecu/ Ecu/ 100 kg/net 100 kg/net 0210 20 90 Boneless 24 + 474 Ecu/ 21,1+417,1  100 kg/net Ecu/ 100 kg/net 0210 90 - Other, including edible flours and meals of meat or meat offal : Meat : 0210 90 10    Horsemeat, salted, in brine or dried 16 8,8     Of sheep and goats : 0210 9011 With bone in 348 Ecu/ 306,2 Ecu/  100 kg/net 100 kg/net 0210 90 19 Boneless 487,2 Ecu/ 428,7 Ecu/  100 kg/net 100 kg/net 0210 90 21 Of reindeer 24 21,1  0210 90 29 Other 24 21,1  30 EN Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Offal : I Il    Of domestic swine : I 0210 90 31 Livers 101,4 Ecu/ 89,2 Ecu/ Il 100 kg/net 100 kg/net \ 0210 90 39 Other 73,7 Ecu/ 64,9 Ecu/ Il 100 kg/net 100 kg/net I Il Of bovine animals : l 0210 90 41     Thick skirt and thin skirt 24 + 474 Ecu/ 21,1 + 417,1 II 100 kg/net Ecu/ ll 100 kg/net 0210 90 49 Other 24 17,6  0210 90 60 Of sheep and goats 24 21,1  ll    Other : Il     Poultry liver : | 0210 90 71      Fatty livers of geese or ducks, salted or in brine 3 2  0210 90 79      Other 10 8,8  0210 90 80     Other 24 21,1  0210 90 90   Edible flours and meals of meat or meat offal 24 + 474 Ecu/ 21,1 + 417,1 II 100 kg/net Ecu/ ll 100 kg/net 26. 6 . 96 EN Official Journal of the European Communities 31 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover : (a) marine mammals (heading No 0106) or meat thereof (heading No 0208 or 0210); (b) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading No 2301 ); or (c) caviar or caviar substitutes prepared from fish eggs (heading No 1604). 2 . In this chapter the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a small quantity of binder. Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0301 Live fish : 0301 10  Ornamental fish : 0301 10 10   Freshwater fish 10 Free  030110 90 Saltwater fish 15 10,5   Other live fish : 0301 91   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncor ­ hynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and On ­ corhynchus chrysogaster) : 0301 91 10 Of the species Oncorhynchus apache and Oncorhynchus chrysogaster .10 8  0301 91 90 Other 16 12  0301 92 00 Eels (Anguilla spp.) 10 1,2  030193 00 Carp 10 8  0301 99 Other :    Freshwater fish : 0301 99 11     Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus ki ­ sutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0301 99 19 Other 10 8  030199 90 Saltwater fish 17 16  32 EN Official Journal of the European Communities 26 . 6 . 96 ll Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : 030211 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus ciaria, Oncor ­ hynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and On ­ corhynchus chrysogaster) : l 0302 11 10    Of the species Oncorhynchus apache and Oncorhynchus chrysogaster . 16 8  0302 11 90 Other 16 12  0302 12 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhyn ­ chus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhyn ­ chus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 0302 19 00   Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes : 16 8 0302 21 Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippog ­ lossus stenolepis) : 0302 21 10  Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0302 21 30 Atlantic halibut (Hippoglossus hippoglossus) 15 8  0302 21 90  Pacific halibut (Hippoglossus stenolepis) 15 15  0302 22 00   Plaice (Pleuronectes platessa) 15 10,5  0302 23 00   Sole (Solea spp.) 15 15  0302 29   Other : 0302 29 10  Megrim ( Lepidorhombus spp.) 15 15  0302 29 90 Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (.Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 15 15 0302 31 Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 10 For the industrial manufacture of products falling within heading No 1604 ( i ) 25 (2) 22 (3)  0302 31 90  Other 25 22 (3)  0302 32   Yellowfin tunas (Thunnus albacares) : 0302 32 10    For the industrial manufacture of products falling within heading No 1604 (') 25 (2) 22 (3)  0302 32 90 Other 25 22 (3)  ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Total suspension for an indefinite period . (3&gt; WTO tariff quota : see Annex 7 . 26. 6 . 96 EN Official Journal of the European Communities 33 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0302 33 Skipjack or stripe-bellied bonito : \ 0302 33 10 For the industrial manufacture of products falling within heading No 1604 ( i ) 25 0 22 (3) 0302 33 90    Other 25 22 (3)  0302 39   Other : For the industrial manufacture of products falling within heading No 1604 ( i ) : 0302 39 11     Bluefin tunas (Thunnus thynnus) 25 (2) 22 (3)  0302 39 19     Other Other : 25 (2) 22 (3)  0302 39 91     Bluefin tunas (Thunnus thynnus) 25 22 (3)  0302 39 99 Other 25 22 (3)  0302 40  Herrings (Clupea harengus, Clupea pattasti), excluding livers and roes : 0302 40 05   From 1 January to 14 February 20 15 (3)  0302 40 10   From 15 February to 15 June Free Free  0302 40 98 From 16 June to 31 December 20 15 (3)  0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0302 50 10   Of the species Gadus morhua 15 12  0302 50 90 Other  Other fish, excluding livers and roes : 15 13,2  0302 61   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0302 61 10    Sardines of the species Sardina pilchardus 25 23  0302 61 30    Sardines of the genus Sardinops; sardinella (Sardinella spp .)  Brisling or sprats (Sprattus sprattus) : 15 15  0302 61 90 From 1 January to 14 February 20 13  0302 61 91 _ _ _ _ From 15 February to 15 June Free Free  0302 61 98     From 16 June to 31 December 20 13  0302 62 00 Haddock (Melanogrammus aeglefinus) 15 10,5  0302 63 00 Coalfish (Pollachius virens) 15 10,5  0302 64 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) : \ 0302 64 05   From 1 January to 14 February 20 20  0302 64 10 From 15 February to 15 June Free Free  0302 64 98 From 16 June to 31 December 20 20  0) (2) (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Total suspension for an indefinite period. WTO tariff quota : see Annex 7 . 34 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty 11 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0302 65 Dogfish and other sharks : \ 0302 65 20    Dogfish of the species Squalus acanthias 15 6,8 ( i )  0302 65 50    Dogfish of the species Scyliorhinus spp 15 6,8  0302 65 90  Other 15 8  0302 66 00   Eels {Anguilla spp.) 10 1,2  0302 69 Other : Freshwater fish : I 0302 6911 Carp 10 8  0302 69 19 Other Saltwater fish : Pish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : 10 8 0302 69 21      For the industrial manufacture of products falling within heading No 1604 (2) 25 (3) 22 (i )  0302 69 25  Other   Redfish (Sebastes spp .) : 25 22 (i )  0302 69 31      Of the species Sebastes marinus 15 7,7  0302 69 33      Other 15 10,5  0302 69 35     Fish of the species Boreogadus saida 15 12  0302 69 41 Whiting (Merlangius merlangus) 15 10,5  0302 6945 _ _ _ _ Ling (Molva spp.) 15 10,5  0302 69 51   Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 10,5  0302 69 55 Anchovies (Engraulis spp .) 15 15  0302 69 61   Sea bream (Dentex dentex and Pagellus spp.) 15 15  0302 69 65 Hake (Merluccius spp., Urophycis spp.) 15 15 (i )  0302 69 75     Ray's bream ( Brama spp.) 15 15  0302 69 81     Monkfish ( Lophius spp.) 15 15  0302 69 85     Blue whiting (Micromesistius poutassou or Gadus poutassou) . . . 15 10,5  0302 69 86     Southern blue whiting (Micromesistius australis) 15 10,5  0302 69 87   Swordfish (Xiphias gladius) 15 15  0302 69 91     Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) . . 15 15  0302 69 92    Pink cusk-eel (Genypterus blacodes) 15 10,5  . 0302 69 93 Fish of the species Kathetostoma giganteum 15 15  0302 69 94  Sea bass (Dicentrarchus labrax) 15 15  ( 1 ) WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3) Total suspension for an indefinite period . 26 . 6 . 96 EN Official Journal of the European Communities 35 Rate of duty CN code Description autonomous conventional Supplementary unit (% % 1 2 3 4 5    Gilt-head seabreams (Sparus aurata)    Other Livers and roes 15 15 14 15 15 10 0302 69 95 0302 69 99 0302 70 00 0303 0303 10 00 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 :  Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), excluding livers and roes 16 2  Other salmonidae, excluding livers and roes :   Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncor ­ hynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and On ­ corhynchus chrysogaster) : Of the species Oncorhynchus apache and Oncorhynchus chrysogaster . Other   Atlantic salmon (Salmo solar) and Danube salmon (Hucho hucho) . . . .   Other 9 12 2 16 16 16 16 9 ( i )  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippog ­ lossus stenolepis) : 0303 21 0303 21 10 0303 21 90 0303 22 00 0303 29 00 0303 31 0303 31 10 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 0303 39 10 0303 39 20 0303 39 30 0303 39 80    Lesser or Greenland halibut (Reinhardtius hippoglossoides) Atlantic halibut (Hippoglossus hippoglossus) Pacific halibut (Hippoglossus stenolepis) Plaice (Pleuronectes platessa) Sole (Solea spp.)   Other :    Flounder (Platichthys Jlesus)    Megrim ( Lepidorhombus spp.)    Fish of the genus Rhombosolea Other 15 15 15 15 15 15 15 15 15 7,7 7,7 15 15 10,5 10,5 15 10,5 15 (') WTO tariff quota : see Annex 7 . 36 EN Official Journal of the European Communities 26. 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0303 41   Albacore or longfinned tunas (Thunnus alalunga) :    For the industrial manufacture of products falling within heading No 1604 ( i ) : 030341 11 Whole 25 (2) 22 (3)  030341 13 Gilled and gutted 25 (2) 22 (3)  0303 41 19     Other (for example 'heads off) 25 (2) 22 (3)  0303 41 90 Other 25 22 (3)  0303 42   Yellowfin tunas (Thunnus albacares) :    For the industrial manufacture of products falling within heading No 1604 ( i ) : Whole : 03034212 Weighing more than 10 kg each 25 (2) 20 (3)  0303 4218 Other 25 (2) 20 (3)  Gilled and gutted : 0303 42 32      Weighing more than 10 kg each 25 (2) 22 (3)  030342 38 Other 25 (2) 22 (3)  _ _ _ _ Other (for example 'heads off) : 0303 42 52      Weighing more than 10 kg each 25 (2) 22 (3)  0303 42 58 Other 25 (2) 22 (3)  030342 90 Other 25 22 (3)  0303 43 Skipjack or stripe-bellied bonito : For the industrial manufacture of products falling within heading No 1604 ( i ) : 03034311 Whole 25 (2) 22 (3)  0303 43 13 Gilled and gutted 25 (2) 22 (3)  0303 43 19 Other (for example 'heads off) 25 (2) 22 (3)  0303 43 90 Other 25 22 (3)  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Total suspension for an indefinite period . (3) WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 37 IlI Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0303 49 Other :    For the industrial manufacture of products falling within heading No 1604 ( i ):     Bluefin tunas (Thunnus thynnus) : 0303 49 21 Whole 25 (2) 22 (3)  030349 23 Gilled and gutted 25 (2) 22 (3)  0303 49 29      Other (for example 'heads off) Other : 25 (2) 22 (3)  0303 49 41 Whole 25 (2) 22 (3)  0303 49 43      Gilled and gutted 25 (2) 22 (3)  0303 49 49      Other (for example 'heads off) 25 (2) 22 (3)  0303 49 90    Other 25 22 (3)  0303 50  Herrings (Ciupea harengus, Clupea pallasii), excluding livers and roes : 0303 50 05 From 1 January to 14 February 20 15 (3)  0303 50 10 From 15 February to 15 June Free Free  0303 50 98   From 16 June to 31 December 20 15 (3)  0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0303 6011   Of the species Gadus morhua 15 12  0303 60 19   Of the species Gadus ogac 15 13,2  0303 60 90   Of the species Gadus macrocephalus  Other fish, excluding livers and roes : 15 13,2  0303 71   Sardines (Sardina pilckardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0303 71 10 Sardines of the species Sardina pilchardus 25 23  0303 71 30  Sardines of the genus Sardinops; sardinella ( Sardinella spp .)    Brisling or sprats (Sprattus sprattus) : 15 15  0303 71 90   From 1 January to 14 February 20 13  0303 71 91     From 15 February to 15 June Free Free  0303 71 98     From 16 June to 31 December 20 13  0303 72 00   Haddock (Melanogrammus aeglefinus) 15 10,5  0303 73 00   Coalfish (Pollachius virens) 15 10,5  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Total suspension for an indefinite period . (3) WTO tariff quota : see Annex 7 . 38 EN Official Journal of the European Communities 26. 6 . 96 II I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0303 74 -  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) :   Of the species Scomber scombrus and Scomberjaponicus : 0303 74 10 - From 1 January to 14 February 20 20  0303 7411 - From 15 February to 15 June Free Free  0303 74 20 - From 16 June to 31 December 20 20  0303 7490 -   Of the species Scomber australasicus 15 15  0303 75 -  Dogfish and other sharks : 0303 75 20 -   Dogfish of the species Squalus acanthias 15 6,8 ( i )  0303 75 50 -   Dogfish of the species Scyliorhinus spp 15 6,8  0303 75 90 -   Other 15 8  0303 7600 -  Eels (Anguilla spp.) 10 1,2  0303 77 00 -  Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15  0303 78 -  Hake (Merluccius spp., Urophycis spp.) : 0303 78 10 -   Hake of the genus Merluccius 15 15 ( i )  0303 78 90 -   Hake of the genus Urophycis 15 15  0303 79   Other :   Freshwater fish : 0303 7911 - Carp 10 8  0303 79 19 -    Other   Saltwater fish :    Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 :     For the industrial manufacture of products falling within heading No 1604 (2) : 10 8 0303 79 21 - Whole 25 (3) 22 ( i ) - 0303 79 23 - Gilled and gutted 25 (3) 22 ( i )  0303 79 29 - Other (for example 'heads off) 25 (3) 22 ( i )  0303 79 31      Other Redfish ( Sebastes spp.) : 25 22 ( i ) 0303 79 35 -  Of the species Sebastes marinus 15 7,7  0303 79 37 -     Other 15 10,5  0303 79 41 -   Fish of the species Boreogadus saida 15 12  0303 79 45 - Whiting (Merlangius merlangus) 15 10,5  0303 79 51 -    Ling ( Molva spp.) 15 10,5  0) (2) (3) WTO tariff quota : see Annex 7 . Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Total suspension for an indefinite period . 26. 6 . 96 EN Official Journal of the European Communities 39 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0303 79 55 Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  _ _ _ _ pish of the species Orcynopsis unicolor : 0303 79 60      From 1 January to 14 February 20 14  0303 79 61 From 15 February to 15 June Free Free  0303 79 62 From 16 June to 31 December 20 14  0303 79 65   Anchovies ( Engraulis spp .) 15 15  0303 79 71 Sea bream ( Dentex dentex and Pagellus spp.) 15 15  0303 79 75 Ray's bream ( Brama spp.) 15 15  0303 79 81     Monkfish (Lophius spp.) 15 15  0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) ... 15 10,5  0303 79 85 Southern blue whiting (Micromesistius australis) 15 10,5  0303 79 87     Swordfish (Xiphias gladius) 15 10,5  0303 79 91     Horse mackerel (scad) (Caranx trachurus , Trachurus trachurus) . . 15 15  0303 79 92 Blue grenadier (Macruronus novaezealandiae) 15 10,5  0303 79 93 Pink cusk-eel (Genypterus blacodes) 15 10,5  0303 79 94     Fish of the species Pelotreis flavilatus and Peltorhamphus novae ­ zealandiae 15 10,5  0303 79 95 Fish of the species Kathetostoma giganteum 15 15  0303 79 96 Other 15 15  0303 80 00  Livers and roes 14 10 (J )  0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 10  Fresh or chilled :   Fillets : Of freshwater fish : 0304 10 11 Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae 16 12  0304 10 13 Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus ki ­ sutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0304 10 19 Of other freshwater fish 13 9  Other : 0304 10 31 Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18  030410 33     Of coalfish (Pollachius virens) 18 18  8 .(') See Annex 40 EN Official Journal of the European Communities 26 . 6 . 96 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0304 10 35 - Of redfish (Sebastes spp.) 18 18 0304 10 38   Other  Other fish meat (whether or not minced) : 18 18  0304 10 91 - Of freshwater fish Other : Flaps of herring : 8 8 0304 10 94 From 1 January to 14 February 20 15 (i )  0304 10 95 - From 15 February to 15 June Free Free  0304 10 96 - From 16 June to 31 December 20 15 (i )  0304 10 98 -  Other 18 15 ( i )  0304 20  Frozen fillets :  Of freshwater fish : 0304 20 11   Of trout of the species Salmo trutta, Oncorhynchus mykiss, Oncor ­ hynchus clarki, Oncorhynchus aguabonita and Oncorhynchus gilae . . 16 12  0304 20 13   Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus ki ­ sutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 0304 20 19 - Of other freshwater fish  Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : 13 9 0304 20 21 -   Of cod of the species Gadus macrocephalus 18 10,5  0304 20 29 -   Other 18 10,5 (i )  0304 20 31 -  Of coalfish (Pollachius virens) 18 10,5  0304 20 33 : - Of haddock (Melanogrammus aeglefinus)- Of redfish (Sebastes spp.) : 18 10,5  0304 20 35 - Of the species Sebastes marinus 18 9,3  0304 20 37 - Other 18 10,5  0304 20 41 -  Of whiting (Merlangius merlangus) 18 10,5  0304 20 43 - - Of ling (Molva spp.) 18 10,5  0304 20 45 -  Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus . .  Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) and of fish of the species Orcynopsis unicolor : 18 18 0304 20 51 - Of mackerel of the species Scomber australasicus 18 15  0304 20 53  Other - Of hake (Merluccius spp., Urophycis spp .) : 18 15 0304 20 57 - Of hake of the genus Merluccius 18 10,5 (i )  0304 20 59 -   Of hake of the genus Urophycis 18 10,5  ( i ) WTO tariff quota : see Annex 7 . 26. 6 . 96 EN Official Journal of the European Communities 41 Rate of duty CN code Description Supplementary unitautonomous (%) conventional &lt;%) 1 2 3 4 5 0304 20 61 0304 20 69 0304 20 71 0304 20 73 0304 20 75 0304 20 79 0304 20 81 0304 20 83 0304 20 85 0304 20 87 0304 20 91 0304 20 96 0304 90 0304 90 05 0304 90 10 18 18 18 18 18 18 18 18 18 18 18 18 15 8 10,5 10,5 10,5 10,5 15 15 15 15 15 10,5 10,5 15 ( i ) 15 8  Of dogfish and other sharks :   Of dogfish ( Squalus acanthias and Scyliorhinus spp.)   Of other sharks  Of plaice (Pleuronectes platessa)  Of flounder (Platichthys flesus)  Of herring (Clupea harengus, Clupea pallasii)  Of megrim (Lepidorhombus spp.)  Of Ray's bream (Brama spp.)  Of monkfish (Lophius spp.)  Of Alaska pollack (Theragra chalcogramma)  Of swordfish (Xiphias gladius)  Of blue grenadier (Macruronus novaezealandiae) . . . .  Other Other :  Surimi  Other :   Of freshwater fish Other : Of herring (Clupea harengus, Clupea pallasii):   From 1 January to 14 February From 1 5 February to 1 5 June From 16 June to 31 December    Of redfish (Sebastes spp.) 20 Free 20 15 15 ( i ) Free 15 (i ) 8 Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0304 90 20 0304 90 21 0304 90 27 0304 90 31 0304 90 35 0304 90 38 0304 90 39 0304 90 41 0304 90 45 0304 90 47 0304 90 49 0304 90 51     Of cod of the species Gadus macrocephalus     Of cod of the species Gadus morhua . . . . Other Of coalfish (Pollachius virens)    Of haddock (Melanogrammus aeglefinus) . . . 15 15 15 15 15 15 15 15 10,5 10,5 10,5 10,5 10,5 10,5 ( i ) 10,5 15    Of hake ( Merluccius spp ., Urophycis spp.) : Of hake of the genus Merluccius Of hake of the genus Urophycis    Of megrim (Lepidorhombus spp.) ( i ) WTO tariff quota : see Annex 7 . 42 EN Official Journal of the European Communities 26 . 6 . 96 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0304 90 55 Of Ray's bream (Brama spp.) 15 15  0304 90 57 Of monkfish (Lophius spp .) 15 10,5  0304 90 59     Of blue whiting (Micromesistius poutassou or Gadus poutassou) 15 10,5  0304 90 61 Of Alaska pollack (Theragra chalcogramma) 15 10,5  0304 90 65 Of swordfish (Xiphias gladius) 15 10,5  0304 90 97 Other . 15 10,5  0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; flours, meals and pellets of fish, fit for human consumption : 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 15 13  0305 20 00  Livers and roes, dried, smoked, salted or in brine 15 11  0305 30  Fish fillets, dried, salted or in brine, but not smoked :   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0305 30 11    Of cod of the species Gadus macrocephalus 18 16  0305 30 19    Other 20 20  0305 30 30   Of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, On ­ corhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch , Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 18 15 0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15  0305 30 90 Other - Smoked fish, including fillets : 18 16  0305 41 00   Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhyn ­ chus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhyn ­ chus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 13 0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 16 10  0305 49   Other : 0305 49 10   Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20 Atlantic halibut (Hippoglossus hippoglossus) 16 16  0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) 16 14  0305 49 45 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita , Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster) 16 14 0305 49 50    Eels (Anguilla spp.) 16 14  0305 49 80 Other 16 14  26. 6 . 96 Official Journal of the European CommunitiesEN 43 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Dried fish, whether or not salted but not smoked : 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) : 0305 5110 Dried, unsalted 13 13 ( x )  0305 51 90 Dried, salted 13 13 C 1 )  0305 59 Other :    Fish of the species Boreogadus saida : 0305 5911     Dried, unsalted 13 13 (')  0305 59 19 Dried, salted 13 13 ( ! )  0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 59 50 Anchovies ( Engraulis spp.) 15 10  0305 59 60    Lesser or Greenland halibut (Reinhardtius hippoglossoides), and Pacific halibut (Hippoglossus stenolepis) 15 12  0305 59 70 Atlantic halibut (Hippoglossus hippoglossus) 15 15  0305 59 90 Other 15 12   Fish, salted but not dried or smoked and fish in brine : 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 (')  0305 63 00 Anchovies (Engraulis spp.) 15 10  0305 69 Other : 0305 69 10    Fish of the species Boreogadus saida 13 13 ( ! )  0305 69 20 Lesser or Greenland halibut (Reinhardtius hippoglossoides), and Pacific halibut (Hippoglossus stenolepis) 15 12  0305 69 30 Atlantic halibut (Hippoglossus hippoglossus) 15 15  0305 69 50 - Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, On ­ corhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 15 11  0305 69 90 Other 15 12  (!) WTO tariff quota : see Annex 7 . 44 EN Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty \\ autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, \ salted or in brine ; crustaceans, in shell, cooked by steaming or by Il \ boiling in water, whether or not chilled, frozen, dried, salted or in \ II brine ; flours, meals and pellets of crustaceans, fit for human con ­ Il IIsumption : I II  Frozen : Il 030611 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus \ ll spp.) : Il 0306 11 10    Crawfish tails 25 17,5  0306 11 90 Other 25 17,5  030612   Lobsters (Homarus spp.) : l 0306 12 10 Whole 25 6  0306 12 90    Other 25 16  0306 13   Shrimps and prawns : I 0306 13 10    Of the family pandalidae 18 12  0306 13 30 Shrimps of the genus Crangon 18 18  0306 13 90    Other 18 14,4  0306 14 Crabs : \ 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . l li and Callinectes sapidus 18 7,7  0306 14 30    Crabs of the species Cancer pagurus 18 10,5  030614 90 Other 18 10,5  0306 19 Other, including flours, meals and pellets of crustaceans, fit for human ll consumption : 0306 19 10    Freshwater crayfish 18 10,5 ( i )  0306 19 30    Norway lobsters (Nephrops norvÃ ©giens) 14 12  0306 19 90 Other 14 12  ||  Not frozen : 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus II spp ·) 25 17,5  0306 22   Lobsters (Homarus spp.) : 0306 22 10    Live 25 8  ||    Other : 0306 22 91 Whole 25 8  0306 22 99 Other 25 14  0306 23 Shrimps and prawns : 0306 23 10   Of the family Pandalidae 18 12  Shrimps of the genus Crangon : 0306 23 31 Fresh, chilled or cooked by steaming or by boiling in water . . . 18 18  0306 23 39     Other 18 18  0306 23 90    Other 18 14,4  ( i ) WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 45 ll Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0306 24 Crabs : 0306 24 10 Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 7,7 0306 24 30    Crabs of the species Cancer pagurus 18 10,5  0306 24 90 Other 18 10,5  0306 29 Other, including flours, meals and pellets of crustaceans, fit for human consumption : 0306 29 10    Freshwater crayfish 18 10,5  0306 29 30    Norway lobsters (Nephrops norvÃ ©giens) 14 12  0306 29 90 Other 14 12  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine ; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption : 0307 10  Oysters : 0307 10 10 Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free  0307 10 90   Other - Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten : 18 12,6 0307 21 00 Live, fresh or chilled 8 8  0307 29   Other : 0307 29 10 Coquilles St Jacques (Pecten maximus), frozen 8 8  0307 29 90    Other  Mussels (Mytilus spp., Perna spp.) : 8 8 0307 31 Live, fresh or chilled : \ 0307 31 10 Mytilus spp 10 10  0307 31 90    Perna spp 8 8  0307 39   Other : 0307 39 10    Mytilus spp 10 10  0307 39 90 pema spp  Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) and squid { Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : 8 8 0307 41   Live, fresh or chilled : \ 0307 41 10 Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) ....    Squid ( Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp .) : 8 8 0307 41 91 Loligo spp., Ommastrephes sagittatus 8 6  46 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 03074199 Other 8 8 I 0307 49   Other :    Frozen :     Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) :      Of the genus Sepiola : 0307 49 01       Lesser cuttle fish (Sepiola rondeleti) 8 6,8  0307 4911       Other 8 8  0307 49 18      Other     Squid ( Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : Loligo spp. : 8 8 0307 49 31       Loligo vulgaris 8 6  0307 49 33       Loligo pealei 8 6  0307 49 35       Loligo patagÃ ³nica 8 6  0307 49 38 Other 8 6  0307 49 51      Ommastrephes sagittatus 8 6  0307 49 59 Other Other : 8 8  0307 49 71     Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) . . Squid ( Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 8 8 0307 49 91      Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99      Other  Octopus ( Octopus spp.) : 8 8  0307 51 00   Live, fresh or chilled 8 8  0307 59 Other : 0307 59 10    Frozen 8 8  0307 59 90 Other 8 8  0307 60 00 - Snails, other than sea snails  Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption : 6 Free 0307 91 00   Live, fresh or chilled 11 11  0307 99   Other :    Frozen : 0307 99 11  Illex spp 8 8  0307 9913     Striped venus and other species of the family Veneridae 8 8  0307 99 15     Jellyfish (Rhopilema spp.) 14 4,4  0307 99 18     Other aquatic invertebrates 14 11  0307 99 90    Other 16 11  26 . 6 . 96 EN Official Journal of the European Communities 47 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression 'milk' means full cream milk or partially or completely skimmed milk . 2 . For the purposes of heading No 0405 : (a) the term 'butter' means natural butter, whey butter or recombined butter (fresh, salted or rancid, including canned butter) derived exclusively from milk, with a milkfat content of 80 % or more but not more than 95 % by weight, a maximum milk solids-not-fat content of 2 % by weight and a maximum water content of 16 % by weight. Butter does not contain added emulsifiers, but may contain sodium chloride, food colours, neutralising salts and cultures of harmless lactic-acid-producing bacteria ; (b) the expression 'dairy spreads' means a spreadable emulsion of the water-in-oil type, containing milkfat as the only fat in the product, with a milkfat content of 39 % or more but less than 80 % by weight. 3 . Products obtained by the concentration of whey and with the addition of milk or milk fat are to be classified as cheese in heading No 0406 provided that they have the three following characteristics : (a) a milk fat content, by weight of the dry matter, of 5 % or more ; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 % ; and (c) they are moulded or capable of being moulded . 4 . This chapter does not cover : (a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading No 1702); or (b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading No 3502) or globulins (heading No 3504). Subheading notes 1 . For the purposes of subheading 0404 10, the expression 'modified whey' means products consisting of whey constituents, i.e. , whey from which all or part of the lactose, proteins or minerals have been removed, whey to which natural whey constituents have been added, and products obtained by mixing natural whey constituents. 2 . For the purposes of subheading 0405 10 the term 'butter' does not include dehydrated butter or ghee (subheading 0405 90). 48 [ EN | Official Journal of the European Communities 26 . 6. 96 Additional notes 1 . The duty rate applicable to mixtures falling within heading Nos 0401 to 0406 shall be as follows : (a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 2. For the purposes of subheadings 0406 90 02 and 0406 90 03, the expression 'whole cheeses ' means whole cheeses of the following net weights:  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkdse : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg. II Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter : 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10 In immediate packings of a net content not exceeding two litres .... 21,5 Ecu/ 100 kg/net 18,9 Ecu/ 100 kg/net  0401 10 90   Other 20,1 Ecu/ 100 kg/net 17,7 Ecu/ 100 kg/net  040120  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding two litres . . . 29,4 Ecu/ 100 kg/net 25,9 Ecu/ 100 kg/net  0401 20 19    Other Exceeding 3 % : 28 Ecu/ 100 kg/net 24,6 Ecu/ 100 kg/net 0401 20 91 In immediate packings of a net content not exceeding two litres . . . 35,4 Ecu/ 100 kg/net 31,2 Ecu/ 100 kg/net  0401 20 99 Other 34 Ecu/ 100 kg/net 29,9 Ecu/ 100 kg/net  26. 6 . 96 EN Official Journal of the European Communities 49 Il Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0401 30 - Of a fat content, by weight, exceeding 6 % : Not exceeding 21 % : 0401 3011    In immediate packings of a net content not exceeding two litres . . . 89,8 Ecu/ 100 kg/net 79 Ecu/ 100 kg/net  0401 30 19 Other Exceeding 21 % but not exceeding 45 % : 88,4 Ecu/ 100 kg/net 77,8 Ecu/ 100 kg/net 0401 30 31 In immediate packings of a net content not exceeding two litres . . . 171,8 Ecu/ 100 kg/net 151,2 Ecu/ 100 kg/net  040130 39    Other 170,4 Ecu/ 100 kg/net 150 Ecu/ Exceeding 45 % : 100 kg/net 0401 30 91    In immediate packings of a net content not exceeding two litres . . . 287,1 Ecu/ 100 kg/net 252,6 Ecu/ 100 kg/net  0401 30 99    Other 285,7 Ecu/ 100 kg/net 251,4 Ecu/ 100 kg/net \ 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 13 % : Not containing added sugar or other sweetening matter : 0402 10 11 In immediate packings of a net content not exceeding 2,5 kg .... 156,8 Ecu/ 100 kg/net 146,3 Ecu/ 100 kg/net  0402 10 19 _ _ _ Other 148,5 Ecu/ 100 kg/net 138,6 Ecu/ 100 kg/net 0 \   Other : 0402 10 91 In immediate packings of a net content not exceeding 2,5 kg .... 1,49 Ecu/kg + 34,4 Ecu/ 100 kg/net (2) 1,39 Ecu/kg + 32,1 Ecu/ 100 kg/net (2) 0402 10 99 Other 1,49 Ecu/kg + 26,2 Ecu/ 100 kg/net (2) 1,39 Ecu/kg + 24,5 Ecu/ 100 kg/net (2) \ ( ¢) WTO tariff quota : see Annex 7 . (2) The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product; and (b) the other amount indicated. 50 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21   Not containing added sugar or other sweetening matter : Of a fat content, by weight, not exceeding 27 % : 0402 21 11 In immediate packings of a net content not exceeding 2,5 kg . . . 212,1 Ecu/ 186,6 Ecu/  100 kg/net 100 kg/net Other : 0402 21 17 Of a fat content, by weight, not exceeding 11 % 203,8 Ecu/ 179,3 Ecu/  100 kg/net 100 kg/net 0402 21 19 Of a fat content, by weight, exceeding 1 1 % but not ex ­ ceeding 27 % 203,8 Ecu/ 179,3 Ecu/  100 kg/net 100 kg/net Of a fat content, by weight, exceeding 27 % : 0402 21 91 In immediate packings of a net content not exceeding 2,5 kg . . . 261,2 Ecu/ 229,9 Ecu/  100 kg/net 100 kg/net 0402 21 99 Other 252,9 Ecu/ 222,6 Ecu/  100 kg/net 100 kg/net 0402 29 Other : Of a fat content, by weight, not exceeding 27 % : 0402 29 11 Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content, by weight, exceeding 10 % 2,04 Ecu/kg + 1,80 Ecu/kg +  34,4 Ecu/ 30,3 Ecu/ 100 kg/net 100 kg/net (') 0 ) Other : 0402 29 15 In immediate packings of a net content not exceeding 2,5 kg . 2,04 Ecu/kg + 1,80 Ecu/kg +  34,4 Ecu/ 30,3 Ecu/ 100 kg/net 100 kg/net ( ») 0 ) 0402 2919 Other 2,04 Ecu/kg + 1,80 Ecu/kg +  26,2 Ecu/ 23,1 Ecu/ 100 kg/net 100 kg/net 0 0 ( i ) The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . 26. 6 . 96 EN Official Journal of the European Communities 51 I Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I Of a fat content, by weight , exceeding 27 % : I 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg . . . 2,53 Ecu/kg + 34,4 Ecu/ 100 kg/net C 1 ) 2,23 Ecu/kg + 30,3 Ecu/ 100 kg/net C) 0402 29 99 Other 2,53 Ecu/kg + 26,2 Ecu/ 100 kg/net 0) 2,23 Ecu/kg + 23,1 Ecu/ 100 kg/net 0) l  Other : 0402 91   Not containing added sugar or other sweetening matter :    Of a fat content, by weight , not exceeding 8 % : 0402 91 11 In immediate packings of a net content not exceeding 2,5 kg . . . 54,2 Ecu/ 100 kg/net 47,7 Ecu/ 100 kg/net  0402 91 19     Other 54,2 Ecu/ 100 kg/net 47,7 Ecu/ 100 kg/net    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg . . . 67,8 Ecu/ 100 kg/net 59,7 Ecu/ 100 kg/net  0402 91 39     Other 67,8 Ecu/ 100 kg/net 59,7 Ecu/ 100 kg/net l    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg . . . 171,8 Ecu/ 100 kg/net 151,2 Ecu/ 100 kg/net  0402 91 59     Other 170,4 Ecu/ 100 kg/net 150 Ecu/ l Of a fat content, by weight, exceeding 45 % : 100 kg/net l 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg . . . 287,1 Ecu/ 100 kg/net 252,6 Ecu/ 100 kg/net  0402 91 99    Other 285,7 Ecu/ 100 kg/net 251,4 Ecu/ 100 kg/net 0402 99   Other : Of a fat content, by weight, not exceeding 9,5 % : 0402 9911 In immediate packings of a net content not exceeding 2,5 kg . . . 89,4 Ecu/ 100 kg/net 78,7 Ecu/ 100 kg/net  ( i ) The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. 52 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 4 5 0402 99 19 Other 89,4 Ecu/ 100 kg/net 78,7 Ecu/ 100 kg/net Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : - In immediate packings of a net content not exceeding 2,5 kg . . .0402 99 31 1,68 Ecu/kg + 30,3 Ecu/ 100 kg/net 0 1,68 Ecu/kg + 28,9 Ecu/ 100 kg/net 0 1,48 Ecu/kg 4 ­ 26,7 Ecu/ 100 kg/net 0 1,48 Ecu/kg + 25,4 Ecu/ 100 kg/net 0 0402 99 39 Other Of a fat content, by weight, exceeding 45 % :  In immediate packings of a net content not exceeding 2,5 kg0402 99 91 2,83 Ecu/kg + 30,3 Ecu/ 100 kg/net 0 2,83 Ecu/kg + 28,9 Ecu/ 100 kg/net 0 2,49 Ecu/kg + 26,7 Ecu/ 100 kg/net 0 2,49 Ecu/kg + 25,4 Ecu/ 100 kg/net ( ! ) 0402 99 99 Other 0403 0403 10 Buttermilk, curdled milk and cream, yogurt, kephir and other fermen ­ ted or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa :  Yoghurt : Not flavoured nor containing added fruit, nuts or cocoa : Not containing added sugar or other sweetening matter, of a fat content, by weight : Not exceeding 3 % Exceeding 3 % but not exceeding 6 % Exceeding 6 %    Other, of a fat content, by weight :     Not exceeding 3 % 32,1 Ecu/ 100 kg/net 38,1 Ecu/ 100 kg/net 92,5 Ecu/ 100 kg/net 28,2 Ecu/ 100 kg/net 33,5 Ecu/ 100 kg/net 81,4 Ecu/ 100 kg/net 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0,26 Ecu/kg + 33 Ecu/ 100 kg/net 0,23 Ecu/kg + 29 Ecu/ 100 kg/net 00 (') The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . 26. 6 . 96 PEN 1 Official Journal of the European Communities 53 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0403 10 33 Exceeding 3 % but not exceeding 6 0,31 Ecu/kg + 33 Ecu/ 100 kg/net (&gt;) 0,85 Ecu/kg + 33 Ecu/ 100 kg/net ( ») 0,27 Ecu/kg + 29 Ecu/ 100 kg/net 0) 0,75 Ecu/kg + 29 Ecu/ 100 kg/net 0 0403 10 39     Exceeding 6 % 0403 10 51 13 + 148,5 11,4 + 130,7 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 10 53 13 + 203,8 11,4 + 179,3 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 10 59 13 + 263,8 11,4 + 232,1 Flavoured or containing added fruit, nuts or cocoa :  In powder, granules or other solid forms, of a milk fat content, by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 %   Exceeding 27 %  Other, of a milk fat content, by weight :   Not exceeding 3 % Exceeding 3 % but not exceeding 6 %   Exceeding 6 % Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 10 91 13 + 19,3 11,4 + 17 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 10 93 13 + 26,7 11,4 + 23,5 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 10 99 13 + 41,5 11,4 + 36,5 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 90 Other :  Not flavoured nor containing added fruit, nuts or cocoa : In powder, granules or other solid forms :    Not containing added sugar or other sweetening matter, of a fat content, by weight : Not exceeding 1,5 %0403 9011 0403 90 13 0403 90 19     Exceeding 1 ,5 % but not exceeding 27 % 156,8 Ecu/ 100 kg/net 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 138 Ecu/ 100 kg/net 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net      Exceeding 27 % ( i ) The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . 54 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous conventional Supplementary unit % % 1 2 3 4 5 Other, of a fat content, by weight : - Not exceeding 1,5 %0403 90 31 0403 90 33 Exceeding 1 ,5 % but not exceeding 27 % 1,49 Ecu/kg + 34,4 Ecu/ 100 kg/net (&gt;) 2,04 Ecu/kg + 34,4 Ecu/ 100 kg/net (*) 2,53 Ecu/kg + 34,4 Ecu/ 100 kg/net 0 1,31 Ecu/kg + 30,3 Ecu/ 100 kg/net 0 1,80 Ecu/kg + 30,3 Ecu/ 100 kg/net 0 ) 2,23 Ecu/kg + 30,3 Ecu/ 100 kg/net 0 ) 0403 90 39 Exceeding 27 %    Other :  Not containing added sugar or other sweetening matter, of a fat content, by weight : Not exceeding 3 %0403 90 51 0403 90 53 Exceeding 3 % but not exceeding 6 % 32,1 Ecu/ 100 kg/net 38,1 Ecu/ 100 kg/net 92,5 Ecu/ 100 kg/net 28,2 Ecu/ 100 kg/net 33,5 Ecu/ 100 kg/net 81,4 Ecu/ 100 kg/net 0403 90 59 Exceeding 6 % Other, of a fat content, by weight :  Not exceeding 3 %0403 90 61 0403 90 63 Exceeding 3 % but not exceeding 6 % 0,26 Ecu/kg + 33 Ecu/ 100 kg/net 0 ) 0,31 Ecu/kg + 33 Ecu/ 100 kg/net ( l ) 0,85 Ecu/kg 4 ­ 33 Ecu/ 100 kg/net (') 0,23 Ecu/kg + 29 Ecu/ 100 kg/net 0 ) 0,27 Ecu/kg + 29 Ecu/ 100 kg/net 0 ) 0,75 Ecu/kg + 29 Ecu/ 100 kg/net 0 ) 0403 90 69 Exceeding 6 %   Flavoured or containing added fruit, nuts or cocoa :    In powder, granules or other solid forms, of a milkfat content, by weight : 0403 90 71  Not exceeding 1,5 % 13 4- 148,5 11,4 + 130,7 Ecu/ 100 kg/net Ecu/ 100 kg/net (') The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product; and (b) the other amount indicated . 26. 6 . 96 EN Official Journal of the European Communities 55 Rate of duty CN code Description Supplementaryunitautonomous (%) conventional (%) 1 2 3 4 5 0403 90 73 13 + 203,8 11,4 + 179,3 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 90 79 13 + 263,8 11,4 + 232,1 Ecu/ 100 kg/net Ecu/ 100 kg/net Exceeding 1,5 % but not exceeding 27 %     Exceeding 27 %    Other, of a milkfat content, by weight :     Not exceeding 3 %     Exceeding 3 % but not exceeding 6 % . . Exceeding 6 % 0403 90 91 13 + 19,3 11,4 + 17 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 90 93 13 + 26,7 11,4 + 23,5 Ecu/ 100 kg/net Ecu/ 100 kg/net 0403 90 99 13 + 41,5 11,4 + 36,5 Ecu/ 100 kg/net Ecu/ 100 kg/net 0404 040410 0404 10 02 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included :  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms : Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :     Not exceeding 15 %, and of a fat content , by weight : N0t exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % _____ Exceeding 27 %     Exceeding 15 %, and of a fat content, by weight : Not exceeding 1,5 %      Exceeding 1,5 % but not exceeding 27 % _____ Exceeding 27 % 0404 10 04 10,9 Ecu/ 100 kg/net 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 9,6 Ecu/ 100 kg/net 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net 0404 10 06 0404 10 12 0404 10 14 156,8 Ecu/ 100 kg/net 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 138 Ecu/ 100 kg/net 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net 0404 10 16 56 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Descnption conventional (%) Supplementary unitautonomous (%) 1 2 3 4 5 0404 10 26 0,10 Ecu/ kg/net + 23,1 Ecu/ 100 kg/net 0 1,80 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net 040410 28 0,11 Ecu/ kg/net + 26,2 Ecu/ 100 kg/net 0 2,04 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net 0 2,53 Ecu/ kg/net + 34,4/ 100 kg/net 0 0 0404 10 32 Other, of a protein content (nitrogen content x 6,38), by weight  Not exceeding 15 %, and of a fat content, by weight :   Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % Exceeding 27 %  Exceeding 15 %, and of a fat content, by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % 2,23 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net 0 0404 10 34 0404 10 36 1,49 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net 0 2,04 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net 0 2,53 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net 0 1,31 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net 0 1,80 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net 0) 2,23 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net 0 0404 10 38 Other : - Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 15 %, and of a fat content, by weight : Not exceeding 1,5 %    Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % 0404 10 48 0404 10 52 0404 10 54 0,11 Ecu/ kg/net (2) 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 0,10 Ecu/ kg/net (2) 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net (') The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The duty on 100 kg of product is equal to the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product . 26. 6 . 96 EN Official Journal of the European Communities 57 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0404 10 56 Exceeding 15 %, and of a fat content, by weight  Not exceeding 1,5 %  Exceeding 1,5 % but not exceeding 27 % . . .  Exceeding 27 % 0404 10 58 156,8 Ecu/ 100 kg/net 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 138 Ecu/ 100 kg/net 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net 0404 10 62 Other, of a protein content (nitrogen content x 6,38), by weight : - Not exceeding 15 %, and of a fat content, by weight : Not exceeding 1,5 %0404 10 72 0,10 Ecu/ kg/net + 23,1 Ecu/ 100 kg/net (') 0404 10 74 Exceeding 1 ,5 % but not exceeding 27 % 0,11 Ecu/ kg/net + 26,2 Ecu/ 100 kg/net C 1 ) 2,04 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net (2) 2,53 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net (2) 1,80 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (2) 2,23 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (2) 0404 10 76 Exceeding 27 % Exceeding 15 %, and of a fat content, by weight :  Not exceeding 1,5 %040410 78 0404 10 82 Exceeding 1,5 % but not exceeding 27 % 1,49 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net (2) 2,04 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net (2) 2,53 Ecu/ kg/net + 34,4 Ecu/ 100 kg/net (2) 1,31 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (2) 1,80 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (2) 2,23 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (2) 040410 84 Exceeding 27 1 (') The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of dry lactic matter contained in 100 kg of product; and (b) the other amount indicated. (2) The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. 58 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Descnption autonomous (%) conventional Supplementary unit % 1 2 3 4 5 156,8 Ecu/ 100 kg/net 212.1 Ecu/ 100 kg/net 261.2 Ecu/ 100 kg/net 138 Ecu/ 100 kg/net 186,6 Ecu/ 100 kg/net 229,9 Ecu/ 100 kg/net 0404 90 0404 90 21 0404 90 23 0404 90 29 0404 90 81 0404 90 83 0404 90 89 Other :  Not containing added sugar or other sweetening matter, of a fat content, by weight :   Not exceeding 1,5 %   Exceeding 1,5 % but not exceeding 27 %   Exceeding 27 %  Other, of a fat content, by weight : Not exceeding 1,5 %   Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % 1,31 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net o 1,80 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net C 1 ) 1,49 Ecu/kg/ net + 34,4 Ecu/ 100 kg/net 0) 2,04 Ecu/kg/ net + 34,4 Ecu/ 100 kg/net C 1 ) 2,53 Ecu/kg/ net + 34,4 Ecu/ 100 kg/net ( ») 2,23 Ecu/ kg/net + 30,3 Ecu/ 100 kg/net (') 0405 0405 10 Butter and other fats and oils derived from milk ; dairy spreads :  Butter :   Of a fat content, by weight, not exceeding 85 % : Natural butter : In immediate packings of a net content not exceeding 1 kg0405 10 11 296,2 Ecu/ 100 kg/net     Other0405 10 19 296,2 Ecu/ 100 kg/net 260,7 Ecu/ 100 kg/net (2) 260,7 Ecu/ 100 kg/net (2) 260,7 Ecu/ 100 kg/net (2) 260,7 Ecu/ 100 kg/net (2) Recombined butter0405 10 30 296,2 Ecu/ 100 kg/net 0405 10 50    Whey butter 296,2 Ecu/ 100 kg/net (') The duty on 100 kg of product is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) WTO tariff quota : see Annex 7 . 26 . 6 . 96 EN Official Journal of the European Communities 59 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0405 10 90   Other 361,4 Ecu/ 100 kg/net 318 Ecu/ 100 kg/net C) 0405 20  Dairy spreads : 0405 20 10 Of a fat content , by weight, of 39 % or more but less than 60 % .... 13 + EA 1 1 ,7 + EA (2)  0405 20 30   Of a fat content, by weight, of 60 % or more but not exceeding 75 % . . 13 + EA 11,7 + EA (2)  0405 20 90 Of a fat content , by weight, of more than 75 % but less than 80 % ... 296,2 Ecu/ 100 kg/net 260,7 Ecu/ 100 kg/net  0405 90  Other : 0405 90 10 Of a fat content, by weight, of 99,3 % or more and of a water content, by weight, not exceeding 0,5 % 361,4 Ecu/ 100 kg/net 318 Ecu/ ..., ..-- -..------- 100 kg/net 0) 0405 90 90 Other 361,4 Ecu/ 100 kg/net 318 Ecu/ 100 kg/net i 1 )  0406 Cheese and curd : 040610  Fresh (unripened or uncured) cheese, including whey cheese, and curd : 0406 10 20 Of a fat content, by weight, not exceeding 40 % 289,3 Ecu/ 100 kg/net 254,6 Ecu/ 100 kg/net 0 )  0406 10 80 Other 345,6 Ecu/ 100 kg/net 304,1 Ecu/ 100 kg/net 0)  0406 20  Grated or powdered cheese, of all kinds : 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs (3) 12 10,6  0406 20 90   Other 294 Ecu/ 100 kg/net 258,7 Ecu/ 100 kg/net 0)  0406 30  Processed cheese, not grated or powdered : 0406 30 10   In the manufacture of which no cheeses other than Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale , of a fat content by weight in the dry matter, not exceeding 56 % . 226,4 Ecu/ 100 kg/net 199,2 Ecu/ 100 kg/net O  (') WTO tariff quota : see Annex 7 . (2) See Annex 1 . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 60 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 0406 30 31     Not exceeding 48 % 217,3 Ecu/ 100 kg/net 191,2 Ecu/ 100 kg/net C )  04063039 Exceeding 48 % 226,4 Ecu/ 100 kg/net 199,2 Ecu/ 100 kg/net 0 )  04063090 Of a fat content, by weight, exceeding 36 % 336 Ecu/ 1 00 kg/net 295,7 Ecu/ 100 kg/net 0 )  040640  Blue-veined cheese : l 04064010   Roquefort 220,2 Ecu/ 100 kg/net 193,8 Ecu/ 100 kg/net 0 )  0406 40 50 Gorgonzola 220,2 Ecu/ 100 kg/net 193,8 Ecu/ 1 00 kg/net 0 )  0406 40 90 Other 220,2 Ecu/ 100 kg/net 193,8 Ecu/ 100 kg/net 0)  0406 90  Other cheese : 04069001   For processing (2) Other :    Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se and Appenzell : Of a fat content of 45 % or more by weight in the dry matter, matured for three months or more : 261,1 Ecu/ 1 00 kg/net 229,8 Ecu/ 100 kg/net 0 0406 9002      Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU 401,85 but not exceeding ECU 430,62 (2) (3) 27,41 Ecu/ 100 kg/net 24,12 Ecu/ 1 00 kg/net (4)(5)  04069003 Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU 430,62 (2) (3) 10,28 Ecu/ 100 kg/net 9,05 Ecu/ 100 kg/net  (') WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3) The Community reserves the right to apply value limits lower than those specified . With effect from 1 July 1970, the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of ECU 16,03 in the minimum value for any upward or downward movement of ECU 1,15 per 100 kg of the common target price for milk in the Community. (4) The Community reserves the right to reduce customs duties autonomously from ECU 27,41 per 100 kg net to ECU 20,55 per 100 kg net subject to an increase in the value limits of ECU 6,86 per 100 kg net (customs duties means the base duties listed in the GATT-schedule). (5) The rate of duty is reduced to ECU 18,08 per 100 kg net . 26. 6 . 96 EN Official Journal of the European Communities 61 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0406 90 04 Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more but less than 5 kg and with a free-at-frontier value exceeding ECU 430,62 but not exceeding ECU 459,39 per 100 kg net weight (') (2) . . . 27,41 Ecu/ 100 kg/net 24,12 Ecu/ 100 kg/net (3)(4)  0406 90 05 Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more and with a free-at-frontier value exceeding ECU 459,39 per 100 kg net weight (') (2) 10,28 Ecu/ 100 kg/net 9,05 Ecu/ 100 kg/net 0406 90 06 Pieces without rind, of a net weight of less than 450 g and with a free-at-frontier value exceeding ECU 499,67 per 100 kg net weight, packed in vacuum or inert gas, in packings bearing at least the description of the cheese, the fat content, the packer responsible and the country of manufacture C 1) (2) Other : 10,28 Ecu/ 100 kg/net 9,05 Ecu/ 100 kg/net  0406 90 07       Emmentaler 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  0406 90 08 ______ GruyÃ ¨re, Sbrinz 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  0406 90 09 BergkÃ ¤se, Appenzell Other : 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5) 0406 90 12      Emmentaler 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  0406 9014      GruyÃ ¨re, Sbrinz 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  0406 90 16 BergkÃ ¤se, Appenzell 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  0406 90 18    Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine . . . 268,3 Ecu/ 100 kg/net 236,1 Ecu/ 100 kg/net (5)  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The Community reserves the right to apply value limits lower than those specified . With effect from 1 July 1970, the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of ECU 16,03 in the minimum value for any upward or downward movement of ECU 1,15 per 100 kg of the common target price for milk in the Community . (3) The Community reserves the right to reduce customs duties autonomously from ECU 27,41 per 100 kg net to ECU 20,55 per 100 kg net subject to an increase in the value limits of ECU 6,86 per 100 kg net (customs duties means the base duties listed in the GATT-schedule). (4) The rate of duty is reduced to ECU 18,08 per 100 kg net . (5) WTO tariff quota : see Annex 7 . 62 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0406 90 19 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs (') 12 10,6  0406 90 21 Cheddar 261,1 Ecu/ 229,8 Ecu/  100 kg/net 100 kg/net (2) 0406 90 23 Edam 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 25 Tilsit 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 27 Butterkase 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 29    Kashkaval 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2)    Feta : 0406 90 31 Of sheep's milk or buffalo milk in containers containing brine , or in sheep or goatskin bottles 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 33 Other 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 35    Kefalo-Tyri 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 37 Finlandia 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) 0406 90 39 Jarlsberg 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) Other : 0406 90 50 Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 236 Ecu/ 207,7 Ecu/  100 kg/net 100 kg/net (2) Other : Of a fat content, by weight, not exceeding 40 % and a water content, by weight , in the non-fatty matter :       Not exceeding 47 % : 0406 90 61 Grana Padano , Parmigiano Reggiano 294 Ecu/ 258,7 Ecu/  100 kg/net 100 kg/net (2) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) WTO tariff quota : see Annex 7 . 26. 6 . 96 EN Official Journal of the European Communities 63 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0406 90 63 Fiore Sardo, Pecorino 294 Ecu/ 100 kg/net 294 Ecu/ 100 kg/net 258,7 Ecu/ 100 kg/net 0) 258,7 Ecu/ 100 kg/net 0 0406 90 69 Other Exceeding 47 % but not exceeding 72 % :  Provolone0406 90 73 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 0406 90 75 Asiago, Caciocavallo , Montasio, Ragusano 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 0406 90 76 Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo, SamsÃ ¸ 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 0406 90 78 Gouda 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 236 Ecu/ 100 kg/net 207,7 Ecu/ 100 kg/net 0 0406 90 81 Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey Camembert0406 90 82 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 0406 90 84 Brie 0406 90 85 Kefalograviera, Kassen Other cheese, of a water content calculated, by weight, in the non-fatty matter :  Exceeding 47 % but not exceeding 52 %0406 90 86 0406 90 87 Exceeding 52 % but not exceeding 62 % 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 236 Ecu/ 100 kg/net 289,3 Ecu/ 100 kg/net 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 207,7 Ecu/ 100 kg/net 0 254,6 Ecu/ 100 kg/net 0 0406 90 88 Exceeding 62 % but not exceeding 72 % 0406 90 93 Exceeding 72 % ( i ) WTO tariff quota : see Annex 7 . 64 I EN I Official Journal of the European Communities 26. 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 04069099 Other 345,6 Ecu/ 304,1 Ecu/ li 100 kg/net 100 kg/net Il 0) I 0407 00 Birds' eggs, in shell, fresh, preserved or cooked : \ 10065822391006582239  Of poultry : Il   For hatching (2) : \ II 04070011 Of turkeys or geese 164 Ecu/ 144 Ecu/ p/st li 1 000 p/st 1 000 p/st \ 0407 00 19 Other 55 Ecu/ 48 Ecu/ p/st 10065822391006582239 1 000 p/st 1 000 p/st 0407 00 30 Other 47,5 Ecu/ 41,8 Ecu/ 1 000 p/st II 100 kg/net 100 kg/net Il 0) \ 0407 00 90  Other 12 10,6 1 000 p/st 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by 10065822391006582239 steaming or by boiling in water, moulded, frozen or otherwise pre IIserved, whether or not containing added sugar or other sweetening \ 10065822391006582239 matter : \ \ 10065822391006582239 - Egg yolks : \ 040811   Dried : I 0408 11 20  Unfit for human consumption (2) Free Free  04081180 Other 222,3 Ecu/ 195,6 Ecu/  10065822391006582239\ 100 kg/net 100 kg/net 10065822391006582239 10065822391006582239 ( l ) l 040819 Other : I 0408 19 20 Unfit for human consumption (2) Free Free  II Other : \ I 0408 19 81 Liquid 96,9 Ecu/ 85,3 Ecu/  10065822391006582239 100 kg/net 100 kg/net Il 10065822391006582239 0) \ 040819 89 Other, including frozen 103,6 Ecu/ 91,2 Ecu/  10065822391006582239 100 kg/net 100 kg/net \ 10065822391006582239I C 1 ) \ 10065822391006582239  Other : l 0408 91   Dried : \ 0408 91 20  Unfit for human consumption (2) Free Free  0408 91 80    Other 214,7 Ecu/ 188,9 Ecu/  \ 100 kg/net 100 kg/net Il \lII 0) 10065822391006582239 0408 99 Other : \ 0408 99 20 Unfit for human consumption (2) Free Free  0408 99 80 Other 55,1 Ecu/ 48,5 Ecu/  10065822391006582239 100 kg/net 100 kg/net 10065822391006582239 li 0) \\ (') WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26. 6 . 96 I EN I Official Journal of the European Communities 65 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0409 00 00 0410 0000 Natural honey 30 12 23,8 10,6 Edible products of animal origin, not elsewhere specified or included . 66 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover : (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins) other than goods of heading No 0505 and parings and similar waste of raw hides or skins of heading No 0511 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading No 9603). 2 . For the purposes of heading No 0501 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the nomenclature, elephant, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as 'ivory'. 4. Throughout the nomenclature , the expression 'horsehair' means hair of the manes or tails of equine or bovine animals . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0501 00 00 Human hair, unworked, whether or not washed or scoured ; waste of human hair Free Free  0502 Pigs', hogs' or boars' bristles and hair ; badger hair and other brush making hair ; waste of such bristles or hair : 0502 10 00 - Pigs', hogs' or boars' bristles and hair and waste thereof Free Free  0502 90 00 - Other Free Free  0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material Free Free  0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof, fresh, chilled, frozen, salted, in brine, dried or smoked Free Free  26 . 6 . 96 EN Official Journal of the European Communities 67 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preserva ­ tion ; powder and waste of feathers or parts of feathers : 0505 10  Feathers of a kind used for stuffing ; down : 0505 10 10   Raw Free Free  0505 10 90 Other 4 2,3  0505 90 00 - Other 3 1,3  0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 0506 10 00  Ossein and bones treated with acid Free Free  0506 90 00 - Other Free Free  0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape ; powder and waste of these products : 9507 10 00  Ivory ; ivory powder and waste Free Free  0507 90 00  Other Free Free  0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked ; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free Free  0509 00 Natural sponges of animal origin : 0509 00 10 - Raw Free Free  0509 00 90 - Other 8 7  0510 00 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provi ­ sionally preserved : 0510 00 10  Glands and other organs for organo-therapeutic uses Free Free  0510 00 90 - Other Free Free  68 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption : 0511 10 00 - Bovine semen  Other : Free Free  0511 91   Products of fish or crustaceans, molluscs or other aquatic invertebrates ; dead animals of Chapter 3 : 051191 10 Fish waste Free Free  05119190    Other Free Free  051199   Other : I 05119910 Sinews or tendons ; parings and similar waste of raw hides or skins . Free Free  051199 50    Embryos of bovine animals Free Free  051199 80    Other Free Free  26. 6 . 96 EN Official Journal of the European Communities 69 SECTION II VEGETABLE PRODUCTS Note 1 . In this section the term 'pellets ' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight . CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . Subject to the second part of heading No 0601 , this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use; nevertheless it does not include potatoes, onions, shallots, garlic or other products of Chapter 7 . 2 . Any reference in heading No 0603 or 0604 to goods of any kind shall be construed as including a reference to bouquets, floral baskets, wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials . However, these headings do not include collages or similar decorative plaques of heading Nn 0701 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower ; chicory plants and roots other than roots of heading No 1212 : 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant : 0601 1010   Hyacinths 10 7 p/st 0601 10 20 Narcissi 10 7 p/st 0601 10 30 Tulips 10 7 p/st 0601 10 40 Gladioli 10 7 p/st 0601 10 90 Other 10 7  70 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 060120  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in I flower ; chicory plants and roots : 0601 20 10 Chicory plants and roots 2 1,3  0601 20 30   Orchids, hyacinths, narcissi and tulips 18 13,2  0601 20 90 Other 15 8,8  0602 Other live plants (including their roots), cuttings and slips ; mushroom I spawn : 0602 10 - Unrooted cuttings and slips : 0602 10 10 Of vines Free Free  0602 10 90 Other 12 6,7  0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts : 0602 20 10   Vine slips, grafted or rooted 3 2  0602 20 90 Other 15 11,4  0602 30 00  Rhododendrons and azaleas, grafted or not 15 11,4  0602 40  Roses, grafted or not : 0602 40 10   Neither budded nor grafted 15 11,4 p/st 0602 40 90   Budded or grafted 15 11,4 p/st 0602 90  Other : I 0602 90 10   Mushroom spawn 15 11,4  0602 90 20   Pineapple plants Free Free  0602 90 30 Vegetable and strawberry plants 15 11,4  I   Other : \ \ Outdoor plants : l I I Trees, shrubs and bushes : 0602 90 41 Forest trees 15 11,4 Other : \ 0602 90 45 Rooted cuttings and young plants 15 10,8  0602 90 49 Other 15 11,4  Other outdoor plants : 0602 90 51      Perennial plants 15 11,4  0602 90 59 Other 15 11,4  Indoor plants : 0602 90 70     Rooted cuttings and young plants, excluding cacti 15 10,8  Other : 0602 90 91 _____ Flowering plants with buds or flowers, excluding cacti 15 10,8  0602 90 99 Other 15 10,8  26. 6 . 96 EN Official Journal of the European Communities 71 \ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 060310  Fresh :   From 1 June to 3 1 October : 0603 10 11 Roses 20 20 p/st 0603 10 13    Carnations 20 20 p/st 0603 10 15 Orchids 20 20 p/st 0603 10 21    Gladioli 20 20 p/st 0603 10 25    Chrysanthemums 20 20 p/st 0603 10 29 Other From 1 November to 3 1 May : 20 20  0603 10 51 Roses 15 14,2 p/st 0603 10 53 _ _ _ Carnations 15 14,2 p/st 0603 10 55    Orchids 15 14,2 p/st 0603 10 61 Gladioli 15 14,2 p/st 0603 10 65  Chrysanthemums 15 14,2 p/st 0603 10 69 Other 15 14,2  0603 90 00  Other 20 16,7  0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 060410  Mosses and lichens : 060410 10 Reindeer moss 10 Free  0604 10 90   Other - Other : 13 8,3  0604 91 Fresh :    Christmas trees : 0604 91 21     Nordmann's firs (Abies nordmanniana (Stev .) Spach) and noble firs (Abies procera Rehd.) 12 7,5 p/st 0604 9129 Other Conifer branches : 12 7,5 p/st 0604 9141     Of Nordmann's firs (Abies nordmanniana (Stev.) Spach) and of noble firs (Abies procera Rehd.) 12 7,5 0604 9149     Other 12 7,5  0604 91 90 Other 12 2  0604 99 Other : 06049910    Not further prepared than dried 10 2,7  0604 99 90 Other 17 15  72 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Notes 1 . This chapter does not cover forage products of heading No 1214. 2. In heading Nos 0709 to 0712 the word 'vegetables' includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweet corn (Zea mays var . saccharata), fruits of the genus Capsicum or of the genus Pimenta , fennel, parsley, chervil, tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana). 3 . Heading No 0712 covers all dried vegetables of the kinds falling within heading Nos 0701 to 0711 , other than : (a) dried leguminous vegetables, shelled (heading No 0713); (b) sweet corn in the forms specified in heading Nos 1102 to 1104; (c) flour, meal , powder, flakes, granules and pellets of potatoes (heading No 1105); (d) flour, meal and powder of dried leguminous vegetables of heading No 0713 (heading No 1106). 4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading No 0904). Additional note 1 . For the purposes of subheading 0714 10 10 the expression 'pellets offlour and rneaV means pellets of which, when dispersed in water, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm, calculated on the dry matter. CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0701 Potatoes, fresh or chilled : 0701 1000 Seed ( ») 10 6,2  070190 - Other : \ 0701 90 10   For the manufacture of starch (') 9 7,9  ll Other : \    New : || \ 0701 90 51     From 1 January to 15 May 15 13,2  ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 . 6 . 96 EN Official Journal of the European Communities 73 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0701 90 59     From 16 May to 30 June 21 18,5  0701 90 90 Other 18 15,8  0702 00 Tomatoes, fresh or chilled : 0702 00 15 - From 1 January to 31 Nfarch (') (!)  0702 00 20 - From 1 to 30 April ( ») (')  0702 00 25 - From 1 to 14 May (') (')  0702 00 30 - From 15 to 31 May (') (&gt;)  0702 00 35 - From 1 June to 30 September 0 (')  0702 00 40  From 1 to 31 October (') ( ¢)  0702 00 45 - From 1 November to 20 December (&gt;) (')  0702 00 50  From 21 to 31 December (') (')  0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10  Onions and shallots : Onions : 0703 1011 Sets 12 11,2  0703 10 19 Other 12 11,2  0703 10 90 Shallots 12 11,2  0703 20 00 - Garlic 12 11,2  0703 90 00  Leeks and other alliaceous vegetables 13 12,1  0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 0704 10 - Cauliflowers and headed broccoli : 0704 10 05 From 1 January to 14 April 12 11,2  MIN 1,4 Ecu/ MIN 1,3 Ecu/ 100 kg/net 100 kg/net 0704 10 10   From 15 April to 30 November 17 15,9  MIN 2 Ecu/ MIN 1,9 Ecu/ 100 kg/net 100 kg/net 0704 10 80   From 1 to 31 December 12 11,2  MIN 1,4 Ecu/ MIN 1,3 Ecu/ 100 kg/net 100 kg/net 0704 20 00  Brussels sprouts 15 14  (') See Annex 2 . 74 EN Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 070490  Other : 0704 90 10   White cabbages and red cabbages 15 14 Il MIN 0,5 Ecu/ MIN 0,5 Ecu/ II 100 kg/net 100 kg/net 0704 90 90 Other 15 14  0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chil ­ IIled : II  Lettuce : 070511 Cabbage lettuce (head lettuce) : 0705 11 05    From 1 January to 31 March 13 12,1 Il MIN 1,6 Ecu/ MIN 1,5 Ecu/ II 100 kg/br 100 kg/br 0705 11 10  From 1 April to 30 November 15 14 II MIN 2,5 Ecu/ MIN 2,3 Ecu/ I 100 kg/br 100 kg/br 0705 11 80 From 1 to 31 December 13 12,1 ll\ MIN 1,6 Ecu/ MIN 1,5 Ecu/ Il\ 100 kg/br 100 kg/br 07051900 Other 13 12,1  ||  Chicory : l 0705 21 00   Witloof chicory (Cichorium intybus var. foliosum) 13 12,1  0705 29 00   Other 13 12,1  0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar liedible roots, fresh or chilled : 0706 10 00  Carrots and turnips 17 15,9  070690  Other : I || Celeriac (rooted celery or German celery) : \ 07069005 From 1 January to 30 April 17 15,9  07069011 From 1 May to 30 September 13 12,1  0706 90 17   From 1 October to 31 December 17 15,9  0706 90 30 Horseradish (Cochlearia armoracia) 17 14  07069090 Other 17 15,9  0707 00 Cucumbers and gherkins, fresh or chilled :  Cucumbers : 0707 00 10   From 1 January to end February C 1 ) Ã  - 0707 00 15 From 1 March to 30 April 0) C )  0707 00 20 From 1 to 15 May 0) 0 )  (') See Annex 2. 26 . 6 . 96 EN Official Journal of the European Communities 75 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0707 00 25   From 16 May to 30 September (!) (!)  0707 00 30 From 1 to 31 October (') ( i ) _ 0707 00 35   From 1 to 10 November ( ] ) (!)  0707 00 40   From 11 November to 31 December (!) ( ¢)  0707 00 90 - Gherkins 16 14,9  0708 Leguminous vegetables, shelled or unshelled , fresh or chilled : 0708 10  Peas (Pisum sativum) : 0708 10 20   From 1 January to 31 May 12 9,3  070810 90   From 1 June to 31 August 17 15,9  070810 95   From 1 September to 3 1 December 12 9,3  0708 20  Beans ( Vigna spp., Phaseolus spp.) : 0708 20 20   From 1 January to 30 June 13 12,1  MIN 2 Ecu/ MIN 1,9 Ecu/ 100 kg/net 100 kg/net 0708 20 90   From 1 July to 30 September 17 15,9  MIN 2 Ecu/ MIN 1,9 Ecu/ 100 kg/net 100 kg/net 0708 20 95   From 1 October to 3 1 December 13 12,1  MIN 2 Ecu/ MIN 1,9 Ecu/ 100 kg/net 100 kg/net 0708 90 00  Other leguminous vegetables 17 13,1  0709 Other vegetables, fresh or chilled : 0709 10  Globe artichokes : 0709 10 10   From 1 January to 31 May 0 ) (')  0709 10 20   From 1 to 30 June 0 ) 0 )  070910 30   From 1 July to 31 October (') (')  070910 40   From 1 November to 31 December (') (')  0709 20 00  Asparagus 16 14,1  0709 30 00  Aubergines (egg-plants) 16 14,9  0709 40 00  Celery other than celeriac 16 14,9   Mushrooms and truffles : 0709 51   Mushrooms : 0709 51 10    Of the genus Agaricus 16 14,9  0709 5130 Chantarelles 10 3,7  0709 5150 Flap mushrooms 10 6,5  0709 5190 Other 10 7,5  0709 52 00 Truffles 10 7,5  ( l ) See Annex 2 . 76 EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0709 60  Fruits of the genus Capsicum or of the genus Pimenta : 0709 60 10   Sweet peppers 11 8,4  Other : 0709 60 91    Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes (0 Free Free  0709 60 95    For the industrial manufacture of essential oils or resinoids (')... Free Free  0709 60 99 Other 20 8,8  0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 13 12,1  0709 90 - Other : 0709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory ( Cichorium spp.) 13 12,1  0709 90 20 Chard (or white beet) and cardoons 13 12,1    Olives : 0709 90 31    For uses other than the production of oil (0 7 6,2  0709 90 39 Other 16,4 Ecu/ 15,3 Ecu/  100 kg/net 100 kg/net 0709 90 40 Capers 7 6,5  0709 90 50 Fennel 12 9,3  0709 90 60   Sweet corn 14,7 Ecu/ 12,9 Ecu/  100 kg/net 100 kg/net   Courgettes : 0709 90 71 From 1 to 31 January (2) (2)  0709 90 73    From 1 February to 31 March (2) (2)  0709 90 75 From 1 April to 3 1 May (2) (2)  0709 90 77 From 1 June to 3 1 July (2) (2)  0709 90 79    From 1 August to 3 1 December (2) (2)  0709 90 90 Other 16 14,9  0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 10 00 - Potatoes 19 16,8   Leguminous vegetables, shelled or unshelled : 0710 2100   Peas (Pisum sativum) 19 16,8  0710 22 00 Beans ( Vigna spp., Phaseolus spp.) 19 16,8  0710 29 00 Other 19 16,8  0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 19 16,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex 2 . 26 . 6 . 96 EN Official Journal of the European Communities 77 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0710 40 00  Sweet corn 8 + 14,7 Ecu/ 100 kg/net 7 + 12,9 Ecu/ 100 kg/net  0710 80  Other vegetables : \ 0710 80 10 Olives   Fruits of the genus Capsicum or of the genus Pimenta : 19 17,7  0710 80 51    Sweet peppers 19 16,8  0710 80 59 Other   Mushrooms : 20 8,8  0710 80 61    Of the genus Agaricus 19 16,8 _ 0710 80 69    Other 19 16,8  0710 80 70   Tomatoes 19 16,8  0710 80 80   Globe artichokes 19 16,8  0710 80 85 Asparagus 19 16,8  0710 80 95 Other 19 16,8  0710 90 00  Mixtures of vegetables 19 16,8  0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0711 10 00  Onions 9 8,4  0711 20  Olives : 0711 20 10   For uses other than the production of oil (') 8 7,5  071120 90 Other 16,4 Ecu/ 100 kg/net 15,3 Ecu/ 100 kg/net  071130 00  Capers 8 5,6  071140 00  Cucumbers and gherkins 15 14  0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 07119010 _ _ _ Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 20 8,8  071190 30 Sweet corn    Mushrooms : 8 + 14,7 Ecu/ 100 kg/net 7 + 12,9 Ecu/ 100 kg/net 071190 40 _ _ _ _ Of the genus Agaricus 12 + 239 Ecu/ 100 kg/net eda 11,2 + 223 Ecu/ 100 kg/net eda (2) (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) WTO tariff quota : see Annex 7 . 78 I EN J Official Journal of the European Communities 26 . 6 . 96 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 071190 60 Other 12 11,2  071190 70 Other 12 11,2  071190 90 Mixtures of vegetables 15 14  0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 20 00 - Onions 20 14,9 ( «)  0712 30 00 - Mushrooms and truffles 16 14,9  0712 90  Other vegetables ; mixtures of vegetables : 0712 90 05   Potatoes whether or not cut or sliced but not further prepared 16 14,1    Sweet corn (Zea mays var. saccharata) : 0712 90 11    Hybrids for sowing (2) Free 2,7  0712 9019 Other 14,7 Ecu/ 12,9 Ecu/  100 kg/net 100 kg/net 0712 90 30 Tomatoes 16 14,9  0712 90 50 Carrots 16 14,9  0712 90 90 Other 16 14,9  0713 Dried leguminous vegetables, shelled, whether or not skinned or split : 0713 10  Peas (Pisum sativum) : 0713 10 10   For sowing 10 2  0713 10 90 Other 10 2  0713 20  Chickpeas (garbanzos) : 0713 20 10   For sowing 10 2  0713 20 90 Other 10 2   Beans ( Vigna spp., Phaseolus spp.) : 0713 31 Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek : 0713 31 10 For sowing 10 2  0713 31 90 Other 10 2  0713 32 Small red (Adzuki) beans (Phaseolus or Vigna angularis) : 0713 32 10 For sowing 10 2  0713 32 90 Other 10 2  0713 33 Kidney beans, including white pea beans (Phaseolus vulgaris) : 0713 33 10 For sowing 10 2  0713 33 90 Other 10 2  (') WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26. 6 . 96 EN Official Journal of the European Communities 79 \ \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0713 39 Other : I 0713 39 10    For sowing 10 2 l 0713 39 90 Other 10 2  0713 40  Lentils : \ 0713 40 10 For sowing 7 1,3  0713 40 90   Other 7 1,3  0713 50  Broad beans ( Vicia faba var. major) and horse beans ( Vicia faba var. equina, Vicia faba var. minor) : 0713 50 10   For sowing 7 4,4  0713 50 90 Other 7 4,4  0713 90  Other : I 0713 90 10   For sowing 7 4,4  0713 90 90 Other 7 4,4  0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : 0714 10 10   Pellets of flour and meal Other : 14,8 Ecu/ 100 kg/net 13 Ecu/ 100 kg/net 0) 0714 10 91    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 14,8 Ecu/ 100 kg/net 13 Ecu/ 100 kg/net O  0714 10 99    Other 14,8 Ecu/ 100 kg/net 13 Ecu/ 100 kg/net 0)  0714 20  Sweet potatoes : 0714 20 10   Fresh, whole, intended for human consumption (2) 6 (3) 5,3  0714 20 90 Other 10 Ecu/ 100 kg/net 8,8 Ecu/ 100 kg/net 0)  (') WTO tariff quota : see Annex 7 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3) Duty rate reduced to 3 % (suspension) for an indefinite period . 80 EN Official Journal of the European Communities 26 . 6 . 96 Il Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0714 90 - Other : Arrowroot, salep and similar roots and tubers with high starch con ­ tent : 0714 9011    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 14,8 Ecu/ 100 kg/net 13 Ecu/ 100 kg/net (*)  0714 90 19    Other 14,8 Ecu/ 100 kg/net 13 Ecu/ 100 kg/net 0 ) 0714 90 90 Other 6 (2) 5,3  ( 1 ) WTO tariff quota : see Annex 7 . (2) Duty rate reduced to 3 % (suspension) for an indefinite period. 26 . 6 . 96 Official Journal of the European CommunitiesEN 81 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF CITRUS FRUITS OR MELONS Notes 1 . This chapter does not cover inedible nuts or fruits. 2 . Chilled fruits and nuts are to be classified under the same headings as the corresponding fresh fruits and nuts. 3 . Dried fruit or dried nuts of this chapter may be partially rehydrated, or treated for the following purposes : (a) for additional preservation or stabilization (e.g. , by moderate heat treatment, sulphuring, the addition of sorbic acid or potassium sorbate); (b) to improve or maintain their appearance (e.g. , by the addition of vegetable oil or small quantities of glucose syrup); provided that they retain the character of dried fruit or dried nuts . Additional notes 1 . The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 ° C and multiplied by the factor 0,95. 2. For the purposes of subheadings 0811 90 11 , 0811 90 31 and 0811 90 85, 'tropical fruit ' means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya. 3. For the purposes of subheadings 0811 90 11 , 0811 90 31 , 0811 90 85, 0812 90 70 and 0813 50 31 , 'tropical nuts ' means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled :  Coconuts : 08011100 Desiccated Free 1,3  080119 00 Other Free 1,3  82 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 1 2 3 4 5  Brazils nuts : In shell . Shelled .  Cashew nuts In shell . Shelled . Free Free Free Free 5 5 5 5 Free 7 Free 7 Free 6,5 ( i ) Free 5,8 ( i ) 4 4 Other nuts, fresh or dried, whether or not shelled or peeled  Almonds : In shell :    Bitter Other Shelled :    Bitter Other  Hazelnuts or filberts (Corylus spp.) : In shell Shelled  Walnuts : In shell Shelled  Chestnuts (Castanea spp.)  Pistachios  Other :   Pecans Areca (or betel) and cola   Pine nuts   Macadamia nuts   Other 0801 2100 0801 22 00 0801 31 00 0801 32 00 0802 080211 0802 11 10 0802 11 90 0802 12 0802 12 10 0802 12 90 0802 21 00 0802 2200 0802 31 00 0802 32 00 0802 40 00 0802 5000 0802 90 0802 90 10 0802 90 30 0802 90 50 0802 90 60 0802 90 85 0803 00 0803 0011 0803 00 19 0803 00 90 3,7 3,7 6,7 7 6,5 1,9 8 8 7 2 4 Free 1Free 2 2 2 3,7 3,3 3,7 Bananas, including plantains, fresh or dried  Fresh :   Plantains Other 20 18,7 850 Ecu/ 1 000 kg/net 793 Ecu/ 1 000 kg/net 0 ) 20 18,7  Dried ( i ) WTO tariff quota : see Annex 7 . 26 . 6 . 96 Official Journal of the European CommunitiesEN 83 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 9804 10 00 - Dates 12 10,6  9804 20  Figs : 9804 20 10 Fresh 7 6,5  9804 20 90 Dried 10 9,3  9804 30 00  Pineapples 9 7,9  9804 40  Avocados : 9804 40 20 From 1 January to 31 May 8 4  9804 40 90   From 1 June to 30 November 12 7  9804 40 95   From 1 to 3 1 December 8 4  D804 50 00  Guavas, mangoes and mangosteens 4 4  0805 Citrus fruit, fresh or dried : D805 10  Oranges :   Sweet oranges , fresh :    From 1 January to 31 March : 0805 10 01 Sanguines and semi-sanguines ( ¢) (')      Other : 0805 10 05 Navels, Navelines , Navelates, Salustiana, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins .... (!) (*)  0805 10 09 Other (!) (')     From 1 to 30 April : 0805 10 11  Sanguines and semi-sanguines (') (')  Other : 0805 10 15 Navels, Navelines , Navelates, Salustiana, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins .... (J ) ( ¢)  0805 10 19 Other (&gt;) ( ¢)     From 1 to 1 5 May : 0805 10 21 Sanguines and semi-sanguines 0) ( ! )      Other : 0805 10 25 Navels , Navelines, Navelates, Salustiana, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... (') ( ¢)  0805 10 29 Other 0 ) ( ¢)     From 16 to 31 May : 0805 10 31 Sanguines and semi-sanguines (') ( ! )   Other : 0805 10 33 Navels, Navelines, Navelates, Salustiana, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... ( ¢) ( ¢)  0805 10 35 Other (&gt;) 0 )  (') See Annex 2 . 84 EN Official Journal of the European Communities 26 . 6 . 96 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 from 1 June to 30 September : 0805 10 37     Sanguines and semi-sanguines ( ¢) (!)      Other : 0805 10 38    Navels, Navelines, Navelates, Salustiana, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... ( ¢) ( J )  0805 10 39 Other ( J ) ( i )     From 1 to 1 5 October : 0805 10 42 Sanguines and semi-sanguines (!) (!)      Other : 0805 10 44 Navels , Navelines, Navelates, Salustiana, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... ( ! ) (')  0805 10 46 Other ( ¢) ( i )     From 16 October to 30 November : 0805 10 51     Sanguines and semi-sanguines ( ! ) (!)      Other : 0805 10 55 Navels , Navelines, Navelates, Salustiana, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... ( ! ) (*)  0805 10 59 Other (&gt;) (&gt;)     From 1 to 3 1 December : 0805 10 61     Sanguines and semi-sanguines ( ¢) 0 )      Other : 0805 10 65      Navels, Navelines, Navelates, Salustiana , Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins .... ( J ) ( ! )  0805 10 69 Other 0 ( »)    Other : 0805 10 82    From 1 January to 31 March 20 18,7  0805 10 84 _   From 1 April to 15 October 15 14  080510 86    From 16 October to 31 December 20 18,7  0805 20  Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids :   From 1 January to end February : 0805 20 11 Clementines (') (')  0805 20 13 Monreales and satsumas (') (')  0805 20 15 Mandarins and wilkings (') (')  0805 20 17 Tangerines (') C 1 )  0805 20 19 Other (') 0 )    From 1 March to 31 October : 0805 20 21 Clementines (') (')  0805 20 23    Monreales and satsumas 0 ) (')  (') See Annex 2 . 26 . 6 . 96 I EN I Official Journal of the European Communities 85 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0805 20 25    Mandarins and wilkings C 1 ) 0 0805 20 27 Tangerines 0 0  0805 20 29 Other   From 1 November to 31 December : 0 0  0805 20 31 Clementines 0 0  0805 20 33    Monreales and satsumas 0 0  0805 20 35    Mandarins and wilkings 0 0  0805 20 37    Tangerines 0 0  0805 20 39 Other 0 0  0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) :   Lemons (Citrus limon, Citrus limonum): 0805 30 20    From 1 January to 3 1 May 0 0 - 0805 30 30    From 1 June to 3 1 October 0 0  0805 30 40    From 1 November to 3 1 December 0 0  0805 30 90   Limes (Citrus aurantifolia) 16 14,9  0805 40 - Grapefruit : I 0805 40 20   From 1 January to 30 April 12 1,5  0805 40 90   From 1 May to 31 October 12 2,8  0805 40 95   From 1 November to 31 December 12 1,5  0805 90 00  Other 16 14,9  0806 Grapes, fresh or dried : I 0806 10  Fresh :   Table grapes : _ _ _ From 1 January to 14 July : 0806 10 21 Of the variety Emperor ( Vitis vinifera cv.) from 1 to 31 January (2) 0 0  0806 10 29 Other 0 0  0806 10 30 From 15 to 20 July 0 0 __ 0806 10 40 From 21 July to 31 October 0 0  0806 10 50    From 1 to 20 November    From 21 November to 31 December : 0 0  0806 10 61   Of the variety Emperor ( Vitis vinifera cv.) from 1 to 3 1 December 0 0 0  0806 10 69 Other Other : 0 0  080610 93    From 1 January to 14 July 18 16,8  0806 10 95    From 15 July to 31 October 22 20,5  0806 10 97  From 1 November to 31 December IS 16,8  (') See Annex 2 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 86 EN Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 0806 20  Dried :   In immediate containers of a net capacity not exceeding 2 kg : 0806 2011    Currants 9 2,8  0806 20 12    Sultanas 9 2,8  0806 20 18    Other 9 2,8  Other : 0806 20 91    Currants 9 2,8  0806 2092 Sultanas 9 2,8  0806 20 98    Other 9 2,8 0807 Melons (including watermelons) and papaws (papayas), fresh : l  Melons (including watermelons) : 0807 11 00   Watermelons 11 10,3 0807 19 00   Other 11 10,3 0807 20 00  Papaws (papayas) 2 4  0808 Apples, pears and quinces, fresh : 0808 10  Apples : I 0808 10 10 Cider apples, in bulk, from 16 September to 15 December C ) 0 )  Other : \ Il    From 1 January to 31 March : l 0808 10 51     Of the variety Golden Delicious C 1 ) 0 )  0808 10 53     Of the variety Granny Smith C 1 ) 0 )  0808 10 59     Other (  ) C 1 )     From 1 April to 30 June : I 0808 10 61 Of the variety Golden Delicious 0 ) C )  0808 10 63 - Of the variety Granny Smith o 0 )  0808 10 69    - Other 0 0  From 1 to 31 July : I 0808 10 71 Of the variety Golden Delicious C 1 ) 0 )  0808 10 73 Of the variety Granny Smith C ) (&gt;)  0808 10 79 Other 0 ) C 1 )  From 1 August to 3 1 December : I 0808 10 92 Of the variety Golden Delicious 0 ) (*)  0808 10 94 Of the variety Granny Smith C ) 0 )  0808 10 98     Other C ) o  (') See Annex 2 . 26 . 6 . 96 EN Official Journal of the European Communities 87 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0808 20  Pears and quinces :   Pears : 0808 20 10  Perry pears, in bulk, from 1 August to 3 1 December (&gt;) ( i )     Other : 0808 20 31     From 1 January to 31 March (i ) ( i )  0808 20 37 From 1 to 30 April (!) (!)  0808 20 41     From 1 May to 30 June ( ¢) ( ¢)  0808 20 47 From 1 to 15 July ( i ) ( i )  0808 20 51 From 16 to 31 July (i ) ( i )  0808 20 57 From 1 August to 3 1 October ( ¢) (!)  0808 20 67     From 1 November to 31 December (*) ( 1 )  0808 20 90 Quinces 9 8,4  0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10  Apricots : 0809 10 10 From 1 January to 31 May (*) (')  0809 10 20 From 1 to 20 June ( i ) ( «)  080910 30 From 21 to 30 June ( ») ( »)  080910 40   From 1 to 31 July (!) ( ¢)  0809 10 50 From 1 August to 31 December (!) (')  0809 20  Cherries :   From 1 January to 30 April : 0809 20 11    Sour cherries (Prunus cerasus) (*) (')  0809 20 19 Other . (*) ( »)  From 1 to 20 May : 0809 20 21    Sour cherries (Prunus cerasus) (! ) (')  0809 20 29 Other C 1 ) ( »)  From 21 to 31 May : 0809 20 31 Sour cherries (Prunus cerasus) (') 0)  0809 20 39 Other 0) C 1 )  From 1 June to 15 July : 0809 20 41 Sour cherries (Prunus cerasus) (') (')  0809 20 49 Other C 1 ) ( »)    From 16 to 31 July : 0809 20 51 Sour cherries (Prunus cerasus) 0) (')  0809 20 59 Other (&gt;) (&gt;)  From 1 to 10 August : 0809 20 61    Sour cherries (Prunus cerasus) (') 0)  f 1 ) See Annex 2. 88 EN Official Journal of the European Communities 26. 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0809 20 69 Other (&gt;) ( i )    From 11 August to 31 December : 0809 20 71    Sour cherries (Prunus cerasus) (') (')  0809 20 79 Other (') ( i )  0809 30  Peaches, including nectarines :   From 1 January to 10 June : 0899 30 II Nectarines ( ¢) (')  0809 3019 Other ( ») ( «)  From 11 to 20 June : 0809 30 21 Nectarines (') ( ¢)  0809 30 29 Other ( ») (!)    From 21 June to 31 July : 0809 30 31    Nectarines 0) (')  0809 3039 Other ( ») ( »)  From 1 August to 30 September : 0809 3041 Nectarines (') (')  0809 30 49 Other (&gt;) ( »)  From 1 October to 31 December : 0809 30 51    Nectarines (') ( ¢)  0809 30 59 Other (') (')  0809 40  Plums and sloes : Plums : 08094010 From 1 January to 10 June (') (')  08094020 From 1 1 to 30 June (') (')  0809 40 30 From 1 July to 30 September (') (')  08094049 From 1 October to 31 December (') (')  08094090 Sloes 15 14  0810 Other fruit, fresh : 0810 10  Strawberries : 08101005 From 1 January to 30 April 16 13,1  08101010 From 1 May to 31 July 16 14,9  MIN 3 Ecu/ MIN 2,8 Ecu/ 100 kg/net 100 kg/net 081010 80 From 1 August to 31 December 16 13,1  0810 20  Raspberries, blackberries, mulberries and loganberries : 08102010   Raspberries 12 10,3  0810 2090 Other 12 11,2  (') See Annex 2 . 26. 6 . 96 EN Official Journal of the European Communities 89 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0810 30  Black-, white- or redcurrants and gooseberries : 0810 30 10 Blackcurrants 12 10,3  0810 30 30   Redcurrants 12 10,3  0810 30 90 Other 12 11,2  0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium : 0810 40 10   Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis-idaea) 9 Free  0810 40 30   Fruit of the species Vaccinium myrtillus 9 3,7  0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 12 3,7  0810 40 90 Other 12 11,2  0810 50 00 - Kiwifruit 11 10,3 (&gt;)  0810 90 - Other : 0810 90 30 Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums 7,5 7,3  0810 90 40   Passion fruit, carambola and pitahaya 11 7,3  0810 90 85 Other 11 10,3  0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10 - Strawberries : Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 13 % by weight 26 + 10,5 24,3 + 9,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 0811 10 19 Other 26 24,3  0811 10 90 Other 20 16,8  (Mil 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or red ­ currants and gooseberries : Containing added sugar or other sweetening matter : 0811 20 11 With a sugar content exceeding 13 % by weight 26 + 10,5 24,3 + 9,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 0811 20 19 Other 26 24,3  Other : 081120 31    Raspberries 20 16,8  081120 39    Blackcurrants 20 16,8  081120 51 Redcurrants 20 14  (Mill 20 59 Blackberries and mulberries 20 14  ( »1120 90 Other 20 16,8  (') See Annex 8 . 90 | EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0811 90 - Other : Containing added sugar or other sweetening matter :    With a sugar content exceeding 13 % by weight : 0811 90 11 Tropical fruit and tropical nuts 26 + 10,5 21,7 + 8,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 0811 90 19 Other 26 + 10,5 24,3 + 9,8  Ecu/ Ecu/ 100 kg/net 100 kg/net    Other : 081190 31 Tropical fruit and tropical nuts 26 21,7  081190 39 Other 26 24,3  Other : 081190 50    Fruit of the species Vaccinium myrtillus 20 14  0811 90 70 Fruit of the species Vaccinium myrtilloides and Vaccinium angustifo ­ lium 20 3,7     Cherries : 081190 75     Sour cherries (Prunus cerasus) 20 16,8  081190 80 Other 20 16,8  081190 85  Tropical fruit and tropical nuts 20 15  081190 95 Other 20 16,8  0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00 - Cherries 11 10,3  0812 20 00  Strawberries 11 10,3  0812 90 - Other : 0812 9010 Apricots 16 14,9  0812 90 20 Oranges 16 14,9  0812 90 30 Papaws (papayas) 3 4,4  0812 90 40   Fruit of the species Vaccinium myrtillus 11 7,5  0812 90 50 Blackcurrants 11 10,3  0812 90 60 Raspberries 11 10,3  0812 90 70 Guavas, mangoes, mangosteens, tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola, pitahaya and tropical nuts 11 9,2  0812 90 95 Other 11 10,3  0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 10 00 - Apricots 9 6,5  0813 20 00 - Prunes 18 11,2  0813 30 00 - Apples 10 6,4  26 . 6 . 96 EN Official Journal of the European Communities 91 \\ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0813 40  Other fruit : I 0813 40 10 Peaches, including nectarines 9 6,5  0813 40 30   Pears 10 7,5  0813 40 50   Papaws (papayas) 2 3,3  0813 40 60   Tamarinds Free 4  0813 40 70   Cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya 8 4 0813 40 95   Other . 8 4,8  0813 50  Mixtures of nuts or dried fruits of this chapter : Fruit salads of dried fruit , other than that of heading Nos 0801 to 0806 :    Not containing prunes : 0813 50 12     Of papaws (papayas), tamarinds, cashew apples , lychees, jackfruit , sapodillo plums, passion fruit , carambola and pitahaya 9 6,7 0813 50 15     Other 9 7,5  0813 50 19 Containing prunes   Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 : 12 11,2  0813 50 31    Of tropical nuts 8 6,7  0813 50 39    Other   Other mixtures : 8 7,5  0813 50 91    Not containing prunes or figs 10 9,3  0813 50 99 Other 12 11,2  0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 2 1,9  92 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 9 COFFEE, TEA, MATE AND SPICES Notes 1 . Mixtures of the products of heading Nos 0904 to 0910 are to be classified as follows : (a) mixtures of two or more of the products of the same heading are to be classified within that heading ; (b) mixtures of two or more of the products of different headings are to be classified within heading No 0910 . The addition of other substances to the products of heading Nos 0904 to 0910 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided the resulting mixtures retain the essential character of the goods of those headings . Otherwise such mixtures are not classified within this chapter; those constituting mixed condiments or mixed seasonings are classified within heading No 2103 . 2 . This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading No 1211 . Additional note 1 . The rate of duty applicable to mixtures referred to in note 1 (a) shall be the one applicable to the component having the highest duty rate. l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion :  Coffee, not roasted : 0901 1100   Not decaffeinated 4 3,3  0901 12 00 Decaffeinated 10 11,4   Coffee, roasted : 0901 21 00 Not decaffeinated 12 12,5  0901 22 00   Decaffeinated 15 15  0901 90 - Other : 0901 90 10 Coffee husks and skins 7 8,7  0901 90 90 Coffee substitutes containing coffee 30 15,8  0902 Tea, whether or not flavoured : 0902 10 00  Green tea (not fermented) in immediate packings of a content not ex ­ ceeding 3 kg 23 4,4  26 . 6 . 96  ¡ID Official Journal of the European Communities 93 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0902 20 00  Other green tea (not fermented) 10,8 Free  0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 3,3  0902 40 00  Other black tea (fermented) and other partly fermented tea 10,8 Free  0903 00 00 Mate 25 Free  0904 Pepper of the genus Piper\ dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :  Pepper : 0904 11 Neither crushed nor ground : 0904 11 10 For the industrial manufacture of essential oils or resinoids (')... Free Free  0904 11 90 Other Free 6,7  0904 12 00   Crushed or ground 4 9,7  0904 20  Fruits of the genus Capsicum or of the genus Pimento, dried or crushed or ground :   Neither crushed nor ground : 0904 20 10    Sweet peppers 16 11,2     Other : 0904 20 31 Of the genus Capsicum, for the manufacture of capsicin or capsicum oleoresin dyes ( l ) Free Free  0904 20 35 For the industrial manufacture of essential oils or resinoids (') . Free Free  0904 20 39 Other 5 6,7  0904 20 90 Crushed or ground 5 9,7  0905 00 00 Vanilla 11,5 9,7  0906 Cinnamon and cinnamon-tree flowers : 0906 10 00  Neither crushed nor ground Free 5,3  0906 20 00  Crushed or ground Free 5,3  0907 00 00 Cloves (whole fruit, cloves and stems) 10 12,7  0908 Nutmeg, mace and cardamoms : 0908 10 - Nutmeg : 0908 10 10 Neither crushed nor ground, for the industrial manufacture of essential oils or resinoids ( J ) Free Free  0908 10 90 Other 5 6,7  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 94 1 EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 0908 20 - Mace : 0908 20 10 Neither crushed nor ground 20 Free  0908 20 90   Crushed or ground 4 5,3  0908 30 00  Cardamoms 20 Free  0909 Seeds of anise, badian, fennel, coriander, cumin or caraway ; juniper berries : 0909 10  Seeds of anise or badian : 0909 10 10  - Seeds of anise Free 6,7  0909 10 90 Seeds of badian 10 15,3  0909 20 00 - Seeds of coriander 5 Free  0909 30  Seeds of cumin :   Neither crushed nor ground : 0909 3011    For the industrial manufacture of essential oils or resinoids (') . . . Free Free  0909 30 19 Other Free 3,3  0909 30 90 Crushed or ground Free 6,7  0909 40  Seeds of caraway :   Neither crushed nor ground : 0909 4011    For the industrial manufacture of essential oils or resinoids (') ¢ ¢ ¢ Free Free  0909 40 19 Other Free 3,3  0909 40 90   Crushed or ground Free 6,7  0909 50  Seeds of fennel ; juniper berries : Neither crushed nor ground : 0909 50 11  For the industrial manufacture of essential oils or resinoids (')... Free Free  0909 5019 Other Free 3,3  0909 50 90   Crushed or ground Free 6,7  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 0910 10  Ginger :   Whole roots, pieces or slices : 0910 10 11 For the industrial manufacture of essential oils or resinoids (') ¢ ¢ ¢ Free Free  09101019 Other Free 11,3  0910 10 90 Other Free Free  0910 20 - Saffron : 0910 20 10   Neither crushed nor ground 10 10,7  0910 20 90   Crushed or ground 10 15,5  0910 30 00  Turmeric (curcuma) Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 . 6 . 96 EN Official Journal of the European Communities 95 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 091040  Thyme ; bay leaves :   Thyme :    Neither crushed nor ground : 09104011     Wild thyme (Thymus serpyllum) Free Free  09104013 Other 7 11,7  09104019  Crushed or ground 8,5 14,2  0910 40 90 Bay leaves 7 11,7  0910 50 00  Curry . 25 Free   Other spices : 0910 91 Mixtures referred to in note 1 (b) to this chapter : 0910 91 10 Neither crushed nor ground 12,5 13,3  0910 91 90 Crushed or ground 12,5 20,8  0910 99 Other : 0910 99 10 Fenugreek seed Free Free   Other : 0910 99 91   Neither crushed nor ground 12,5 13,3  0910 99 99   Crushed or ground 12,5 20,8  96 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 10 CEREALS Notes 1 . (a) The products specified in the headings of this chapter are to be classified within those headings only if grains are present, whether or not in the ear or on the stalk . (b) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken remains classified within heading No 1006. 2 . Heading No 1005 does not cover sweet corn (Chapter 7). Subheading note 1 . The term 'durum wheat' means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species. Additional notes 1 . The following terms shall have the meanings hereunder assigned to them : (a) 'round grain rice ' (subheadings 1006 10 21, 1006 10 92, 1006 2011 , 1006 20 92, 1006 30 21 , 1006 30 42, 1006 30 61 and 1006 30 92) : rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) 'medium grain rice ' (subheadings 1006 10 23, 1006 10 94&gt; 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94) : rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3; (c) 'long grain rice ' (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 20 15, 1006 20 17, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98) : rice, the grains of which are of a length exceeding 6,0 mm; (d) 'paddy rice ' (subheadings 1006 10 21 , 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96 and 1006 10 98) : rice which has retained its husk after threshing; (e) husked rice ' (subheadings 1006 2011 , 1006 20 13, 1006 20 15, 1006 20 17, 1006 20 92, 1006 20 94, 1006 20 96 and 1006 20 98) : rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions 'brown rice ', 'cargo rice ', 'loonzain ' and 'riso sbramato '; (f) semi-milled rice ' (subheadings 1006 30 21 , 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48) : rice from which the husk, part of the germ and the whole ot part of the outer layers of the pericarp, but not the inner layers, have been removed; 26. 6 . 96 EN Official Journal of the European Communities 97 (g) 'wholly milled rice ' (subheadings 1006 30 61 , 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98) : rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (h) 'broken rice ' (subheading 1006 40) : grain fragments the length of which does not exceed three-quarters of the average length of the whole grain. 2. The duty rate applicable to mixtures falling within this chapter shall be as follows : (a) in mixtures where one of the components represents at least 90 % by weight the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1001 Wheat and meslin : 100110 00  Durum wheat 231 Ecu/t 203,3 Ecu/t  ( »)(2) 1001 90 - Other : 1001 90 10 Spelt for sowing (3) 20 17,6    Other spelt, common wheat and meslin : 1001 90 91 Common wheat and meslin seed 149 Ecu/t 131 Ecu/t (2)  1001 90 99 Other 149 Ecu/t 131 Ecu/t  0 (2) 1002 00 00 Rye 145 Ecu/t 127,7 Ecu/t  (2) 1003 00 Barley : 1003 0010  Seed 145 Ecu/t 127,7 Ecu/t  (2) 1003 00 90 - Other 145 Ecu/t 127,7 Ecu/t  (2) 1004 00 00 Oats 139 Ecu/t 122,3 Ecu/t  (') (') WTO tariff quota : see Annex 7 . (2) The Community undertakes in respect of cereals falling within heading Nos :  ex 1001 wheat,  1002 rye,  1003 barley,  ex 1005 maize, except hybrid seed, and  ex 1007 sorghum, except hybrids for sowing to apply a duty at a level and in a manner so that the duty-paid import price for such cereals will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by 55 %. The duty applied shall in no case exceed the duty shown in column 4. P) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 98 EN I Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1005 Maize (corn) : \ 1005 10 - Seed : I ll Hybrid (i ) : l 1005 10 11 Double hybrids and top cross hybrids Free 2,7  1005 10 13 Three-cross hybrids Free 2,7  1005 10 15    Simple hybrids Free 2,7  1005 10 19 Other Free 2,7  1005 10 90 Other 147 Ecu/t 129,3 Ecu/t _ ll (2) I 1005 90 00  Other 147 Ecu/t 129,3 Ecu/t ll (2)(3) l 1006 Rice : 100610  Rice in the husk (paddy or rough) : ll 1006 10 10 For sowing (!) 12 10,6  li Other : II li    Parboiled : ll 1006 10 21 Round grain 330 Ecu/t 290,3 Ecu/t  1006 10 23     Medium grain 330 Ecu/t 290,3 Ecu/t  li     Long grain : II 1006 10 25 Of a length/width ratio greater than 2 but less than 3 330 Ecu/t 290,3 Ecu/t  1006 10 27 _____ Of a length/width ratio equal to or greater than 3 330 Ecu/t 290,3 Ecu/t _    Other : ll 1006 10 92 Round grain 330 Ecu/t 290,3 Ecu/t  1006 10 94     Medium grain 330 Ecu/t 290,3 Ecu/t  ll     Long grain : ll 1006 10 96 Of a length/width ratio greater than 2 but less than 3 330 Ecu/t 290,3 Ecu/t  1006 10 98 Of a length/width ratio equal to or greater than 3 330 Ecu/t 290,3 Ecu/t  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The Community undertakes in respect of cereals falling within heading Nos :  ex 1001 wheat,  1002 rye,  1003 barley,  ex 1005 maize, except hybrid seed, and  ex 1007 sorghum, except hybrids for sowing to apply a duty at a level and in a manner so that the duty-paid import price for such cereals will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by 55 %. The duty applied shall in no case exceed the duty shown in column 4 . (3) WTO tariff quota : see Annex 7 . 26 . 6 . 96 fcN Official Journal of the European Communities 99 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1006 20  Husked (brown) rice : li  - Parboiled : 1006 20 11    Round grain 413 Ecu/t 363,3 Ecu/t I ll ( OC2) \ 1006 20 13    Medium grain 413 Ecu/t 363,3 Ecu/t . ll 0) (2) \ Il    Long grain : 1006 20 15     Of a length/width ratio greater than 2 but less than 3 413 Ecu/t 363,3 Ecu/t _ \\ l OH2) l 1006 20 17 Of a length/width ratio equal to or greater than 3 413 Ecu/t 363,3 Ecu/t Il OH2) \ li   Other : 1006 20 92    Round grain 413 Ecu/t 363,3 Ecu/t _ ll OH2) \ 1006 20 94    Medium grain 413 Ecu/t 363,3 Ecu/t \\ OH2) li _ _ _ Long grain : l 1006 20 96 Of a length/width ratio greater than 2 but less than 3 413 Ecu/t 363,3 Ecu/t Il OH2) 1006 20 98     Of a length/width ratio equal to or greater than 3 413 Ecu/t 363,3 Ecu/t ll OH2) I 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed : \\   Semi-milled rice : li    Parboiled : 1006 30 21 _ _ _ _ Round grain 650 Ecu/t 572 Ecu/t \| OH2) 1006 30 23     Medium grain 650 Ecu/t 572 Ecu/t \| OH2) li Long grain : 1006 30 25 Of a length/width ratio greater than 2 but less than 3 650 Ecu/t 572 Ecu/t Il OH2) 1006 30 27      Of a length/width ratio equal to or greater than 3 650 Ecu/t 572 Ecu/t \\ OH2) Other : 1006 30 42     Round grain 650 Ecu/t 572 Ecu/t ll OH2) (') The Community undertakes in respect of husked rice falling within subheadings 1006 20 1 1 to 1006 20 98 to apply a duty at a level and in a manner so that the duty-paid import price will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by :  88 % for Japonica rice, and  80 % for Indica rice . In respect of milled rice, the percentages referred to above will be increased according to the existing method of calculation of the threshold price for milled rice . The duty applied shall in no case exceed the duty shown in column 4 . (2) WTO tariff quota : see Annex 7 . 00 1 EN 1 Official Journal of the European Communities 26 . 6 . 9 Kate or autv CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1006 30 44 Medium grain 650 Ecu/t 572 Ecu/t  CM2) Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 650 Ecu/t 572 Ecu/t  OX2) 1006 3048 Of a length/width ratio equal to or greater than 3 650 Ecu/t 572 Ecu/t  OX2)   Wholly milled rice : Parboiled : 1006 30 61 Round grain 650 Ecu/t 572 Ecu/t  OX2) 1006 30 63 Medium grain 650 Ecu/t 572 Ecu/t  CM2) Long grain : 1006 30 65      Of a length/width ratio greater than 2 but less than 3 650 Ecu/t 572 Ecu/t  OH2) 1006 30 67    Of a length/width ratio equal to or greater than 3 650 Ecu/t 572 Ecu/t  OX2)    Other : 1006 30 92     Round grain 650 Ecu/t 572 Ecu/t  OX2) 1006 30 94     Medium grain 650 Ecu/t 572 Ecu/t  OX2) Long grain : 1006 30 96    Of a length/width ratio greater than 2 but less than 3 650 Ecu/t 572 Ecu/t  OX2) 1006 30 98 Of a length/width ratio equal to or greater than 3 650 Ecu/t 572 Ecu/t  OX2) 1006 40 00  Broken rice 200 Ecu/t 176 Ecu/t  1007 00 Grain sorghum : 1007 00 10 - Hybrids for sowing 0) 10 8,8  ') The Community undertakes in respect of husked rice falling within subheadings 1006 20 11 to 1006 20 98 to apply a duty at a level and in a manner so that the duty-paid import price will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by :  88 % for Japonica rice, and  80 % for Indica rice. In respect of milled rice, the percentages referred to above will be increased according to the existing method of calculation of the threshold price for milled rice . The duty applied shall in no case exceed the duty shown in column 4 . !) WTO tariff quota : see Annex 7 . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions 26 . 6 . 96 EN Official Journal of the European Communities 101 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1007 00 90  Other 147 Ecu/t 129,3 Ecu/t (&gt;)(2) 1008 Buckwheat, millet and canary seed ; other cereals : 1008 10 00  Buckwheat 58 Ecu/t 51 Ecu/t  1008 20 00 - Millet 87 Ecu/t 76,7 Ecu/t  1008 30 00  Canary seed 22 Ecu/t Free  1008 90  Other cereals : 1008 90 10   Triticale 145 Ecu/t 127,7 Ecu/t  1008 90 90 Other 58 Ecu/t 51 Ecu/t  ( 1 ) WTO tariff quota : see Annex 7 . (2) The Community undertakes in respect of cereals falling within heading Nos :  ex 1001 wheat,  1002 rye,  1003 barley,  ex 1005 maize, except hybrid seed, and  ex 1007 sorghum, except hybrids for sowing to apply a duty at a level and in a manner so that the duty-paid import price for such cereals will not be greater than the effective intervention price (or in the event of a modification of the current system, the effective support price) increased by 55 %. The duty applied shall in no case exceed the duty shown in column 4 . 102 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT ; STARCHES ; INULIN ; WHEAT GLUTEN Notes 1 . This chapter does not cover : (a) roasted malt put up as coffee substitutes (heading No 0901 or 2101 ); (b) prepared flours, meals or starches of heading No 1901 ; (c) corn flakes and other products of heading No 1904 ; (d) vegetables, prepared or preserved, of heading No 2001 , 2004 or 2005 ; (e) pharmaceutical products (Chapter 30); or (f) starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33). 2 . (A) Products from the milling of the cereals listed in the table below fall within this chapter if they have, by weight on the dry product : (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2 ; and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column 3 . Otherwise, they fall within heading No 2302. However, germ of cereals , whole, rolled, flaked or ground, is always classified in heading No 1104. (B) Products falling within this chapter under the above provisions shall be classified within heading No 1101 or 1102 if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column 4 or 5 is not less , by weight, than that shown against the cereal concerned . Otherwise, they fall within heading No 1103 or 1104 . 26 . 6 . 96 I EN I Official Journal of the European Communities 103 Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres (microns) 500 micrometres (microns) ( 1 ) (2) (3) (4) (5) Wheat and rye 45% 2,5 % 80%  Barley 45% 3 % 80% __ Oats 45% 5 % 80%  Maize (corn) and grain sorghum 45% 2 %  90% Rice 45% 1,6% 80%  Buckwheat 45% 4 % 80%  Other cereals 45% 2 % 50%  3 . For the purposes of heading No 1103, the terms 'groats' and 'meal ' mean products obtained by the fragmentation of cereal grains, of which : (a) in the case of maize (corn) products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm ; (b) in the case of other cereal products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm . Additional notes 1 . The duty rate applicable to mixtures falling within this chapter shall be as follows : (a) in mixtures where one of the components represents at least 90 % by weight the rate applicable to that component applies; (b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 2. For the purposes of heading No 1106, the terms flour ', 'meal' and 'powder' mean products obtained by milling or some other fragmentation process from dried leguminous vegetables of heading No 0713, from sago or roots or tubers of heading No 0714 or from products of Chapter 8, of which : (a) in the case of dried leguminous vegetables, sago, roots, tubers and products of Chapter 8 (excluding nuts of heading Nos 0801 and 0802), at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm; (b) in the case of nuts of heading Nos 0801 and 0802, at least 50 % by weight passes through a woven metal wire cloth sieve with an aperture of 2,5 mm . IV** i en I vmvioi juu" » «i ut uiv jl.ui uuvau vuiiiiuuiuiica XO. O. 7* Rate of duty CN code Description jpplementary unitautonomoi (%) conventional (%) 1 2 3 4 5 1101 00 Wheat or meslin flour :  Wheat flour : 1101 00 11   Of durum wheat 268 Ecu/t 236 Ecu/t  1101 00 15 Of common wheat and spelt 268 Ecu/t 236 Ecu/t  1101 00 90  Meslin flour 268 Ecu/t 236 Ecu/t  1102 Cereal flours other than of wheat or meslin : [ 102 10 00  Rye flour 263 Ecu/t 231,3 Ecu/t  [ 102 20  Maize (corn) flour : [ 102 20 10 Of a fat content not exceeding 1,5 % by weight 271 Ecu/t 238,3 Ecu/t  [ 102 20 90 Other 153 Ecu/t 134,7 Ecu/t  [ 102 30 00  Rice flour 215 Ecu/t 189,3 Ecu/t  [ 10290 - Other : [ 102 90 10 Barley flour 267 Ecu/t 235 Ecu/t  [ 102 90 30 Oat flour 257 Ecu/t 226 Ecu/t  1102 90 90 Other 153 Ecu/t 134,7 Ecu/t  1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11 Of wheat : [ 103 11 10 Durum wheat 417 Ecu/t 367 Ecu/t  [ 103 11 90 Common wheat and spelt 290 Ecu/t 255,3 Ecu/t  [ 103 12 00 Of oats 257 Ecu/t 226 Ecu/t  [ 103 13 Of maize (corn) : [ 103 13 10 Of a fat content not exceeding 1,5 % by weight 271 Ecu/t 238,3 Ecu/t  [ 1031390 Other 153 Ecu/t 134,7 Ecu/t  [ 10314 00 -- Of rice 215 Ecu/t 189,3 Ecu/t  1103 19 Of other cereals : [ 1031910 Of rye 267 Ecu/t 235 Ecu/t  1103 19 30 Of barley 267 Ecu/t 235 Ecu/t  1103 19 90 Other 153 Ecu/t 134,7 Ecu/t   Pellets : 1103 21 00 Of wheat 274 Ecu/t 241 Ecu/t  1103 29 Of other cereals : 1103 2910 Of rye 267 Ecu/t 235 Ecu/t  1103 29 20 Of barley 267 Ecu/t 235 Ecu/t  1103 29 30 Of oats 257 Ecu/t 226 Ecu/t  1103 29 40 Of maize 271 Ecu/t 238,3 Ecu/t  26 . 6 . 96 EN Official Journal of the European Communities 105 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1103 2950 Of rice 215 Ecu/t 189,3 Ecu/t  1103 29 90 Other 153 Ecu/t 134,7 Ecu/t  1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains : 1104 11 Of barley : 1104 11 10 Rolled 151 Ecu/t 133 Ecu/t  11041190 Flaked 296 Ecu/t 260,3 Ecu/t  1104 12   Of oats : 1104 12 10 Rolled 145 Ecu/t 127,7 Ecu/t  1104 12 90    Flaked 285 Ecu/t 250,7 Ecu/t  1104 19 Of other rÃ ¸reals : 1104 19 10    Of wheat 274 Ecu/t 241 Ecu/t  1104 19 30 Of rye 267 Ecu/t 235 Ecu/t  1104 19 50 Of maize    Other : 271 Ecu/t 238,3 Ecu/t  1104 19 91 Flaked rice 366 Ecu/t 322 Ecu/t  1104 19 99 Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) : 271 Ecu/t 238,3 Ecu/t  1104 21 Of barley : 1104 21 10 Hulled (shelled or husked) 235 Ecu/t 206,7 Ecu/t  1104 21 30 Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') 235 Ecu/t 206,7 Ecu/t  1104 21 50    Pearled 369 Ecu/t 324,8 Ecu/t  1104 2190 Not otherwise worked than kibbled 151 Ecu/t 133 Ecu/t  1104 21 99 Other 151 Ecu/t 133 Ecu/t  1104 22 Of oats : 1104 22 20 Hulled (shelled or husked) 253 Ecu/t 222,7 Ecu/t -- 1104 22 30 Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') 253 Ecu/t 222,7 Ecu/t  1104 22 50    Pearled 226 Ecu/t 199 Ecu/t  1104 22 90   Not otherwise worked than kibbled 145 Ecu/t 127,7 Ecu/t  1104 22 92 Clipped 145 Ecu/t 127,7 Ecu/t P)  1104 22 99    Other 145 Ecu/t 127,7 Ecu/t C )  (!) WTO tariff quota : see Annex 7 . 106 | en i Official journal 01 me European communities 26 . 6 . 9 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1104 23 Of maize (corn) : 1104 23 10 Hulled (shelled or husked), whether or not sliced or kibbled 238 Ecu/t 209,3 Ecu/t  1104 23 30 Pearled 238 Ecu/t 209,3 Ecu/t  1104 23 90    Not otherwise worked than kibbled 153 Ecu/t 134,7 Ecu/t  1104 23 99 Other 153 Ecu/t 134,7 Ecu/t  1104 29 Of other cereals :  Hulled (shelled or husked), whether or not sliced or kibbled : 1104 29 11 Of wheat 201 Ecu/t 177 Ecu/t  . 1104 29 15 Of rye 201 Ecu/t 177 Ecu/t  1104 2919     Other 201 Ecu/t 177 Ecu/t  Pearled : 1104 29 31 Of wheat 241 Ecu/t 212 Ecu/t  1104 29 35 Of rye 241 Ecu/t 212 Ecu/t  104 29 39 Other 241 Ecu/t 212 Ecu/t  Not otherwise worked than kibbled : 1104 29 51     Of wheat 155 Ecu/t 136,3 Ecu/t  1104 29 55 Of rye 151 Ecu/t 133 Ecu/t  1104 29 59 Other 153 Ecu/t 134,7 Ecu/t  Other : 1104 29 81 Of wheat 155 Ecu/t 136,3 Ecu/t  1104 29 85 Of rye 151 Ecu/t 133 Ecu/t  1104 29 89 Other 153 Ecu/t 134,7 Ecu/t  1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 30 10 Of wheat 118 Ecu/t 104 Ecu/t  1104 30 90 Of other cereals 117 Ecu/t 103 Ecu/t  1105 Flour, meal, powder, flakes, granules and pellets of potatoes : 1105 10 00  Flour, meal and powder 19 16,7  1105 20 00  Flakes, granules and pellets 19 16,7  1106 Flour, meal and powder of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 or of the products of Chapter 8 : 1106 10 00  Of the dried leguminous vegetables of heading No 0713 12 10,6  . 1106 20  Of sago or of roots or tubers of heading No 0714 : 1106 2010 Denatured ( t ) 148 Ecu/t 130,3 Ecu/t  \ Entry under this subheading is subject to conditions laid down in the relevant Community provisions . "&gt; H H C\ £L \ r?\T r^fh/&gt;io1 Iaurn o 1 aP ttia tJiifArtaoM pAmmnnitiAo 1 A' Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) l 2 3 4 5 1106 20 90 Other 260 Ecu/t 228,7 Ecu/t  1106 30  Of the products of Chapter 8 : 11063010 Of bananas 17 15  1106 30 90 Other 13 11,4  1107 Malt, whether or not roasted : 1107 10  Not roasted : Of wheat : 1107 10 11 In the form of flour 277 Ecu/t 243,7 Ecu/t  1107 1019    Other 210 Ecu/t 184,7 Ecu/t    Other : 1107 10 91    In the form of flour 270 Ecu/t 237,7 Ecu/t  110710 99    Other 205 Ecu/t 180,3 Ecu/t  1107 20 00  Roasted 237 Ecu/t 208,7 Ecu/t  1108 Starches ; inulin :  Starches : 1108 1100 Wheat starch 350 Ecu/t 308 Ecu/t  1108 12 00   Maize (corn) starch 260 Ecu/t 228,7 Ecu/t  1108 13 00   Potato starch 260 Ecu/t 228,7 Ecu/t  1108 14 00   Manioc (cassava) starch 260 Ecu/t 228,7 Ecu/t  0 ) 1108 19   Other starches : 1108 19 10 Rice starch 338 Ecu/t 297,3 Ecu/t  1108 19 90 Other 260 Ecu/t 228,7 Ecu/t  1108 20 00 - Inulin 30 26,4  1109 00 00 Wheat gluten, whether or not dried 800 Ecu/t 704 Ecu/t  (') WTO tariff quota : see Annex 7 . I UO CiN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL OR MEDICINAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 1207 applies inter alia to palm nuts and kernels , cotton seeds, castor oil seeds, sesamum seeds, mustard seeds, safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading No 0801 or 0802 or to olives (Chapter 7 or 20). 2 . Heading No 1208 applies not only to non-defatted flours and meals but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils . It does not, however, apply to residues of heading Nos 2304 to 2306 . 3 . For the purposes of heading No 1209, beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees , seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as 'seeds of a kind used for sowing'. Heading No 1209 does not, however, apply to the following even if for sowing : (a) leguminous vegetables or sweet corn (Chapter 7); (b) spices or other products of Chapter 9 ; (c) cereals (Chapter 10); or (d) products of heading Nos 1201 to 1207 or 1211 . 4. Heading No 1211 applies inter alia to the following plants or parts thereof : basil, borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood. Heading No 1211 does not, however, apply to : (a) medicaments of Chapter 30 ; (b) perfumery, cosmetic or toilet preparations of Chapter 33 ; or (c) insecticides, fungicides, herbicides, disinfectants or similar products of heading No 3808 . 5 . For the purposes of heading No 1212, the term 'seaweeds and other algae' does not include : (a) dead single-cell micro-organisms of heading No 2102 ; (b) cultures of micro-organisms of heading No 3002 ; or (c) fertilizers of heading No 3101 or 3105 . 26 . o . y\3 UN Official Journal of the European Communities 1U! Rate of duty CN code description Supplementary unitautonomous (%) conventional (%) 1 l 3 4 5 1201 00 Soya beans, whether or not broken : 1201 00 10  For sowing ( 1 ) Free Free  1201 00 90  Other Free Free  1202 Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken : 1202 10 - In shell : 1202 10 10 For sowing ( ¢) Free Free  1202 10 90 Other Free Free  1202 20 00  Shelled, whether or not broken Free Free  1203 00 00 Copra Free Free  1204 00 Linseed, whether or not broken : 1204 00 10  For sowing (!) Free Free  1204 00 90  Other Free Free  1205 00 Rape or colza seeds, whether or not broken : 1205 00 10  For sowing (!) Free Free  1205 00 90  Other Free Free  1206 00 Sunflower seeds, whether or not broken : 1206 00 10 - For sowing (!) Free Free   Other : 1206 00 91 Shelled ; in grey and white striped shell Free Free  1206 00 99 Other Free Free  1207 Other oil seeds and oleaginous fruits, whether or not broken : 1207 10  Palm nuts and kernels : 1207 10 10 For sowing (!) Free Free  1207 10 90 Other Free Free  1207 20  Cotton seeds : 1207 20 10 For sowing 0 ) Free Free  1207 20 90 Other Free Free  1207 30  Castor oil seeds : 1207 30 10 For sowing 0) Free Free  1207 30 90 Other Free Free  1207 40  Sesamum seeds : 1207 40 10 For sowing 0 ) Free Free  1207 40 90 Other Free Free  n Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 10 en Official journal 01 me European communities 26 . 6 9i Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1207 50  Mustard seeds : 1207 50 10 For sowing ( ¢) Free Free  1207 50 90   Other Free Free  1207 60  Safflower seeds : 1207 60 10 For sowing ( ¢) Free Free  1207 60 90   Other Free Free   Other : 1207 91 Poppy seeds : 1207 91 10 For sowing (*) Free Free  1207 91 90 Other Free Free  1207 92   Shea nuts (karite nuts) : 1207 92 10 For sowing (') Free Free  1207 92 90 Other Free Free  1207 99 Other : 1207 99 10    For sowing (!) Free Free  Other : 1207 99 91 Hemp seeds Free Free  1207 99 99     Other Free Free  1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard : 1208 10 00  Of soya beans 10 6,2  1208 90 00 - Other Free Free  1209 Seeds, fruit and spores, of a kind used for sowing :  Beet seed : 12091100   Sugar beet seed 15 11,4  1209 19 00 Other 15 11,4   Seeds of forage plants, other than beet seed : 1209 21 00   Lucerne (alfalfa) seed 5 2,5  1209 22   Clover ( Trifolium spp.) seed : 1209 22 10    Red clover ( Trifolium pratense L.) 4 2  1209 22 80 Other 4 2  1209 23   Fescue seed : 1209 23 11 Meadow fescue (Festuca pratensis Huds .) seed 4 2  1209 23 15    Red fescue ( Festuca rubra L.) seed 4 2  1209 23 80 Other 5 2,5  1209 24 00   Kentucky blue grass (Poa pratensis L.) seed 4 2  (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions :b . 6 . yo | EN 1 umciai journal 01 tne nuropean communities 11 Kate ot duty DescriptionCNcode Supplementary unitautonomous (%) conventional (%) 1209 25 Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10    Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) .4 2  1209 25 90  Perennial ryegrass (Lolium perenne L.) 4 2  1209 26 00   Timothy grass seed 4 2  1209 29 Other : 1209 29 10  Vetch seed ; seeds of the genus Poa (Poa palustris L. , Poa trivialis L.); cocksfoot grass (Dactylis glomerata L.); bent grass (Agrostis) .. 4 2  1209 29 50 Lupine seed 5 2,5  1209 29 80 Other 5 2,5  1209 30 00 - Seeds of herbaceous plants cultivated principally for their flowers 6 3   Other : 1209 91 Vegetable seeds : 1209 91 10 Kohlrabi seeds (Brassica oleracea L. var . caulorapa and gongylodes L.) 6 3  1209 91 90 Other 7 3  1209 99 Other : 1209 99 10 Forest-tree seeds 10 Free     Other : 1209 99 91 Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 6 3  1209 99 99 Other 7 4  1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin : 1210 10 00  Hop cones, neither ground nor powdered nor in the form of pellets 12 7,9  1210 20  Hop cones, ground, powdered or in the form of pellets ; lupulin : 1210 20 10 Hop cones, ground, powdered or in the form of pellets, with higher lupulin content ; lupulin 12 7,9  1210 20 90 Other 12 7,9  1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered : 1111 10 Ml  I.iminrire rnnts 2 1,3  12 I EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description lupplementary unitautonomou (%) conventional (%) 1 2 3 4 5 121120 00 - Ginseng roots Free Free  1211 90 - Other : 1211 90 10   Pyrethrum (flowers, leaves, stems, peel and roots) Free 2  121190 30 Tonquin beans 3 6,3  121190 40 Mint (stems and leaves) Free Free  121190 60   Linden (flowers and leaves) Free Free  121190 65 Verbena (leaves and tops) Free Free  (21190 70 Wild marjoram (Origanum vulgare) (branches, stems and leaves) .... Free Free  121190 75   Sage (Salvia officinalis) (leaves and flowers) Free Free  121190 80 Other Free Free  1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh, chilled, frozen or dried, whether or not ground ; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or inc ­ luded : 1212 10  Locust beans, including locust bean seeds : 1212 10 10 Locust beans 8 7    Locust bean seeds : 1212 10 91    Not decorticated, crushed or ground 2 1,3  1212 10 99 Other 9 7,9  1212 20 00  Seaweeds and other algae Free 1,3  1212 30 00  Apricot, peach or plum stones and kernels 5 2,7   Other : 1212 91 Sugar beet : 1212 91 20 Dried, whether or not ground 28,8 Ecu/ 26,9 Ecu/  100 kg/net 100 kg/net 1212 91 80 Other 8,4 Ecu/ 7,8 Ecu/  100 kg/net 100 kg/net 1212 92 00 Sugar cane 5,8 Ecu/ 5,4 Ecu/  100 kg/net 100 kg/net 1212 99 Other : 1212 99 10 Chicory roots 2 1,3  1212 99 90 Other Free Free  1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free Free 26. 6 . 96 EN Official Journal of the European Communities 113 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sain ­ foin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets : 1214 10 00  Lucerne (alfalfa) meal and pellets Free Free  1214 90  Other : 1214 90 10 Mangolds, swedes and other fodder roots Other : 9 7,9  1214 90 91  In the form of pellets Free Free  1214 90 99    Other Free Free  14 i EN i Official journal 01 me European communities 26 . 6 . 9( CHAPTER. i j LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note 1. Heading No 1302 applies inter alia to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium. The heading does not apply to : (a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading No 1704); (b) malt extract (heading No 1901 ); (c) extracts of coffee, tea or mate (heading No 2101 ); (d) vegetable saps or extracts constituting alcoholic beverages (Chapter 22); (e) camphor, glycyrrhizin or other products of heading No 2914 or 2938 ; (f) medicaments of heading No 3003 or 3004 or blood-grouping reagents (heading No 3006); (g) tanning or dyeing extracts (heading No 3201 or 3203); (h) essential oils, concretes, absolutes, resinoids, extracted oleoresins, aqueous distillates or aqueous solutions of essential oils or preparations based on odoriferous substances of a kind used for the manufacture of beverages (Chapter 33); or (ij) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading No 4001 ). Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 &gt;1301 Lac ; natural gums, resins, gum-resins and oleoresins (for example, balsams) : 1301 10 00  Lac Free Free  1301 20 00  Gum arabic Free Free  1301 90 - Other : 1301 90 10   Chios mastic (mastic of the tree of the species Pistacia lentiscus) .... Free Free  1301 90 90 Other Free Free  26 . 6 . 96 EN Official Journal of the European Communities 115 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1302 Vegetable saps and extracts ; pectic substances, pectinates and pec ­ tates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 13021100   Opium Free Free  1302 12 00 Of liquorice 10 4,4  1302 13 00 Of hops 6 4,4  1302 14 00   Of pyrethrum or of the roots of plants containing rotenone Free 3,3  1302 19 Other : 1302 19 05    Vanilla oleoresin 3 5  1302 19 10    Of Quassia amara; aloes and manna Free Free  1302 19 30    Intermixtures of vegetable extracts, for the manufacture of bev ­ erages or of food preparations Other : Free 3,3  1302 19 91     Medicinal Free 1,7  1302 19 99 Other Free Free  1302 20  Pectic substances, pectinates and pectates : 1302 20 10   Dry 24 22,4  1302 20 90 Other  Mucilages and thickeners, whether or not modified, derived from vegetable products : 14 13,1 1302 31 00   Agar-agar 4 1,7  1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds : 1302 32 10    Of locust beans or locust bean seeds 6 2  1302 32 90 Of guar seeds Free Free  1302 39 00   Other Free Free  16 I EN I uiiiciai Journal 01 tne European Communities 26 . 6 . 9 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED tates . This chapter does not cover the following products which are to be classified within Section XI : vegetable materials o fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetabl materials which have undergone treatment so as to render them suitable for use only as textile materials . !. Heading No 1401 applies inter alia to bamboos (whether or not split, sawn lengthwise, cut to length, rounded at the ends bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or spli rattans . The heading does not apply to chipwood (heading No 4404). i . Heading No 1402 does not apply to wood wool (heading No 4405). k Heading No 1403 does not apply to prepared knots or tufts for broom or brush making (heading No 9603). Rate of duty CN code lpplementa unitDescription :onventional (%) autonomous (%) 1 2 3 4 5 401 Vegetable materials of a kind used primarily for plaiting (for ex ­ ample, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) : 401 10 00 - Bamboos Free Free  401 20 00 - Rattans Free Free  401 90 00 - Other Free Free  402 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass), whether or not put up as a layer with or without supporting material : 402 10 - Kapok : 402 10 10 Raw Free Free    Other : 402 10 91 Put up as a layer with supporting material Free 1  402 10 99 Other Free 0,7  402 90 OA - Other Free Free  26 . 6 . 96 EN Official Journal of the European Communities 117 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1403 Vegetable materials of a kind used primarily in brooms or in brushes (for example, broomcorn, piassava, couch-grass and istle), whether or not in hanks or bundles : 1403 10 00  Broomcorn (Sorghum vulgare var. technicum) Free Free  1403 90 00  Other Free Free  1404 Vegetable products not elsewhere specified or included : 1 1404 10 00  Raw vegetable materials of a kind used primarily in dyeing or tanning . . . Free Free  1404 20 00  Cotton linters Free Free  1404 90 00 - Other Free Free  118 EN Official Journal of the European Communities 26 . 6 . 96 SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES Notes 1 . This chapter does not cover : (a) pig fat or poultry fat of heading No 0209 ; (b) cocoa butter, fat and oil (heading No 1804); (c) edible preparations containing by weight more than 15 % of the products of heading No 0405 (generally Chapter 21 ); (d) greaves (heading No 2301 ) and residues of heading Nos 2304 to 2306 ; (e) fatty acids , prepared waxes, medicaments, paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulph ­ onated oils or other goods of Section VI ; or (f) factice derived from oils (heading No 4002). 2 . Heading No 1509 does not apply to oils obtained from olives by solvent extraction (heading No 1510). 3 . Heading No 1518 does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions . 4. Soap-stocks , oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall within heading No 1522 . Additional notes 1 . For the purposes of subheadings 150710, 1508 10, 1510 00 10, 1511 10, 151211 , 1512 21 , 151311 , 1513 21 , 1514 10, 151511 , 1515 21 , 1515 50 11 , 1515 50 19, 1515 60 10, 1515 90 21 , 1515 90 29, 1515 90 40 to 1515 90 59 and 1518 00 31 : (a) fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as 'crude ' if they have undergone no other processing than :  decantation within the normal time limits, 26. 6 . 96 en Official Journal of the European Communities 119 centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process); (b) fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as 'crude ' when they cannot be distinguished, by their colour, odour or taste, nor by recognized special analytical properties, from vegetable oils and fats obtained by pressure; (c) the expression 'crude oils ' shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2. A. Heading Nos 1509 and 1510 cover only oils derived solely from the treatment of olives the analytical characteristics of the acidic and sterol composition of which are as follows : Table I Fatty acid composition as percentage of totalfatty acids Fatty adds Percentages Myristic acid M 0,05 Linolenic acid M 0,9 Arachidic acid M 0,6 Eicosenoic acid M 0,4 Behenic acid (]) M 0,3 Lignoceric acid M 0,2 M  maximum. (') M 0,2 for the oils of heading No 1509. Table 11 Sterol composition as percentage of total sterols Sterols Percentages Cholesterol Brassicasterol Campesterol Stigmasterol (') Betasitosterol (2) Delta- 7-stigmasterol M 0,5 M 0,1 M 4,0 &lt; Campesterol m 93,0 M 0,5 m = minimum . M  maximum. (1) Condition not valid for virgin lampante oil (subheading 1509 10 10) and for olive-residue oil (subheading 1510 00 10). (2) Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasterol + delta-5,24-stigmostadienol. 20 EN Official Journal of the European Communities 26. 6. 96 Heading Nos 1509 and 1510 do not cover chemically altered olive oil (in particular re-esterified olive oil) and mixtures of olive oil with other oils . The presence of re-esterified olive oil or other oils is ascertained using the methods set out in Annexes V, VII, X A and X B to Regulation (EEC) No 2568/91 . B. Subheading 1509 10 covers only olive oils defined in Sections I and II obtained solely using mechanical or other physical means under conditions, and particularly thermal conditions, that do not lead to deterioration of the oil, and which have undergone no treatment other than washing, decantation, centrifugation or filtration . Oils derived from olives using solvents fall within heading No 1510. I. For the purposes of subheading 1509 10 10, 'virgin lampante olive oil ' whatever its acidity, means olive oil with : (a) a wax content not exceeding 350 mg/kg; (b) an erythrodiol and uvaol content not exceeding 4,5 %; (c) a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 1,3%; (d) the sum of transoleic isomers not more than 0,10% and the sum of translinoleic + translinolenic isomers not exceeding 0,10 %; and (e) one or more of the following characteristics : 1 . a peroxide number not lower than 20 meq 02/kg; 2. a content in volatile halogenated solvents not lower than 0,20 mg/kg or not lower than 0,10 mg/kg for any one solvent; 3. a K270 extinction coefficient not lower than 0,250 and, after treatment of the oil with activated alumina, not higher than 0,11 . In point offact some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 g per 100 g may, after passage through activated alumina, in accordance with the method set out in Annex IX to Regulation (EEC) No 2568/91 , have a K270 extinction coefficient higher than 0,10. If so, after neutralization and decolorization in the laboratory, in accordance with the method set out in Annex XIII to the aforementioned Regulation, they must have the following characteristics :  a K270 extinction coefficient not higher than 1,20,  an extinction coefficient variation (delta K) in the 270 nm region, higher than 0,01 but not higher than 0,16, i.e. : AK = Km  0,5 (Km  4 + Km + 4) Km = the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region, and Km -4 and Km +4 = the extinction coefficients at wavelengths 4 nm lower and higher than the Km wavelength; 4. organoleptic characteristics which include detectable defects exceeding the limits of acceptability and a panel test score lower than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91 ; 5. a content in stigmastadienes not exceeding 0,50 mg/kg. II. For the purposes of subheading 1509 10 90, 'virgin oil ' means olive oil having the following characteristics : (a) an acid content, expressed as oleic acid, not exceeding 3,3 g per 100 g; (b) a peroxide number not exceeding 20 meq 02/kg; (c) a wax content not exceeding 250 mg/kg; (d) a content in volatile halogenated solvents not exceeding 0,20 mg/kg overall and not exceeding 0,10 mg/kg for each solvent; 26. 6 . 96 EN Official Journal of the European Communities 121 (e) a K270 extinction coefficient not higher than 0,250 and, after treatment of the oil with activated alumina, not higher than 0,10; (f) an extinction coefficient variation (AK), in the 270 nm region, not higher than 0,01; (g) organoleptic characteristics which may include detectable defects within the limits of acceptability and a panel test score not lower than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91; (h) an erythrodiol and uvaol content not exceeding 4,5 Ho; (ij) a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 1,3 %&gt;; (k) the sum of transoleic isomers not exceeding 0,05 % and the sum of translinolenic + translinoleic isomers not exceeding 0,05 %; (I) a content in stigmastadienes not exceeding 0,15 mg/kg. C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils falling within subheading 15091010 or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics : (a) an acid content, expressed as oleic acid, not exceeding 1,5 g per 100 g; (b) a wax content not exceeding 350 mg/kg; (c) a K270 extinction coefficient (100) not higher than 1,0; (d) an extinction coefficient variation (AK), in the 270 nm region , not higher than 0,13; (e) an erythrodiol and uvaol content not exceeding 4,5 %; (f) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,5 %; (g) the sum of transoleic isomers not exceeding 0,20 % and the sum of translinoleic + translinolenic isomers not exceeding 0,30 %. D. For the purposes of subheading 1510 00 10, 'crude oils ' means oils, particularly olive residue oils, with the following characteristics : (a) an acid content, expressed as oleic acid, of2 g or more per 100 g; (b) an erythrodiol and uvaol content not lower than 12 %; (c) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,8 %; (d) the sum of transoleic isomers not exceeding 0,20 % and the sum of translinoleic + translinolenic isomers not exceeding 0,10 %. E. Subheading 15100090 covers oils obtained by the treatment of oils falling within subheading 1510 00 10, whether or not blended with virgin olive oil, and oils not having the characteristics of the oils referred to in additional notes 2 B, 2 C and 2 D. The oils falling within the subheading must have a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 2,0 %, the sum of transoleic isomers lower than 0,4 % and the sum of translinoleic + translinolenic isomers lower than 0,35 %. 3. Subheadings 1522 00 31 and 1522 00 39 do not cover : (a) residues resulting from the treatment offatty substances containing oil having an iodine index, determined in accordance with the method laid down in Annex XVI to Regulation (EEC) No 2568/91 , lower than 70 or higher than 100; cjni Official Journal of the European Communities 26. 6 . 96 (2^ residues resulting from the treatment offatty substances containing oil having an iodine index higher than 70 or lower than 100, of which the peak area representing the retention volume of betasitosterol (*), determined in accordance with Annex V to Regulation (EEC) No 2568/91 , is less than 93,0 % of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 2568/91 . (') Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasteroI + delta-5,24-stigmastadienol. I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 150100 Pig fat (including lard) and poultry fat, other than that of heading No 0209 or 1503 :  Pig fat (including lard) : 1501 00 11 For industrial uses other than the manufacture of foodstuffs for human consumption 0) 3 2  1501 00 19 Other 26,8 Ecu/ 100 kg/net 23,6 Ecu/ 100 kg/net  1501 00 90  Poultry fat 18 15,8 1502 00 Fats of bovine animals, sheep or goats, other than those of heading No 1503 : 1502 00 10 - For industrial uses other than the manufacture of foodstuffs for human consumption ( · ) 2 Free  1502 0090  Other 10 4,4  150300 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsi ­ fied or mixed or otherwise prepared :  Lard stearin and oleostearin : 1503 0011  For industrial uses (') Free Free  15030019   Other 8 7  15030030  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption ( · ) 12 2,7  1503 00 90  Other 12 8,8  1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 1504 10  Fish-liver oils and their fractions : 1504 10 10 Of a vitamin A content not exceeding 2 500 IU/g 6 5,3  ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 . 6 . 96 en Official Journal of the European Communities 123 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 || Other : 1504 10 91    Of halibut Free Free  1504 10 99    Other Free 5,3  1504 20  Fats and oils and their fractions, of fish, other than liver oils : 1504 20 10 Solid fractions 17 15  1504 20 90 Other Free Free  1504 30  Fats and oils and their fractions, of marine mammals :   Solid fractions : 1504 30 11 Whale oil and sperm oil 17 15  1504 30 19 Other 17 15 - 1504 30 90 Other 2 Free  1505 Wool grease and fatty substances derived therefrom (including lano ­ lin) : 1505 10 00  Wool grease, crude 6 4,4  1505 90 00  Other 10 2,7  1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 4 1,3 - 1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified : 1507 10  Crude oil, whether or not de-gummed : 1507 10 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (') 5 4,4  1507 10 90 Other 10 8,8  1507 90  Other : 1507 90 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (!) 8 7  1507 90 90 Other 15 13,2  1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified : 1508 10  Crude oil : 1508 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (!) 5 4,4  1508 10 90   Other 10 8,8  1508 90  Other : 1508 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (!) 8 7  1508 90 90   Other 15 13,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 24 1 EN I Official Journal of the European Communities 26 . 6 . 9 Rate of duty Supplementa unit CN code Description autonomoi (%) lonventional (%) 1 2 3 4 5 509 Olive oil and its fractions, whether or not refined, but not chemically modified : 509 10 - Virgin : 509 10 10 Lampante virgin olive oil 153,2 Ecu/ 143 Ecu/  100 kg/net 100 kg/net 509 10 90 Other 155,6 Ecu/ 145,2 Ecu/  100 kg/net 100 kg/net 509 90 00 - Other 168,2 Ecu/ 157 Ecu/  100 kg/net 100 kg/net 510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 510 0010  Crude oils 137,8 Ecu/ 128,6 Ecu/  100 kg/net 100 kg/net 1510 00 90  Other 200,4 Ecu/ 187 Ecu/  100 kg/net 100 kg/net L511 Palm oil and its fractions, whether or not refined, but not chemically modified : 1511 10  Crude oil : 1511 10 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (! ) 5 2,7  1511 10 90 Other 9 5,3  1511 90 - Other :   Solid fractions : 1511 90 11    In immediate packings of a net content of 1 kg or less 20 17,6  15119019 Other 17 15  Other : 151190 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) 8 7  151190 99 Other 14 12,3  1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof : 1512 11 Crude oil : 1512 11 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) 5 4,4     Other : 1512 11 91 Sunflower-seed oil 10 8,8  15121199 Safflower oil 10 | 8,8 |  i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 26. 6 . 96 EN Official Journal of the European Communities 125 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1512 19 Other : 1512 19 10 For technical or industrial uses other than the manufacture of || foodstuffs for human consumption ( 1 ) 8 7  \\    Other : 1512 19 91 Sunflower-seed oil 15 13,2  1512 19 99     Safflower oil 15 13,2   Cotton-seed oil and its fractions : 1512 21   Crude oil, whether or not gossypol has been removed : 1512 21 10 For technical or industrial uses other than the manufacture of || foodstuffs for human consumption (!) 5 4,4  1512 21 90    Other 10 8,8  1512 29   Other : 1512 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) 8 7  1512 29 90 Other 15 13,2  1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions : 1513 11 Crude oil : 1513 11 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 4 4,2  Other : 1513 11 91 In immediate packings of a net content of 1 kg or less 20 17,6  1513 11 99     Other 10 8,8  1513 19 Other : Solid fractions : 1513 19 11     In immediate packings of a net content of 1 kg or less 20 17,6  1513 19 19 Other 17 15  Other : 1513 19 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 7  Other : 1513 19 91    In immediate packings of a net content of 1 kg or less 20 17,6  1513 19 99 - Other 15 13,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 1 EN I Umcial Journal ol the huropean Communities 26 . 6 . 96 Rate of duty iupplementar unit CN code Description autonomous (%) conventional (%) 1 2 3 4 5  Palm kernel or babassu oil and fractions thereof : 1513 21 Crude oil :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') : 1513 2111 Palm kernel oil . 5 4,4  1513 21 19 Babassu oil 5 4,4     Other : 1513 21 30 In immediate packings of a net content of 1 kg or less 20 17,6  1513 21 90 Other 10 8,8  1513 29 Other : Solid fractions : 1513 29 11 In immediate packings of a net content of 1 kg or less 20 17,6  1513 2919 Other 17 15     Other : [513 29 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! ) 8 7  Other : 1513 29 50      In immediate packings of a net content of 1 kg or less 20 17,6  Other : 1513 29 91 Palm kernel oil 15 13,2  1513 29 99 Babassu oil 15 13,2  1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified : 1514 10  Crude oil : 1514 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (') 5 4,4  151410 90 Other 10 8,8  1514 90 - Other : [ 514 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (!) 8 7  1514 90 90 Other 15 13,2  1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515 1100 Crude oil 5 4,4  (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions 26. 6 . 96 EN Official Journal of the European Communities 127 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1515 19 Other : 1515 19 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 7  1515 19 90 Other 15 13,2  \  Maize (corn) oil and its fractions : 1515 21   Crude oil : 1515 21 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) 5 4,4  1515 21 90 Other 10 8,8  1515 29 Other : 1515 29 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 7  1515 29 90 Other 15 13,2  1515 30  Castor oil and its fractions : 1515 30 10 For the production of aminoundecanoic acid for use in the manufac ­ ture of synthetic textile fibres or of artificial plastic materials (') ... Free Free  1515 30 90 Other 8 7  1515 40 00  Tung oil and its fractions 3 2  1515 50  Sesame oil and its fractions :   Crude oil : 1515 50 11    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 5 4,4  1515 50 19 Other 10 8,8    Other : 1515 50 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) 8 7  1515 50 99 Other 15 13,2  1515 60  Jojoba oil and its fractions : 1515 60 10   Raw oil Free Free  1515 60 90 Other 8 2,7  151590  Other : 1515 90 10  Oiticica oils ; myrtle wax and Japan wax ; their fractions 3 2    Tobacco-seed oil and its fractions : Crude oil : 1515 90 21     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) 5 Free  1515 90 29 - Other 10 8,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12 » EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 1515 90 31 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 Free  1515 90 39     Other   Other oils and their fractions :    Crude oils : 15 13,2 1515 90 40     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!)     Other : 5 4,4  1515 90 51    Solid, in immediate packings of a net content of 1 kg or less . 20 17,6  1515 90 59 Solid, other; fluid Other : 10 8,8  1515 90 60     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') Other : 8 7  1515 90 91    Solid, in immediate packings of a net content of 1 kg or less . 20 17,6  1515 90 99 Solid, other; fluid 15 13,2  1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : 1516 10 10   In immediate packings of a net content of 1 kg or less 20 17,6  1516 10 90   Other 17 15  1516 20 - Vegetable fats and oils and their fractions : 1516 20 10 Hydrogenated castor oil , so called 'opal-wax' Other : 12 4,7 1516 20 91 In immediate packings of a net content of 1 kg or less    Other : 20 17,6 1516 20 95 Colza, linseed, rape seed, sunflower seed, illipe, karite, makore, touloucouna or babassu oils, for technical or industrial uses other than the manufacture of foodstuffs for human consumption 0) 17 7 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26. 6 . 96 EN Official Journal of the European Communities 129 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 l Other : 1516 20 96 Ground-nut, cotton seed, soya beans or sunflower seed oils ; other oils containing less than 50% by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rape seed or copaiba oils 17 13,2 151516 20 98      Other 17 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine, excluding liquid margarine : 1517 10 10   Containing more than 10 % but not more than 15 % by weight of milk fats 13 + 44,4 Ecu/ 100 kg/net 11,4 + 39,1 Ecu/ 100 kg/net  1517 10 90   Other 25 22  1517 90  Other : 1517 90 10 Containing more than 10 % but not more than 15 % by weight of milk fats Other : 13 + 44,4 Ecu/ 100 kg/net 11,4 + 39,1 Ecu/ 100 kg/net  1517 90 91  Fixed vegetable oils, fluid, mixed 15 13,2  1517 90 93 Edible mixtures or preparations of a kind used as mould release preparations 10 4  1517 90 99    Other 25 22  1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included : 1518 00 10  Linoxyn  Fixed vegetable oils , fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (') : 20 10,6 1518 00 31   Crude 5 4,4  1518 00 39 Other 8 7  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 130 EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : I 1518 00 91 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vaccum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 Other : 15 10,6  1518 00 95 Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 12 2 1518 00 99    Other 15 10,6  [ 15191 1520 00 00 Glycerol, crude ; glycerol waters and glycerol lyes 3 1  1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured : \ 1521 10  Vegetable waxes : 1521 10 10 Raw Free Free  1521 10 90   Other 3 2,7  1521 90  Other : 1521 90 10   Spermaceti , whether or not refined or coloured Beeswax and other insect waxes, whether or not refined or coloured : Free 2,3  1521 90 91    Raw Free Free -l 1521 90 99  Other 2,5 4,2 1522 00 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 1522 00 10  Degras  Residues resulting from the treatment of fatty substances or animal or vegetable waxes :   Containing oil having the characteristics of olive oil : 9 5,3 1522 00 31    Soapstocks 37,4 Ecu/ 100 kg/net 34,9 Ecu/ 100 kg/net  1522 00 39 Other Other : 59,8 Ecu/ 100 kg/net 55,8 Ecu/ 100 kg/net 1522 00 91    Oil foots and dregs ; soapstocks 7 4,4  1522 00 99    Other 2 1,3  26 . 6 . 96 en Official Journal of the European Communities 131 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . In this section the term 'pellets ' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight . CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover meat, meat offal, fish , crustaceans , molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 or heading No 0504 . 2 . Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates , or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified within the heading of Chapter 16 corresponding to the component or components which predominate by weight . These provisions do not apply to the stuffed products of heading No 1902 or to the preparations of heading No 2103 or 2104 . For preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within heading No 1601 or 1602. Subheading notes 1 . For the purposes of subheading 1602 10 , the expression 'homogenized preparations ' means preparations of meat, meat offal or blood, finely homogenized, put up for retail sale as infant food or for dietetic purposes , in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of meat or meat offal . This subheading takes precedence over all other subheadings of heading No 1602 . 2 . The fish and crustaceans specified in the subheadings of heading No 1604 or 1605 under their common names only, are of the same species as those mentioned in Chapter 3 under the same name. si [ fc.N | uniciai .journal 01 me nuropean communities 26 . 6 . 96 Additional notes /. For the purposes of subheadings 1602 31 11 , 1602 32 11 , 1602 39 21 , 1602 50 10, 1602 90 61 , 1602 90 72 and 1602 90 74, the term 'uncooked' shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 1602 50 10, 1602 90 61 , 1602 90 72 and 1602 90 74 show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2 . For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15, the expression 'parts thereof applies only to prepared or preserved meat which , due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be. Rate of duty CN code lupplementar&gt; unitDescription conventional (%) autonomous (%) 1 2 3 4 5 L601 00 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products : [ 601 00 10 - Of liver 24 21,1   Other (!) : [ 601 00 91  - Sausages, dry or for spreading, uncooked 233,4 Ecu/ 205,4 Ecu/  100 kg/net 100 kg/net (2) 1601 00 99 Other 157 Ecu/ 138,2 Ecu/  100 kg/net 100 kg/net (2) 1602 Other prepared or preserved meat, meat offal or blood : [602 10 00  Homogenized preparations 26 22,9  [602 20  Of liver of any animal :   Goose or duck liver : 1602 20 11 Containing 75 % or more by weight of fatty livers 20 14,1  1602 20 19 Other 20 14,1  1602 20 90 Other 25 22   Of poultry of heading No 0105 : 1602 31 Of turkeys : Containing 57 % or more by weight of meat or offal (3) : 1602 31 11  Containing exclusively uncooked turkey meat 17 14,2  1602 31 19 Other 17 14,2  ) The duty applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, after deduction of the weight ol the liquid . ) WTO tariff quota : see Annex 7 . (3) For the purposesof determining the percentage weight of poultrymeat, the weight of any bones is to be disregarded 6 . 6 . 96 1 EN | (Jnicial Journal or the European Communities 13 Rate of duty CN code Description conventional (0/ \ Supplementary unitautonomous (%) 1 2 3 4 5 1602 31 30 Containing 25 % or more but less than 57 % by weight of meat or offal ( i ) 17 14,2  1602 3190 Other 17 14,2  1602 32   Of fowls of the species Gallus domesticus : Containing 57 % or more by weight of poultry meat or offal (') : 1602 32 11 Uncooked 135,5 Ecu/ 119,2 Ecu/  100 kg/net 100 kg/net 1602 3219 Other 17 15  1602 32 30    Containing 25 % or more but less than 57 % by weight of poultry meat or offal ( ¢) 17 15  &gt;1602 32 90 Other 17 15  »1602 39   Other : Containing 57 % or more by weight of poultry meat or offal (') : &gt;1602 39 21 Uncooked 135,5 Ecu/ 119,2 Ecu/  100 kg/net 100 kg/net »1602 39 29 Other 17 15  »1602 39 40    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (') 17 15  &gt;1602 39 80 Other 17 15   Of swine : »1602 41   Hams and cuts thereof : »1602 41 10    Of domestic swine 245 Ecu/ 215,6 Ecu/  100 kg/net 100 kg/net (2) »1602 41 90 Other 21 15  »1602 42 Shoulders and cuts thereof : »1602 42 10    Of domestic swine 202 Ecu/ 177,8 Ecu/  100 kg/net 100 kg/net (2) 1602 42 90 Other 21 15  For the purposes of determining the percentage weight of poultrymeat, the weight of any bones is to be disregarded . (2) WTO tariff quota : see Annex 7. 134 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1602 49   Other, including mixtures :    Of domestic swine : Containing by weight 80 % or more of meat or meat offal , of any kind , including fats of any kind or origin : 1602 4911     - Loins (excluding collars) and parts thereof, including mixtures of loins or hams 245 Ecu/ 100 kg/net 215,6 Ecu/ 100 kg/net 0 )  1602 49 13 _____ Collars and parts thereof, including mixtures of collars and shoulders 202 Ecu/ 100 kg/net 177,8 Ecu/ 100 kg/net 0 ) 1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars , and parts thereof 202 Ecu/ 100 kg/net 177,8 Ecu/ 100 kg/net 0 ) 1602 49 19      Other 133,9 Ecu/ 100 kg/net 117,8 Ecu/ 100 kg/net 0 ) 1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind, including fats of any kind or origin . 117,2 Ecu/ 100 kg/net 103,1 Ecu/ 100 kg/net 0 )  1602 49 50 _ _ _  Containing by weight less than 40 % of meat or meat offal , of any kind, including fats of any kind or origin 84,8 Ecu/ 100 kg/net 74,6 Ecu/ 100 kg/net C )  1602 49 90 Other 21 15  1602 50  Of bovine animals : 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal   Other : In airtight containers : 474 Ecu/ 100 kg/net 417,1 Ecu/ 100 kg/net 1602 50 31 _  _  Corned beef 26 22,9  1602 50 39     Other 26 22,9  1602 50 80    Other 26 22,9  1602 90  Other, including preparations of blood of any animal : 1602 90 10   Preparations of blood of any animal   Other : 26 22,9 1602 90 31    Of game or rabbit 21 15  (') WTO tariff quota : see Annex 7 . 26 . 6 . 96 1 EN | Official Journal of the European Communities 135 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1602 90 41    Of reindeer Other : 26 22,9  1602 90 51     Containing meat or meat offal of domestic swine     Other :      Containing bovine meat or offal : 133,9 Ecu/ 100 kg/net 117,8 Ecu/ 100 kg/net 1602 90 61 Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 474 Ecu/ 100 kg/net 417,1 Ecu/ 100 kg/net  1602 90 69 Other 26 22,9 l      Other :       Of sheep or goats :        Uncooked ; mixtures of cooked meat or offal and un ­ cooked meat or offal : 1602 90 72 Of sheep 20 17,6  1602 90 74 Of goats  Other : 20 22,9  1602 90 76         Of sheep 20 17,6  1602 90 78         Of goats 20 22,9  1602 90 98       Other 26 22,9  1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates : 1603 00 10  In immediate packings of a net content of 1 kg or less 24 17,6  1603 00 30  In immediate packings of a net content of more than 1 kg but less than 20 kg 9 2,7  1603 00 90 - Other Free Free  1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : 16041100   Salmon 20 5,5  1604 12   Herrings : 1604 12 10  Fillets , raw, merely coated with batter or breadcrumbs, whether or not prefried in oil, deep frozen    Other : 18 15  1604 12 91    In airtight containers 23 20  1604 12 99     Other 23 20  136 I EN I Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1604 13 Sardines, sardinella and brisling or sprats : ll Sardines : 1604 13 11     In olive oil 25 v20  1604 13 19     Other 25 20  1604 13 90 Other 25 15,5  1604 14   Tunas, skipjack and bonito (Sarda spp.) : II    Tunas and skipjack : Il In vegetable oil : 1604 14 12      Loins 25 24  1604 14 14      Other 25 24      Other : 1604 14 16      Loins 25 24  1604 14 18      Other 25 24  1604 14 90    Bonito (Sarda spp.) 25 25  1604 15 Mackerel : Il    Of the species Scomber scombrus and Scomberjaponicus : 1604 15 11     Fillets 25 25  1604 15 19     Other 25 25  1604 15 90    Of the species Scomber australasicus 25 20  1604 16 00   Anchovies 25 25  1604 19   Other : 1604 19 10 Salmonidae, other than salmon 20 7  II    Fish of the genus Euthynnus, other than skipjack (Euthynnus (Kat ­ \ suwonus) pelamis): 1604 19 31     Loins 25 24  1604 19 39 Other 25 24  1604 19 50    Fish of the species Orcynopsis unicolor 25 17,5  \    Other : l 1604 19 91 Fillets , raw, merely coated with batter or breadcrumbs, whether l \ or not prefried in oil , deep frozen 18 10,5      Other : 1604 19 92      Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) . . . 25 20  ' 1604 19 93 CoalfÃ ­sh (Pollachius virem) 25 20  1604 19 94      Hake (Merluccius spp., Urophycis spp.) 25 20  1604 19 95      Alaska pollack (Theragra chalcogramma) and pollack (Polla ­ \ chius pollachius) 25 20  1604 19 98      Other 25 20  26 . 6 . 96 | EN [ Official Journal of the European Communities 13 ' Kate or dutv CN code Description Supplementary unitautonomous (%) conventiona (%) 1 2 3 4 5 1604 20  Other prepared or preserved fish : 1604 20 05   Preparations of surimi 25 20    Other : 1604 20 10 Of salmon 20 5,5  1604 20 30    Of salmonidae, other than salmon 20 7  1604 20 40 Of anchovies 25 25  1604 20 50 Of sardines, bonito, mackerel of the species Scomber scombrus and Scomberjaponicus, fish of the species Orcynopsis unicolor 25 25  1604 20 70 Of tunas, skipjack or other fish of the genus Euthynnus 25 24  1604 20 90 Of other fish 25 16,4  1604 30 - Caviar and caviar substitutes : 1604 30 10 Caviar (sturgeon roe) 30 24  1604 30 90 Caviar substitutes 30 24  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 1605 10 00 - Crab 20 11,2  1605 20  Shrimps and prawns : 1605 20 10   In airtight containers 20 20 (!)  Other : 1605 20 91 In immediate packings of a net content not exceeding 2 kg 20 20 ( ¢)  1605 20 99 Other 20 20 (&gt;)  1605 30 00 - Lobster 20 20 (2)  1605 40 00  Other crustaceans 20 20  1605 90 - Other :   Molluscs : Mussels ( Mytilus spp ., Pema spp.) : 1605 9011 In airtight containers 20 20  1605 90 19 Other 20 20  1605 90 30 Other 20 20  1605 90 90 Other aquatic invertebrates 26 26  ') WTO tariff quota : see Annex 7 . f\ C A  O 138 EN I Official Journal of the European Communities 26 . 6 . 96 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Note 1 . This chapter does not cover : (a) sugar confectionery containing cocoa (heading No 1806); (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading No 2940; or (c) medicaments or other products of Chapter 30 . Subheading note 1 . For the purposes of subheadings 1701 11 and 1701 12, 'raw sugar' means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 % . Additional notes 1 . For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90, 'raw sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method. 2. The duty applicable to raw sugar of subheadings 1701 11 10 an 1701 12 10 whose yield established according to Article 1 of Regulation (EEC) No 431/68 differs from 92 % is fixed in the following manner: the relevant rate is multiplied by a correcting coefficient obtained by dividing the percentage yield established according to the above provisions by 92. 3 . For the purposes of subheading 1701 99 10, 'white sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method. 4 . For the purposes of establishing the duty applicable to products of subheadings 1 702 20 10, 1 702 60 90, 1 702 90 60, 1 702 90 71 , 1 702 90 80 and 1 702 90 99, the sucrose content, including other sugars expressed as sucrose, is determined by the methods laid down in Article 5 (2) and (4) of Regulation (EC) No 1423/95. 5. For the purposes of subheadings 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose . For the purposes of establishing the duty applicable to products of the subheadings referred to in the preceding paragraph, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95. 6. For the purposes of subheading 1702 90 80, 'inulin syrup ' means the immediate product, other than that falling within subheading 1 702 60 90, obtained by hydrolysis of inulin or oligofructoses, containing in the dry state at least 10 % fructose in free form or as sucrose. 26 . 6 . 96 EN Official Journal of the European Communities 139 7. When imported in the form of an assortment, goods falling within subheading 1 704 90 are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1701 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter : 1701 11   Cane sugar : 1701 11 10 For refining (!) 42,4 Ecu/ 100 kg/net (2) 39,6 Ecu/ 100 kg/net (2)(3)  1701 11 90    Other 52,4 Ecu/ 100 kg/net 48,9 Ecu/ 100 kg/net (3)  1701 12   Beet sugar : 1701 12 10    For refining ( · ) 42,4 Ecu/ 100 kg/net (2) 39,6 Ecu/ 100 kg/net (2)(3)  1701 12 90 Other  Other : 52,4 Ecu/ 100 kg/net 48,9 Ecu/ 100 kg/net (3) 1701 91 00   Containing added flavouring or colouring matter 52,4 Ecu/ 100 kg/net 48,9 Ecu/ 1 00 kg/net (3)  1701 99   Other : 1701 99 10    White sugar 52,4 Ecu/ 100 kg/net 48,9 Ecu/ 100 kg/net (3)  1701 99 90 Other 52,4 Ecu/ 1 00 kg/net 48,9 Ecu/ 100 kg/net (3) 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel :  Lactose and lactose syrup : 17021100 Containing by weight 99 % or more lactose, expressed as anhydrous lactose, calculated on the dry matter 21,8 Ecu/ 100 kg/net 19,2 Ecu/ 100 kg/net  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) This rate applies to raw sugar with a yield of 92 % . (3) WTO tariff quota : see Annex 7 . 140 1 EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 21,8 Ecu/ 100 kg/net 19,2 Ecu/ 100 kg/net 0,50 Ecu/ 100 kg/net 0) 0,47 Ecu/ 100 kg/net 0 1702 19 00 1702 20 1702 20 10 1702 20 90 1702 30 1702 30 10  Other Maple sugar and maple syrup :  Maple sugar in solid form, containing added flavouring or colouring matter  Other Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose :  Isoglucose 10 9,3 63,4 Ecu/ 100 kg/net mas 59,2 Ecu/ 100 kg/net mas 41,8 Ecu/ 100 kg/net 31,2 Ecu/ 100 kg/net 36,8 Ecu/ 100 kg/net 27,5 Ecu/ 100 kg/net 41,8 Ecu/ 100 kg/net 31,2 Ecu/ 100 kg/net 36,8 Ecu/ 100 kg/net 27,5 Ecu/ 100 kg/net  Other : Containing in the dry state, 99 % or more by weight of glucose :    In the form of white crystalline powder, whether or not agglo ­ merated    Other Other :    In the form of white crystalline powder, whether or not agglo ­ merated Other Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose :  Isoglucose  Other Chemically pure fructose Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose :  Isoglucose 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 1702 40 10 1702 40 90 1702 50 00 1702 60 1702 60 10 63,4 Ecu/ 100 kg/net mas 31,2 Ecu/ 100 kg/net 59,2 Ecu/ 100 kg/net mas 27,5 Ecu/ 100 kg/net 20 + 63,4 18,7 + 59,2 Ecu/ 1 00 kg/net mas Ecu/ 100 kg/net mas (2) 63,4 Ecu/ 100 kg/net 59,2 Ecu/ 100 kg/net mas (') Per 1 % by weight of sucrose. (2) WTO tariff quota : see Annex 7 . 26. 6 . 96 EN Official Journal of the European Communities 14 Rate ot duty CN code autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1702 60 90 Other 0,5 Ecu/ 0,47 Ecu/  100 kg/net 100 kg/net 0 0) 1702 90  Other, including invert sugar : 1702 90 10 Chemically pure maltose 20 17,6  1702 90 30   Isoglucose 63,4 Ecu/ 59,2 Ecu/  100 kg/net 100 kg/net mas mas 1702 90 50   Maltodextrine and maltodextrine syrup 31,2 Ecu/ 27,5 Ecu/  100 kg/net 100 kg/net 1702 90 60 Artificial honey, whether or not mixed with natural honey 0,5 Ecu/ 0,47 Ecu/  100 kg/net 100 kg/net 0 0   Caramel i 1702 90 71 Containing 50 % or more by weight of sucrose in the dry matter . . 0,5 Ecu/ 0,47 Ecu/  100 kg/net 100 kg/net 0 0 Other : 1702 90 75 In the form of powder, whether or not agglomerated 43,3 Ecu/ 38,1 Ecu/  100 kg/net 100 kg/net 1702 90 79 Other 30 Ecu/ 26,4 Ecu/  100 kg/net 100 kg/net 1702 90 80   Inulin syrup 0,5 Ecu/ 0,47 Ecu/  100 kg/net 100 kg/net 0 0 1702 90 99 Other 0,5 Ecu/ 0,47 Ecu/  100 kg/net 100 kg/net 0 0 1703 Molasses resulting from the extraction or refining of sugar : 1703 10 00  Cane molasses 0,44 Ecu/ 0,41 Ecu/  100 kg/net 100 kg/net 1703 90 00 - Other 0,44 Ecu/ 0,41 Ecu/  100 kg/net 100 kg/net 1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 10  Chewing gum, whether or not sugar-coated :   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 11 Gum in strips 8 + 34,8 Ecu/ 7,4 + 32,2  100 kg/net Ecu/ MAX 23 100 kg/net MAX 21,3 (1) Per 1 % by weight of sucrose. 42 I EN | Official Journal of the European Communities 26 . 6 . 9&lt; K.aie oi auiy CN code Description lpplement; unitautonomous (%) ;onventional (%) 1 2 3 4 5 1704 10 19 Other 8 + 34,8 Ecu/ 7,4 + 32,2  100 kg/net Ecu/ MAX 23 100 kg/net MAX 21,3 Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 91    Gum in strips 8 + 39,1 Ecu/ 7,4 + 36 ,4  100 kg/net Ecu/ MAX 23 100 kg/net MAX 21,4 1704 10 99 Other 8 + 39,1 Ecu/ 7,4 + 36,4  100 kg/net Ecu/ MAX 23 100 kg/net MAX 21,4 1704 90 - Other : 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 21 18,5  1704 90 30 - - White chocolate 13 + 64,4 11,7 + 58  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 27 + MAX 24,3 + 23,6 Ecu/ 21,2 Ecu/ 100 kg/net 100 kg/net   Other : 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 13 + EA 11,7 + EA  MAX 27 + MAX 24,2 + AD S/Z AD S/Z (0 1704 90 55    Throat pastilles and cough drops 13 + EA 11,7 + EA  MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1704 90 61    Sugar coated (panned) goods 13 + EA 11,7 + EA  MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i )    Other : 1704 90 65 Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery 13 + EA 11,7 + EA  MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1704 90 71     Boiled sweets whether or not filled 13 + EA 11,7 + EA  MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1 \ Annov 1 26 . 6 . 96 EN Official Journal of the European Communities 143 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 1704 90 75 1704 90 81 1704 90 99     Toffees, caramels and similar sweets     Other : _____ Compressed tablets      Other 13 + EA MAX 27 + AD S/Z 13 + EA MAX 27 + AD S/Z 13 + EA MAX 27 + AD S/Z 11,7 + EA MAX 24,2 + AD S/Z ( i ) 11,7 + EA MAX 24,2 + AD S/Z ( i ) 11,7 + EA MAX 24,2 + AD S/Z ( i )  ( · ) See Annex 1 . 144 EN I Official Journal of the European Communities 26 . 6 . 96 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This chapter does not cover the preparations of heading No 0403, 1901 , 1904, 1905, 2105 , 2202, 2208 , 3003 or 3004 . 2 . Heading No 1806 includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa. Additional notes 1 . When imported in the form of an assortment, goods falling within subheadings 1806 20, 1806 31 , 1806 32 and 1806 90 are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2 . Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type of chocolate. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 180100 00 Cocoa beans, whole or broken, raw or roasted 6,7 2  1802 00 00 Cocoa shells, husks, skins and other cocoa waste Free 2  1803 Cocoa paste, whether or not defatted : 1803 10 00  Not defatted 12 13,2  1803 20 00  Wholly or partly defatted 12 13,2  1804 00 00 Cocoa butter, fat and oil 9 10,6  1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 12 13,3  1806 Chocolate and other food preparations containing cocoa : I 1806 10  Cocoa powder, containing added sugar or other sweetening matter : I 1806 10 15   Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 9,3 26 . 6 . 96 EN Official Journal of the European Communities 145 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1806 10 20 Containing 5 % or more but less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + 31,5 Ecu/ 100 kg/net 9,3 + 29,4 Ecu/ 100 kg/net 1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + 39,3 Ecu/ 100 kg/net 9,3 + 36,7 Ecu/ 100 kg/net 1806 10 90 Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + 52,4 Ecu/ 100 kg/net 9,3 + 48,9 Ecu/ 100 kg/net  1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or imme ­ diate packings, of a content exceeding 2 kg : 1806 20 10   Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 12 + EA MAX 27 + AD S/Z 10,8 + EA MAX 24,2 + AD S/Z ( i )  1806 20 30   Containing a combined weight of 25 % or more, but less than 3 1 % of cocoa butter and milk fat Other : 12 + EA MAX 27 + AD S/Z 10,8 + EA MAX 24,2 + AD S/Z ( i )  1806 20 50    Containing 1 8 % or more by weight of cocoa butter 12 + EA MAX 27 + AD S/Z 10,8 + EA MAX 24,2 + AD S/Z ( i )  1806 20 70  Chocolate milk crumb 22,3 + EA (2) 20 + EA ( i )  1806 20 80 - Chocolate flavour coating 12 + EA MAX 27 + AD S/Z 10,8 + EA MAX 24,2 + AD S/Z ( i )  1806 20 95 Other 12 + EA 10,8 + EA MAX 24,2 + AD S/Z ( i ) MAX 27 + AD S/Z (') See Annex 1 . (2) Ad valorem duty suspended to 19 % for an indefinite period . 146 EN Official Journal of the European Communities 26 . 6 . 96 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Other, in blocks, slabs or bars : 1806 31 00 Filled 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 32 Not filled : 1806 32 10    With added cereal , fruit or nuts 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 32 90    Other 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 - Other :   Chocolate and chocolate products :    Chocolates, whether or not filled : 1806 90 11     Containing alcohol 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 19 Other 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) Other : 1806 90 31 Filled 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 39     Not filled 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitu ­ tion products, containing cocoa 12 + EA 10,8 + EA \ MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 60   Spreads containing cocoa 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 70   Preparations containing cocoa for making beverages 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) 1806 90 90   Other 12 + EA 10,8 + EA MAX 27 + MAX 24,2 + AD S/Z AD S/Z ( i ) I (') See Annex 1 . 26 . 6 . 96 I EN I Official Journal of the European Communities 147 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK ; PASTRYCOOKS' PRODUCTS Notes 1 . This chapter does not cover : (a) except in the case of stuffed products of heading No 1902, food preparations containing more than 20 % by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading No 2309); or (c) medicaments or other products of Chapter 30 . 2 . For the purposes of heading No 1901 , the terms 'flour' and 'meal ' mean: (a) cereal flour and meal of Chapter 1 1 ; and (b) flour, meal and powder of vegetable origin of any chapter, other than flour, meal or powder of dried vegetables (heading No 0712), of potatoes (heading No 1105) or of dried leguminous vegetables (heading No 1106). 3 . Heading No 1904 does not cover preparations containing more than 6 % by weight of cocoa calculated on a totally defatted basis or coated with chocolate or other food preparations containing cocoa of heading No 1806 (heading No 1806). 4. For the purposes of heading No 1904, the expression 'otherwise prepared' means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11 . Additional notes 1 . Goods of subheadings 1905 30, 1905 40 and 1905 90, presented in the form of an assortment, are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. The expression 'sweet biscuits ' in subheading 1905 30 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 % by weight (fillings and coatings are not to be taken into consideration in determining these contents). 3. Subheading 1905 30 does not cover waffles and wafers with a water content of more than 10% by weight (subheading 1905 90 40). ^to | cn j vyiiiviai juumai ui mv uuiuptaii V/Uiuuiuiiiuca ZO . 0 . 7 ( late of duty Description upplementarjunit CN code autonomous (%) :onventional (%) 1 2 3 4 5 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included : 1901 10 00  Preparations for infant use, put up for retail sale 11 + EA 9,9 + EA (!)  1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 1 1 + EA 9,9 + EA (*)  1901 90 - Other :   Malt extract : 1901 90 11  With a dry extract content of 90 % or more by weight 8 + 28,2 Ecu/ 7 + 24,8  100 kg/net Ecu/ 100 kg/net 1901 90 19 Other 8 + 23 Ecu/ 7 + 20,2  1 00 kg/net Ecu/ 100 kg/net   Other : 1901 90 91    Containing no milk fats , sucrose, isoglucose, glucose or starch or containing less than 1,5% milk fat, 5% sucrose (including invert sugar) or isoglucose, 5 % glucose or starch, excluding food prepara ­ tions in powder form of goods of heading Nos 0401 to 0404 .... 25 17,6  190190 99 Other 11 + EA 9,9 + EA (&gt;)  1902 Pasta, whether or not cooked or stuffed (with meat or other sub ­ stances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared : 1902 11 00   Containing eggs 12 + 38,5 10,6 + 33,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 1902 19 Other : 1902 19 10 Containing no common wheat flour or meal 12 + 38,5 10,6 + 33,9  Ecu/ Ecu/ 100 kg/net 100 kg/net (1) See Annex 1. :o . o . vo en umciai journal 01 tne nurooean communities 149 Rate of duty Supplementary unit CN code Description autonomous (%) :onventional (%) 1 2 3 4 5 1902 19 90 Other 12 + 33 Ecu/ 10,6 + 29  100 kg/net Ecu/ 100 kg/net 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared : 1902 20 10   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 17 11,9  1902 20 30   Containing more than 20 % by weight of sausages and the like , of meat and meat offal of any kind, including fats of any kind or origin . 84,8 Ecu/ 74,6 Ecu/  100 kg/net 100 kg/net   Other : 1902 20 91 Cooked 13 + 9,5 Ecu/ 11,4 + 8,4  100 kg/net Ecu/ 100 kg/net 1902 20 99 Other 13 + 26,7 11,4 + 23,5  Ecu/ Ecu/ 100 kg/net 100 kg/net 1902 30  Other pasta : 1902 3010 Dried 10 + 38,5 8,8 + 33,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 1902 30 90 Other 10 + 15,2 8,8 + 13,4  Ecu/ Ecu/ 100 kg/net 100 kg/net 1902 40  Couscous : 1902 4010   Unprepared 12 + 38,5 10,6 + 33,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 1902 40 90 Other 10 + 15,2 8,8 + 13,4 Ecu/ Ecu/ 100 kg/net 100 kg/net 1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 10 + 23,6 8,8 + 20,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included : 1904 10 - Prepared foods obtained by the swelling or roasting of cereals or cereal products : 1904 10 10   Obtained from maize 6 + 31,3 Ecu/ 5,3 + 27,5  100 kg/net Ecu/ 100 kg/net 150 1 EN | Official Journal of the European Communities 26 . 6 . 9 Rate of duty CN code Description :onventional (%) jpplementary unitautonomous (%) 1 ^ J J 1904 10 30   Obtained from rice 8 + 71,9 Ecu/ 7 + 63,3 Ecu/  100 kg/net 100 kg/net 1904 10 90 Other 8 + 52,5 Ecu/ 7 + 46,2 Ecu/  100 kg/net 100 kg/net 1904 20  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals : 1904 20 10   Preparation of the Musli type based on unroasted cereal flakes 13 + EA 11,7 + EA  ( ! )   Other : 1904 20 91    Obtained from maize 6 + 31,3 Ecu/ 5,3 + 27,5  100 kg/net Ecu/ 100 kg/net 1904 20 95  Obtained from rice 8 + 71,9 Ecu/ 7 + 63,3 Ecu/  100 kg/net 100 kg/net 1904 20 99 Other 8 + 52,5 Ecu/ 7 + 46,2 Ecu/  100 kg/net 100 kg/net 1904 90 - Other : 1904 90 10 Rice 13 + 71,9 11,4 + 63,3  Ecu/ Ecu/ 100 kg/net 100 kg/net 1904 90 90 Other 13 + 40,1 11,4 + 35,3  Ecu/ Ecu/ 100 kg/net 100 kg/net 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar prod ­ ucts : 1905 10 00  Crispbread 9 + 20,3 Ecu/ 7,9 + 17,9  100 kg/net Ecu/ 100 kg/net 1905 20  Gingerbread and the like : 1905 20 10 Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) 13 + 25,4 11,8 + 23  Ecu/ Ecu/ 100 kg/net 100 kg/net 1905 20 30 Containing by weight of sucrose 30 % or more but less than 50 % ( including invert sugar expessed as sucrose 13 + 32,8 11,9 + 30,1  Ecu/ Ecu/ 100 kg/net 100 kg/net (1) See Annex 1. 6 . 6 . 96 1 EN 1 Uiricial Journal oi tne European communities 15 Kate ot auty DescriptionCNode conventional (%) Supplemental-) unituionomous (%) 1 2 3 4 5 905 20 90   Containing by weight of sucrose 50 % or more (including invert sugar expressed as sucrose) 13 + 40,2 12 + 37,3  Ecu/ Ecu/ 100 kg/net 100 kg/net 905 30  Sweet biscuits ; waffles and wafers :   Completely or partially coated or covered with chocolate or other preparations containing cocoa : 905 30 11 In immediate packings of a net content not exceeding 85 g 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i ) 905 30 19 Other 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i )   Other :    Sweet biscuits : 905 30 30     Containing 8 % or more by weight of milk fats 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i )     Other : 905 30 51      Sandwich biscuits 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i ) 905 30 59 Other 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i ) Waffles and wafers : 905 30 91 Salted, whether or not filled 13 + EA 11,7 + EA  MAX 30 + MAX 26,9 + AD F/M AD F/M ( i ) 905 30 99 Other 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( ») 905 40  Rusks, toasted bread and similar toasted products : 905 40 10 Rusks 14 + EA 12,6 + EA  0 ) 905 40 90 Other 14 + EA 12,6 + EA  ( ») [905 90 - Other : 1905 90 10 Matzos 6 + 24,9 5,3 + 21,9  Ecu/ Ecu/ 100 kg/net 100 kg/net (1) See Annex 1. 52 I EN 1 Olhcial Journal or the European Communities 26 . 6 9* Kate oi auty CN code Description Supplementary unitautonomous (%) conventiona (%) 1 2 3 4 5 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceuti ­ cal use, sealing wafers, rice paper and similar products 7 + 94,5 Ecu/ 6,2 + 83,2  100 kg/net Ecu/ 100 kg/net   Other : 1905 90 30 Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 14 + EA 12,6 + EA  ( ») 1905 90 40    Waffles and wafers with a water content exceeding 10 % by weight . 13 + EA 11,7 + EA  MAX 30 + MAX 26,9 + AD F/M AD F/M ( i ) 1905 90 45 Biscuits 13 + EA 11,7 + EA  MAX 30 + MAX 26,9 + AD F/M AD F/M 0 1905 90 55    Extruded or expanded products, savoury or salted 13 + EA 11,7 + EA  MAX 30 + MAX 26,9 + AD F/M AD F/M ( i ) Other : 905 90 60     With added sweetening matter 13 + EA 11,7 + EA  MAX 35 + MAX 31,4 + AD S/Z AD S/Z ( i ) 905 90 90 Other 13 + EA 11,7 + EA  MAX 30 + MAX 26,9 + AD F/M AD F/M ( i ) (1) See Annex 1. 26 . 6 . 96 en Official Journal of the European Communities 153 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS Notes 1 . This chapter does not cover : (a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7 , 8 or 1 1 ; (b) food preparations containing more than 20% by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates , or any combination thereof (Chapter 16); or (c) homogenized composite food preparations of heading No 2104 . 2 . Heading Nos 2007 and 2008 do not apply to fruit jellies, fruit pastes , sugar-coated almonds or the like in the form of sugar confectionery (heading No 1704) or chocolate confectionery (heading No 1806). 3 . Heading Nos 2001 , 2004 and 2005 cover, as the case may be, only those products of Chapter 7 or of heading No 1105 or 1106 (other than flour, meal and powder of the products of Chapter 8), which have been prepared or preserved by processes other than those referred to in note 1 (a). 4. Tomato juice the dry weight content of which is 7 % or more is to be classified within heading No 2002 . 5 . For the purposes of heading No 2009, the expression 'juices, unfermented and not containing added spirit' means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol . Subheading notes 1 . For the purposes of subheading 2005 10, the expression 'homogenized vegetables ' means preparations of vegetables , finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of vegetables . Subheading 2005 10 takes precedence over all other subheadings of heading No 2005 . 2 . For the purposes of subheading 2007 10, the expression 'homogenized preparations' means preparations of fruit, finely homogenized, put up for retail sale as infant food or for dietetic purposes , in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of fruit . Subheading 2007 10 takes precedence over all other subheadings of heading No 2007 . Additional notes 1 . For the purposes of heading No 2001 , vegetables, fruit, nuts and other edible parts ofplants prepared or preserved by vinegar or acetic acid must have a content offree, volatile acid of 0,5 % by weight or more, expressed as acetic acid. EN Official Journal of the European Communities 26 . 6 . 96 2. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93 at a temperature of 20 ° C and multiplied by the factor :  0,93 in respect ofproducts of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or  0,95 in respect ofproducts of the other headings. 3. The products classified within subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the 'sugar content ' thereof exceeds by weight the percentages given hereunder, according to the kind of fruit or edible part ofplant concerned :  pineapples and grapes : 13 Ho,  otherfruits, including mixtures offruit, and other edible parts ofplants : 9 Ho . 4. For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 70 11 to 2008 70 59, 2008 80 11 to 2008 80 39, 2008 92 12 to 2008 92 38 and 2008 99 11 to 2008 99 40, the following expressions shall have the meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number of kilograms ofpure alcohol contained in 100 kg of the product  'Ho mas ' : the symbol for alcoholic strength by mass. 5. The added sugar content ofproducts classified under heading No 2009 corresponds to the 'sugar content ' less the figures given hereunder, according to the kind ofjuice concerned :  lemon or tomato juice : 3,  apple juice : 11 ,  grape juice : 15,  otherfruit or vegetable juices, including mixtures ofjuices : 13. 6. For the purposes of subheadings 2009 60 51 and 2009 60 71 , 'concentrated grape juice (including grape must)' means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 ° C is not less than 50,9 Ho . 7. For the purposes of subheadings 2001 90 91 , 2006 00 35, 2006 00 91 , 200710 91 , 2007 99 93, 2008 1911 , 200819 59, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51 , 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94, 2008 92 97, 2008 99 36, 2008 99 38, 2009 80 36, 2009 80 73, 2009 80 88, 2009 80 97, 2009 90 92, 2009 90 95 and 2009 90 97, 'tropical fruit ' means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya. 8. For the purposes of subheadings 2001 90 91 , 2006 00 35, 2006 00 91 , 2007 99 93, 20081911 , 2008 19 51 , 2008 19 59, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51 , 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94 and 2008 92 97, 'tropical nuts ' means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts. 26. 6 . 96 EN Official Journal of the European Communities 155 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or \ preserved by vinegar or acetic acid : 2001 10 00  Cucumbers and gherkins 22 20,5 kg/net eda 2001 20 00  Onions 22 18,7 \ 2001 90  Other : 2001 90 10   Mango chutney 22 Free \ 2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos . . . 7,5 8,3 2001 90 30   Sweet corn (Zea mays var. saccharata) 8 + 14,7 Ecu/ 7+12,9 Ecu/ \\ 100 kg/net 100 kg/net 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % ll or more by weight of starch 13 + 5,9 Ecu/ 11,4 + 5,2 ll 100 kg/net Ecu/ II i 00 kg/net 2001 90 50 Mushrooms 22 18,7  2001 90 60   Palm hearts 15 16,7  2001 90 65   Olives 22 18,7  2001 90 70   Sweet peppers 22 18,7  2001 90 75   Salad beetroot ( Beta vulgaris var . conditiva) 22 18,7  2001 90 85   Red cabbages 22 18,7  2001 90 91   Tropical fruit and tropical nuts 22 16,7  2001 90 96   Other 22 18,7  2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10  Tomatoes, whole or in pieces : 2002 10 10 Peeled 18 16,8  2002 10 90   Other 18 16,8  2002 90  Other : I   With a dry matter content of less than 12 % by weight : 2002 9011    In immediate packings of a net content exceeding 1 kg 18 16,8  2002 90 19    In immediate packings of a net content not exceeding 1 kg 18 . 16,8  With a dry matter content of not less than 12 % but not more than I 30 % by weight : 2002 90 31    In immediate packings of a net content exceeding 1 kg 18 16,8  2002 90 39    In immediate packings of a net content not exceeding 1 kg 18 16,8  JO | CIN | wiutiai jouriwi ui mc European ^ommuniues 26 . 6 . 9&lt; . ate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   With a dry matter content of more than 30 % by weight : 2002 90 91 In immediate packings of a net content exceeding 1 kg 18 16,8  1002 90 99 In immediate packings of a net content not exceeding 1 kg 18 16,8  2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10 - Mushrooms :   Of the genus Agaricus : 2003 10 20 Provisionally preserved, completely cooked 23 + 239 Ecu/ 21,5 + 223  100 kg/net eda Ecu/ 100 kg/net eda (') 2003 10 30 Other 23 + 278 Ecu/ 21,5 + 259  lOOkg/neteda Ecu/ 100 kg/net eda 0 ) 2003 10 80 Other 23 21,5  2003 20 00 - Truffles 20 16,8  2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, other than products of heading No 2006 : 2004 10  Potatoes : 2004 10 10   Cooked, not otherwise prepared 19 16,8    Other : 2004 10 91    In the form of flour, meal or flakes 11 + EA 9,9 + EA (2)  2004 10 99 Other 24 20,5  2004 90 - Other vegetables and mixtures of vegetables : 2004 90 10 Sweet corn (Zea mays var. saccharata) 8 + 14,7 Ecu/ 7 + 12,9 Ecu/  100 kg/net 100 kg/net 2004 90 30   Sauerkraut, capers and olives 20 18,7  2004 90 50 Peas (Pisum sativum) and immature beans of the species Phaseolus spp ., in pod 24 22,4    Other, including mixtures : 2004 90 91 Onions, cooked, not otherwise prepared 19 16,8  2004 90 98 Other 24 20,5  ') WTO tariff quota : see Annex 7 . (2) See Annex 1. ). 6 . 96 I EN ! Official Journal of the European Communities 15 Rate of duty CN code Description autonomous (%) ;conventional (%) supplementary unit 1 2 3 4 5 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than products of heading No 2006 : 2005 10 00  Homogenized vegetables 24 20,5  2005 20  Potatoes : 2005 20 10   In the form of flour, meal or flakes 11 + EA 10,3 + EA  (')   Other : 2005 20 20 Thinly sliced, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 24 19,4  2005 20 80 Other 24 19,4  2005 40 00  Peas (Pisum sativum) 24 22,4   Beans ( Vigna spp., Phaseolus spp.) : 2005 51 00 Beans, shelled 24 20,5  2005 59 00 Other 24 22,4  2005 60 00  Asparagus 22 20,5  2005 70  Olives : 2005 70 10   In immediate packings of a net content not exceeding 5 kg 20 17,6 kg/net eda 2005 70 90 Other 20 17,6 kg/net eda 2005 80 00  Sweet corn (Zea mays var. saccharata) 8+14,7 Ecu/ 7 + 12,9 Ecu/  100 kg/net 100 kg/net 2005 90  Other vegetables and mixtures of vegetables : 2005 90 10   Fruit of the genus Capsicum other than sweet peppers or pimentos ... 20 8,8  2005 90 30 Capers 20 18,7  2005 90 50   Globe artichokes 24 20,5  2005 90 60 Carrots 24 20,5  2005 90 70 Mixtures of vegetables 24 20,5 ¢  2005 90 75   Sauerkraut 20 18,7  2005 90 80 Other 24 20,5  2006 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) : 2006 00 10 - Ginger 25 Free   Other : With a sugar content exceeding 13 % by weight : 2006 00 31 Cherries 25 + 29,9 23,3 + 27,9  Ecu/ Ecu/ 100 kg/net 100 kg/net (1) See Annex 1. 158 1 EN I Official Journal of the European Communities 26 . 6 . 9 Rate of duty Description Supplementary unit CN code conventional (%} autonomous (%) 1 2 3 4 5 2006 00 35  Tropical fruit and tropical nuts 25 + 29,9 20,8 + 24,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 2006 00 38 Other 25 + 29,9 23,3 + 27,9  Ecu/ Ecu/ 100 kg/net 100 kg/net Other : 2006 00 91 Tropical fruit and tropical nuts 25 20,8  2006 00 99 Other 25 23,3  2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : 2007 10 10   With a sugar content exceeding 13 % by weight 30 + 5,2 Ecu/ 28 + 4,9 Ecu/  100 kg/net 100 kg/net   Other : E007 10 91 Of tropical fruit 30 25  2007 10 99 Other 30 28   Other : &gt;007 91 Citrus fruit : !007 91 10 With a sugar content exceeding 30 % by weight 25 + 28,8 23,3 + 26,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 25 + 5,2 Ecu/ 23,3 + 4,9  100 kg/net Ecu/ 100 kg/net 2007 91 90 Other 30 25,2  2007 99 Other : With a sugar content exceeding 30 % by weight : 2007 99 10 Plum puree and paste and prune puree and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing (') 28 26,1  2007 99 20 Chestnut puree and paste 30 + 24,6 28 + 23 Ecu/  Ecu/ 100 kg/net 1 00 kg/net     Other : 2007 99 31      Of cherries 30 + 28,8 28 + 26,9  Ecu/ Ecu/ 100 kg/net 100 kg/net 2007 99 33 Of strawberries 30 + 28,8 28 + 26,9  Ecu/ Ecu/ 100 kg/net 100 kg/net (1) Entry under this subheading in subject to conditions laid down in the relevant Community provisions. 26. 6 . 96 I EN I Official Journal of the European Communities 159 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2007 99 35 _____ Of raspberries 30 + 28,8 28 + 26,9 II Ecu/ Ecu/ Il 100 kg/net 100 kg/net 2007 99 39 Other 30 + 28,8 28 + 26,9 II Ecu/ Ecu/ II 100 kg/net 100 kg/net || With a sugar content exceeding 13 % but not exceeding 30 % : 2007 99 51     Chestnut purÃ ©e and paste 30 + 5,2 Ecu/ 28 + 4,9 Ecu/ \\ 100 kg/net 100 kg/net 2007 99 55 _    Apple purÃ ©e, including compotes 30 + 5,2 Ecu/ 28 + 4,9 Ecu/ Il 100 kg/net 100 kg/net 2007 99 58     Other 30 + 5,2 Ecu/ 28 + 4,9 Ecu/ II 100 kg/net 100 kg/net Other : 2007 99 91     Apple purÃ ©e, including compotes 30 28  2007 99 93     Of tropical fruit and tropical nuts 30 25  2007 99 98 Other 30 28  2008 Fruit, nuts and other edible parts of plants, otherwise prepared or llpreserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : \\  Nuts, ground-nuts and other seeds, whether or not mixed together : 2008 11 Ground-nuts : 2008 U 10    Peanut butter 25 17,6  Il    Other, in immediate packings of a net content : Exceeding 1 kg : 2008 11 92      Roasted 14 12  2008 11 94      Other 14 13,1      Not exceeding 1 kg : 2008 U 96      Roasted 16 12  2008 11 98 Other 22 14,9  2008 19 Other, including mixtures :  In immediate packings of a net content exceeding 1 kg : * 2008 19 11 Tropical nuts ; mixtures containing 50 % or more by weight of 11,7 \ tropical nuts and tropical fruit 17  Other : I 2008 19 13      Roasted almonds and pistachios 17 12,3  2008 19 19 - - - - - Other . . . 17 13,1  160 | EN | Official Journal of the European Communities 26 . 6 . 9( Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 In immediate packings of a net content not exceeding 1 kg : Tropical nuts; mixtures containing 50 % or more by weight of tropical nuts and tropical fruit : 2008 19 51 Roasted tropical nuts 22 12  2008 19 59 Other 22 13,3  Other : Roasted nuts : 2008 19 93 Almonds and pistachios 16 12  2008 19 95 Other 16 12  »2008 19 99 Other 22 14,9  2008 20  Pineapples :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg : 2008 20 11  With a sugar content exceeding 17 % by weight 32 + 3,1 Ecu/ 29,9 + 2,9  100 kg/net Ecu/ 100 kg/net 2008 20 19 Other 32 29,9   In immediate packings of a net content not exceeding 1 kg : 2008 20 31     With a sugar content exceeding 19 % by weight 32 + 3,1 Ecu/ 29,9 + 2,9  100 kg/net Ecu/ 100 kg/net 2008 20 39 Other 32 29,9  Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 20 51 With a sugar content exceeding 17 % by weight 24 22,4  2008 20 59 Other 22 20,5     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 20 71     With a sugar content exceeding 19 % by weight 26 24,3  2008 20 79 Other 24 22,4     Not containing added sugar, in immediate packings of a net content : 2008 20 91   Of 4,5 kg or more 23 21,5  2008 20 99 Of less than 4,5 kg 23 21,5 b . 6 . yo EN I uinciai journal 01 tne European communities 161 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2008 30  Citrus fruit : Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 3011  Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 29,9  2008 30 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net Other : 2008 30 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 28  2008 30 39 Other 32 29,9  Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 30 51     Grapefruit segments 19 17,7  2008 30 55   Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 23 21,5  2008 30 59 Other 22 20,5     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 30 71     Grapefruit segments 19 17,7  2008 30 75 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 22 20,5  2008 30 79 Other 26 24,3  Not containing added sugar, in immediate packings of a net content : 2008 30 91 Of 4,5 kg or more 23 21,5  2008 30 99 Of less than 4,5 kg 25 21,5  2008 40 - Pears :   Containing added spirit :  In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13 % by weight : 2008 40 11    Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 29,9  2008 40 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net Other : 2008 40 21 21  Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 28  2008 40 29 Other 32 29.9  )Z | en | uniciai journal 01 tne nuropean communities 26 . 6 . 9 ivaic 01 uuiv CN code Description autonomoi (%) inventional (%) lupplementary unit i ^ 3 4 5    In immediate packings of a net content not exceeding 1 kg : 2008 40 31 With a sugar content exceeding 15 % by weight 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net 2008 40 39 Other 32 29,9    Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 40 51 With a sugar content exceeding 13 % by weight 22 20,5  2008 40 59 Other 23 18,7     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 40 71 With a sugar content exceeding 1 5 % by weight 24 22,4  2008 40 79 Other 27 20,5  Not containing added sugar, in immediate packings of a net content : 2008 40 91 Of 4,5 kg or more 23 19,6  2008 40 99 Of less than 4,5 kg 25 19,6  2008 50  Apricots :   Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 50 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 29,9  2008 50 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net Other : 2008 50 31 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 28  2008 50 39 Other 32 29,9  In immediate packings of a net content not exceeding 1 kg : 2008 50 51 With a sugar content exceeding 15 % by weight 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net 2008 50 59 Other 32 29,9  :o.-o . yo en umciai journal 01 me European ^ommunmes 16 Rate of duty Description Supplementaryunit CN code conventional (%) autonomous (%) 1 2 3 4 5   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 50 61     With a sugar content exceeding 13 % by weight 24 22,4  2008 50 69 Other 23 20,5     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 50 71     With a sugar content exceeding 15 % by weight 26 24,3  2008 50 79 Other 27 22,4     Not containing added sugar, in immediate packings of a net content : 2008 50 92     Of 5 kg or more 17 15,9  2008 50 94     Of 4,5 kg or more but less than 5 kg 17 21,5  2008 50 99     Of less than 4,5 kg 25 21,5  2008 60  Cherries :   Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 6011     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 29,9  2008 60 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  1 00 kg/net Ecu/ 100 kg/net    Other : 2008 60 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 28  2008 60 39 Other 32 29,9    Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51 Sour cherries (Prunus cerasus) 22 20,5  2008 60 59 Other 22 20,5     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 26 24,3  2008 60 69 Other 26 24,3   Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 2008 60 71      Sour cherries (Prunus cerasus) 23 21,5  2008 60 79 Other 23 21,5 b4 EN Uiiicial Journal or the buroDean Communities &amp; a Rate of duty CN code Description autonomous (%) :onventioi co/ i upplementary unit 1 2 3 4 5 Of less than 4,5 kg : 2008 60 91 Sour cherries (Prunus cerasus) 25 21,5  2008 60 99 Other 25 21,5  2008 70  Peaches :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13 % by weight : 2008 70 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 29,9  2008 70 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net Other : 2008 70 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 28  2008 70 39 Other 32 29,9  In immediate packings of a net content not exceeding 1 kg : 2008 70 51 With a sugar content exceeding 15 % by weight 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net 2008 70 59 Other 32 29,9    Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61 With a sugar content exceeding 13 % by weight 24 22,4  2008 70 69 Other 23 20,5     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 70 71 With a sugar content exceeding 15 % by weight 24 22,4  2008 70 79 Other 27 20,5     Not containing added sugar, in immediate packings of a net content : 2008 70 92 Of 5 kg or more 19 17,7  2008 70 94     Of 4,5 kg or more but less than 5 kg 19 21,5  2008 70 99  Of less than 4,5 kg 25 21,5  2008 80  Strawberries : Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 8011 Of an actual alcoholic strength by mass not exceeding 11,85 % mat 32 29.9  :o . u . yv | c,iN | v^ni^iai juumai ui uic i^uiupcaii ^uium unities 10 Rate of duty CN code Description autonomous (%) Supplemantary unitconventional (%) 1 2 3 4 5 2008 80 19 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net    Other : 2008 80 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 28  2008 80 39 Other 32 29,9    Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 22 20,5  2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 26 24,3     Not containing added sugar, in immediate packings of a net content : 2008 80 91 Of 4,5 kg or more 23 21,5  2008 80 99 Of less than 4,5 kg 25 21,5   Other, including mixtures other than those of subheading 2008 19 : 2008 91 00 Palm hearts 16 16,7  2008 92 Mixtures :    Containing added spirit :     With a sugar content exceeding 9 % by weight :      Of an actual alcoholic strength by mass not exceeding 11,85 % mas : 2008 92 12       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 32 26,7  2008 92 14 Other 32 29,9       Other : 2008 92 16       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 32 + 5,2 Ecu/ 26,7 + 4,3  100 kg/net Ecu/ 100 kg/net 2008 92 18 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net  Other :      Of an actual alcoholic strength by mass not exceeding 11,85 % mas : 2008 92 32 Of tropical fruit (including mixtures containing 50% or more by weight of tropical nuts and tropical fruit) 32 25  2008 92 34 Other 32 28       Other : 2008 92 36 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 32 26,7 166 en Official Journal of the European Communities 76 f&gt; Q ivaic ui uuiy CN code Description ipplemennunitnventional (%) LUlUIlUIIlUUd (%) 1 2 3 4 5 2008 92 38 Other 32 29,9     Not containing added spirit :     Containing added sugar : In immediate packings of a net content exceeding 1 kg : 2008 92 51 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 22 18,3  2008 92 59 Other 22 20,5       Other : Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits : 2008 92 72        Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) .... 17 14,2  2008 92 74 Other 17 15,9        Other : 2008 92 76 Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) .... 24 20  2008 92 78 Other 24 22,4      Not containing added sugar, in immediate packings of a net content : Of 5 kg or more : 2008 92 92     Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 23 19,2  2008 92 93 Other 23 21,5  _ _ _ _  Of 4,5 kg or more but less than 5 kg : 2008 92 94       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 23 19,2  2008 92 96 Other 23 21,5       Of less than 4,5 kg : 2008 92 97       Of tropical fruit (including mixtures containing 50 % or more by weight of tropical nuts and tropical fruit) 25 19,2  2008 92 98 Other 25 21,5  2008 99 Other :  Containing added spirit :  Ginger : 2008 99 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 16 16,7  -&gt;nn « oo io _____ nth^r 24 26.7  ;o . o . 96 | EN | Official journal or me European communities 16 Kate ot duty Supplementary unit CN code Description autonomous (%) conventional (%) 1 2 3 4 5  Grapes : 2008 99 21 With a sugar content exceeding 13 % by weight 32 + 4,7 Ecu/ 29,9 + 4,4  100 kg/net Ecu/ 100 kg/net 2008 99 23 Other 32 29,9  Other : With a sugar content exceeding 9 % by weight :       Of an actual alcoholic strength by mass not exceeding 11,85 % mas : 2008 99 25 Passionfruit and guavas 22 26,7  2008 99 26 Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, ca ­ rambola and pitahaya 32 26,7  2008 99 28 Other 32 29,9  Other : 2008 99 32 _______ Passionfruit and guavas 32 + 5,2 Ecu/ 26,7 + 4,3  100 kg/net Ecu/ 100 kg/net 0 ) 2008 99 33 Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, ca ­ rambola and pitahaya 32 + 5,2 Ecu/ 26,7 + 4,3  100 kg/net Ecu/ 100 kg/net 2008 99 34 Other 32 + 5,2 Ecu/ 29,9 + 4,9  100 kg/net Ecu/ 100 kg/net Other : Of an actual alcoholic strength by mass not ex ­ ceeding 11,85 % mas : 2008 99 36  Tropical fruit 32 25  2008 99 37 Other 32 28  Other : 2008 99 38 Tropical fruit 32 26,7  2008 99 40 Other 32 29,9     Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 99 41 Ginger 23 Free  2008 99 43 Grapes 24 22,4  2008 99 45 Plums and prunes 22 20,5  2008 99 46      Passionfruit, guavas and tamarinds . 12 18,3  H Ad valorem duty rate reduced to 20 % on an autonomous basis . 68 1 EN I Ulhcial Journal 01 the buropean Communities 26 . 6 . 9&lt; Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1008 99 47 Mangoes, mangosteens, papaws (papayas), cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya . . 22 18,3  £008 99 49 Other 22 20,5      Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 5008 99 51 Ginger 27 Free  £008 99 53 Grapes 26 24,3  £008 99 55      Plums and prunes 26 24,3  £008 99 61 Passionfruit and guavas 14 21,7  £008 99 62 Mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 26 21,7  £008 99 68 Other 26 24,3  Not containing added sugar :      Plums and prunes, in immediate packings of a net content : £008 99 72 Of 5 kg or more 19 17,7  £008 99 74       Of 4,5 kg or more but less than 5 kg 19 21,5  £008 99 79 Of less than 4,5 kg 25 21,5  £008 99 85 Maize (corn), other than sweet corn ( Zea mays var . saccha ­ rata) . 8 + 14,7 Ecu/ 7 + 12,9 Ecu/  100 kg/net 100 kg/net £008 99 91 _____ Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 13 + 5,9 Ecu/ 11,4+5,2  100 kg/net Ecu/ 100 kg/net £008 99 99 Other 23 21,5  £009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice : £009 11   Frozen :    Of a density exceeding 1,33 g/cm3 at 20 °C : £009 1111 Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 39,2 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net £009 11 19 Other 42 39,2  Of a density not exceeding 1,33 g/cm3 at 20 °C : £009 11 91     Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 19 + 25,7 17,7 + 24  Ecu/ Ecu/ 100 kg/net 100 ke/net 26 . 6 . 96 f EN 1 Official Journal of the European Communities 169 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 20091199 Other 19 17,7 0  2009 19 Other :    Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 19 11     Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 39,2 + 24 Ecu/ 100 kg/net  2009 19 19     Other Of a density not exceeding 1,33 g/cm3 at 20 °C : 42 39,2  2009 19 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 19 + 25,7 Ecu/ 100 kg/net 17,7 + 24 Ecu/ 100 kg/net  2009 19 99 Other 19 16,7  2009 20  Grapefruit juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 20 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 39,2 + 24 Ecu/ 100 kg/net  2009 20 19 Other Of a density not exceeding 1,33 g/cm3 at 20 °C : 42 39,2  2009 20 91    Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15 + 25,7 Ecu/ 100 kg/net 14 + 24 Ecu/ 100 kg/net  2009 20 99    Other 15 12  2009 30  Juice of any other single citrus fruit : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 30 11    Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 39,2 + 24 Ecu/ 100 kg/net \ 2009 30 19    Other 42 39,2 \   Of a density not exceeding 1 ,33 g/cm3 at 20 °C : Of a value exceeding ECU 30 per 100 kg net weight : 2009 30 31  Containing added sugar 18 16,8 \ I 2009 30 39    Other 19 17,7  ( ¢) WTO tariff quota : see Annex 7 . 170 EN Official Journal of the European Communities 26 . 6 . 96 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I Of a value not exceeding ECU 30 per 100 kg net weight : I I     Lemon juice : I \ 2009 30 51      With an added sugar content exceeding 30 % by weight .... 18 + 25,7 Ecu/ 100 kg/net 16,8 + 24 Ecu/ 100 kg/net  2009 30 55      With an added sugar content not exceeding 30 % by weight . . 18 16,8  2009 30 59      Not containing added sugar 19 17,7 l Other citrus fruit juices : 2009 30 91 With an added sugar content exceeding 30 % by weight .... 18 + 25,7 Ecu/ 100 kg/net 16,8 + 24 Ecu/ 100 kg/net  2009 30 95 With an added sugar content not exceeding 30 % by weight . . 18 16,8  2009 30 99      Not containing added sugar 19 17,7  2009 40  Pineapple juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 4011    Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 39,2 + 24 Ecu/ 100 kg/net  2009 40 19 Other Of a density not exceeding 1,33 g/cm3 at 20 °C : 42 39,2  2009 40 30    Of a value exceeding ECU 30 per 100 kg net weight , containing added sugar    Other : 19 17,7  2009 40 91 With an added sugar content exceeding 30 % by weight 19 + 25,7 Ecu/ 100 kg/net 17,7 + 24 Ecu/ 100 kg/net  2009 40 93 With an added sugar content not exceeding 30 % by weight . . . 19 17,7  2009 40 99 Not containing added sugar 20 18,7  2009 50  Tomato juice : 2009 50 10 Containing added sugar 20 18,7  2009 50 90 Other 21 19,6  2009 60  Grape juice (including grape must) : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 6011    Of a value not exceeding ECU 22 per 100 kg net weight (') 0 )  2009 60 19    Other 0) 0 )  (!) See Annex 2 . 26. 6 . 96 [ EN 1 Official Journal of the European Communities 171 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I Of a density not exceeding 1,33 g/cm3 at 20 °C : l II    Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 51     Concentrated i 1 ) 0)  2009 60 59     Other    Of a value not exceeding ECU 18 per 100 kg net weight :     With an added sugar content exceeding 30 % by weight : C 1 ) 0) 2009 60 71 Concentrated i 1 ) 0)  2009 60 79      Other 0) C) \ 2009 60 90     Other C 1 ) 0 2009 70  Apple juice :   Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 7011    Of a value not exceeding ECU 22 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 30 + 23,3 Ecu/ 100 kg/net  2009 70 19    Other   Of a density not exceeding 1,33 g/cm3 at 20 °C : 42 30  2009 70 30    Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar Other : 24 18  2009 70 91     With an added sugar content exceeding 30 % by weight 24 + 25,7 Ecu/ 100 kg/net 18 + 23,6 Ecu/ 100 kg/net  2009 70 93     with an added sugar content not exceeding 30 % by weight . . . 24 18  2009 70 99 Not containing added sugar 25 18  2009 80  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Pear juice : 2009 8011     Of a value not exceeding ECU 22 per 100 kg net weight 42 + 25,7 Ecu/ 100 kg/net 39,2 + 24 Ecu/ 100 kg/net  2009 80 19     Other 42 39,2  (') See Annex 2 . U | EN | Official journal 01 the European communities 26 . 6 . 9&lt; Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Other :     Of a value not exceeding ECU 30 per 100 kg net weight : 2009 80 32 Juices of passionfruit and guavas 42 + 25,7 35 + 21,4  Ecu / Ecu / 100 kg/net 100 kg/net (') 2009 80 33 Juices of mangoes, mangosteens, papaws (papayas), tama rinds, cashew apples, lychees, jackfruit, sapodillo plums, ca ­ rambola and pitahaya 42 + 25,7 35 + 21,4  Ecu/ Ecu/ 100 kg/net 100 kg/net 2009 80 35 Other 42 + 25,7 39,2 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net     Other : 2009 80 36  Juices of tropical fruit 42 35  2009 80 38 Other 42 39,2  Of a density not exceeding 1,33 g/cm3 at 20 °C :    Pear juice : 2009 80 50 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 24 22,4      Other : 2009 80 61      With an added sugar content exceeding 30 % by weight .... 24 + 25,7 22,4 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net 2009 80 63      With an added sugar content not exceeding 30 % by weight . . 24 22,4  2009 80 69      Not containing added sugar 25 23,3  Other : Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar : 2009 80 71 Cherry juice 21 19,6  2009 80 73 Juices of tropical fruit 21 17,5  2009 80 79 Other 21 19,6      Other :      With an added sugar content exceeding 30 % by weight : 2009 80 83       Juices of passionfruit and guavas 21 + 25,7 17,5 + 21,4  Ecu/ Ecu/ 100 kg/net 100 kg/net 0 Ad valorem duty rate reduced to 21 % on an autonomous basis. (2) Ad valorem duty rate reduced to 15 %% on an autonomous basis. -U , U. 7U | crN I vyiiiciai juuiiiai ui mv uuiupvan \^uiuiiiuiiiiivd 1 / Rate of duty CN code iupplementary unitDescription autonomou (%) conventional (%) 1 2 3 4 5 2009 80 84 ______ Juices of mangoes, mangosteens, papaws (papayas), tama rinds, cashew apples, lychees, jackfruit, sapodillo plums, carambola and pitahaya 21 + 25,7 17,5 + 21,4  Ecu/ Ecu/ 100 kg/net 100 kg/net 2009 80 86 Other 21 + 25,7 19,6 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net      With an added sugar content not exceeding 30 % by weight : 2009 80 88       Juices of tropical fruit 21 17,5  2009 80 89 Other 21 19,6       N0t containing added sugar : 2009 80 95       Juice of fruit of the species Vaccinium macrocarpon 22 14  2009 80 96       Cherry juice 22 20,5  2009 80 97  Juices of tropical fruit 22 18,3  2009 80 99 Other 22 20,5  2009 90  Mixtures of juices :  - Of a density exceeding 1,33 g/cm3 at 20 °C :    Mixtures of apple and pear juice : 2009 90 11     Of a value not exceeding ECU 22 per 100 kg net weight 42 + 25,7 39,2 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net 2009 90 19 Other 42 39,2     Other : !2009 90 21     Of a value not exceeding ECU 30 per 100 kg net weight 42 + 25,7 39,2 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net 2009 90 29 Other 42 39,2    Of a density not exceeding 1,33 g/cm3 at 20 °C :  Mixtures of apple and pear juice : &gt;2009 90 31 Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 25 + 25,7 23,3 + 24  Ecu/ Ecu/ 100 kg/net 100 kg/net &gt;2009 90 39 Other 25 23,3   Other : Of a value exceeding ECU 30 per 100 kg net weight :      Mixtures of citrus fruit juices and pineapple juice : 2009 90 41       Containing added sugar 19 17,7  2009 90 49 Other 20 18,7 74 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 ||      Other : 2009 90 51       Containing added sugar 21 19,6  2009 90 59 Other     Of a value not exceeding ECU 30 per 1 00 kg net weight :  Mixtures of citrus fruit juices and pineapple juice : 22 20,5 2009 90 71       With an added sugar content exceeding 30 % by weight . . 19 + 25,7 Ecu/ 100 kg/net 17,7 + 24 Ecu/ 100 kg/net 2009 90 73       With an added sugar content not exceeding 30 % by weight 19 17,7  2009 90 79 Not containing added sugar Other :       With an added sugar content exceeding 30 % by weight : 20 18,7 2009 90 92        Mixtures of juices of tropical fruit 21 + 25,7 Ecu/ 100 kg/net 17,5 + 21,4 Ecu/ 100 kg/net 2009 90 94        Other       With an added sugar content not exceeding 30 % by weight : 21 + 25,7 Ecu/ 100 kg/net 19,6 + 24 Ecu/ 100 kg/net 2009 90 95        Mixtures of juices of tropical fruit 21 17,5  2009 90 96        Other       Not containing added sugar : 21 19,6  2009 90 97 _______ Mixtures of juices of tropical fruit 22 18,3  2009 90 98 Other 22 20,5  26 . 6 . 96 EN Official Journal of the European Communities 175 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This chapter does not cover : (a) mixed vegetables of heading No 0712 ; (b) roasted coffee substitutes containing coffee in any proportion (heading No 0901 ); (c) flavoured tea (heading No 0902); (d) spices or other products of heading Nos 0904 to 0910 ; (e) food preparations, other than the products described in heading No 2103 or 2104, containing more than 20% by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (f) yeast put up as a medicament or other products of heading No 3003 or 3004 ; or (g) prepared enzymes of heading No 3507 . 2 . Extracts of the substitutes referred to in note 1 (b) are to be classified within heading No 2101 . 3 . For the purposes of heading No 2104, the expression 'homogenized composite food preparations' means preparations consisting of a finely homogenized mixture of two or more basic ingredients such as meat, fish, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 grams. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes . Such preparations may contain a small quantity of visible pieces of ingredients . Additional notes 1 . For the purposes of subheadings 2106 10 20 and 2106 90 92, the term 'starch ' also covers starch breakdown products. 2. For the purposes of subheading 2106 90 10, the term 'cheese fondues ' shall be taken to mean preparations containing 12 % or more but less than 18 % of milk fats and made from melted cheese (Emmentaler and Gruyire exclusively) with the addition of white wine, kirsch , starch and spices and put up in immediate packings of a net capacity of 1 kg or less. Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down in the relevant Community provisions. 3. For the purposes of subheading 2106 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. For the purposes of establishing the duty applicable to products of subheading 2106 90 30, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95. 176 EN Official Journal of the European Communities 26 . 6 . 96 4. For the purposes of establishing the duty applicable to products of subheading 2106 90 59, the sucrose content, including other sugars expressed as sucrose, is determined by the method laid down in Article 5 (2) of Regulation (EC) No 1423/95. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ © ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : - Extracts, essences and concentrates of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee : 2101 11 Extracts, essences and concentrates : 2101 11 11 With a coffee-based dry matter content of 95 % or more by weight . 30 15  2101 11 19  Other 30 15  2101 12   Preparations with a basis of these extracts, essences or concentrates or with a basis of coffee : 2101 12 92 Preparations with a basis of these extracts, essences or concentrates of coffee 30 15,8  2101 12 98    Other 13 + EA 11,7 + EA 0 )  2101 20  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ © : 2101 20 20  Extracts, essences or concentrates Preparations : 6 10 " 2101 20 92 With a basis of extracts, essences or concentrates of tea or matÃ © . . . 6 10  210120 98 Other 13 + EA 10,8 + EA 0 )  210130  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof :   Roasted chicory and other roasted coffee substitutes : 2101 30 11 Roasted chicory 18 15,8  2101 30 19 Other   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : 8 + 19,8 Ecu/ 100 kg/net 7 + 17,4 Ecu/ 100 kg/net 2101 30 91    Of roasted chicory 2T 19,4  (') See Annex 1 . 26. 6 . 96 EN Official Journal of the European Communities 177 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 210130 99    Other 16,9 + 35,5 Ecu/ 100 kg/net C ) 14,9 + 31,2 Ecu/ 100 kg/net ....... I 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 10  Active yeasts : 2102 10 10 Culture yeast   Bakers' yeast : 23 15  2102 10 31    Dried 15 + 61,5 Ecu/ 100 kg/net (2) 14 + 57,4 Ecu/ 100 kg/net 2102 10 39    Other 15 + 18,1 Ecu/ 100 kg/net (2) 14 + 16,9 Ecu/ 100 kg/net 2102 10 90 Other 31 20,2  2102 20  Inactive yeasts ; other single-cell micro-organisms, dead :   Inactive yeasts : 2102 2011 In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 17 11,4  2102 20 19    Other 10 7  2102 20 90 Other 4 1,3  2102 30 00  Prepared baking powders 19 8,4  2103 Sauces and preparations therefor ; mixed condiments and mixed seaso ­ nings ; mustard flour and meal and prepared mustard : 2103 10 00  Soya sauce 20 10,6  2103 20 00  Tomato ketchup and other tomato sauces 20 14,1  2103 30  Mustard flour and meal and prepared mustard : 2103 30 10   Mustard flour 5 2,7  2103 30 90   Prepared mustard 17 12,3  2103 90  Other : 2103 90 10   Mango chutney, liquid 20 Free  (') Ad valorem duty suspended to 14 % for an indefinite period. (2) The specific amount is not collected . /8 fcN \_miciai journal 01 me European communities 2b . b 9t R ntp nf Hutv CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2103 90 30 Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10% of sugar, in containers holding 0,5 litre or less 30 Free 1 ale . 100 % MIN 1,6 Ecu/ % vol/hl 2103 90 90 Other 20 10,6  2104 Soups and broths and preparations therefor ; homogenized composite food preparations : 2104 10  Soups and broths and preparations therefor : 2104 10 10 Dried 22 15,8  210410 90 Other 22 15,8  2104 20 00  Homogenized composite food preparations 24 19,4  2105 00 Ice cream and other edible ice, whether or not containing cocoa : 2105 00 10  Containing no milk fats or containing less than 3 % by weight of such fats 12 + 28 Ecu/ 10,9 + 25,4  100 kg/net Ecu/ MAX 27 + 100 kg/net 13,1 Ecu/ MAX 24,5 + 100 kg/net 11,9 Ecu/ 100 kg/net  Containing by weight of milk fats : 2105 00 91   3 % or more but less than 7 % 12 + 57,4 10,7 + 51,1  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 27 + MAX 24 + 10,5 Ecu/ 9,3 Ecu/ 100 kg/net 100 kg/net 2105 00 99   7 % or more 12 + 81,8 10,6 + 72,5  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 27 + MAX 23,9 + 10,5 Ecu/ 9,3 Ecu/ 100 kg/net 100 kg/net 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances : 2106 10 20 Containing no milk fats , sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 25 17,6 26 . 6 . 96 EN Official Journal of the European Communities 179 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2106 10 80 Other 13 + EA 11,7 + EA \ I C ) 2106 90  Other : 2106 90 10   Cheese fondues (2) 13 + 122,3 11,4 + 107,6 II Ecu/ Ecu/ II 100 kg/net 100 kg/net Il MAX 35 Ecu/ 100 kg/net 2106 90 20   Compound alcoholic preparations, other than those based on odorife ­ II rous substances, of a kind used for the manufacture of beverages . . . 27 23,8 1 ale . 100% II MIN 1,6 Ecu/ MIN 1,4 Ecu/ I % vol/hl % vol/hl Flavoured or coloured sugar syrups : 2106 90 30    Isoglucose syrups 53,4 Ecu/ 49,8 Ecu/  I 100 kg/net 100 kg/net I mas mas    Other : 2106 90 51     Lactose syrup 21,8 Ecu/ 19,2 Ecu/ I 100 kg/net 100 kg/net 2106 90 55     Glucose syrup and maltodextrine syrup 31,2 Ecu/ 27,5 Ecu/  100 kg/net 100 kg/net 2106 90 59 Other 0,5 Ecu/ 0,47 Ecu/ 100 kg/net 100 kg/net (3) (3) \   Other : 2106 90 92    Containing no milk fats , sucrose, isoglucose, glucose or starch or I containing less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 25 17,6  2106 90 98    Other 13 + EA 11,7 + EA (&gt;) I (') See Annex 1 . (2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3 ) Per 1 % by weight of sucrose. 180 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This chapter does not cover : (a) products of this chapter (other than those of heading No 2209) prepared for culinary purposes and thereby rendered unsuitable for consumption as beverages (generally heading No 2103); (b) sea water (heading No 2501 ); (c) distilled or conductivity water or water of similar purity (heading No 2851 ); (d) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 2915); (e) medicaments of heading No 3003 or 3004 ; or (f) perfumery or toilet preparations (Chapter 33). 2 . For the purposes of this chapter and of Chapters 20 and 21 , the alcoholic strength by volume shall be determined at a temperature of 20 °C . 3 . For the purposes of heading No 2202, the term 'non-alcoholic beverages ' means beverages of an alcoholic strength by volume not exceeding 0,5 % vol . Alcoholic beverages are classified within heading Nos 2203 to 2206 or heading No 2208 as appropriate . Subheading note 1 . For the purposes of subheading 2204 10, the expression 'sparkling wine' means wine which , when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar. Additional notes 1 . For the purposes of heading Nos 2204 and 2205 and subheading 2206 00 10 : (a) 'actual alcoholic strength by volume ' means the number of volumes ofpure alcohol contained at a temperature of 20 ° C in 100 volumes of the product at that temperature; (b) 'potential alcoholic strength by volume ' means the number of volumes ofpure alcohol at a temperature of 20 ° C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) 'total alcoholic strength by volume ' means the sum of the actual and potential alcoholic strengths; (d) 'natural alcoholic strength by volume ' means the total alcoholic strength by volume of a product before any enrichment; (e) 'Ho vol' is the symbolfor alcoholic strength by volume. 26 . 6 . 96 I EN | Official Journal of the European Communities 181 2 . For the purposes of subheading 2204 30 10, 'grape must in fermentation ' means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 3. For the purposes of subheadings 2204 21 and 2204 29 : A. 'total dry extract ' means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilize. The total dry extract must be determined with the densimeter at 20 ° C; B. (a) the presence in the products falling within subheadings 2204 21 11 to 2204 21 99 and 2204 29 12 to 2204 29 99 of the quantities of total dry extract per litre indicated in I, II, III and IV does not affect their classification : I. products of an actual alcoholic strength by volume of not more than 13 % vol : 90 g or less of total extract per litre; II. products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol : 130 g or less of total dry extract per litre; III. products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol : 130 g or less of total dry extract per litre; IV. products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol : 330 g or less of total dry extract per litre . Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 99 and 2204 29 99; (b) the above rules do not apply to products falling within subheadings 2204 21 93, 2204 21 97, 2204 29 93 and 2204 29 97. 4 . Subheadings 2204 21 11 to 2204 21 99 and 2204 29 12 to 2204 29 99 shall be taken to include : (a) grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine; (b) wine fortified for distillation , that is to say a product :  having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid; 182 EN Official Journal of the European Communities 26 . 6 . 96 (c) liqueur wine, that is to say a product :  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol,  by freezing, or  by the addition during or after fermentation :  of a product derivedfrom the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which , apart from this operation , corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5 . For the purposes of subheadings 2204 21 11 to 2204 21 78, 2204 21 81 , 2204 21 82 and 2204 29 12 to 2204 29 58, 2204 29 81 and 2204 29 82, 'quality wines produced in specified regions ' are wines produced in the European Community which comply with the provisions of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (OJ No L 84, 27. 3. 1987, p. 59) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations . 6 . For the purposes of subheadings 2204 30 92 and 2204 30 96, 'concentrated grape must ' means grape must for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 ° C is not less than 50,9 % . 7. Only vermouth and other wine offresh grapes flavoured with plants or aromatic substances having an actual alcoholic strength by volume of not less than 7 % vol shall be regarded as products falling within heading No 2205 . 8. For the purposes of subheading 2206 00 10, the expression 'piquette ' means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 9 . For the purposes of subheadings 2206 00 31 and 2206 00 39, the following are regarded as 'sparkling ' :  fermented beverages in bottles with 'mushroom ' stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 ° C. 10. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression 'wine vinegar ' means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. 26 . 6 . 96 | EN I Oihcial Journal ol the European Communities 183 Rate of duty CN code Description Supplementary unitautonomo (%) (%&gt; 1 2 3 4 5 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured ; ice and snow : 2201 10  Mineral waters and aerated waters : Natural mineral waters : »2201 10 11 Not carbonated 8 2,7  »2201 10 19 Other 8 2,7  Other : 2201 10 91    Not carbonated 8 2,7  2201 10 99 Other 8 2,7  2201 90 00  Other Free Free  2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 : 2202 10 00  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 20 13,2 1 2202 90 - Other : 2202 90 10   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 20 13,2 1   Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 : 2202 90 91 Less than 0,2% 8 + 17,1 7,5+16 1 Ecu/ Ecu/ 100 kg/net 100 kg/net 2202 90 95    0,2 % or more but less than 2 % 8+17,5 7,2+15,7 1 Ecu/ Ecu/ 100 kg/net 100 kg/net 2202 90 99 2 % or more 8 + 31,7 7,1 + 28,2 1 Ecu/ Ecu/ 100 kg/net 100 kg/net 2203 00 Beer made from malt :  In containers holding 10 litres or less : 2203 00 01 In bottles 30 18 1 2203 00 09 Other 30 18 1 2203 00 10 In containers holding more thanf 10 litres 30 18 1 184 I EN I Official Journal of the European Communities 26 . 6 . 9&lt; Rate of duty CN code Description Supplementary unitautonomous (%) conventional: ( °/n\ 1 2 3 4 5 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : 2204 10 - Sparkling wine :   Of an actual alcoholic strength by volume of not less than 8,5 % vol : 2204 10 11 Champagne 40 Ecu/hi 37,3 Ecu/hi 1 2204 10 19 Other 40 Ecu/hi 37,3 Ecu/hi 1   Other : 2204 10 91 Asti spumante 40 Ecu/hi 37,3 Ecu/hi 1 2204 10 99 Other 40 Ecu/hi 37,3 Ecu/hi 1  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding 2 litres or less : 2204 21 10    Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi 37,3 Ecu/hi 1 Other : Of an actual alcoholic strength by volume not exceeding 13 % vol :      Quality wines produced in specified regions : White : 2204 2111 _   Alsace 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 12        Bordeaux 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2113 Bourgogne (Burgundy) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 17        Val de Loire (Loire Valley) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 18 Mosel-Saar-Ruwer 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 19 Pfalz 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 22        Rheinhessen 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 24        Lazio (Latium) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 26        Toscana (Tuscany) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 27 Trentino, Alto Adige and Friuli 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 28 Veneto 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 32 Vinho Verde 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 34 Penedes 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 36 Rioja 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 37 Valencia 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 38 Other 17,51 Ecu/hi 15,3 Ecu/hi 1       Other : 2204 21 42 Bordeaux 17,51 Ecu/hl 15,3 Ecu/hl 1 zo. O. yo | biN | wiiiuicu juuniiu 01 mc n,uiupean ^ummunuies 1C late of duty DescriptionCN:ode Supplementary unitautonomous (%) WUIIVCIUlUIiai (%) 1 2 3 4 5 2204 2143 Bourgogne (Burgundy) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2144 Beaujolais 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2146 Cotes du Rhone 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2147 Languedoc-Roussillon 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2148 Val de Loire (Loire Valley) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2162 Piemonte (Piedmont) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2166  Toscana (Tuscany) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 2167 Trentino and Alto Adige 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 68 Veneto 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 21 69 Dao, Bairrada and Douro 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 21 71      Navarra 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 21 74 Penedes 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 21 76 Rioja 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 2177 Valdepenas 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 21 78        Other 17,51 Ecu/hi 15,3 Ecu/hi 1 Other : 5204 2179     White 17,51 Ecu/hi 15,3 Ecu/hi 1 5204 2180 Other 17,51 Ecu/hi 15,3 Ecu/hi 1     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Quality wines produced in specified regions : 5204 21 81 White 20,41 Ecu/hi 17,9 Ecu/hi 1 5204 21 82       Other 20,41 Ecu/hi 17,9 Ecu/hi 1 Other : 5204 21 83 White 20,41 Ecu/hi 17,9 Ecu/hi 1 5204 21 84       Other 20,41 Ecu/hi 17,9 Ecu/hi 1   of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 5204 2187 Marsala 24,87 Ecu/hi 17,3 Ecu/hi 1 5204 2188    Samos and Muscat de Lemnos 24,87 Ecu/hi 21,8 Ecu/hi 1 5204 2189      Port 21,86 Ecu/hi 17,3 Ecu/hi 1 5204 2191 Madeira and Setubal muscatel 21,86 Ecu/hi 17,3 Ecu/hi 1 »204 21 92 Sherry 21,86 Ecu/hi 17,3 Ecu/hi 1 5204 2193      Tokay (Aszu and Szamorodni) (') 21,86 Ecu/hi 17,3 Ecu/hi 1 »204 21 94      Other 24,87 Ecu/hi 21,8 Ecu/hi 1 Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : &gt;204 21 95    Port 23,3 Ecu/hi 18,5 Ecu/hi 1 [204 21 96      Madeira, sherry and Setubal muscatel 23,3 Ecu/hi 18,5 Ecu/hi 1 i Fnfrv under this subheadine is subject to conditions laid down in the relevant Community provisions . o tiN winvjiai journal ui me curuuean v^ommun ues st\ f\ u Rate of- duty CN code Description Supplementary unittutonomous (%) conventional (%) 1 2 3 4 5 2204 2197 Tokay (Aszu and Szamorodni) ( ¢) 23,3 Ecu/hi 18,5 Ecu/hi 1 1204 21 98 Other 27,77 Ecu/hi 24,4 Ecu/hi 1 £204 21 99     Of an actual alcoholic strength by volume exceeding 22 % vol . . 2,33 Ecu/ 2,04 Ecu/ 1 % vol/hl % vol/hl 1204 29 Other : 2204 29 10 Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi 37,3 Ecu/hi 1 Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : White : 2204 29 12 _ Bordeaux 13,16 Ecu/hi 11,6 Ecu/hi 1 £204 2913 Bourgogne (Burgundy) 13,16 Ecu/hi 11,6 Ecu/hi 1 1204 2917 Val de Loire (Loire Valley) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 2918      Other 13,16 Ecu/hi 11,6 Ecu/hi 1 Other : 2204 2942        Bordeaux 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 43      Bourgogne (Burgundy) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 44 Beaujolais 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 2946 Cotes-du-Rhone 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 2947      Languedoc-Roussillon 13,16 Ecu/hi 11,6 Ecu/hi I 2204 29 48        Val de Loire (Loire Valley) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 58 Other 13,16 Ecu/hi 11,6 Ecu/hi 1 Other : White : 2204 29 62 Sicilia (Sicily) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 64 Veneto 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 65 Other 13,16 Ecu/hi 11,6 Ecu/hi 1 Other : 2204 29 71 Puglia (Apuglia) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 72 Sicilia (Sicily) 13,16 Ecu/hi 11,6 Ecu/hi 1 2204 29 75 Other 13,16 Ecu/hi 11,6 Ecu/hi 1 l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . jo . o . yo i EN i umciai journal 01 me European ^ommuniues 187 Rate of duty Description Supplementaryunit CN code autonomous (%) conventional (%) 1 2 3 4 5 Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : _____ Quality wines produced in specified regions : £204 29 81 White 16,06 Ecu/hi 14,1 Ecu/hi 1 2204 29 82 Other 16,06 Ecu/hi 14,1 Ecu/hi 1      Other : 2204 29 83 White 16,06 Ecu/hi 14,1 Ecu/hi 1 2204 29 84 Other 16,06 Ecu/hi 14,1 Ecu/hi 1 Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 29 87 Marsala 20,41 Ecu/hi 17,9 Ecu/hi 1 2204 29 88      Samos and Muscat de Lemnos 20,41 Ecu/hi 17,9 Ecu/hi 1 2204 29 89 Port 17,51 Ecu/hi 14,1 Ecu/hi 1 2204 29 91      Madeira and Setubal muscatel 17,51 Ecu/hi 14,1 Ecu/hi 1 2204 29 92 Sherry 17,51 Ecu/hi 14,1 Ecu/hi 1 2204 29 93      Tokay (Aszu and Szamorodni) (*) 17,51 Ecu/hi 15,3 Ecu/hi 1 2204 29 94 Other 20,41 Ecu/hi 17,9 Ecu/hi 1     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 29 95 Port 18,96 Ecu/hi 15,3 Ecu/hi 1 2204 29 96      Madeira, sherry and Setubal muscatel 18,96 Ecu/hi 15,3 Ecu/hi 1 2204 29 97      Tokay (Aszu and Szamorodni) ( ¢) 18,96 Ecu/hi 16,6 Ecu/hi 1 2204 29 98 Other 27,77 Ecu/hi 24,4 Ecu/hi 1 2204 29 99 Of an actual alcoholic strength by volume exceeding 22 % vol . . 2,33 Ecu/ 2,04 Ecu/ 1 % vol/hl % vol/hl 2204 30  Other grape must : 2204 30 10   In fermentation or with fermentation arrested otherwise than by the addition of alcohol 40 37,3 1   Other :    Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol : 2204 30 92 Concentrated (2) (2) 1 2204 30 94 Other (2) (2 ) 1 Other : 2204 30 96     Concentrated (2) (2) 1 2204 30 98 Other (2) (2 ) 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex 2. 88 | EN 1 Official Journal of the European Communities 26 . 6 . 9 Rate of duty CN code Description Supplementaryunitautonomous (%) conventiona (%) 1 2 3 4 5 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances : 2205 10  In containers holding 2 litres or less : 2205 10 10 Of an actual alcoholic strength by volume of 18 % vol or less 17 Ecu/hi 15 Ecu/hi 1 2205 10 90   Of an actual alcoholic strength by volume exceeding 18 % vol 1,4 Ecu/ 1,2 Ecu/ 1 % vol/hl + 10 % vol/hl + 8,8 Ecu/hi Ecu/hi 2205 90 - Other : 2205 90 10 Of an actual alcoholic strength by volume of 18 % vol or less 14 Ecu/hi 12,3 Ecu/hi 1 2205 90 90   Of an actual alcoholic strength by volume exceeding 18 % vol 1,4 Ecu/ 1,2 Ecu/ 1 % vol/hl % vol/hl 2206 00 Other fermented beverages (for example, cider, perry, mead); mix ­ tures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included : 2206 00 10  Piquette 1 ,6 Ecu/ 1 ,5 Ecu/ 1 % vol/hl % vol/hl MIN 9 Ecu/hi MIN 8,4 Ecu/hi  Other :  - Sparkling : 2206 00 31    Cider and perry 30 Ecu/hi 26,4 Ecu/hi 1 2206 00 39 Other 30 Ecu/hi 26,4 Ecu/hi 1 Still , in containers holding :    2 litres or less : 2206 00 51 Cider and perry 12 Ecu/hi 10,6 Ecu/hi 1 2206 00 59 Other 12 Ecu/hi 10,6 Ecu/hi 1    More than 2 litres : 2206 00 81     Cider and perry 9 Ecu/hi 7,92 Ecu/hi 1 2206 00 89 Other 9 Ecu/hi 7,92 Ecu/hi 1 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits, denatured, of any strength : 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 30 Ecu/hi 26,4 Ecu/hi 1 2207 20 00 Ethyl alcohol and other spirits denatured of any strength 16 Ecu/hl 14,1 Ecu/hl 1 Rate of duty CN 26. 6. 96 EN Official Journal of the European Communities 189 code Supplementary unitDescription autonomous (%) conventional (%) 1 2 3 4 5 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages : 2208 20  Spirits obtained by distilling grape wine or grape marc :   In containers holding 2 litres or less : 2208 20 12 Cognac 1,6 Ecu/ 1,28 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl + 8 Ecu/hi Ecu/hi 2208 20 14 Armagnac 1,6 Ecu/ 1,28 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl + 8 Ecu/hi Ecu/hi 2208 20 26    Grappa 1,6 Ecu/ 1,28 Ecu/ 1 alc. 100% % vol/hl + 10 % vol/hl + 8 Ecu/hi Ecu/hi 2208 20 27    Brandy de Jerez 1,6 Ecu/ 1,28 Ecu/ 1 alc. 100% % vol/hl + 10 % vol/hl 4- 8 Ecu/hi Ecu/hi 2208 20 29    Other 1,6 Ecu/ 1,28 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl + 8 Ecu/hi Ecu/hi   In containers holding more than 2 litres : 2208 20 40    Raw distillate 1,6 Ecu/ 1,28 Ecu/ 1 alc. 100% % vol/hl % vol/hl    Other : 2208 20 62     Cognac 1,6 Ecu/ 1,28 Ecu/ 1 ale . 100% % vol/hl % vol/hl 2208 20 64     Armagnac 1,6 Ecu/ 1,28 Ecu/ 1 ale. 100% % vol/hl % vol/hl 2208 20 86 Grappa 1,6 Ecu/ 1 ,28 Ecu/ 1 ale. 1 00 % % vol/hl % vol/hl 2208 20 87     Brandy de Jerez 1,6 Ecu/ 1,28 Ecu/ 1 ale. 100% % vol/hl % vol/hl 2208 20 89 Other 1,6 Ecu/ 1,28 Ecu/ 1 alc . 100% % vol/hl % vol/hl 2208 30  Whiskies :   Bourbon whiskey, in containers holding : 2208 30 11 2 litres or less ( ¢) 0,4 Ecu/ 0,2 Ecu/ 1 ale. 100% % vol/hl +3 % vol/hl + 1,5 Ecu/hi Ecu/hi 2208 30 19 More than 2 litres (') 0,4 Ecu/ 0,2 Ecu/ 1 alc . 100% % vol/hl % vol/hl \ Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 190 I EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Scotch whisky :    Malt whisky, in containers holding : 2208 30 32     2 litres or less 0,4 Ecu/ % vol/hl + 3 Ecu/hi 0,32 Ecu/ % vol/hl + 2,4 Ecu/hi 1 ale . 100% 2208 30 38     More than 2 litres 0,4 Ecu/ % vol/hl 0,32 Ecu/ % vol/hl 1 ale . 100 %    Blended whisky, in containers holding : 2208 30 52     2 litres or less 0,4 Ecu/ % vol/hl + 3 Ecu/hi 0,32 Ecu/ % vol/hl + 2,4 Ecu/hi 1 ale . 100% 2208 30 58     More than 2 litres 0,4 Ecu/ % vol/hl 0,32 Ecu/ % vol/hl 1 ale . 100%    Other, in containers holding : 2208 30 72     2 litres or less 0,4 Ecu/ % vol/hl + 3 Ecu/hi 0,32 Ecu/ % vol/hl + 2,4 Ecu/hi 1 ale . 100% 2208 30 78     More than 2 litres 0,4 Ecu/ % vol/hl 0,32 Ecu/ % vol/hl 1 ale . 100%   Other, in containers holding : 2208 30 82   2 litres or less 0,4 Ecu/ % vol/hl + 3 Ecu/hi 0,32 Ecu/ % vol/hl + 2,4 Ecu/hi 1 ale . 100% 2208 30 88   More than 2 litres 0,4 Ecu/ % vol/hl 0,32 Ecu/ % vol/hl 1 ale . 100% 2208 40  Rum and taffia : 2208 40 10 In containers holding 2 litres or less 1 Ecu/ 0,9 Ecu/ % vol/hl + 4,4 Ecu/hi 1 ale . 100% % vol/hl + 5 Ecu/hi 2208 40 90 In containers holding more than 2 litres 1 Ecu/ 0,9 Ecu/ % vol/hl 1 ale . 100% % vol/hl 2208 50  Gin and Geneva :   Gin, in containers holding : 2208 50 11 2 litres or less 1 Ecu/ 0,9 Ecu/ % vol/hl + 4,4 Ecu/hi 1 ale . 100% % vol/hl + 5 Ecu/hi 2208 50 19 More than 2 litres 1 Ecu/ 0,9 Ecu/ % vol/hl 1 ale . 100%   Geneva, in containers holding : % vol/hl 2208 50 91 2 litres or less 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,4 Ecu/ 1 ale . 100% % vol/hl + 8,8 Ecu/hi 2208 50 99 More than 2 litres 1,6 Ecu/ % vol/hl 1,4 Ecu/ % vol/hl 1 ale . 100% o . o . yo | en | umciai journal 01 me European ^ommumues 19 Rate of duty CN code Description conventional (%) Supplementary unitautonomous (%) 2208 60 - Vodka :   Of an alcoholic strength by volume of 45,4 % vol or less in containers holding : 2208 60 11    2 litres or less 1,3 Ecu/ 1,1 Ecu/ 1 ale. 100% % vol/hl + 5 % vol/hl + 4,4 Ecu/hi Ecu/hi 2208 60 19 More than 2 litres 1,3 Ecu/ 1,1 Ecu/ 1 ale. 100% % vol/hl % vol/hl   Of an alcoholic strength by volume of more than 45,4 % vol in containers holding : 2208 60 91 2 litres or less 1,6 Ecu/ 1,4 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 8,8 Ecu/hi Ecu/hi 2208 60 99    More than 2 litres 1,6 Ecu/ 1,4 Ecu/ 1 ale. 100% % vol/hl % vol/hl 2208 70  Liqueurs and cordials : 2208 70 10   In containers holding 2 litres or less 1,6 Ecu/ 1,4 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 8,8 Ecu/hi Ecu/hi 2208 70 90   In containers holding more than 2 litres 1,6 Ecu/ 1,4 Ecu/ laic. 100% % vol/hl % vol/hl 2208 90 - Other :   Arrack, in containers holding : 2208 90 11 2 litres or less 1 Ecu/ 0,9 Ecu/ 1 ale. 100 % % vol/hl + 5 % vol/hl + 4,4 Ecu/hi Ecu/hi 2208 90 19 More than 2 litres 1 Ecu/ 0,9 Ecu/ laic. 100% % vol/hl % vol/hl   Plum, pear or cherry spirit (excluding liqueurs), in containers holding : 2208 90 33 2 litres or less 1,3 Ecu/ 1,04 Ecu/ 1 ale. 100 % % vol/hl + 5 % vol/hl + 4 Ecu/hi Ecu/hi 2208 90 38    More than 2 litres 1,3 Ecu/ 1,1 Ecu/ laic. 100% % vol/hl % vol/hl   Other spirits and other spirituous beverages, in containers holding : 2 litres or less : 2208 90 41 Ouzo 1,6 Ecu/ 1,4 Ecu/ laic. 100% % vol/hl + 10 % vol/hl + 8,8 Ecu/hi Ecu/hi Other :      Spirits (excluding liqueurs) :       Distilled from fruit : 2208 90 45 Calvados 1,6 Ecu/ 1,28 Ecu/ laic. 100% % vol/hl + 10 % vol/hl + 8 Fm /hl Fnn /hl 192 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2208 90 48 _______ Other 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,28 Ecu/ % vol/hl + 8 Ecu/hi 1 ale . 100%     Other : 2208 90 52        Korn 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,4 Ecu/ % vol/hl + 8,8 Ecu/hi 1 ale . 100% 2208 90 57        Other 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,4 Ecu/ % vol/hl + 8,8 Ecu/hi 1 ale . 100% 2208 90 69      Other spirituous beverages 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,4 Ecu/ % vol/hl + 8,8 Ecu/hi 1 ale . 100% More than 2 litres :     Spirits (excluding liqueurs) : 2208 90 71 _____ Distilled from fruit 1,6 Ecu/ % vol/hl 1,28 Ecu/ % vol/hl 1 ale . 100 % 2208 90 74 _____ Other 1,6 Ecu/ % vol/hl 1,4 Ecu/ % vol/hl 1 ale . 100% 2208 90 78     Other spirituous beverages 1,6 Ecu/ % vol/hl 1,4 Ecu/ % vol/hl 1 ale . 100% Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : 2208 90 91    2 litres or less 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,4 Ecu/ % vol/hl + 8,8 Ecu/hi 1 ale . 100% 2208 90 99    More than 2 litres 1,6 Ecu/ % vol/hl 1,4 Ecu/ % vol/hl 1 ale . 100% 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid :  Wine vinegar, in containers holding : 2209 0011 2209 00 19   2 litres or less 8 Ecu/hi 7,47 Ecu/hi 5,60 Ecu/hi 1   More than 2 litres 6 Ecu/hi 1  Other, in containers holding : 2209 00 91 2209 00 99   2 litres or less 8 Ecu/hi 7,04 Ecu/hi 5,28 Ecu/hi 1   More than 2 litres 6 Ecu/hi 1 \ 26 . 6 . 96 EN Official Journal of the European Communities 193 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Note 1 . Heading No 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing. Additional notes 1 . Subheadings 2303 1011 and 2303 10 19 include only residues from the manufacture of starch from maize and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process. These products may, however, contain residues from the extraction of maize germ oil by the wet milling process. Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I . / to Commission Directive 72/199/EEC and their fat content cannot exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Commission Directive 84/4/EEC. 2. Subheading 2306 70 00 includes only residues from the extraction of oil from the maize (corn) germs, excluding products containing components from parts of maize grains which have been added after processing and have not been subjected to the oil extraction process. 3 . For the purposes of subheadings 23070011 , 23070019, 2308 9011 and 2308 9019, the following expressions shall have the meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number of kilograms ofpure alcohol contained in 100 kg of the product,  'potential alcoholic strength by mass ': the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product,  'total alcoholic strength by mass ' : the sum of the actual and potential alcoholic strengths by mass,  '% mas ' : the symbolfor alcoholic strength by mass. 4. For the purposes of subheadings 2309 10 11 to 230910 70 and 2309 90 31 to 2309 90 70, the expression 'milk products ' means the products falling within heading Nos 0401 , 0402, 0404, 0405 and 0406 and within subheadings 0403 1011 to 0403 10 39, 0403 90 11 to 0403 90 69, 170211 00, 1 702 19 00 and 2106 90 51 . M 1 EN 1 Official Journal of the European Communities 26 . 6 . 9 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 !2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves : 2301 10 00  Flours, meals and pellets, of meat or meat offal ; greaves 4 Free  2301 20 00  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 5 Free  2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn) : 2302 10 10   With a starch content not exceeding 35 % by weight 68 Ecu/t 60 Ecu/t  2302 10 90 Other 139 Ecu/t 122,3 Ecu/t  2302 20 - Of rice : 2302 20 10 With a starch content not exceeding 35 % by weight 68 Ecu/t 60 Ecu/t  2302 20 90 Other 139 Ecu/t 122,3 Ecu/t  2302 30 - Of wheat : 2302 30 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 68 Ecu/t 60 Ecu/t ( ¢)  2302 30 90 Other 139 Ecu/t 122,3 Ecu/t  0 ) 2302 40  Of other cereals : 2302 40 10   Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 68 Ecu/t 60 Ecu/t (*)  2302 40 90 Other 139 Ecu/t 122,3 Ecu/t  0 ) 2302 50 00  Of leguminous plants 8 7  (1) WTO tariff quota : see Annex 7. 26 . 6 . 96 I EN Official Journal of the European Communities 195 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2303 Residues of starch manufacture and similar residues, beet-pulp, ba ­ gasse and other waste of sugar manufacture, brewing or distilling ll dregs and waste, whether or not in the form of pellets : \ 2303 10  Residues of starch manufacture and similar residues : Il   Residues from the manufacture of starch from maize (excluding I concentrated steeping liquors), of a protein content, calculated on the ll dry product : 2303 10 11    Exceeding 40 % by weight 500 Ecu/t 440 Ecu/t  2303 10 19 Not exceeding 40 % by weight Free Free  2303 10 90 Other Free Free  2303 20  Beet-pulp, bagasse and other waste of sugar manufacture :   Beet-pulp having a dry matter content of : 2303 20 11    Not less than 87 % by weight Free Free 2303 20 18 Less than 87 % by weight Free Free  2303 20 90 Other Free Free  2303 30 00  Brewing or distilling dregs and waste Free Free  2304 00 00 Oil-cake and other solid residues, whether or not ground or in the I form of pellets, resulting from the extraction of soya-bean oil Free Free  2305 00 00 Oil-cake and other solid residues, whether or not ground or in the I form of pellets, resulting from the extraction of ground-nut oil .... Free Free  2306 Oil-cake and other solid residues, whether or not ground or in the IIform of pellets, resulting from the extraction of vegetable fats or oils, I other than those of heading No 2304 or 2305 : 2306 10 00  Of cotton seeds Free Free  2306 20 00  Of linseed Free Free  2306 30 00  Of sunflower seeds Free Free  2306 40 00  Of rape or colza seeds Free Free  2306 50 00  Of coconut or copra Free Free  2306 60 00  Of palm nuts or kernels Free Free  2306 70 00  Of maize (corn) germ Free Free  196 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code t Description autonomous ( °/Ã ©) conventional (%) Supplementary unit 1 2 3 4 5 2306 90  Other :   Oil-cake and other residues resulting from the extraction of olive oil : 2306 90 11 Containing 3 % or less by weight of olive oil Free Free  2306 90 19    Containing more than 3 % by weight of olive oil Other : 60 Ecu/t 56 Ecu/t  2306 90 93    Of sesame seeds Free Free  2306 90 99 Other Free Free  2307 00 Wine lees ; argol :  Wine lees : 2307 0011   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Free Free  2307 00 19   Other 2,03 Ecu/ kg/tot/alc . 1,89 Ecu/ kg/tot/alc .  2307 00 90  Argol Free Free  2308 Vegetable materials and vegetable waste, vegetable residues and by ­ products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included : 2308 10 00  Acorns and horse-chestnuts Free Free  2308 90  Other :   Grape marc : 2308 90 11    Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Free Free  2308 90 19 Other 2,03 Ecu/ kg/tot/alc . 1,89 Ecu/ kg/tot/alc .  2308 90 30 Pomace or marc of fruit, other than grapes Free Free  2308 90 90   Other 4 1,9  26. 6 . 96 EN Official Journal of the European Communities 197 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2309 Preparations of a kind used in animal feeding : l 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup : Containing no starch or containing 10 % or less by weight of starch : 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products 36 Ecu/t Free  2309 10 13  Containing not less than 10 % but less than 50 % by weight of milk products 778 Ecu/t 684,7 Ecu/t  2309 10 15      Containing not less than 50 % but less than 75 % by weight of milk products 1 141 Ecu/t 1 004 Ecu/t  2309 10 19 _____ Containing not less than 75 % by weight of milk products . . .     Containing more than 10 % but not more than 30 % by weight of starch : 1 482 Ecu/t 1 304 Ecu/t 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 86 Ecu/t Free  2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 828 Ecu/t 728,7 Ecu/t  2309 10 39 Containing not less than 50 % by weight of milk products . . .     Containing more than 30 % by weight of starch : 1 387 Ecu/t 1 220,7 Ecu/t  2309 10 51 Containing no milk products or containing less than 10 % by weight of such products 159 Ecu/t 140 Ecu/t  2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products 902 Ecu/t 793,7 Ecu/t  2309 10 59 Containing not less than 50 % by weight of milk products . . . 1 140 Ecu/t 1 003,3 Ecu/t  2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 1 482 Ecu/t 1 304 Ecu/t  2309 10 90 Other 15 13,2  2309 90  Other : 2309 90 10   Fish or marine mammal solubles 6 5,3  198 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty \ CN code ( Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or mal ­ todextrin syrup : _____ Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products 36 Ecu/t 31,7 Ecu/t ( i )  2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products 778 Ecu/t 684,7 Ecu/t  2309 90 35 ______ Containing not less than 50 % but less than 75 % by weight of milk products 1 141 Ecu/t 1 004 Ecu/t  2309 90 39       Containing not less than 75 % by weight of milk products .      Containing more than 10 % but not more than 30 % by weight of starch : 1 482 Ecu/t 1 304 Ecu/t 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products 86 Ecu/t 75,7 Ecu/t ( i )  2309 90 43       Containing not less than 10 % but less than 50 % by weight of milk products 828 Ecu/t 728,7 Ecu/t  2309 90 49 ______ Containing not less than 50 % by weight of milk products .      Containing more than 30 % by weight of starch : 1 387 Ecu/t 1 220,7 Ecu/t  2309 90 51 ______ Containing no milk products or containing less than 10 % by weight of such products 159 Ecu/t 140 Ecu/t  2309 90 53       Containing not less than 10 % but less than 50 % by weight of milk products 902 Ecu/t 793,7 Ecu/t  2309 90 59       Containing not less than 50 % by weight of milk products . 1 140 Ecu/t 1 003,3 Ecu/t  2309 90 70 _ _  _ Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 1 482 Ecu/t 1 304 Ecu/t (') WTO tariff quota : see Annex 7 and Regulation (EC) No 344/96 . 26. 6 . 96 I EN Official Journal of the European Communities 199 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Other : 2309 90 91 Beet-pulp with added molasses 15 14  2309 90 93     Premixtures 15 13,2  2309 90 98     Other 15 13,2  200 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . This chapter does not cover medicinal cigarettes (Chapter 30). Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 2 3 4 5 2401 Unmanufactured tobacco ; tobacco refuse : 2401 10  Tobacco, not stemmed/stripped :   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco ( ¢) : 2401 1010 Flue-cured Virginia type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net 2401 10 20 Light air-cured Burley type (including Burley hybrids) 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net 2401 10 30 Light air-cured Maryland type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net    Fire-cured tobacco : 2401 10 41 Kentucky type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net 2401 10 49 Other 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26. 6 . 96 EN Official Journal of the European Communities 201 Rate of duty CN code Description Supplementaryunitautonomous (%) conventional (%) 1 2 3 4 5 Other : 2401 10 50 Light air-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 10 60    Sun-cured Oriental type tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 10 70    Dark air-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net !401 10 80    Flue-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 5401 10 90    Other tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net (401 20  Tobacco, partly or wholly stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco (') : E401 20 10 Flue-cured Virginia type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net S401 20 20 Light air-cured Burley type (including Burley hybrids) 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net £401 20 30 Light air-cured Maryland type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 202 EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5    Fire-cured tobacco : 2401 20 41 Kentucky type 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net 2401 20 49 Other 23 21,5  MIN 28 Ecu MIN 26 Ecu MAX 30 Ecu/ MAX 28 Ecu/ 100 kg/net 100 kg/net Other : 2401 20 50    Light air-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 20 60    Sun-cured Oriental type tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 240120 70 Dark air-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 20 80 Flue-cured tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 20 90    Other tobacco 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2401 30 00 - Tobacco refuse 14 13,1  MIN 28 Ecu MIN 26 Ecu MAX 70 Ecu/ MAX 65 Ecu/ 100 kg/net 100 kg/net 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes : 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 52 43 1 000 p/st 2402 20  Cigarettes containing tobacco : 2402 20 10   Containing cloves 180 63,3 lOOOp/st 2402 20 90 Other 180 79,2 lOOOp/st 26. 6 . 96 I EN I Official Journal of the European Communities 203 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2402 90 00  Other 180 79,2  2403 Other manufactured tobacco and manufactured tobacco substitutes ; II'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essen ­ IIces : 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any ll proportion : 2403 10 10 In immediate packings of a net content not exceeding 500 g 180 103  2403 10 90   Other 180 103   Other : 2403 91 00   'Homogenized' or 'reconstituted' tobacco 40 22,9  2403 99 Other : 2403 99 10    Chewing tobacco and snuff 100 57,2  2403 99 90    Other 40 22,9  class="page"> 26. 6 . 96 EN Official Journal of the European Communities 205 ANNEX II CHAPTERS 29, 33, 35, 38  SECTION 11 , CHAPTERS 50 AND 52 206 I EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires , the headings of this chapter apply only to : (a) separate chemically defined organic compounds, whether or not containing impurities ; (b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) the products of heading Nos 2936 to 2939 or the sugar ethers and sugar esters , and their salts, of heading No 2940, or the products of heading No 2941 , whether or not chemically defined ; (d) the products mentioned in (a), (b) or (c) dissolved in water; (e) the products mentioned in (a), (b) or (c) dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use ; (f) the products mentioned in (a), (b), (c), (d) or (e) above with an added stabiliser (including an anti-caking agent) necessary for their preservation or transport ; (g) the products mentioned in (a), (b), (c), (d), (e) or (f) with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use ; (h) the following products , diluted to standard strengths , for the production of azo dyes : diazonium salts , couplers used for these salts and diazotizable amines and their salts . 2 . This chapter does not cover ; (a) goods of heading No 1504 or crude glycerol of heading No 1520 ; (b) ethyl alcohol (heading No 2207 or 2208); (c) methane or propane (heading No 2711 ); (d) the compounds of carbon mentioned in note 2 to Chapter 28 ; (e) urea (heading No 3102 or 3105); (f) colouring matter of vegetable or animal origin (heading No 3203), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading No 3204) or dyes or other colouring matter put up in forms or packings for retail sale (heading No 3212); (g) enzymes (heading No 3507); Official Journal of the European Communities26 . 6 . 96 | EN I 207 (h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets , sticks or similar forms) for use as fuels, or liquid or liquefled-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading No 3606); (ij ) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3824 ; or (k) optical elements, for example, of ethylenediamine tartrate (heading No 9001 ). 3 . Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order. 4. In heading Nos 2904 to 2906, 2908 to 2911 and 2913 to 2920, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives, such as sulphohalogenated, nitrohalogenated, nitro ­ sulphonated or nitrosulphohalogenated derivatives . Nitro or nitroso groups are not to be taken as 'nitrogen-functions' for the purposes of heading No 2929 . For the purposes of heading Nos 2911 , 2912 , 2914, 2918 and 2922, 'oxygen-function' is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in heading Nos 2905 to 2920. 5 . (a) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified within the heading which occurs last in numerical order in these sub-chapters . (b) Esters of ethyl alcohol with acid-function organic compounds of sub-chapters I to VII are to be classified within the same heading as the corresponding acid-function compounds . (c) Subject to note 1 to Section VI and note 2 to Chapter 28 : ( 1 ) inorganic salts of organic compounds such as acid-, phenol- or enol-function compounds or organic bases , of sub-chapters I to X or heading No 2942, are to be classified within the heading appropriate to the organic compound ; and (2) salts formed between organic compounds of sub-chapters I to X or heading No 2942 are to be classified within the heading appropriate to the base or to the acid (including phenol- or enol-function compounds) from which they are formed, whichever occurs last in numerical order in the chapter. (d) Metal alcoholates are to be classified within the same heading as the corresponding alcohols except m the case of ethanol (heading No 2905). (e) Halides of carboxylic acids are to be classified within the same heading as the corresponding acids . 6 . The compounds of heading Nos 2930 and 2931 are organic compounds the molecules of which contain , in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms . Heading No 2930 (organo-sulphur compounds) and heading No 2931 (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 208 EN Official Journal of the European Communities 26 . 6 . 96 7 . Heading Nos 2932, 2933 and 2934 do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids, cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids. These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclizing function or functions here listed . Subheading note 1 . Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds) provided that they are not more specifically covered by any other subheading and that there is no residual subheading named 'other' in the series of subheadings concerned. Additional note 1 . For the purposes of subheading 293722 00, the expression 'adrenal cortical hormones ' means natural adrenal cortical hormones, or those reproduced by synthesis, and their derivatives, provided that the latter retain hormonal activity. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons : 2901 10  Saturated : 2901 10 10   For use as power or heating fuels 25 8,4  2901 10 90 For other purposes (')  Unsaturated : Free Free  2901 21   Ethylene : 2901 21 10 For use as power or heating fuel Free 8,4  2901 21 90    For other purposes 0) Free Free  2901 22   Propene (propylene) : 2901 22 10    For use as a power or heating fuel Free 8,4  2901 22 90    For other purposes (! ) Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 . 6 . 96 HEN ] Official Journal of the European Communities 209 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2901 23 Butene (butylene) and isomers thereof : \ But- 1 -ene and but-2-ene : 2901 23 11   For use as power or heating fuels Free 8,4  2901 23 19 For other purposes (') Free Free     Other : 2901 23 91     For use as power or heating fuels Free 8,4  2901 23 99 For other purposes (!) Free Free  2901 24   Buta-l,3-diene and isoprene : Buta-l,3-diene : 2901 24 11   For use as a power or heating fuel Free 8,4  2901 24 19   For other purposes (!) Free Free     Isoprene : 2901 24 91 For use as a power or heating fuel Free 8,4  2901 24 99 For other purposes (*) Free Free  2901 29 Other : 2901 29 20  For use as power or heating fuels Free 8,4  2901 29 80 For other purposes (') Free Free  2902 Cyclic hydrocarbons : ll - Cyclanes, cyclenes and cycloterpenes : 2902 11   Cyclohexane : 2902 11 10  For use as a power or heating fuel Free 3,4  2902 11 90  For other purposes (!) Free Free  2902 19 Other : 2902 19 10 Cycloterpenes 13 2,4  2902 19 30 Azulene and its alkyl derivatives 16 2,8  ll    Other : 2902 19 91 For use as power or heating fuels Free 3,4  2902 19 99    For other purposes ( J ) Free Free  2902 20  Benzene : 2902 20 10   For use as a power or heating fuel 25 3,2  2902 20 90   For other purposes (') Free Free  2902 30  Toluene : 2902 30 10   For use as a power or heating fuel 25 3,2  2902 30 90   For other purposes (') Free Free  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 210 EN Official Journal of the European Communities 26. 6 . 96 | Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Xylenes : 2902 41 00   o-Xylene Free Free  2902 42 00   m-Xylene Free Free  2902 43 00   /^-Xylene Free Free  2902 44   Mixed xylene isomers : 2902 44 10 For use as power or heating fuels 25 3,2  2902 44 90 For other purposes (*) Free Free  2902 50 00 - Styrene 8 2,4  2902 60 00  Ethylbenzene 8 1,8  2902 70 00  Cumene 8 3,2  2902 90 - Other : 2902 90 10 Naphthalene and anthracene Free 1  2902 90 30 Biphenyl and terphenyls 15 2,8  2902 90 90 Other 16 2,5 (2)  2903 Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons : 29031100   Chloromethane (methyl chloride) and chloroethane (ethyl chloride) . ... 18 10,1  290312 00   Dichloromethane (methylene chloride) 16 10,1  290313 00   Chloroform (trichloromethane) 16 10,1  290314 00 Carbon tetrachloride 16 10,1  2903 15 00 1,2-Dichloroethane (ethylene dichloride) 16 10,1  29031600 1,2-Dichloropropane (propylene dichloride) and dichlorobutanes 16 10,1  2903 19 Other : 29031910    1,1,1-Trichloroethane (methylchloroform) 16 10,1  290319 90 Other 16 10,1   Unsaturated chlorinated derivatives of acyclic hydrocarbons : 2903 21 00   Vinyl chloride (chloroethylene) 19 10,1  2903 22 00   Trichloroethylene 19 Free  2903 23 00   Tetrachloroethylene (perchloroethylene) 19 10,1  2903 29 00 Other 19 10,1  2903 30  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons : 2903 30 10   Fluorides 18 6,3    Bromides : 2903 30 31 Dibromoethane and vinyl bromide 23 5,5  2903 30 33 Bromomethane (methyl bromide) 23 6,7  2903 30 38 Other 23 6,7 (2)  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex 8 . 26 . 6 . 96 | EN Official Journal of the European Communities 211 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2903 30 90   Iodides  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens : 25 6,7  2903 41 00   Trichlorofluoromethane 17 6,3  2903 42 00   Dichlorodifluoromethane 17 6,3  2903 43 00   Trichlorotrifluoroethanes 17 6,3  2903 44 Dichlorotetrafluoroethanes and chloropentafluoroethane : 2903 4410 Dichlorotetrafluoroethanes 17 6,3  2903 44 90 Chloropentafluoroethane 17 6,3  2903 45 Other derivatives perhalogenated only with fluorine and chlorine : 2903 45 10    Chlorotrifluoromethane 17 6,3  2903 4515 Pentachlorofluoroethane 17 6,3  2903 45 20    Tetrachlorodifluoroethanes 17 6,3  2903 45 25    Heptachlorofluoropropanes 17 6,3  2903 45 30    Hexachlorodifluoropropanes 17 6,3  2903 45 35    Pentachlorotrifluoropropanes 17 6,3  2903 45 40    Tetrachlorotetrafluoropropanes 17 6,3  2903 45 45    Trichloropentafluoropropanes 17 6,3  2903 45 50    Dichlorohexafluoropropanes 17 6,3  2903 45 55    Chloroheptafluoropropanes 17 6,3  2903 45 90 Other 17 6,3  2903 46 Bromochlorodifluoromethane, bromotrifluoromethane and dibromotetraf ­ luoroethanes : 2903 46 10    Bromochlorodifluoromethane 17 6,3  2903 46 20 Bromotrifluoromethane 17 6,3  2903 46 90    Dibromotetrafiuoroethanes 17 6,3  2903 47 00 Other perhalogenated derivatives 17 6,3  2903 49   Other :    Halogenated only with fluorine and chlorine : 2903 49 10    Of methane, ethane or propane 17 6,3  2903 49 20     Other 17 6,3  2903 49 90    Other  Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons : 17 6,3 2903 51   1,2,3,4,5,6-Hexachlorocyclohexane : 2903 51 10    Lindane (ISO) 17 Free  2903 51 90 Other 17 6,3  2903 59 Other : 2903 59 10 1 ,2-Dibromo-4-( 1 , 2-dibromoethyl)cyclohexane 17 3  2903 59 30    Tetrabromocyclooctanes 17 3  2903 59 90 Other 17 6,1  212 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Halogenated derivatives of aromatic hydrocarbons : 2903 6100 Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 18 6,3  2903 62 00   Hexachlorobenzene and DDT ( 1,1,1 -trichloro-2,2-bis(p-chlorophenyl)et ­ hane) 18 6,3  2903 69 Other : 2903 69 10    2,3,4,5,6-Pentabromoethylbenzene 18 3  2903 69 90 Other 18 6,3  2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated : 2904 10 00  Derivatives containing only sulpho groups, their salts and ethyl esters .... 16 6,1  2904 20  Derivatives containing only nitro or only nitroso groups : 2904 20 10   Trinitrotoluenes and dinitronaphthalenes 10 6,5  2904 20 90 Other 16 6,1  2904 90 - Other : 2904 90 20   Sulphohalogenated derivatives 14 5,9  2904 90 80 Other 16 9,4  II . ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Saturated monohydric alcohols : 2905 1100 Methanol (methyl alcohol) 18 10,8  2905 12 00   Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 15 6,1  290513 00 Butan-1-ol (n-butyl alcohol) 14 5,9  2905 14 Other butanols : 2905 14 10    2-Methylpropan-2-ol (tert-butyl alcohol) 8 4,6  2905 14 90 Other 14 5,9  2905 15 00 Pentanol (amyl alcohol) and isomers thereof 20 6,5  2905 16 Octanol (octyl alcohol) and isomers thereof : 2905 16 10    2-Ethylhexan-l-ol 18 6,5  2905 16 90 Other 18 6,5 (!)  2905 17 00   Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octade ­ can-1-ol (stearyl alcohol) 18 6,5  2905 19 Other : 2905 19 10    Metal alcoholates 20 7,3  2905 19 90 Other 18 6,5   Unsaturated monohydric alcohols : 2905 22 Acyclic terpene alcohols : 2905 22 10    Geraniol, citronellol , linalol , rhodinol and nerol 16 6,1  (') See Annex 8 . 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 213 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2905 22 90 Other 16 6,1  2905 29 Other : 2905 2910 Ally! alcohol 14 5,9 2905 29 90 Other 16 6,1   Diols : 2905 31 00   Ethylene glycol (ethanediol) 19 10,8  2905 32 00 Propylene glycol (propane-l,2-diol) 19 10,8  2905 39 Other : 2905 3910 2- Methylpentane-2,4-diol (hexylene glycol) 19 10,8  2905 39 90 Other 19 10,8 ( »)   Other polyhydric alcohols : 2905 41 00   2-Ethyl-2-(hydroxymethyl)propane-l,3-diol (trimethylolpropane) 19 10,8  2905 42 00   Pentaerythritol 19 10,8  2905 43 00 Mannitol 12 + 157,3 11,2 + 146,8  Ecu/ Ecu/ 100 kg/net 100 kg/net 2905 44   D-glucitol (sorbitol) :    In aqueous solution : 2905 4411     Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + 25,2 10,6 + 22,2  Ecu/ Ecu/ 100 kg/net 100 kg/net 2905 44 19 Other 12 + 47,2 11,2 + 44,1  Ecu/ Ecu/ 100 kg/net 100 kg/net (2)    Other : 2905 44 91     Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + 36 Ecu/ 10,6 + 31,7  100 kg/net Ecu/ 100 kg/net 2905 44 99 Other 12 + 67,1 11,2 + 62,6  Ecu/ Ecu/ 100 kg/net 100 kg/net (2) 2905 45 00 Glycerol 10 5,3  2905 49 Other : 2905 4910 Triols ; tetrols 19 10,8     Other :  Esters of glycerol formed with acid-function compounds of heading No 2904 : 2905 49 51 With sulphohalogenated derivatives 14 5,9  2905 49 59 Other 16 9,4  2905 49 90 Other 14 5,9  (') See Annex 8 . (2) Ad valorem duty rate reduced to 9 % (suspension) for an indefinite period . 214 | EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2905 50  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols : 2905 50 10   Of saturated monohydric alcohols 18 6,5  2905 50 30 - - Of unsaturated monohydric alcohols 16 6,1    Of polyhydric alcohols : 2905 50 91 2,2-Bis(bromomethyl)propanediol 18 Free  2905 50 99 Other 18 6,3  2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Cyclanic, cyclenic or cycloterpenic : 29061100 Menthol 11 6,7  2906 12 00   Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 20 6,5  2906 13 Sterols and inositols : 2906 13 10 Sterols 14 5,9  2906 13 90 Inositols 14 2,6  290614 00   Terpineols 16 6,1  290619 00 Other 16 6,1   Aromatic : 2906 2100 Benzyl alcohol 17 Free  2906 29 Other : 2906 2910    Cinnamyl alcohol 13 5,8  2906 29 90 Other 17 6,3  III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2907 Phenols ; phenol-alcohols :  Monophenols : 2907 11 00 Phenol (hydroxybenzene) and its salts 4 3  2907 12 00   Cresols and their salts 3 2,1  2907 13 00 Octylphenol, nonylphenol and their isomers ; salts thereof 17 6,3  2907 14 00   Xylenols and their salts 3 2,1  2907 15 00 Naphthols and their salts 18 11,5 (*)  2907 19 Other : 2907 19 10    /J-tert-Butylphenol 17 6,3  2907 19 90 Other 17 6,3   Polyphenols : 2907 2100   Resorcinol and its salts 17 6,3  2907 22   Hydroquinone (quinol) and its salts : 2907 22 10    Hydroquinone (quinol) 18 6,3  (') See Annex 8 . 26 . 6 . 96 I EN I Official Journal of the European Communities 21 S Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2907 22 90 Other 15 6,1  2907 23 4,4-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts : 2907 2310    4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) ... 15 5,5  2907 23 90 Other 15 6,1  2907 29 Other : 2907 29 10    Dihydroxynaphthalenes and their salts 17 6,3  2907 29 90 Other 15 6,1  2907 30 00 - Phenol-alcohols 18 6,3  2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phen ­ ols or phenol-alcohols : 2908 10  Derivatives containing only halogen substituents and their salts : 2908 10 10 Brominated derivatives 15 5,5  2908 10 90 Other 15 6,1  2908 20 00  Derivatives containing only sulpho groups, their salts and esters 18 6,3  2908 90 00 - Other 18 6,3  IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEMBERED RING, ACE ­ TALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chem ­ ically defined), and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 11 00 Diethyl ether 25 6,7  2909 19 00 Other 17 6,3  2909 20 00  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulph ­ onated, nitrated or nitrosated derivatives 17 6,3  2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 30 10 Diphenyl ether 17 Free    Brominated derivatives : 2909 30 31 Pentabromodiphenyl ether ; l,2,4,5-tetrabromo-3,6-bis(pentabromo ­ phenoxy)benzene 16 2,8  2909 30 39 Other 16 5,5 ( i )  2909 30 90 Other 16 6,1  ( ¢) See Annex 8 . 216 1 EN I Official Journal of the European Communities 26 . 6 . 96 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 41 00 2,2'-Oxydiethanol (diethylene glycol, digol) 20 6,5  2909 42 00   Monomethyl ethers of ethylene glycol or of diethylene glycol 20 . 6,5  2909 43 00   Monobutyl ethers of ethylene glycol or of diethylene glycol 20 6,5  2909 44 00 Other monoalkylethers of ethylene glycol or of diethylene glycol 20 6,5  2909 49 Other : 2909 49 10 Acyclic 20 6,5 (0  2909 49 90 Cyclic 14 5,9  2909 50  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 50 10 Guaiacol and guaiacolsuphonates of potassium 19 9,4  2909 50 90 Other 15 6,1  2909 60 00  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 17 5,9  2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three ­ membered ring, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 2910 10 00  Oxirane (ethylene oxide) 18 6,5  2910 20 00 - Methyloxirane (propylene oxide) 18 6,5  2910 30 00  l-Chloro-2,3-epoxypropane (epichlorohydrin) 18 10,1  2910 90 00 - Other 18 6,5  291100 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives .18 5  V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function ; cyclic polymers of aldehydes ; paraformaldehyde :  Acyclic aldehydes without other oxygen function : 2912 11 00   Methanal (formaldehyde) 18 6,3  2912 12 00 Ethanal (acetaldehyde) 24 15,1  2912 13 00 Butanal (butyraldehyde, normal isomer) 19 6,4  2912 19 00 Other 16 6,1   Cyclic aldehydes without other oxygen function : 2912 21 00 Benzaldehyde 16 6,1  2912 29 00 Other 16 6,1  2912 30 00 - Aldehyde-alcohols 16 6,1  (') See Annex 8 . 26 . 6 . 96 | EN 1 Official Journal of the European Communities 217 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen func ­ tion : 2912 41 00   Vanillin (4-hydroxy-3-methoxybenzaldehyde) 20 6,5  2912 42 00   Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 20 6,5  2912 49 00 Other 17 6,1  2912 50 00  Cyclic polymers of aldehydes 17 6,3  2912 60 00  Paraformaldehyde 18 6,3  2913 00 00 Halogenated, sulphonated, nitrated or nitrosated derivatives of prod ­ ucts of heading No 2912 16 6,1  VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function : 2914 1100   Acetone 15 5,9  2914 12 00   Butanone (methyl ethyl ketone) 15 5,9  2914 13 00   4-MethyIpentan-2-one (methyl isobutyl ketone) 15 5,9  2914 19 00 Other 15 5,9 ( »)   Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function : 2914 2100   Camphor 16 6,1  2914 22 00   Cyclohexanone and methylcyclohexanones 15 6,1  2914 23 00   Ionones and methylionones 15 6,1  2914 29 00 Other 15 6,1   Aromatic ketones without other oxygen function : 2914 3100   Phenylacetone (phenylpropan-2-one) 18 6,3  2914 39 00 Other 18 6,3  2914 40  Ketone-alcohols and ketone-aldehydes : 2914 4010   4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 14 6,1  2914 40 90 Other 14 3  2914 50 00  Ketone-phenols and ketones with other oxygen function 18 6,3   Quinones : 2914 6100   Anthraquinone 17 6,3  2914 69 00 Other 17 6,3 ( ¢)  2914 70 - Halogenated, sulphonated, nitrated or nitrosated derivatives : 2914 70 10   4'-tert-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone (musk ketone) . . . 14 9,5  2914 70 90 Other 16 | 6,1  (') See Annex 8 . 218 1 EN I Official Journal of the European Communities 26 . 6. 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 VII . CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Formic acid, its salts and esters : 2915 11 00 Formic acid 19 6,4  2915 12 00 Salts of formic acid 19 6,4  2915 13 00   Esters of formic acid 19 6,4   Acetic acid and its salts ; acetic anhydride : 2915 2100   Acetic acid 21 13,4  2915 22 00   Sodium acetate 19 12,3  2915 23 00 Cobalt acetates 14 9,4  2915 24 00 Acetic anhydride 20 6,5  2915 29 00 Other 17 6,3   Esters of acetic acid : 2915 31 00 Ethyl acetate 20 9,7  2915 32 00 Vinyl acetate 20 9,7  2915 33 00   ii-Butyl acetate 19 6,4  2915 34 00   Isobutyl acetate 19 6,4  2915 35 00   2-Ethoxyethyl acetate 17 6,3  2915 39 Other : 2915 39 10    Propyl acetate and isopropyl acetate 20 9,7  2915 39 30 Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 19 6,4  2915 3950 /vTolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane-l,2-diol . . 13 7,3  2915 39 90 Other 17 6,3  2915 40 00  Mono-, di- or trichloroacetic acids, their salts and esters 16 6,1  2915 50 00  Propionic acid, its salts and esters 14 4,2  2915 60  Butyric acids, valeric acids, their salts and esters : 2915 6010   Butyric acids and their salts and esters 15 6,1 ( J )  2915 60 90   Valeric acids and their salts and esters 13 5,5  2915 70  Palmitic acid, stearic acid, their salts and esters : 2915 70 15 Palmitic acid 13 5,9  (') See Annex 8 . 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 219 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2915 70 20  - Salts and esters of palmitic acid 13 5,9  2915 70 25 Stearic acid 13 5,9  2915 70 30 Salts of stearic acid 13 5,5  2915 70 80   Esters of stearic acid 13 5,5  2915 90 - Other : 2915 9010   Laurie acid 16 6,1  2915 90 20 Chloroformates 16 6,1  2915 90 80 Other 16 6,1  2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, per ­ oxides, peroxyacids and their derivatives : 2916 11   Acrylic acid and its salts : 29161110 Acrylic acid 15 7,1  29161190    Salts of acrylic acid 15 7,9  2916 12   Esters of acrylic acid : 2916 12 10    Methyl acrylate 15 7,9  291612 20    Ethyl acrylate 15 7,9  291612 90 Other 15 7,9  2916 13 00   Methacrylic acid and its salts 17 6,5  2916 14   Esters of methacrylic acid : 2916 14 10 - - - Methyl methacrylate 17 6,9  2916 14 90 Other 17 6,5  2916 15 00   Oleic, linoleic or linolenic acids, their salts and esters 15 7,9  2916 19 Other : 2916 19 10    Undecenoic acids and their salts and esters 15 5,9  2916 19 30    Hexa-2,4-dienoic acid (sorbic acid) 15 7,1  2916 19 90 Other 15 7,9 (')  2916 20 00 - Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 17 6,9   Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, pe ­ roxyacids and their derivatives : 2916 31 00  - Benzoic acid, its salts and esters 17 6,9  2916 32   Benzoyl peroxide and benzoyl chloride : 2916 3210 Benzoyl peroxide 16 6,7  2916 32 90    Benzoyl chloride 18 6,9  (') See Annex 8 . 220 1 EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2916 34 00   Phenylacetic acid and its salts 19 3,1  2916 35 00 Esters of phenylacetic acid 19 3,1  2916 39 00 Other 16 6,5  2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxy ­ acids ; their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 11 00 Oxalic acid, its salts and esters 19 7  2917 12   Adipic acid, its salts and esters : 2917 1210 Adipic acid and its salts 17 11,1  2917 12 90    Esters of adipic acid 17 11,1  2917 13 00   Azelaic acid, sebacic acid, their salts and esters 14 6 ( l )  2917 14 00 Maleic anhydride 15 6,5  2917 19 Other : 2917 1910    Malonic acid, its salts and esters 17 11,1  2917 19 90 Other 16 6,3  2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 17 6   Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 3100   Dibutyl orthophthalates 18 11,1  2917 32 00 Dioctyl orthophthalates 18 11,1  2917 33 00   Dinonyl or didecyl orthophthalates 18 11,1  2917 34 Other esters of orthophthalic acid : 2917 34 10 Diisooctyl , diisononyl and diisodecyl orthophthalates 18 11,1  2917 34 90 Other 18 11,1  2917 35 00   Phthalic anhydride 18 11,1  2917 36 00 Terephthalic acid and its salts 18 7,9  2917 37 00   Dimethyl terephthalate 18 7,9  2917 39 Other : 2917 3910 Brominated derivatives 18 8 ( ¢)  2917 39 90 Other 18 11,1 ( [ )  (') See Annex 8 . 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 221 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 2918 11 00   Lactic acid, its salts and esters 17 6,5  2918 12 00 Tartaric acid 18 6,9  2918 13 00   Salts and esters of tartaric acid 18 6,9  2918 14 00 Citric acid 19 11,1  2918 15 00   Salts and esters of citric acid 20 7,1  2918 16 00 Gluconic acid, its salts and esters 23 7,3  2918 17 00  - Phenylglycolic acid (mandelic acid), its salts and esters 20 7,1  2918 19 Other : 2918 19 10  Malic acid , its salts and esters 15 6,5  291819 30 Cholic acid , 3-alpha,12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid), their salts and esters 13 6,3  291819 90 Other 15 6,5 ( ¢)   Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 2918 21 00   Salicylic acid and its salts 21 7,2  2918 22 00 0-Acetylsalicylic acid, its salts and esters 21 10,4  2918 23   Other esters of salicylic acid and their salts : 2918 23 10    Methyl salicylate and phenyl salicylate (salol) 22 14,3  2918 23 90 Other 18 6,9  2918 29 Other : 2918 29 10    Sulphosalicylic acids, hydroxynaphthoic acids ; their salts and esters 18 6,9  2918 29 30    4-Hydroxybenzoic acid, its salts and esters 16 6,6  2918 29 50 Gallic acid , its salts and esters 14 6,5  2918 29 90 Other 17 6,9  2918 30 00 - Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their deriva ­ tives 19 6,5  2918 90 00 - Other 17 6,9 ( »)  (') See Annex 8 . 222 | EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 VIII . ESTERS OF INORGANIC ACIDS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2919 00 Phosphoric esters and their salts, including lactophosphates ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2919 00 10  Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate 15 6,5  2919 00 90 - Other 17 6,9 2920 Esters of other inorganic acids (excluding esters of hydrogen halides) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2920 10 00  Thiophosphoric esters (phosphorothioates) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives 17 6,9  2920 90 - Other : 2920 90 10   Sulphuric esters and carbonic esters and their salts , and their halogen ­ ated , sulphonated , nitrated or nitrosated derivatives 18 6,9  2920 90 20   Dimethyl phosphonate (dimethyl phosphite) 17 6,9  2920 90 30   Trimethyl phosphite (trimethoxyphosphine) 17 6,9  2920 90 80   Other products 17 6,9  IX . NITROGEN-FUNCTION COMPOUNDS 2921 Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof : 2921 11   Methylamine, di- or trimethylamine and their salts : 2921 11 10    Methylamine, di - or trimethylamine 16 10,4 kg met . am . 2921 11 90 Salts 16 10,4  2921 12 00 Diethylamine and its salts 11 5,7  2921 19 Other : 2921 19 10    Triethylamine and its salts 14 6,5  2921 19 30    Isopropylamine and its salts 14 6,5  2921 19 90 Other 14 6,5 (!)   Acyclic polyamines and their derivatives ; salts thereof : 29212100   Ethylenediamine and its salts 15 6  2921 22 00 Hexamethylenediamine and its salts 16 6,6  2921 29 00 Other 15 6  (') See Annex 8 . 26 . 6 . 96 | EN 1 Official Journal of the European Communities 223 Rate of duty CN code Description autonomous (%) conventional (%) . Supplementary unit 1 2 3 4 5 2921 30  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their deriva ­ tives ; salts thereof : 2921 30 10   Cyclohexylamine and cyclohexyldimethylamine, and their salts 13 6,3  292130 90 Other 16 6,5 ( »)   Aromatic monoamines and their derivatives ; salts thereof : 2921 41 00   Aniline and its salts 16 10,4  2921 42   Aniline derivatives and their salts : 2921 42 10    Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts 16 10,4  2921 42 90 Other 16 6,6  2921 43 Toluidines and their derivatives ; salts thereof : 2921 43 10    Toluidines and their salts 16 6,5  292143 90 Other 16 6,6  292144 00   Diphenylamine and its derivatives ; salts thereof 16 6,6  2921 45 00 1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthy ­ lamine) and their derivatives ; salts thereof 16 6,6  2921 49 Other : 2921 49 10    Xylidines and their derivatives ; salts thereof 15 6,5  292149 90 Other 16 6,6   Aromatic polyamines and their derivatives ; salts thereof : 2921 51  - o-, » »-, p-Phenylenediamine, diaminotoluenes, and their derivatives ; salts thereof : 2921 51 10 o-, m-, p-Phenylenediamine, diaminotoluenes and their halogenated, sulphonated, nitrated and nitrosated derivatives ; salts thereof .... 14 6,5 (')  2921 51 90 Other 16 7,9  2921 59 00 Other 16 7,9 C 1 )  2922 Oxygen-function ammo-compounds :  Amino-alcohols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 11 00   Monoethanolamine and its salts 14 6,5  2922 12 00   Diethanolamine and its salts 16 6,6  2922 13 00 Triethanolamine and its salts 16 6,6  2922 19 00 Other 16 6,6  ( i ) See Annex 8 . 224 1 EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Amino-naphthols and other amino-phenols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 21 00 Aminohydroxynaphthalenesulphonic acids and their salts 16 7,9  2922 22 00 Anisidines, dianisidines, phenetidines, and their salts 18 6,9  2922 29 00 Other 16 7,9  2922 30 00  Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function ; salts thereof 16 6,6   Amino-acids and their esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 41 00   Lysine and its esters ; salts thereof 13 6,3  2922 42   Glutamic acid and its salts : 2922 42 10    Monosodium glutamate 19 12,5  2922 42 90 Other 19 Free  2922 43 00 Anthranilic acid and its salts 17 6,9  2922 49 Other : 2922 4910 Glycine 17 Free  2922 49 80 Other 17 6,5 ( »)  2922 50 00  Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen function 17 6,9  2923 Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipids : 2923 10  Choline and its salts : 2923 10 10 Choline chloride 17 Free  2923 10 90 Other 17 6,9  2923 20 00  Lecithins and other phosphoaminolipids 14 5,7  2923 90 00 - Other 17 6,5  2924 Carboxyamide-function compounds ; amide-function compounds of carbonic acid : 2924 10 00 - Acyclic amides (including acyclic carbamates) and their derivatives ; salts thereof 18 6,9   Cyclic amides (including cyclic carbamates) and their derivatives ; salts thereof : 2924 21   Ureines and their derivatives ; salts thereof : 2924 21 10 Isoproturon (ISO) 15 6,5  2924 21 90 Other 15 6,5  2924 22 00   2-Acetamidobenzoic acid 17 6,9  (') See Annex 8 . 26 . 6. 96 1 EN | Official Journal of pean Communities 225 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2924 29 Other : 2924 29 10 Lidocaine (INN) 17 Free  2924 29 30    Paracetamol (INN) 17 6,9  2924 29 90 Other 17 6,9 2925 Carboxyimide-function compounds (including saccharin and its salts) and iniine-function compounds : - Imides and their derivatives ; salts thereof : 2925 11 00 Saccharin and its salts 15 6,5  2925 19 Other : 2925 19 10 3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 17 Free  2925 19 30    N,N'-ethylenebis(4,5-dibromohexahydro-3,6-methanophthalimide) . 17 2,8  2925 19 80 Other 17 6,7  2925 20 00  Imines and their derivatives ; salts thereof 17 6,9  2926 Nitrile-function compounds : 2926 10 00  Acrylonitrile 17 11,1  2926 20 00  1-Cyanoguanidine (dicyandiamide) 17 11,1  2926 90 - Other : 2926 90 10   2-Hydroxy-2-methylpropiononitrile (acetone cyanohydrin) 17 11,1  2926 90 90 Other 17 11,1 (!)  2927 00 00 Diazo-, azo- or azoxy-compounds 16 6,6  2928 00 00 Organic derivatives of hydrazine or of hydroxylamine 17 6,9 0 )  2929 Compounds with other nitrogen function : 2929 10 - Isocyanates : 2929 10 10   Methylphenylene diisocyanates (toluene diisocyanates) 17 11,1  2929 10 90 Other 17 11,1  2929 90 00 - Other 17 11,1  X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES 2930 Organo-sulphur compounds : 2930 10 00  Dithiocarbonates (xanthates) 14 6,5  2930 20 00  Thiocarbamates and dithiocarbamates 18 6,9  2930 30 00  Thiuram mono-, di- or tetrasulphides 18 6,9  2930 40 00  Methionine 18 6,9  (') See Annex 8 . 226 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2930 90 - Other : 2930 9012 Cysteine 18 6,9  2930 9014 Cystine 18 6,9  2930 9016 Derivatives of cysteine or cystine 18 6,9  2930 90 20 Thiodiglycol (INN) (2,2'-thiodiethanol) 18 Free  2930 90 30 DL-2-hydroxy-4-(methylthio)butyric acid 18 Free  2930 90 95 Other 18 6,9 (')  2931 00 Other organo-inorganic compounds : 2931 00 10  Dimethyl methylphosphonate 18 6,9  2931 00 20  Methylphosphonoyl difluoride (methylphosphonic difluoride) 18 6,9  293100 30  Methylphosphonoyl dichloride (methylphosphonic dichloride) 18 6,9  293100 40  2-Chloroethylphosphonic acid 18 6,9  293100 50 - Organo-silicon compounds 18 6,9  293100 80 - Other 18 6,9  2932 Heterocyclic compounds with oxygen hetero-atom(s) only :  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure : 29321100 Tetrahydrofuran 16 7,1  293212 00 2-Furaldehyde (furfuraldehyde) 14 6,5  293213 00 Furfuryl alcohol and tetrahydrofurfuryl alcohol 17 6,9  293219 00 Other 16 7,1   Lactones : 2932 21 00   Coumarin, methylcoumarins and ethylcoumarins 18 6,9  2932 29 - - Other lactones : 2932 2910 Phenolphthalein 18 Free  2932 29 90 Other 16 7,1 ( i )   Other : 2932 91 00 Isosafrole 17 6,5  2932 92 00 l-(l,3-Benzodioxol-5-yl)propan-2-one 17 6,5  2932 93 00 Piperonal 17 6,5  2932 94 00 Safrole 17 6,5  2932 99 Other : 2932 99 10    Benzofuran (coumarone) 14 6,5  2932 99 30 Internal ethers 17 6,9  2932 99 50    Epoxides with a four-membered ring 18 7,1  2932 99 70 Other cyclic acetals and internal hemiacetals, whether or not with other oxygen functions, and their halogenated, sulphonated, nit ­ rated or nitrosated derivatives 17 6,5  (') See Annex 8 . 26 . 6 . 96 | EN'1 Official Journal of the European Communities 227 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2932 99 90 Other 16 7,1  2933 Heterocyclic compounds with nitrogen hetero-atom(s) only :  Compounds containing an unfused pyrazole ring (whether or not hydro ­ genated) in the structure : 2933 11   Phenazone (antipyrin) and its derivatives : 293311 10 Propyphenazone (INN) 15 Free  29331190 Other 25 13,9  2933 19 Other : 2933 19 10    Phenylbutazone (INN) 16 Free  293319 90 Other 16 7,1   Compounds containing an unfused imidazole ring (whether or not hydro ­ genated) in the structure : 2933 2100 Hydantoin and its derivatives 17 6,9  2933 29 Other : 2933 29 10    Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phentolamine (INN); tolazoline hydrochloride (INNM) . 16 Free  2933 29 90 Other 16 7,1   Compounds containing an unfused pyridine ring (whether or not hydro ­ genated) in the structure : 2933 31 00   Pyridine and its salts 10 5,3  2933 32 00 Piperidine and its salts 16 7,1  2933 39 Other : 2933 39 10 Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridos ­ tigmine bromide (INN) 16 Free  2933 39 80 Other 16 7,1 0  2933 40  Compounds containing a quinoline or isoquinoline ring-system (whether or not hydrogenated), not further fused : 2933 4010 Halogen derivatives of quinoline ; quinolinecarboxylic acid derivatives . 16 5,5  2933 40 30   Dextromethorphan (INN) and its salts 16 Free  2933 40 90 Other 16 7,1   Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure : 2933 51   Malonylurea (barbituric acid) and its derivatives ; salts thereof : 2933 51 10    Phenobarbital (INN) and its salts 22 Free  2933 5130    Barbital (INN) and its salts 19 Free  2933 5190 Other 17 6,9  2933 59 Other : 2933 5910 Diazinon (ISO) 16 Free  2933 59 80 Other 18 6,9 (!)  (') See Annex 8 . 228 | EN | Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Compounds containing an unfused triazine ring (whether or not hydro ­ genated) in the structure : 2933 61 00   Melamine 16 7,1  2933 69 Other : 2933 69 10 Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro ­ l,3,5-trinitro-l,3,5-triazine (hexogen, trimethylenetrinitramine) ... 16 5,5  2933 69 20 Methenamine (INN) (hexamethylenetetramine) 18 Free  2933 69 90 Other 16 7,1 (&gt;)  - Lactams : 2933 71 00 6-HexaneIactam (epsilon-caprolactam) 16 7,1  2933 79 00 Other lactams 16 7,1  2933 90 - Other : 2933 90 20   Benzimidazole-2-thiol (mercaptobenzimidazole) 18 11,8  2933 90 40 Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,e]aze ­ pine (azapetine), chlordiazepoxide (INN), phenindamine (INN) and their salts ; imipramine hydrochloride (INNM) 16 5,5  2933 90 50 - - Monoazepines 16 7,1  2933 90 60   Diazepines 16 7,1  2933 90 80 Other 16 7,1 0 )  2934 Nucleic acids and their salts ; other heterocyclic compounds : 2934 10 00  Compounds containing an unfused thiazole ring (whether or not hydro ­ genated) in the structure 16 7,1  2934 20  Compounds containing a benzothiazole ring-system (whether or not hydro ­ genated), not further fused : 2934 20 20 - - Di(benzothiazol-2-yl)disulphide; benzothiazole-2-thiol (mercaptobenzo ­ thiazole) and its salts 18 11,8  2934 20 50 - - Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) 16 7,1  2934 20 90 Other 16 7,1  2934 30 - Compounds containing a phenothiazine ring-system (whether or not hydro ­ genated), not further fused : 2934 30 10 Thiethylperazine (INN); thioridazine (INN) and its salts 16 Free  2934 30 90 Other 16 7,1  2934 90 - Other : 2934 90 10   Thiophene 14 6,5  2934 90 30 - - Chlorprothixene (INN); thenalidine (INN) and its tartrates and ma ­ leates 16 Free  2934 90 40   Furazolidone (INN) 16 Free  2934 90 50 - - Monothiamonoazepines, whether or not hydrogenated 16 7,1  2934 90 60   Monothioles, whether or not hydrogenated 16 7,1  2934 90 70   Monooxamonoazines, whether or not hydrogenated 16 7,1  ( ¢) See Annex 8 . 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 229 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2934 90 80 Monothiins 16 7,1  2934 90 85 7-Aminocephalosporanic acid 16 Free  2934 90 89   Nucleic acids and their salts 18 6,9  2934 90 99 Other 16 7,1 ( i )  2935 00 00 Sulphonamides 18 6,5 (')  XI . PROVITAMINS, VITAMINS AND HORMONES 2936 Provitamins and vitamins, natural or reproduced by synthesis (includ ­ ing natural concentrates), derivatives thereof used primarily as vita ­ mins, and intermixtures of the foregoing, whether or not in any solvent : 293610 00  Provitamins, unmixed 14 Free   Vitamins and their derivatives, unmixed : 2936 21 00   Vitamins A and their derivatives 9 Free  2936 22 00   Vitamin Bi and its derivatives 14 Free  2936 23 00   Vitamin B2 and its derivatives 9 Free  2936 24 00   D- or DL-Pantothenic acid (vitamin 63 or vitamin Bs) and its derivatives 9 Free  2936 25 00   Vitamin Be and its derivatives 9 Free  2936 26 00 Vitamin Bi 2 and its derivatives 9 Free  2936 27 00   Vitamin C and its derivatives 12 Free  2936 28 00   Vitamin E and its derivatives 14 Free  2936 29   Other vitamins and their derivatives : 2936 2910 Vitamin B9 and its derivatives 18 Free  2936 29 30 Vitamin H and its derivatives 9 Free  2936 29 90 Other 14 Free  2936 90  Other, including natural concentrates : Natural concentrates of vitamins : 2936 90 11    Natural concentrates of vitamins A + D 9 Free  2936 90 19 Other 14 Free  2936 90 90 Intermixtures , whether or not in any solvent 18 Free  2937 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hor ­ mones : 2937 10  Pituitary (anterior) or similar hormones, and their derivatives : 2937 10 10 Gonadotrophic hormones 11 Free g 2937 10 90 Other 15 Free g ( ¢) See Annex 8 . 230 [ EN 1 Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Adrenal cortical hormones and their derivatives : 2937 21 00   Cortisone, hydrocortisone, prednisone (dehydrocortisone) and predni ­ solone (dehydrohydrocortisone) 11 Free g 2937 22 00 Halogenated derivatives of adrenal cortical hormones 14 Free g 2937 29 Other : 2937 29 10 Acetates of cortisone or hydrocortisone 11 Free g 2937 29 90 Other 14 Free g  Other hormones and their derivatives ; other steroids used primarily as hormones : 2937 91 00 Insulin and its salts 16 Free g 2937 92 00 Oestrogens and progestogens 14 Free g 2937 99 00 Other 14 Free g XII . GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 293810 00  Rutoside (rutin) and its derivatives 18 6,9  2938 90 - Other : 2938 9010 Digitalis glycosides 12 6  2938 90 30   Glycyrrhizic acid and glycyrrhizates 11 5,7  2938 90 90 Other 14 6,5  2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 2939 10 00 - Alkaloids of opium and their derivatives ; salts thereof 17 Free g  Alkaloids of cinchona and their derivatives ; salts thereof : 2939 21 Quinine and its salts : 2939 21 10 Quinine and quinine sulphate 9 Free  2939 21 90 Other 12 Free  2939 29 00 Other 12 Free  2939 30 00  Caffeine and its salts 13 Free   Ephedrines and their salts : 2939 41 00   Ephedrine and its salts 16 Free  2939 42 00   Pseudoephedrine (INN) and its salts 16 Free  2939 49 00 Other . 16 Free  26. 6 . 96 1 EN 1 Official Journal of the European Communities 231 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2939 50  Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives ; salts thereof : 2939 50 10 Theophylline and aminophylline (theophylline-ethylenediamine); salts thereof 17 Free  2939 50 90 Other 13 Free   Alkaloids of rye ergot and their derivatives ; salts thereof : 2939 6100 Ergometrine (INN) and its salts 13 Free  2939 62 00   Ergotamine (INN) and its salts 13 Free  2939 63 00   Lysergic acid and its salts 13 Free  2939 69 00 Other 13 Free  2939 70 00  Nicotine and its salts 13 Free  2939 90 - Other :   Cocaine and its salts : 2939 90 11 Crude cocaine 5 Free g 2939 90 19 Other 17 Free g 2939 90 30 Emetine and its salts 10 Free  2939 90 90 Other 13 Free  XIII . OTHER ORGANIC COMPOUNDS 2940 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose ; sugar ethers and sugar esters, and their salts, other than products of heading No 2937, 2938 or 2939 : 2940 00 10  Rhamnose, raffinose and mannose 15 12,5  2940 00 90 - Other 20 16  2941 Antibiotics : 2941 10  Penicillins and their derivatives with a penicillanic acid structure ; salts thereof : 2941 10 10   Amoxicillin (INN) and its salts 21 Free  2941 10 20   Ampicillin (INN), metampicillin (INN), pivampicillin (INN), and their salts 21 Free  2941 10 90 Other 21 Free  2941 20  Streptomycins and their derivatives ; salts thereof : 2941 20 10   Dihydrostreptomycin 9 5,3  2941 20 20 Salts, esters and hydrates of dihydrostreptomycin 9 5,3  2941 20 80 Other 9 Free  2941 30 00  Tetracyclines and their derivatives ; salts thereof 9 Free  2941 40 00  Chloramphenicol and its derivatives ; salts thereof 13 Free  294150 00  Erythromycin and its derivatives ; salts thereof 9 Free  2941 90 00 - Other 9 Free  2942 00 00 Other organic compounds 20 7,9  232 1 EN I Official Journal of the European Communities 26 . 6 . 96 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This chapter does not cover : (a) natural oleoresins or vegetable extracts of heading No 1301 or 1302 ; (b) soap or other products of heading No 3401 ; or (c) gum, wood or sulphate turpentine or other products of heading No 3805 . 2 . The expression 'odoriferous substances' in heading No 3302 refers only to the substances of heading No 3301 , to odoriferous constituents isolated from those substances or to synthetic aromatics . 3 . Heading Nos 3303 to 3307 apply inter alia to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use . 4. The expression 'perfumery, cosmetic or toilet preparations ' in heading No 3307 applies inter alia to the following products : scented sachets ; odoriferous preparations which operate by burning ; perfumed papers and papers impregnated or coated with cosmetics ; contact lens or artificial eye solutions ; wadding, felt and non-wovens, impregnated, coated or covered with perfume or cosmetics ; animal toilet preparations . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids ; extracted oleoresine ; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration ; terpenic by-products of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit : 3301 11   Of bergamot : 3301 11 10    Not deterpenated 12 9,7  3301 1190 Deterpenated 12 6,1  3301 12   Of orange : 3301 12 10    Not deterpenated 12 9,7  3301 12 90    Deterpenated 12 6,1  26. 6 . 96 EN Official Journal of the European Communities 233 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3301 13 Of lemon : 3301 13 10    Not deterpenated 12 9,7  330113 90 Deterpenated 12 6,1  3301 14 Of lime : 3301 14 10 Not deterpenated 12 9,7  3301 14 90 Deterpenated 12 6,1  3301 19 Other : 3301 19 10 Not deterpenated 12 9,7  3301 19 90    Deterpenated 12 6,1   Essential oils other than those of citrus fruit : 3301 21   Of geranium : 3301 2110  Not deterpenated Free 1,8  3301 21 90  Deterpenated 2,3 3,8  3301 22 Of jasmin : 3301 22 10 Not deterpenated Free Free  3301 22 90 Deterpenated 2,3 3,8  3301 23 Of lavender or of lavandin : 3301 23 10 Not deterpenated Free Free  3301 23 90 Deterpenated 10 4  3301 24   Of peppermint (Mentha piperita) : 3301 24 10  Not deterpenated Free Free  3301 24 90    Deterpenated 10 4  3301 25   Of other mints : 3301 25 10    Not deterpenated Free Free  3301 25 90 Deterpenated 10 4  3301 26 Of vetiver : 3301 26 10 Not deterpenated Free Free  3301 26 90 Deterpenated 2,3 3,8  3301 29 Other : Of clove, niaouli and ylang-ylang : 3301 2911 Not deterpenated Free 1,8  3301 29 31 Deterpenated 2,3 4     Other : 3301 29 61 Not deterpenated Free Free  3301 29 91 Deterpenated 2,3 4  3301 30 00  Resinoids 2 3,4  3301 90 - Other : 3301 90 10 Terpenic by-products of the deterpenation of essential oils 2,3 3,8  Extracted oleoresins : 3301 90 21 Of liquorice and hops 10 4,4  234 EN Official Journal of the European Communities 26 . 6 . 96 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3301 90 29    Of pyrethrum or of the roots of plants containing rotenone ; inter ­ mixtures of vegetable extracts , for the manufacture of beverages or of food preparations Free 3,3  Other : 330190 31     Medicinal Free 1,7  3301 90 39     Other Free Free  3301 90 90 Other 3 5  3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry ; other preparations based on odoriferous substances, of a kind used for the manufacture of beverages : 3302 10  Of a kind used in the food or drink industries :   Of a kind used in the drink industries :    Preparations containing all flavouring agents characterizing a bev ­ erage : 3302 10 10     Of an actual alcoholic strength by volume exceeding 0,5 % ... . 27 MIN 23,8 MIN  1,6 Ecu/% 1,4 Ecu/% vol/hl vol/hl Other : 3302 10 21      Containing no milkfats , sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat , 5 % sucrose or isog ­ lucose, 5 % glucose or starch 25 17,6  3302 10 29 Other 13 + EA 11,7 + EA  0 ) 3302 10 40 Other 10 2,1  3302 10 90   Of a kind used in the food industries 10 2,1  3302 90 - Other : 3302 90 10   Alcoholic solutions 10 2,1  3302 90 90 Other 10 2,1  3303 00 Perfumes and toilet waters : 3303 0010  Perfumes 18 2,6  3303 00 90  Toilet waters 18 2,6  ( ¢) See Annex 1 . 26 . 6 . 96 EN Official Journal of the European Communities 235 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or sun tan prepa ­ rations ; manicure or pedicure preparations : 3304 10 00  Lip make-up preparations 18 2,6  3304 20 00  Eye make-up preparations 18 2,6  3304 30 00  Manicure or pedicure preparations 18 2,6   Other : 3304 91 00 Powders, whether or not compressed 18 2,6  3304 99 00 Other 18 2,6  3305 Preparations for use on the hair : 3305 10 00 - Shampoos 18 2,6  3305 20 00  Preparations for permanent waving or straightening 18 2,6  3305 30 00  Hair lacquers 18 2,6  3305 90 - Other : 3305 90 10   Hair lotions 18 2,6  3305 90 90 Other 18 2,6  3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders ; yarn used to clean between the teeth (dental floss), in individual retail packages : 3306 10 00  Dentifrices 18 2,6  3306 20 00  Yarn used to clean between the teeth (dental floss) 15 7,5  3306 90 00 - Other 18 2,6 3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant proper ­ ties : 3307 10 00  Pre-shave, shaving or after-shave preparations 18 6,5  3307 20 00  Personal deodorants and antiperspirants 18 6,5  3307 30 00  Perfumed bath salts and other bath preparations 18 6,5   Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites : 3307 41 00 'Agarbatti' and other odoriferous preparations which operate by burning . 18 6,5  3307 49 00 Other 18 6,5  3307 90 00 - Other IB 6,5  236 | EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES Notes 1 . This chapter does not cover : (a) yeasts (heading No 2102); (b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30 ; (c) enzymatic preparations for pre-tanning (heading No 3202); (d) enzymatic soaking or washing preparations and other products of Chapter 34 ; (e) hardened proteins (heading No 3913); or (f) gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 3505 , the term 'dextrins ' means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10%. Such products with a reducing sugar content exceeding 10% fall within heading No 1702 . Additional note 1 . Heading No 3504 includes concentrated milk proteins with a protein content of more than 85 % by weight, calculated on the dry matter. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3501 Casein, caseinates and other casein derivatives ; casein glues : 3501 10  Casein : 3501 10 10 For the manufacture of regenerated textile fibres (') 2 1,3  3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder o 6 4,4  3501 10 90 3501 90   Other 14 12,3 -I  Other : 3501 90 10   Casein glues 13 11,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 . 6 . 96 | EN Official Journal of the European Communities 237 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3501 90 90 Other 10 8,8  3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives :  Egg albumin : 3502 11 Dried : 3502 11 10    Unfit, or to be rendered unfit , for human consumption (!) Free Free  35021190 Other . / 192,9 Ecu/ 169,8 Ecu/  100 kg/net 100 kg/net (2) 3502 19 Other : 3502 19 10    Unfit, or to be rendered unfit, for human consumption (!) Free Free  350219 90 Other 26,1 Ecu/ 23 Ecu/  100 kg/net 100 kg/net (2) 3502 20  Milk albumin, including concentrates of two or more whey proteins : 3502 20 10 Unfit , or to be rendered unfit , for human consumption (') Free Free    Other : 3502 20 91    Dried (for example, in sheets , scales, flakes, powder) 192,9 Ecu/ 169,8 Ecu/  100 kg/net 100 kg/net 3502 20 99 Other 26,1 Ecu/ 23 Ecu/  100 kg/net 100 kg/net 3502 90 - Other :   Albumins, other than egg albumin and milk albumin (lactalbumin) : 3502 90 20    Unfit, or to be rendered unfit, for human consumption (') Free Free  3502 90 70 Other 10 8,8  3502 90 90 Albuminates and other albumin derivatives 12 10,6  3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives ; isinglass ; other glues of animal origin, excluding casein glues of heading No 3501 : 3503 0010  Gelatin and derivatives thereof 15 10,6  3503 00 80 - Other 15 10,6  3504 00 00 Peptones and their derivatives ; other protein substances and their derivatives, not elsewhere specified or included ; hide powder, whether or not chromed 12 4,7  ( 1 ) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . (2) WTO tariff quota : see Annex 7 . 238 | EN Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches : 3505 10  Dextrins and other modified starches : 3505 10 10 Dextrins 14 + 27,7 12,3 + 24,4  Ecu/ Ecu/ 100 kg/net 100 kg/net   Other modified starches : 350510 50    Starches, esterified or etherified 20 10,6  3505 10 90 Other 14 + 27,7 12,3 + 24,4  Ecu/ Ecu/ 100 kg/net 100 kg/net 3505 20 - Glues : 3505 20 10   Containing, by weight , less than 25 % of starches or dextrins or other modified starches 13 + 7 Ecu/ 11,4 + 6,2  100 kg/net Ecu/ MAX 18 100 kg/net MAX 15,8 3505 20 30   Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 13 + 13,9 11,4+12,2  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 18 MAX 15,8 3505 20 50   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 13 + 22,2 11,4+19,5  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 18 MAX 15,8 3505 20 90   Containing by weight 80 % or more of starches or dextrins or other modified starches 13 + 27,7 11,4 + 24,4  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 18 MAX 15,8 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included ; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg : 3506 10 00  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 19 7   Other : 3506 9100   Adhesives based on rubber or plastics (including artificial resins) 16 6,5  3506 99 00 Other 16 6,5  26 . 6 . 96 I EN I Official Journal of the European Communities 239 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 3507 3507 10 00 3507 90 00 Enzymes ; prepared enzymes not elsewhere specified or included :  Rennet and concentrates thereof  Other 13 13 6,3 6,3 ( I )  I (') See Annex 8 . 240 EN Official Journal of the European Communities 26 . 6 . 96 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds with the exception of the following : ( 1 ) artificial graphite (heading No 3801 ); (2) insecticides , rodenticides, fungicides, herbicides , anti-sprouting products and plant-growth regulators, disinfectants and similar products , put up as described in heading No 3808 ; (3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 3813); (4) products specified in note 2 (a) or 2 (c); (b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally heading No 2106); or (c) medicaments (heading No 3003 or 3004); or (d) spent catalysts of a kind used for the extraction of base metals or for the manufacture of chemical compounds of base metals (heading No 2620), spent catalysts of a kind used principally for the recovery of precious metal (heading No 7112) or catalysts consisting of metals or metal alloys in the form of, for example, finely divided powder or woven gauze (Section XIV or XV). 2 . Heading No 3824 includes the following goods which are not to be classified in any other heading of the nomenclature : (a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals ; (b) fusel oil ; Dippel 's oil ; (c) ink removers put up in packings for retail sale ; (d) stencil correctors and other correcting fluids put up in packings for retail sale ; and (e) ceramic firing testers, fusible (for example, Seger cones). 26 . 6 . 96 1 EN Official Journal of the European Communities 241 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3801 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures : 3801 10 00  Artificial graphite 6 3,6  3801 20  Colloidal or semi-colloidal graphite : 3801 20 10   Colloidal graphite in suspension in oil ; semi-colloidal graphite 18 6,9  3801 20 90 Other 9 4,1  3801 30 00  Carbonaceous pastes for electrodes and similar pastes for furnace linings . . 10 5,3  3801 90 00 - Other 6 3,7  3802 Activated carbon ; activated natural mineral products ; animal black, including spent animal black : 3802 10 00  Activated carbon 5 4,4  3802 90 00 - Other 14 5,7  3803 00 Tall oil, whether or not refined : 3803 00 10  Crude 4 Free  3803 00 90 - Other 7 4,1  3804 00 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulpho ­ nates, but excluding tall oil of heading No 3803 : 3804 00 10  Concentrated sulphite lye 9 5  3804 00 90 - Other 18 5  3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipen ­ tene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent : 3805 10  Gum, wood or sulphate turpentine oils : 3805 10 10   Gum turpentine 5 4  3805 10 30 Wood turpentine 7 3,7  3805 10 90 Sulphate turpentine 7 3,2  3805 20 00 - Pine oil 7 3,7  3805 90 00 - Other 7 3,4  3806 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums : 3806 10  Rosin and resin acids : 3806 10 10   Obtained from fresh oleoresins 6 5  242 | EN Official Journal of the European Communities 26 . 6 . 96 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3806 10 90 Other 6 5  3806 20 00  Salts of rosin, of resin acids or of derivatives of rosin or resin acids, other than salts of rosin addocts 10 4,2  3806 30 00  Ester gums 17 6,5  3806 90 00 - Other 10 4,2  3807 00 Wood tar ; wood tar oils ; wood creosote ; wood naphtha ; vegetable pitch ; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch : 3807 00 10 - Wood tar 4 2,1  3807 00 90 - Other 6 4,6  3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting prod ­ ucts and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) : 3808 10  Insecticides : 3808 1010   Based on pyrethroids 15 6  3808 10 20   Based on chlorinated hydrocarbons 15 6  380810 30   Based on carbamates 15 6  380810 40   Based on organophosphorus compounds 15 6  3808 10 90 Other 15 6  3808 20  Fungicides :   Inorganic : 3808 20 10 Preparations based on copper compounds 8 4,6  3808 20 15 Other 15 6  Other : 3808 20 30 Based on dithiocarbamates 15 6  3808 20 40 Based on benzimidazoles 15 6  3808 20 50 Based on diazoles or triazoles 15 6  3808 20 60 Based on diazines or morpholines 15 6  3808 20 80 Other 15 6  3808 30 - Herbicides, anti-sprouting products and plant-growth regulators :   Herbicides : 3808 3011 Based on phenoxy-phytohormones 15 6  3808 30 13 Based on triazines 15 6  3808 30 15    Based on amides 15 6  26 . 6 . 96 [ EN Official Journal of the European Communities 243 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3808 30 17    Based on carbamates 15 6  3808 30 21    Based on dinitroaniline derivatives 15 6  3808 30 23    Based on derivatives of urea, of uracil or of sulphonylurea 15 6  3808 30 27 Other 15 6  3808 30 30   Anti-sprouting products 15 6  3808 30 90 Plant-growth regulators 18 6,9  3808 40  Disinfectants : 3808 40 10   Based on quaternary ammonium salts 15 6  3808 40 20   Based on halogenated compounds 15 6  3808 40 90 Other 15 6  3808 90 - Other : 3808 90 10 Rodenticides 15 6  3808 90 90 Other 15 6  3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances : 3809 10 10   Containing by weight of such substances less than 55 % 13 + 13,9 11,4 + 12,2  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 20 MAX 17,6 3809 10 30 Containing by weight of such substances 55 % or more but less than 70 % 13 + 19,4 11,4 + 17,1  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 20 MAX 17,6 3809 10 50  - Containing by weight of such substances 70 % or more but less than 83% 13 + 23,6 11,4 + 20,8  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 20 MAX 17,6 3809 10 90   Containing by weight of such substances 83 % or more 13 + 27,7 11,4 + 24,4  Ecu/ Ecu/ 100 kg/net 100 kg/net MAX 20 MAX 17,6  Other : 3809 91 00   Of a kind used in the textile or like industries 16 6,3  3809 92 00   Of a kind used in the paper or like industries 16 6,3  3809 93 00  - Of a kind used in the leather or like industries 16 6,3  244 | EN ] Official Journal of the European Communities 26 . 6 . 96 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3810 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding electrodes or rods : 3810 10 00  Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 14 6,5  3810 90 - Other : 3810 90 10   Preparations of a kind used as cores or coatings for welding electrodes and rods 9 4,1  3810 90 90 Other 9 5  3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations : 3811 11 Based on lead compounds : 3811 11 10    Based on tetraethyl-lead 19 6,5  3811 11 90 Other 17 5,8  3811 19 00 Other 17 5,8   Additives for lubricating oils : 38112100   Containing petroleum oils or oils obtained from bituminous minerals . . . 13 5,3  381129 00 Other 16 5,8  381190 00 - Other 17 5,8  3812 Prepared rubber accelerators ; compound plasticisers for rubber or plastics, not elsewhere specified or included ; anti-oxidizing prepara ­ tions and other compound stabilizers for rubber or plastics : 3812 10 00  Prepared rubber accelerators 16 6,3  3812 20 00 - Compound plasticizers for rubber or plastics 18 6,9 (*)  3812 30 - Anti-oxidizing preparations and other compound stabilizers for rubber or plastics : 3812 30 20 Anti-oxidizing preparations 18 6,9  3812 30 80 Other 18 6,9  3813 00 00 Preparations and charges for fire-extinguishers ; charged fire-extin ­ guishing grenades 15 6,5  (') See Annex 8 . 26 . 6 . 96 I EN ! Official Journal of the European Communities 245 l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3814 00 Organic composite solvents and thinners, not elsewhere specified or included ; prepared paint or varnish removers : 3814 0010  Based on butyl acetate 18 6,5  3814 00 90 - Other 18 6,5 3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included :  Supported catalysts : 3815 11 00 With nickel or nickel compounds as the active substance 14 6,5  3815 12 00   With precious metal or precious metal compounds as the active substance 14 6,5  3815 19 00 Other 14 6,5 (!)  3815 90 00 - Other 14 6,5 ( i )  3816 00 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading No 3801 4 2,7  3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 : 3817 10  Mixed alkylbenzenes : 3817 1010   Dodecylbenzene 13 6,3  381710 50   Linear alkylbenzene 13 6,3  3817 10 80 Other 13 6,3  3817 20 00  Mixed alkylnaphthalenes 13 6,3  3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics : 3818 00 10 - Doped silicon 9 6,9  3818 00 90 - Other 9 6,9  3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 18 6,6  3820 00 00 Anti-freezing preparations and prepared de-icing fluids 18 6,9  (') See Annex 8 . 246 1 EN Official Journal of the European Communities 26 . 6 . 96 l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3821 00 00 Prepared culture media for development of micro-organisms 11 5  3822 00 00 Diagnostic or laboratory reagents on a backing and prepared diagnos ­ tic or laboratoiy reagents whether or not on a backing, other than those of heading No 3002 or 3006 18 3  3823 Industrial monocarboxylic fatty acids ; acid oils from refining ; indus ­ trial fatty alcohols : - Industrial monocarboxylic fatty acids ; acid oils from refining : 38231100 Stearic acid 12 7  3823 12 00 Oleic acid 10 6,2  3823 13 00   Tall oil fatty acids 8 4  3823 19 Other : 3823 19 10    Distilled fatty acids 8 4  3823 19 30 Fatty acid distillate 8 4  3823 19 90 Other 8 4  3823 70 00  Industrial fatty alcohols 13 5,3  3824 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3824 10 00  Prepared binders for foundry moulds or cores 18 6,9  3824 20 00  Naphthenic acids, their water-insoluble salts and their esters 6 3,2  3824 30 00 - Non-agglomerated metal carbides mixed together or with metallic binders .12 5,3  3824 40 00 - Prepared additives for cements, mortars or concretes 18 6,9  3824 50  Non-refractory mortars and concretes : 3824 50 10 Concrete ready to pour 18 6,9  3824 50 90 Other 18 6,9  3824 60 - Sorbitol other than that of subheading 2905 44 :   In aqueous solution : 3824 60 11 Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + 25,2 10,6 + 22,2  / ppii / 100 kg/net 100 kg/net 3824 60 19 Other 12 + 47,2 11,2 + 44,1  Ecu/ Ecu/ 100 kg/net 100 kg/net 0 ) (') Ad valorem duty rate reduced to 9 % (suspension) for an indefinite period . 26 . 6 . 96 | EN | Official Journal of the European Communities 247 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : 3824 60 91 Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + 36 10,6 + 31,7  Ecu/ Ecu/ 100 kg/net 100 kg/net 3824 60 99 Other 12 + 67,1 11,2 + 62,6  Ecu/ Ecu/ 100 kg/net 100 kg/net 0  Mixtures containing perhalogenated derivatives of acyclic hydrocarbons containing two or more different halogens : 3824 71 00 Containing acyclic hydrocarbons perhalogenated only with fluorine and chlorine 18 7,2  3824 79 00 Other 18 7,2  3824 90 - Other : 3824 90 10 Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals , and their salts .... 14 5,7  3824 90 15 Ion exchangers 12 6,5  3824 90 20 Getters for vacuum tubes 12 6  3824 90 25 Pyrolignites (for example, of calcium); crude calcium tartrate ; crude calcium citrate 7 5,1  3824 90 30 Alkaline iron oxide for the purification of gas 9 5  3824 90 35   Anti-rust preparations containing amines as active constituents 18 6,6  3824 90 40 Inorganic composite solvents and thinners for varnishes and similar products 18 6,5  Other : 3824 90 45  Anti-scaling and similar compounds 18 6,9  3824 90 50    Preparations for electroplating 18 6,9  3824 90 55 Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 18 6,9  3824 90 60 Products and preparations for pharmaceutical or surgical uses ... 18 6,9 (2)  3824 90 65    Auxiliary products for foundries (other than those falling within subheading 3824 10 00) 18 6,9  3824 90 70 Fire-proofing, water-proofing and similar protective preparations used in the building industry 18 6,9  3824 90 90 Other 18 6,9 (2)  (') Ad valorem duty rate reduced to 9 % (suspension) for an indefinite period . (2) See Annex 8 . 248 EN Official Journal of the European Communities 26 . 6 . 96 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This section does not cover : (a) animal brush-making bristles or hair (heading No 0502); horsehair or horsehair waste (heading No 0503); (b) human hair or articles of human hair (heading No 0501 , 6703 or 6704), except straining cloth of a kind commonly used in oil presses or the like (heading No 591 1 ); (c) cotton linters or other vegetable materials of Chapter 14; (d) asbestos of heading No 2524 or articles of asbestos or other products of heading No 6812 or 6813 ; (e) articles of heading No 3005 or 3006 (for example , wadding, gauze, bandages and similar articles for medical, surgical, dental or veterinary purposes, sterile surgical suture materials); yarn used to clean between the teeth (dental floss), in individual retail packages, of heading No 3306 ; (f) sensitized textiles of heading Nos 3701 to 3704 ; (g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46); (h) woven, knitted or crocheted fabrics , felt or non-wovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39 ; (ij) woven, knitted or crocheted fabrics , felt or non-wovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40; (k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading No 4303 or 4304; (1) articles of textile materials of heading No 4201 or 4202 ; (m) products or articles of Chapter 48 (for example, cellulose wadding); (n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64; (o) hair nets or other headgear or parts thereof of Chapter 65 ; (p) goods of Chapter 67 ; (q) abrasive-coated textile material (heading No 6805) and also carbon fibres or articles of carbon fibres of heading No 6815 ; (r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); 26 . 6 . 96 1 EN Official Journal of the European Communities 249 (s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings); (t) articles of Chapter 95 (for example, toys, games, sports requisites and nets); (u) articles of Chapter 96 (for example, brushes, travel sets for sewing, slide fasteners and typewriter ribbons); or (v) articles of Chapter 97 . 2 . (A) Goods classifiable in Chapters 50 to 55 or in heading No 5809 or 5902 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material . When not one textile material predominates by weight, the goods are to be classified as if consisting wholly of that one textile material which is covered by the heading which occurs last in numerical order among those which equally merit consideration . (B) For the purposes of the above rule : (a) gimped horsehair yarn (heading No 5110) and metallized yarn (heading No 5605) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components ; for the classification of woven fabrics , metal thread is to be regarded as a textile material ; (b) the choice of the appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter ; (c) when both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter; (d) where a chapter or a heading refers to goods of different textile materials, such materials are to be treated as a single textile material . (C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in note 3 , 4, 5 or 6 below. 3 . (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as 'twine, cordage, ropes and cables' : (a) of silk or waste silk, measuring more than 20 000 decitex ; (b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10 000 decitex ; (c) of true hemp or flax : (i) polished or glazed, measuring 1 429 decitex or more ; or (ii) not polished or glazed, measuring more than 20 000 decitex ; (d) of coir, consisting of three or more plies ; (e) of other vegetable fibres, measuring more than 20 000 decitex ; or (f) reinforced with metal thread. (B) Exceptions : (a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread ; 250 1 EN Official Journal of the European Communities 26 . 6 . 96 (b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54; (c) silkworm gut of heading No 5006, and monofilaments of Chapter 54 ; (d) metallized yarn of heading No 5605 ; yarn reinforced with metal thread is subject to paragraph (A) (f) above ; and (e) chenille yarn, gimped yarn and loop wale-yarn of heading No 5606 . 4 . (A) For the purposes of Chapters 50, 51 , 52, 54 and 55, the expression 'put up for retail sale' in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up : (a) on cards, reels, tubes or similar supports, of a weight (including support) not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (ii) 125 g in other cases ; (b) in balls, hanks or skeins of a weight not exceeding : (i) 85 g in the case of man-made filament yarn of less than 3 000 decitex, silk or silk waste ; (ii) 125 g in the case of all other yarns of less than 2 000 decitex ; or (iii) 500 g in other cases ; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (ii) 125 g in other cases . (B) Exceptions : (a) single yarn of any textile material , except : (i) single yarn of wool or fine animal hair, unbleached ; and (ii) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5 000 decitex ; (b) multiple (folded) or cabled yarn, unbleached : (i) of silk or waste silk, however put up ; or (ii) of other textile material except wool or fine animal hair, in hanks or skeins ; (c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less ; and (d) single, multiple (folded) or cabled yarn of any textile material : (i) in cross-reeled hanks or skeins ; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example , on cops, twisting mill tubes, pirns , conical bobbins or spindles , or reeled in the form of cocoons for embroidery looms). 26 . 6 . 96 I EN Official Journal of the European Communities 251 5 . For the purposes of heading Nos 5204, 5401 and 5508 , the expression 'sewing thread' means multiple (folded) or cabled yarn : (a) put up on supports (for example, reels , tubes) of a weight (including support) not exceeding 1 000 grams ; (b) dressed for use as sewing thread ; and (c) with a final 'Z ' twist . 6 . For the purposes of this section, the expression 'high tenacity yarn ' means yarn having a tenacity, expressed in cN/tex (centinewtons per tex), greater than the following :  single yarn of nylon or other polyamides, or of polyesters : 60 cN/tex,  multiple (folded) or cabled yarn of nylon or other polyamides, or of polyesters : 53 cN/tex,  single, multiple (folded) or cabled yarn of viscose rayon : 27 cN/tex . 7 . For the purposes of this section, the expression 'made up' means : (a) cut otherwise than into squares or rectangles ; (b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters, towels , table cloths , scarf squares, blankets); (c) hemmed or with rolled edges, or with a knotted fringe at any of the edges , but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means ; (d) cut to size and having undergone a process of drawn thread work ; (e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers , whether or not padded); (f) knitted or crocheted to shape, whether presented as separate items or in the form of a number of items in the length . 8 . For the purposes of Chapters 50 to 60 : (a) Chapters 50 to 55 and 60 and, except where the context otherwise requires , Chapters 56 to 59, do not apply to goods made up within the meaning of note 7 ; and (b) Chapters 50 to 55 and 60 do not apply to goods of Chapters 56 to 59 . 9 . The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by adhesive or by thermal bonding. 10 . Elastic products consisting of textile materials combined with rubber threads are classified in this section . 252 | EN Official Journal of the European Communities 26 . 6 . 96 11 . For the purposes of this section, the expression 'impregnated' includes 'dipped'. 12 . For the purposes of this section, the expression 'polyamides' includes 'aramids'. 13 . Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings even if put up in sets for retail sale . For the purposes of this note, the expression 'textile garments ' means garments of heading Nos 6101 to 6114 and heading Nos 6201 to 6211 . Subheading notes 1 . In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) 'Elastomeric yarn ' : Filament yarn, including monofilament, of synthetic textile material , other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes, to a length not greater than one-and-a-half times its original length . (b) ' Unbleached yarn ' : Yarn which : (i) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed ; or (ii) is of indeterminate colour (grey yarn), manufactured from garnetted stock . Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres, treated in the mass with delustring agents (for example, titanium dioxide). (c) 'Bleached yarn ' : Yarn which : (i) has undergone a bleaching process , is made of bleached fibres or, unless the context otherwise requires, has been dyed white (whether or not in the mass) or treated with a white dressing ; (ii) consists of a mixture of unbleached and bleached fibres ; or (iii) is multiple (folded) or cabled and consists of unbleached and bleached yarns . (d) 'Coloured (dyed or printed) yarn ' : Yarn which : (i) is dyed (whether or not in the mass) other than white or in a fugitive colour or printed, or made from dyed or printed fibres ; (ii) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots ; 26 . 6 . 96 EN Official Journal of the European Communities 253 (iii) is obtained from slivers or rovings which have been printed ; or (iv) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn . The above definitions also apply mutatis mutandis to monofilament and to strip or the like of Chapter 54 . (e) 'Unbleached woven fabric ' : Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed. Such fabric may have been treated with a colourless dressing or a fugitive dye . (f) 'Bleached woven fabric ' : Woven fabric which : (i) has been bleached or, unless the context otherwise requires , dyed white or treated with a white dressing, in the piece ; (ii) consists of bleached yarn ; or (iii) consists of unbleached and bleached yarn . (g) 'Dyed woven fabric ' : Woven fabric which : (i) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other than white (unless the context otherwise requires), in the piece; or (ii) consists of coloured yarn of a single uniform colour. (h) ' Woven fabric ofyarns of different colours ' : Woven fabric (other than printed woven fabric) which : (i) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres); (ii) consists of unbleached or bleached yarn and coloured yarn ; or (iii) consists of marl or mixture yarns . ( In all cases , the yarn used in selvedges and piece ends is not taken into consideration .) (ij) 'Printed woven fabric ' : Woven fabric which has been printed in the piece, whether or not made from yarns of different colours . (The following are also regarded as printed woven fabrics : woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process.) The process of mercerization does not affect the classification of yarns or fabrics within the above categories . (k) Plain weave ' : A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft . 254 | EN Official Journal of the European Communities 26 . 6 . 96 2 . (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 consisting of the same textile materials . (B) For the application of this rule : (a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account ; (b) in the case of textile products consisting of a ground fabric and a pile or looped surface no account shall be taken of the ground fabric ; (c) in the case of embroidery of heading No 5810 and goods thereof, only the ground fabric shall be taken into account . However, embroidery without visible ground, and goods thereof, shall be classified with reference to the embroidering threads alone. CHAPTER 50 SILK Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5001 00 00 Silkworm cocoons suitable for reeling 2 0,7  5002 00 00 Raw silk (not thrown) 10 2,5  5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) : 5003 10 00  Not carded or combed Free Free  5003 90 00 - Other Free Free  5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale : 5004 0010  Unbleached, scoured or bleached 12 4,4  5004 00 90 - Other 12 4,4  5005 00 Yarn spun from silk waste, not put up for retail sale : 5005 00 10  Unbleached, scoured or bleached 7 2,9  5005 00 90 - Other 7 2,9  5006 00 Silk yarn and yarn spun from silk waste, put up for retail sale ; silkworm gut : 5006 0010  Silk yarn 13 5,8 5006 00 90 - Yarn spun from noil or other silk waste; silkworm gut 7 2,9  26 . 6 . 96 I EN Official Journal of the European Communities 255 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5007 Woven fabrics of silk or of silk waste : 5007 10 00  Fabrics of noil silk 17 3 m2 5007 20  Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk :   Crepes : 5007 2011 Unbleached, scoured or bleached 17 6,9 m2 5007 20 19 Other 17 6,9 m2   Pongee, habutai , honan, shantung, corah and similar far eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) : 5007 20 21 Plain-woven , unbleached or not further processed than scoured ... 16 5,3 m2    Other : 5007 20 31 Plain-woven 17 7,5 m2 5007 20 39 Other 17 7,5 m2 Other : 5007 20 41    Diaphanous fabrics (open weave) 17 7,2 m2 Other : 5007 20 51 Unbleached, scoured or bleached 17 7,2 m2 5007 20 59 Dyed 17 7,2 m2     Of yarns of different colours : 5007 20 61 Of a width exceeding 57 cm but not exceeding 75 cm 17 7,2 m2 5007 20 69 Other 17 7,2 m2 5007 20 71 Printed 17 7,2 m2 5007 90  Other fabrics : 5007 90 10 Unbleached, scoured or bleached 17 6,9 m2 5007 90 30 Dyed 17 6,9 m2 5007 90 50   Of yarns of different colours 17 6,9 m2 5007 90 90 Printed 17 6,9 m2 256 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 CHAPTER 52 COTTON Subheading note 1 . For the purposes of subheadings 5209 42 and 5211 42, the expression 'denim' means fabrics of yarns of different colours, of 3-thread or 4-thread twill, including broken twill, warp faced, the warp yarns of which are of one and the same colour and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of the colour of the warp yarns . Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5201 00 Cotton, not carded or combed : 5201 00 10  Rendered absorbent or bleached Free Free  5201 00 90  Other Free Free  5202 Cotton waste (including yarn waste and garnetted stock) : 5202 10 00 - Yarn waste (including thread waste) Free Free   Other : 5202 91 00 Garnetted stock Free Free  5202 99 00 Other Free Free  5203 00 00 Cotton, carded or combed 3 0,9  5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 5204 11 00 Containing 85 % or more by weight of cotton 10 5,4  5204 19 00 Other 10 5,4  5204 20 00  Put up for retail sale 16 7,8  5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5205 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 5,4  5205 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 5,4  5205 13 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 5,4  26. 6 . 96 I EN I Official Journal of the European Communities 257 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 5,4  5205 15 Measuring less than 125 decitex (exceeding 80 metric number) : 5205 15 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 5,5  5205 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5205 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 5,4  5205 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 5,4  5205 23 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 5,4  5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 5,4  5205 26 00 Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) .... 10 5,4  5205 27 00 Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) ... 10 5,4  5205 28 00   Measuring less than 83,33 decitex (exceeding 120 metric number) .... 10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 5,4  5205 32 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 5,4  5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 5,4  5205 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 5,4  &gt; 58 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 35   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 35 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 5,4  5205 35 90    Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 5,4   Multiple (folded) or cabled yarn, of combed fibres : 5205 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 5,4  5205 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 5,4  5205 43 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 5,4  5205 44 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 5,4  5205 46 00   Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 10 5,4  5205 47 00 Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 10 5,4  5205 48 00 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 5,4  5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5206 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 5,4  5206 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 5,4  5206 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 5,4  26 . 6 . 96 1 EN | Official Journal of the European Communities 259 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5206 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 5,4  5206 15   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 15 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 1 20 metric number) 10 5,4  520615 90  Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 5,4  5206 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 5,4  5206 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 5,4  5206 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 5,4  5206 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 25 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 5,4  5206 25 90 Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5206 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 5,4  5206 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 5,4  5206 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 5,4  5206 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 5,4  260 | EN 1 Official Journal of the European Communities 26 . 6 . 96 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5206 35   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 35 10    Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 5,4  5206 35 90    Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 5,4   Multiple (folded) or cabled yarn, of combed fibres : 5206 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 5,4  5206 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 5,4  5206 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 5,4  5206 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 5,4  5206 45   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 45 10    Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 5,4  5206 45 90    Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 5,4  5207 Cotton yarn (other than sewing thread) put up for retail sale : 5207 10 00  Containing 85 % or more by weight of cotton 16 7,8  5207 90 00 - Other 16 7,8  5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Unbleached : 5208 11   Plain weave, weighing not more than 100 g/m2 : 5208 11 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 17 9,4 m 2 5208 1190 Other 17 9,4 m 2 26 . 6 . 96 | EN 1 Official Journal of the European Communities 261 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5208 12   Plain weave, weighing more than 100 g/m2 :    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 12 11     Not exceeding 115 cm 17 9,4 m2 5208 12 13     Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 12 15     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 12 19 Exceeding 165 cm 17 9,4 m2 Plain weave, weighing more than 130 g/m2 and of a width : 520812 91 Not exceeding 1 15 cm 17 9,4 m2 5208 12 93     Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 12 95     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 12 99     Exceeding 165 cm 17 9,4 m2 5208 13 00   3-thread or 4-thread twill , including cross twill 17 9,4 m2 520819 00   Other fabrics 17 9,4 m2  Bleached : 5208 21 Plain weave, weighing not more than 100 g/m2 : 5208 21 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 17 9,4 m2 5208 2190 Other 17 9,4 m2 5208 22 Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 22 11 Not exceeding 1 1 5 cm 17 9,4 m2 5208 22 13     Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 22 15     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 22 19     Exceeding 165 cm 17 9,4 m2    Plain weave, weighing more than 130 g/m 2 and of a width : 5208 22 91 Not exceeding 115 cm 17 9,4 m2 5208 22 93 Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 22 95     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 22 99 Exceeding 165 cm 17 9,4 m2 262 | EN 1 Official Journal of the European Communities 26 . 6 . 96 L Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5208 23 00   3-thread or 4-thread twill, including cross twill 17 9,4 m2 5208 29 00   Other fabrics 17 9,4 m2  Dyed : 5208 31 00 Plain weave, weighing not more than 100 g/m2 17 9,4 m 2 5208 32 Plain weave, weighing more than 100 g/m2 :    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 3211  Not exceeding 115 cm 17 9,4 m 2 5208 32 13     Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 32 15     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 32 19     Exceeding 165 cm 17 9,4 m2    Plain weave, weighing more than 130 g/m2 and of a width : 5208 32 91  Not exceeding 115 cm 17 9,4 m2 5208 32 93 Exceeding 115 cm but not exceeding 145 cm 17 9,4 m2 5208 32 95     Exceeding 145 cm but not exceeding 165 cm 17 9,4 m2 5208 32 99 Exceeding 165 cm 17 9,4 m2 5208 33 00   3-thread or 4-thread twill, including cross twill 17 9,4 m2 5208 39 00   Other fabrics 17 9,4 m 2  Of yarns of different colours : 5208 41 00 Plain weave, weighing not more than 100 g/m2 17 9,4 m 2 5208 42 00   Plain weave, weighing more than 100 g/m2 17 9,4 m2 5208 43 00   3-thread or 4-thread twill, including cross twill 17 9,4 m2 5208 49 00 Other fabrics 17 9,4 m 2  Printed : 5208 51 00 Plain weave, weighing not more than 100 g/m2 17 9,4 m2 5208 52   Plain weave, weighing more than 100 g/m2 : 5208 52 10    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 17 9,4 m2 5208 52 90 Plain weave, weighing more than 130 g/m2 17 9,4 m2 5208 53 00   3-thread or 4-thread twill , including cross twill 17 9,4 m2 5208 59 00 Other fabrics 17 9,4 m 2 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 263 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 :  Unbleached : 52091100   Plain weave 17 9,4 m2 520912 00   3-thread or 4-thread twill, including cross twill 17 9,4 m2 5209 19 00 Other fabrics 17 9,4 m2  Bleached : 5209 2100 Plain weave 17 9,4 m2 5209 22 00 3-thread or 4-thread twill , including cross twill 17 9,4 m2 5209 29 00 Other fabrics 17 9,4 m2  Dyed : 5209 3100   Plain weave 17 9,4 m2 5209 32 00   3-thread or 4-thread twill , including cross twill 17 9,4 m2 5209 39 00   Other fabrics 17 9,4 m2  Of yarns of different colours : 5209 4100   Plain weave 17 9,4 m2 5209 42 00 Denim 17 9,4 m2 5209 43 00 Other fabrics of 3-thread or 4-thread twill , including cross twill 17 9,4 m2 5209 49 Other fabrics : 5209 4910    Jacquard fabrics of a width of more than 115 cm but less than 140 cm 17 9,4 m2 5209 49 90 Other 17 9,4 m2  Printed : 5209 51 00 Plain weave 17 9,4 m2 5209 52 00   3-thread or 4-thread twill, including cross twill 17 9,4 m2 5209 59 00   Other fabrics 17 9,4 m2 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 :  Unbleached : 5210 11 Plain weave : 5210 11 10 Of a width not exceeding 165 cm 19 9,4 m2 5210 1190    Of a width exceeding 165 cm 19 9,4 m2 5210 12 00 3-thread or 4-thread twill, including cross twill 19 9,4 m2 521019 00 Other fabrics 19 9,4 m2 264 1 EN I Official Journal of the European Communities 26 . 6 . 96 L Rate of duty CN code ( Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Bleached : 5210 21   Plain weave : 5210 21 10 Of a width not exceeding 165 cm 19 9,4 m2 5210 21 90 Of a width exceeding 165 cm 19 9,4 m2 5210 22 00   3-thread or 4-thread twill, including cross twill 19 9,4 m2 5210 29 00 Other fabrics 19 9,4 m2  Dyed : 5210 31 Plain weave : 5210 31 10 Of a width not exceeding 165 cm 19 9,4 m2 52103190 Of a width exceeding 165 cm 19 9,4 m2 5210 32 00   3-thread or 4-thread twill, including cross twill 19 9,4 m2 5210 39 00   Other fabrics 19 9,4 m2  Of yarns of different colours : 5210 4100 Plain weave 19 9,4 m2 521042 00 3-thread or 4-thread twill, including cross twill 19 9,4 m2 5210 49 00   Other fabrics 19 9,4 m2  Printed : 5210 5100 Plain weave 19 9,4 m2 5210 52 00 3-thread or 4-thread twill, including cross twill 19 9,4 m2 5210 59 00 Other fabrics 19 9,4 m2 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 :  Unbleached : 5211 11 00 Plain weave 19 9,4 m2 5211 12 00   3-thread or 4-thread twill, including cross twill 19 9,4 m2 521119 00   Other fabrics 19 9,4 m2  Bleached : 521121 00 Plain weave 19 9,4 m2 5211 22 00 3-thread or 4-thread twill, including cross twill 19 9,4 m2 521129 00 Other fabrics 19 9,4 m2  Dyed : 5211 31 00 Plain weave 19 9,4 m2 5211 32 00 3-thread or 4-thread twill, including cross twill 19 9,4 m2 521139 00 Other fabrics 19 9,4 m2  Of yarns of different colours : 5211 41 00   Plain weave 19 9,4 m2 26. 6 . 96 | EN 1 Official Journal of the European Communities 265 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5211 42 00 Denim 19 9,4 m2 S211 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 19 9,4 m2 5211 49 Other fabrics : 521149 10 Jacquard fabrics 19 9,4 m2 52114990 Other 19 9,4 m2  Printed : 5211 51 00 Plain weave 19 9,4 m2 52115200 3-thread or 4-thread twill, including cross twill 19 9,4 m2 521159 00 Other fabrics 19 9,4 m2 5212 Other woven fabrics of cotton :  Weighing not more than 200 g/m2 : 5212 11 Unbleached : 5212 11 10 Mixed mainly or solely with flax 19 9,4 m2 5212 11 90 Otherwise mixed 19 9,4 m2 5212 12 Bleached : 5212 12 10 Mixed mainly or solely with flax 19 9,4 m2 5212 12 90  Otherwise mixed 19 9,4 m2 5212 13 Dyed : 5212 13 10  Mixed mainly or solely with flax 19 9,4 m2 5212 13 90  Otherwise mixed 19 9,4 m2 5212 14 Of yarns of different colours : 5212 14 10 Mixed mainly or solely with flax 19 9,4 m2 5212 14 90 Otherwise mixed 19 9,4 m2 5212 15 Printed : 5212 15 10 Mixed mainly or solely with flax 19 9,4 m2 5212 15 90 Otherwise mixed 19 9,4 m2  Weighing more than 200 g/m2 : 5212 21   Unbleached : 5212 21 10 Mixed mainly or solely with flax 19 9,4 m2 5212 21 90 Otherwise mixed 19 9,4 m2 5212 22 Bleached : 5212 2210 Mixed mainly or solely with flax 19 9,4 m2 5212 22 90 Otherwise mixed 19 9,4 m2 266 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5212 23 Dyed : 5212 23 10 Mixed mainly or solely with flax 19 9,4 m2 5212 23 90 Otherwise mixed 19 9,4 m2 5212 24   Of yarns of different colours : 5212 24 10 Mixed mainly or solely with flax 19 9,4 m2 5212 24 90 Otherwise mixed 19 9,4 m2 5212 25 Printed : 5212 25 10    Mixed mainly or solely with flax 19 9,4 m2 5212 25 90 Otherwise mixed 19 9,4 m 2 26 . 6 . 96 | EN 1 Official Journal of the European Communities 267 ANNEX III TARIFF ANNEXES class="page"> 26 . 6 . 96 | EN 1 Official Journal of the European Communities 269 ANNEX 1 AGRICULTURAL COMPONENTS (EA), ADDITIONAL DUTIES FOR SUGAR (AD S/Z) AND ADDITIONAL DUTIES FOR FLOUR (AD F/M) class="page"> 26 . 6 . 96 I EN Official Journal of the European Communities 271 Annex 1 Where reference is made to this Annex, the agricultural component (EA) as well as, where appropriate, the additional duty on sugar (AD S/Z) or the additional duty on flour (AD F/M), is to be determined on the basis of the content of :  milk fat ,  milk protein ,  sucrose/invert sugar/isoglucose,  starch/glucose on the product concerned . A corresponding additional code for these goods can be obtained from Table 1 , below . The agricultural component (in ecu per 100 kilograms net) to be applied to the goods is set out in column 2 of Table 2 . The additional duty on sugar ('AD S/Z') (in ecu per 100 kilograms net) given in column 3 of Table 2 shall not apply in full, unless the tariff schedule makes reference to Annex 1 by means of the symbol 'AD S/Z'; the additional duty on flour ('AD F/M') (in ecu per 100 kilograms net) shall not apply in full , unless the tariff schedule makes reference to Annex 1 by means of the symbol 'AD F/M'. 272 1 EN Official Journal of the European Communities 26 . 6 . 96 Annex 1 Table 1 Additional code l L Starch/Glucose Milk fat (% by weight) Milk proteins (% by weight) (3) &gt; 0 &lt; 5 Sucrose/Invert sugar/ &gt; 0 &lt; 5 &gt; 5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &lt; 70 5 » 70 » 0 &lt; 5 &gt; 5 &lt; 30 &gt; 0 &lt; 1,5 &gt; 0 &lt; 2,5 7000 7001 7002 7003 7004 7005 7006 &gt; 2,5 &lt; 6 7020 7021 7022 7023 7024 7025 7026 &gt;6 &lt; 18 7040 7041 7042 7043 7044 7045 7046 &gt; 18 &lt; 30 7060 7061 7062 7063 7064 7065 7066 &gt; 30 &lt; 60 7080 7081 7082 7083 7084 7085 7086 &gt; 60 7800 7801 7802 x x 7805 7806 &gt; 1,5 &lt; 3 &gt; 0 &lt; 2,5 7100 7101 7102 7103 7104 7105 7106 &gt; 2,5 &lt; 6 7120 7121 7122 7123 7124 7125 7126 &gt; 6 &lt; 18 7140 7141 7142 7143 7144 7145 7146 &gt; 18 &lt; 30 7160 7161 7162 7163 7164 7165 7166 &gt; 30 &lt; 60 7180 7181 7182 7183 x 7185 7186 &gt; 60 7820 7821 7822 x x 7825 7826 &gt; 3 &lt; 6 &gt; 0 &lt; 2,5 7840 7841 7842 7843 7844 7845 7846 &gt; 2,5 &lt; 12 7200 7201 7202 7203 7204 7205 7206 &gt; 12 7260 7261 7262 7263 7264 7265 7266 &gt; 6 &lt; 9 &gt; 0 &lt; 4 7860 7861 7862 7863 7864 7865 7866 &gt;4 &lt; 15 7300 7301 7302 7303 7304 7305 7306 &gt; 15 7360 7361 7362 7363 7364 7365 7366 &gt;9 &lt; 12 &gt; 0 &lt; 6 7900 7901 7902 7903 7904 7905 7906 &gt;6 &lt; 18 7400 7401 7402 7403 7404 7405 7406 &gt; 18 7460 7461 7462 7463 7464 7465 7466 &gt; 12 &lt; 18 &gt;0 &lt;6 7940 7941 7942 7943 7944 7945 7946 &gt;6 &lt; 18 7500 7501 7502 7503 7504 7505 7506 &gt; 18 7560 7561 7562 7563 7564 7565 7566 &gt; 18 &lt; 26 &gt; 0 &lt; 6 7960 7961 7962 7963 7964 7965 7966 &gt; 6 7600 7601 7602 7603 7604 7605 7606 &gt; 26 &lt; 40 &gt; 0 &lt; 6 7980 7981 7982 7983 7984 7985 7986 &gt; 6 7700 7701 7702 7703 x 7705 7706 &gt; 40 &lt; 55 7720 7721 7722 7723 x 7725 7726 &gt; 55 &lt; 70 7740 7741 7742 x x 7745 7746 &gt; 70 &lt; 85 7760 7761 7762 x x 7765 7766 &gt; 85 7780 7781 x x x 7785 7786 ( ¢) Starch/glucose The content of the goods (as presented) in starch, its degradation products, i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100% purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) and/or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . (2) Sucrose/invert sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the arithmetical sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) and/or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out . (3) Milk proteins Caseins and/or caseinates forming part of goods shall not be regarded as milk proteins if the goods do not have any other constituent of lactic origin . Milk fat contained in the goods at less than 1 %, and lactose at less than 1 %, by weight, are not considered as other constituents of lactic origin . When customs formalities are completed, the person concerned must include in the appropriate declaration : 'only milk ingredient : casein/caseinate', if cits »h «c tliA rocA 26. 6 . 96 I en Official Journal of the European Communities 273 Annex 1 (by composition) (% by weight) ( l ) &gt; 5 &lt; 25 &gt; 25 &lt; 50 &gt; 50 &lt; 75 &gt; 75 Isoglucose (% by weight) (2) &gt; 30 &lt; 50 &gt; 50 &lt; 70 &gt; 70 &gt; 0 &lt; 5 &gt; 5 &lt; 30 &gt; 30 &lt; 50 &gt; 50 &gt; 0 &lt; 5 &gt; 5 &lt; 30 &gt; 30 &gt; 0 &lt; 5 &gt; 5 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7758 7759 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7768 7769 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7778 7779 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7788 7789 7087 7088 x 7090 7091 7092 x 7095 7096 x x x 7807 x x 7810 7811 x x x x x x x 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7798 7799 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7808 7809 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7818 7819 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7828 7829 7187 7188 x 7190 7191 7192 x 7195 7196 x x x 7827 x x 7830 7831 x x x x x x x 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7267 7268 7269 7270 7271 7272 7273 7275 7276 x 7838 x 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 7367 7368 7369 7370 7371 7372 7373 7375 7376 x 7378 x 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7467 7468 x 7470 7471 7472 x 7475 7476 x x x 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7567 7568 x 7570 7571 7572 x 7575 7576 x x x 7967 7968 7969 7970 7971 7972 7973 7975 7976 7977 7978 7979 7607 7608 7609 7610 7611 7612 7613 7615 7616 x 7620 x 7987 7988 x 7990 7991 7992 x 7995 7996 x x x 7707 7708 x 7710 7711 7712 x 7715 7716 x x x 7727 7728 x 7730 7731 7732 x 7735 7736 x x x 7747 x x 7750 7751 x x x x x x x x x x 7770 7771 x x x x x x x x x x x x x x x x x x x 274 EN Official Journal of the European Communities 26 . 6 . 96 Annex 1 Table 2 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7000 0 0 0 7001 11,74 11,74 7002 22,01 22,01 7003 31,80 31,80 7004 45,49 45,49 7005 5,72 5,72 7006 17,46 11,74 5,72 7007 27,73 22,01 5,72 7008 37,51 31,80 5,72 7009 51,21 45,49 5,72 7010 12,21 12,21 7011 23,96 11,74 12,21 7012 34,22 22,01 12,21 7013 44,01 31,80 12,21 7015 19,23 19,23 7016 30,97 11,74 19,23 7017 41,24 22,01 19,23 7020 19,40 7021 31,14 11,74 7022 41,41 22,01 7023 50,10 31,80 7024 63,79 45,49 7025 25,12 5,72 7026 36,86 11,74 5,72 7027 47,13 22,01 5,72 7028 55,81 31,80 5,72 7029 69,51 45,49 5,72 7030 31,62 12,21 7031 43,36 11,74 12,21 7032 53,63 22,01 12,21 7033 62,31 31,80 12,21 7035 37,52 19,23 7036 49,26 11,74 19,23 7037 59,54 22,01 19,23 7040 58,21 7041 69,95 11,74 7042 80,22 22,01 7043 86,68 31,80 7044 100,38 45,49 7045 63,93 5,72 7046 75,68 11,74 5,72 7047 85,94 22,01 5,72 7048 92,40 31,80 5,72 7049 106,10 45,49 5,72 7050 70,43 12,21 7051 82,16 11,74 12,21 7052 92,44 22,01 12,21 7053 98,89 31,80 12,21 7055 74,11 19,23 7056 85,86 11,74 19,23 7057 96,13 22,01 19,23 7060 103,95 7061 115,69 11,74 7062 125,97 22,01 7063 123,21 31,80 7064 143,50 45,49 7065 109,67 5,72 7066 121,41 11,74 5,72 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 275 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7067 131,68 22,01 5,72 7068 135,52 31,80 5,72 7069 149,22 45,49 5,72 7070 116,16 12,21 7071 127,91 11,74 12,21 7072 138,17 22,01 12,21 7073 142,03 31,80 12,21 7075 117,25 19,23 7076 128,98 11,74 19,23 7077 139,24 22,01 19,23 7080 202,36 7081 214,10 11,74 7082 224,37 22,01 7083 222,59 31,80 7084 236,27 45,49 7085 208,07 5,72 7086 219,81 11,74 5,72 7087 230,08 22,01 5,72 7088 228,30 31,80 5,72 7090 214,56 12,21 7091 226,32 11,74 12,21 7092 236,58 22,01 12,21 7095 210,02 19,23 7096 221,77 11,74 19,23 7100 7,82 7101 19,56 11,74 7102 29,83 22,01 7103 39,61 31,80 7104 53,31 45,49 7105 13,53 5,72 7106 25,28 11,74 5,72 7107 35,55 22,01 5,72 7108 45,33 31,80 5,72 7109 59,03 45,49 5,72 7110 20,03 12,21 7111 31,77 11,74 12,21 7112 42,05 22,01 12,21 7113 51,83 31,80 12,21 7115 27,05 19,23 7116 38,79 11,74 19,23 7117 49,06 22,01 19,23 7120 27,23 7121 38,96 11,74 7122 49,24 22,01 7123 57,91 31,80 7124 71,61 45,49 7125 32,94 5,72 7126 44,68 11,74 5,72 7127 54,95 22,01 5,72 7128 63,63 31,80 5,72 7129 77,32 45,49 5,72 7130 39,43 12,21 7131 51,17 11,74 12,21 7132 61,45 22,01 12,21 7133 70,12 31,80 12,21 7135 45,35 19,23 7136 57,09 11,74 19,23 7137 67,36 22,01 19,23 276 1 EN I Official Journal of the European Communities 26 . 6 . 96 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7140 66,03 7141 77,77 11,74 7142 88,04 22,01 7143 94,50 31,80 7144 108,20 45,49 7145 71,74 5,72 7146 83,49 11,74 5,72 7147 93,76 22,01 5,72 7148 100,22 31,80 5,72 7149 113,91 45,49 5,72 7150 78,24 12,21 7151 89,98 11,74 12,21 7152 106,27 22,01 12,21 7153 106,72 31,80 12,21 7155 81,94 19,23 7156 93,68 11,74 19,23 7157 103,94 22,01 19,23 7160 111,77 7161 123,51 11,74 7162 133,78 22,01 7163 137,63 31,80 7164 151,31 45,49 7165 117,49 5,72 7166 129,34 11,74 5,72 7167 139,50 22,01 5,72 7168 143,34 31,80 5,72 7169 157,05 45,49 5,72 7170 123,99 12,21 7171 135,73 11,74 12,21 7172 146,00 22,01 12,21 7173 149,84 31,80 12,21 7175 125,06 19,23 7176 136,79 11,74 19,23 7177 147,07 22,01 19,23 7180 210,17 7181 221,90 11,74 7182 232,18 22,01 7183 230,41 31,80 7185 215,87 5,72 7186 227,63 11,74 5,72 7187 237,90 22,01 5,72 7188 236,12 31,80 5,72 7190 222,39 12,21 7191 234,12 11,74 12,21 7192 244,40 22,01 12,21 7195 217,84 19,23 7196 229,59 11,74 19,23 7200 51,55 7201 63,29 11,74 7202 73,56 22,01 7203 83,34 31,80 7204 97,04 45,49 7205 57,27 5,72 7206 69,01 11,74 5,72 7207 79,28 22,01 5,72 7208 89,06 31,80 5,72 7209 102,76 45,49 5,72 7210 63,77 12,21 EN26 . 6 . 96 Official Journal of the European Communities 277 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7211 75,51 11,74 12,21 7212 85,77 22,01 12,21 7213 95,56 31,80 12,21 7215 70,78 19,23 7216 82,52 11,74 19,23 7217 92,79 22,01 19,23 7220 77,80 26,25 7221 89,54 11,74 26,25 7260 108,42 7261 120,16 11,74 II 7262 130,44 22,01 II 7263 140,22 31,80 7264 153,91 45,49 II 7265 114,14 5,72 7266 125,88 11,74 5,72 7267 136,16 22,01 5,72 7268 145,93 31,80 5,72 7269 159,63 45,49 5,72 7270 120,64 12,21 7271 132,37 11,74 12,21 7272 142,64 22,01 12,21 7273 152,42 31,80 12,21 7275 127,66 19,23 7276 139,39 11,74 19,23 7300 70,46 I 7301 82,19 11,74 7302 92,47 22,01 7303 102,25 31,80 7304 115,95 45,49 7305 76,18 5,72 7306 87,91 11,74 5,72 7307 98,19 22,01 5,72 7308 107,96 31,80 5,72 7309 121,67 45,49 5,72 7310 82,67 12,21 7311 94,41 11,74 12,21 7312 104,68 22,01 12,21 7313 114,47 31,80 12,21 7315 89,69 19,23 7316 101,42 11,74 19,23 7317 111,70 22,01 19,23 7320 96,70 26,25 7321 108,44 11,74 26,25 7360 118,84 7361 130,58 11,74 7362 140,85 22,01 l 7363 150,65 31,80 7364 164,35 45,49 7365 124,56 5,72 7366 136,30 11,74 5,72 7367 146,59 22,01 5,72 7368 156,35 31,80 5,72 7369 170,06 45,49 5,72 7370 131,07 12,21 7371 142,79 11,74 12,21 7372 153,08 22,01 12,21 7373 162,85 31,80 12,21 7375 138,08 19,23 278 I EN Official Journal of the European Communities 26 . 6 . 96 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7376 149,81 11,74 19,23 7378 145,09 26,25 7400 88,88 7401 100,62 11,74 7402 110,89 22,01 7403 120,68 31,80 7404 134,37 45,49 7405 94,60 5,72 7406 106,33 11,74 5,72 7407 116,60 22,01 5,72 7408 126,39 31,80 5,72 7409 140,09 45,49 5,72 7410 101,09 12,21 7411 112,84 11,74 12,21 7412 123,10 22,01 12,21 7413 132,89 31,80 12,21 7415 108,10 19,23 7416 119,85 11,74 19,23 7417 130,13 22,01 19,23 7420 115,13 26,25 7421 126,87 11,74 26,25 7460 127,97 7461 139,71 11,74 7462 149,98 22,01 7463 159,76 31,80 7464 173,45 45,49 7465 133,68 5,72 7466 145,42 11,74 5,72 7467 155,69 22,01 5,72 7468 165,48 31,80 5,72 7470 140,18 12,21 7471 151,92 11,74 12,21 7472 162,18 22,01 12,21 7475 147,19 19,23 7476 158,93 11,74 19,23 7500 105,64 7501 117,39 11,74 7502 127,67 22,01 7503 137,44 31,80 7504 151,14 45,49 7505 111,36 5,72 7506 123,11 11,74 5,72 7507 133,39 22,01 5,72 7508 143,16 31,80 5,72 7509 156,85 45,49 5,72 7510 117,87 12,21 7511 129,61 11,74 12,21 7512 139,88 22,01 12,21 7513 149,66 31,80 12,21 7515 124,88 19,23 7516 136,62 11,74 19,23 7517 146,89 22,01 19,23 7520 131,89 26,25 7521 143,64 11,74 26,25 7560 137,07 \ 7561 148,80 11,74 7562 159,08 22,01 \ 7563 168,87 31,80 26 . 6 . 96 1 EN I Official Journal of the European Communities 279 Annex J Code Agricultural component AD S/Z AD F/M 1 2 3 4 7564 182,57 45,49 7565 142,79 5,72 7566 154,53 11,74 5,72 7567 164,80 22,01 5,72 7568 174,58 31,80 5,72 7570 149,28 12,21 7571 161,03 11,74 12,21 7572 171,30 22,01 12,21 7575 156,30 19,23 7576 168,04 11,74 19,23 7600 140,92 7601 152,67 11,74 7602 162,95 22,01 7603 172,72 31,80 7604 186,43 45,49 7605 146,64 5,72 7606 158,39 11,74 5,72 7607 168,67 22,01 5,72 7608 178,45 31,80 5,72 7609 192,13 45,49 5,72 7610 153,15 12,21 7611 164,88 11,74 12,21 7612 175,15 22,01 12,21 7613 184,94 31,80 12,21 7615 160,16 19,23 7616 171,90 11,74 19,23 7620 167,17 7700 166,95 7701 178,68 11,74 7702 188,97 22,01 7703 198,73 31,80 7705 172,67 5,72 7706 184,42 11,74 5,72 7707 194,69 22,01 5,72 7708 204,46 31,80 5,72 7710 179,16 12,21 7711 190,90 11,74 12,21 7712 201,18 22,01 12,21 7715 186,18 19,23 7716 197,92 11,74 19,23 7720 164,20 7721 175,95 11,74 7722 186,21 22,01 7723 196,01 31,80 7725 169,92 5,72 7726 181,66 11,74 5,72 7727 191,94 22,01 5,72 7728 201,71 31,80 5,72 7730 176,43 12,21 7731 188,17 11,74 12,21 7732 198,44 22,01 12,21 7735 183,44 19,23 7736 195,18 11,74 19,23 7740 211,12 7741 222,86 11,74 7742 233,14 22,01 7745 216,84 5,72 7746 228,58 11,74 5,72 280 1 £N I Official Journal of the European Communities 26 . 6 . 96 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7747 238,85 22,01 5,72 7750 223,34 12,21 7751 235,07 11,74 12,21 7758 26,25 26,25 7759 37,98 11,74 26,25 7760 258,05 7761 269,78 11,74 7762 280,05 22,01 7765 263,75 5,72 7766 275,48 11,74 5,72 7768 44,54 26,25 7769 56,28 11,74 26,25 7770 270,26 12,21 7771 281,99 11,74 12,21 7778 81,13 26,25 7779 92,87 11,74 26,25 7780 304,96 7781 316,70 11,74 7785 310,67 5,72 7786 322,42 11,74 5,72 7788 124,26 26,25 7789 135,99 11,74 26,25 7798 34,07 26,25 7799 45,81 11,74 26,25 7800 288,28 7801 300,03 11,74 7802 310,30 22,01 7805 294,00 5,72 7806 305,75 11,74 5,72 7807 316,03 22,01 5,72 7808 52,36 26,25 7809 64,10 11,74 26,25 7810 300,51 12,21 7811 312,24 11,74 12,21 7818 88,95 26,25 7819 100,69 11,74 26,25 7820 296,11 7821 307,84 11,74 7822 318,13 22,01 7825 301,83 5,72 7826 313,56 11,74 5,72 7827 323,85 22,01 5,72 7828 132,08 26,25 7829 143,81 11,74 26,25 7830 308,32 12,21 7831 320,07 11,74 12,21 7838 134,67 26,25 7840 15,64 7841 27,38 11,74 7842 37,65 22,01 7843 47,44 31,80 7844 61,13 45,49 7845 21,36 5,72 7846 33,10 11,74 5,72 7847 43,37 22,01 5,72 7848 53,15 31,80 5,72 7849 66,85 45,49 5,72 7850 27,85 12,21 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 281 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7851 39,59 11,74 12,21 7852 49,87 22,01 12,21 7853 59,65 31,80 12,21 7855 34,87 19,23 7856 46,61 11,74 19,23 7857 56,89 22,01 19,23 7858 41,89 26,25 7859 53,63 11,74 26,25 7860 26,07 7861 37,81 11,74 7862 48,07 22,01 7863 57,87 31,80 7864 71,56 45,49 7865 31,78 5,72 7866 43,52 11,74 5,72 7867 53,79 22,01 5,72 7868 63,58 31,80 5,72 7869 77,28 45,49 5,72 7870 38,28 12,21 7871 50,02 11,74 12,21 7872 60,29 22,01 12,21 7873 70,07 31,80 12,21 7875 45,29 19,23 7876 57,03 11,74 19,23 7877 67,31 22,01 19,23 7878 52,31 26,25 7879 64,05 11,74 26,25 7900 36,49 7901 48,23 11,74 7902 58,50 22,01 7903 68,28 31,80 7904 81,98 45,49 7905 42,21 5,72 7906 53,95 11,74 5,72 7907 64,22 22,01 5,72 7908 74,01 31,80 5,72 7909 87,70 45,49 5,72 7910 48,71 12,21 7911 60,44 11,74 12,21 7912 70,72 22,01 12,21 7913 80,50 31,80 12,21 7915 55,72 19,23 7916 67,47 11,74 19,23 7917 77,73 22,01 19,23 7918 62,73 26,25 7919 74,48 11,74 26,25 7940 52,13 7941 63,87 11,74 7942 74,14 22,01 7943 83,92 31,80 7944 97,62 45,49 7945 57,85 5,72 7946 69,58 11,74 5,72 7947 79,86 22,01 5,72 7948 89,64 31,80 5,72 7949 103,34 45,49 5,72 7950 64,34 \ 12,21 7951 76,08 11,74 12,21 282 1 EN Official Journal of the European Communities 26 . 6 . 96 Annex 1 Code Agricultural component AD S/Z AD F/M 1 2 3 4 7952 86,35 22,01 12,21 7953 96,14 31,80 12,21 7955 71,36 19,23 7956 83,10 11,74 19,23 7957 93,37 22,01 19,23 7958 78,38 26,25 7959 90,11 11,74 26,25 7960 75,59 \ 7961 87,33 11,74 7962 97,60 22,01 7963 107,38 31,80 7964 121,09 45,49 7965 81,30 5,72 7966 93,05 11,74 5,72 7967 103,32 22,01 5,72 7968 113,10 31,80 5,72 7969 126,80 45,49 5,72 7970 87,80 12,21 7971 99,55 11,74 12,21 7972 109,81 22,01 12,21 7973 119,60 31,80 12,21 7975 94,82 19,23 7976 106,56 11,74 19,23 7977 116,83 22,01 19,23 7978 101,83 26,25 7979 113,57 11,74 26,25 7980 117,29 7981 129,04 11,74 7982 139,30 22,01 7983 149,09 31,80 7984 162,78 45,49 7985 123,01 5,72 7986 134,75 11,74 5,72 7987 145,02 22,01 5,72 7988 154,81 31,80 5,72 7990 129,50 12,21 7991 141,25 11,74 12,21 7992 151,51 22,01 12,21 7995 136,52 19,23 7996 148,26 11,74 19,23 26 . 6 . 96 [ EN I Official Journal of the European Communities 283 ANNEX 2 PRODUCTS TO WHICH AN ENTRY PRICE ( ») APPLIES (') The rules for the application of the entry price for fruit and vegetables are laid down in Regulation (EC) No 3223/94 (OJ No L 337, 24 . 12 . 1994, p. 66), as amended by Regulation (EC) No 2933/95 (OJ No L 307 , 20. 12 . 1995 , p. 21 ). 284 1 en | Official Journal of the European Communities 26 . 6 . 96 Annex 2 C N code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4 0702 00 Tomatoes, fresh or chilled : 0702 00 15 - From 1 January to 3 1 March :  With an entry price per 100 kg net weight of : II   Not less than 89,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 || l Il Not less than 87,7 ECU but less than 89,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 1,8 Ecu/ 100 kg/net| l II   Not less than 85,9 ECU but less than 87,7 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 3,6 Ecu/ 100 kg/net|| l II   Not less than 84,1 ECU but less than 85,9 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 5,4 Ecu/ 100 kg/netl -   Not less than 82,3 ECU but less than 84,1 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 7,2 Ecu/ 100 kg/net -   Less than 82,3 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 34,7 Ecu/ 100 kg/net 0702 00 20 _ From 1 to 30 April :  With an entry price per 1 00 kg net weight of : - Not less than 117,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 - Not less than 115,2 ECU but less than 1 17,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 2,3 Ecu/ 100 kg/net -   Not less than 1 12,8 ECU but less than 1 15,2 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 4,7 Ecu/ 100 kg/net -   Not less than 110,5 ECU but less than 112,8 ECU 11 + 37,2 Ecu/ 100 kg/net 10,3 + 7 Ecu/ 100 kg/net -   Not less than 108,1 ECU but less than 1 10,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 9,4 Ecu/ 100 kg/net -   Less than 108,1 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 34,7 Ecu/ 100 kg/net 0702 00 25 From 1 to 14 May : - With an entry price per 100 kg net weight of : -   Not less than 77,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 -   Not less than 76 ECU but less than 77,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 1,5 Ecu/ 100 kg/net -   Not less than 74,4 ECU but less than 76 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 3,1 Ecu/ 100 kg/net -   Not less than 72,9 ECU but less than 74,4 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 4,6 Ecu/ 100 kg/net - Not less than 71,3 ECU but less than 72,9 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 6,2 Ecu/ 100 kg/net  Less than 7 1 ,3 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 34,7 Ecu/ 100 kg/net 26 . 6 . 96 1 en Official Journal of the European Communities 285 Annex 2 Rate of duty CN code Description II autonomous conventional I (%) (%) 1 2 3 4 0702 00 30  From 15 to 31 May :   With an entry price per 100 kg net weight of : I    Not less than 77,5 ECU 18 + 37,2 Ecu/ 16,8 \ 100 kg/net l    Not less than 76 ECU but less than 77,5 ECU 18 + 37,2 Ecu/ 16,8 + 1,5 Ecu/ \ 100 kg/net 100 kg/net ll    Not less than 74,4 ECU but less than 76 ECU 18 + 37,2 Ecu/ 16,8 + 3,1 Ecu/ ll 100 kg/net 100 kg/net Not less than 72,9 ECU but less than 74,4 ECU 18 + 37,2 Ecu/ 16,8 + 4,6 Ecu/ || 100 kg/net 100 kg/net II Not less than 71,3 ECU but less than 72,9 ECU 18 + 37,2 Ecu/ 16,8 + 6,2 Ecu/ \\ 100 kg/net 100 kg/net \\    Less than 71,3 ECU 18 + 37,2 Ecu/ 16,8 + 34,7 Ecu/ || 100 kg/net 100 kg/net 0702 00 35  From 1 June to 30 September :   With an entry price per 100 kg net weight of : Il    Not less than 57,5 ECU 18 + 37,2 Ecu/ 16,8 li 100 kg/net l    Not less than 56,4 ECU but less than 57,5 ECU 18 + 37,2 Ecu/ 16,8 + 1,1 Ecu/ 100 kg/net 100 kg/net l    Not less than 55,2 ECU but less than 56,4 ECU 18 + 37,2 Ecu/ 16,8 + 2,3 Ecu/ 100 kg/net 100 kg/net l    Not less than 54,1 ECU but less than 55,2 ECU 18 + 37,2 Ecu/ 16,8 + 3,4 Ecu/ 100 kg/net 100 kg/net l Not less than 52,9 ECU but less than 54,1 ECU 18 + 37,2 Ecu/ 16,8 + 4,6 Ecu/ 100 kg/net 100 kg/net Less than 52,9 ECU 18 + 37,2 Ecu/ 16,8 + 34,7 Ecu/ I 100 kg/net 100 kg/net 0702 00 40 - From 1 to 3 1 October : l - - With an entry price per 100 kg net weight of : I    Not less than 67,5 ECU 18 + 37,2 Ecu/ 16,8 100 kg/net \    Not less than 66,2 ECU but less than 67,5 ECU 18 + 37,2 Ecu/ 16,8 + 1,3 Ecu/ 100 kg/net 100 kg/net   Not less than 64,8 ECU but less than 66,2 ECU 18 + 37,2 Ecu/ 16,8 + 2,7 Ecu/ 100 kg/net 100 kg/net  Not less than 63,5 ECU but less than 64,8 ECU 18 + 37,2 Ecu/ 16,8 + 4 Ecu/ 100 kg/net 100 kg/net  Not less than 62,1 ECU but less than 63,5 ECU 18 + 37,2 Ecu/ 16,8 + 5,4 Ecu/ 100 kg/net 100 kg/net    Less than 62,1 ECU 18 + 37,2 Ecu/ 16,8 + 34,7 Ecu/ 100 kg/net 100 kg/net 286 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 I Rate of duty C N code Description autonomous (%) conventional (%) 1 2 3 4 0702 00 45  From 1 November to 20 December :   With an entry price per 100 kg net weight of : II Not less than 67,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 I II    Not less than 66,2 ECU but less than 67,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 1,3 Ecu/ 100 kg/netI ll Not less than 64,8 ECU but less than 66,2 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 2,7 Ecu/ 100 kg/net II    Not less than 63,5 ECU but less than 64,8 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 4 Ecu/ 100 kg/net    Not less than 62,1 ECU but less than 63,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 5,4 Ecu/ 100 kg/net    Less than 62,1 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 34,7 Ecu/ 100 kg/net 0702 00 50  From 21 to 31 December :   With an entry price per 100 kg net weight of : Not less than 72,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3    Not less than 71,1 ECU but less than 72,5 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 1,4 Ecu/ 100 kg/net    Not less than 69,6 ECU but less than 71,1 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 2,9 Ecu/ 100 kg/net    Not less than 68,2 ECU but less than 69,6 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 4,3 Ecu/ 100 kg/net    Not less than 66,7 ECU but less than 68,2 ECU 1 1 + 37,2 Ecu/ 100 kg/net 10,3 + 5,8 Ecu/ 100 kg/net    Less than 66,7 ECU 11 + 37,2 Ecu/ 100 kg/net 10,3 + 34,7 Ecu/ 100 kg/net 0707 00 Cucumbers and gherkins, fresh or chilled :  Cucumbers : 0707 00 10 From 1 January to end February :    With an entry price per 100 kg net weight of :     Not less than 73,8 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9     Not less than 72,3 ECU but less than 73,8 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9 + 1,5 Ecu/ 100 kg/net     Not less than 70,8 ECU but less than 72,3 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9 + 3 Ecu/ 100 kg/net Not less than 69,4 ECU but less than 70,8 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9 + 4,4 Ecu/ 100 kg/net     Not less than 67,9 ECU but less than 69,4 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9 + 5,9 Ecu/ 100 kg/net     Less than 67,9 ECU 16 + 47,3 Ecu/ 100 kg/net 14,9 + 44,1 Ecu/ 100 kg/net 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 287 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 2 0707 00 15 14,916 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 14,9 + 2,3 Ecu/ 100 kg/net 14,9 + 4,7 Ecu/ 100 kg/net 14,9 + 7 Ecu/ 100 kg/net 14,9 + 9,3 Ecu/ 100 kg/net 14,9 + 44,1 Ecu/ 100 kg/net 0707 00 20 14,9 From 1 March to 30 April :  With an entry price per 100 kg net weight of :   Not less than 116,8 ECU Not less than 114,5 ECU but less than 116,8 ECU Not less than 112,1 ECU but less than 114,5 ECU Not less than 109,8 ECU but less than 112,1 ECU Not less than 107,5 ECU but less than 109,8 ECU   Less than 107,5 ECU From 1 to 15 May :  With an entry price per 100 kg net weight of : Not less than 54,4 ECU   Not less than 53,3 ECU but less than 54,4 ECU . .   Not less than 52,2 ECU but less than 53,3 ECU . . Not less than 51,1 ECU but less than 52,2 ECU . . Not less than 50 ECU but less than 51,1 ECU . . .   Less than 50 ECU From 16 May to 30 September :  With an entry price per 100 kg net weight of :   Not less than 54,4 ECU Not less than 53,3 ECU but less than 54,4 ECU . . Not less than 52,2 ECU but less than 53,3 ECU . . Not less than 51,1 ECU but less than 52,2 ECU . . Not less than 50 ECU but less than 51,1 ECU . . .   Less than 50 ECU 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 16 + 47,3 Ecu/ 100 kg/net 14,9 + 1,1 Ecu/ 100 kg/net 14,9 + 2,2 Ecu/ 100 kg/net 14,9 + 3,3 Ecu/ 100 kg/net 14,9 + 4,4 Ecu/ 100 kg/net 14,9 + 44,1 Ecu/ 100 kg/net 0707 00 25 18,720 + 47,3 Ecu/ 100 kg/net 20 + 47,3 Ecu/ 100 kg/net 20 + 47,3 Ecu/ 100 kg/net 20 + 47,3 Ecu/ 100 kg/net 20 + 47,3 Ecu/ 100 kg/net 20 + 47,3 Ecu/ 100 kg/net 18,7 + 1,1 Ecu/ 100 kg/net 18,7 + 2,2 Ecu/ 100 kg/net 18,7 + 3,3 Ecu/ 100 kg/net 18,7 + 4,4 Ecu/ 100 kg/net 18,7 + 44,1 Ecu/ 100 kg/net 288 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description conventionalII autonomous || (%) (%) 1 2 3 4 0707 00 30   From 1 to 31 October : l II    With an entry price per 100 kg net weight of :     Not less than 74,6 ECU 20 + 47,3 Ecu/ 18,7 100 kg/net Il Not less than 73,1 ECU but less than 74,6 ECU 20 + 47,3 Ecu/ 18,7 + 1,5 Ecu/ II 100 kg/net 100 kg/net II Not less than 71,6 ECU but less than 73,1 ECU 20 + 47,3 Ecu/ 18,7 + 3 Ecu/ 100 kg/net 100 kg/net I Not less than 70,1 ECU but less than 71,6 ECU 20 + 47,3 Ecu/ 18,7 + 4,5 Ecu/ || 100 kg/net 100 kg/net II Not less than 68,6 ECU but less than 70,1 ECU 20 + 47,3 Ecu/ 18,7 + 6 Ecu/ II 100 kg/net 100 kg/net Less than 68,6 ECU 20 + 47,3 Ecu/ 18,7 + 44,1 Ecu/ 100 kg/net 100 kg/net 0707 00 35 From 1 to 10 November : With an entry price per 100 kg net weight of :     Not less than 74,6 ECU 16 + 47,3 Ecu/ 14,9 || 100 kg/net \\     Not less than 73,1 ECU but less than 74,6 ECU 16 + 47,3 Ecu/ 14,9 + 1,5 Ecu/ || 100 kg/net 100 kg/net     Not less than 71,6 ECU but less than 73,1 ECU 16 + 47,3 Ecu/ 14,9 + 3 Ecu/ 100 kg/net 100 kg/net \     Not less than 70,1 ECU but less than 71,6 ECU 16 + 47,3 Ecu/ 14,9 + 4,5 Ecu/ Il 100 kg/net 100 kg/net II Not less than 68,6 ECU but less than 70,1 ECU 16 + 47,3 Ecu/ 14,9 + 6 Ecu/ || 100 kg/net 100 kg/net II Less than 68,6 ECU 16 + 47,3 Ecu/ 14,9 + 44,1 Ecu/ 100 kg/net 100 kg/net 0707 00 40 From 11 November to 31 December : With an entry price per 100 kg net weight of : II     Not less than 66,8 ECU 16 + 47,3 Ecu/ 14,9 II 100 kg/net Not less than 65,5 ECU but less than 66,8 ECU 16 + 47,3 Ecu/ 14,9 + 1,3 Ecu/ Il 100 kg/net 100 kg/net Il Not less than 64,1 ECU but less than 65,5 ECU 16 + 47,3 Ecu/ 14,9 + 2,7 Ecu/ Il 100 kg/net 100 kg/net Il Not less than 62,8 ECU but less than 64,1 ECU 16 + 47,3 Ecu/ 14,9 + 4 Ecu/ 100 kg/net 100 kg/net Il Not less than 61,5 ECU but less than 62,8 ECU 16 + 47,3 Ecu/ 14,9 + 5,3 Ecu/ II 100 kg/net 100 kg/net II Less than 61,5 ECU 16 + 47,3 Ecu/ 14,9 + 44,1 Ecu/ 100 kg/net 100 kg/net 0709 Other vegetables, fresh or chilled : 0709 10  Globe artichokes : 0709 10 10 From 1 January to 31 May : Il With an entry price per 100 kg net weight of : li     Not less than 87,4 ECU 13 + 28,6 Ecu/ 12,6 II 100 kg/net II Not less than 85,7 ECU but less than 87,4 ECU 13 + 28,6 Ecu/ 12,6 + 1,7 Ecu/ li 100 kg/net 100 kg/net II Not less than 83,9 ECU but less than 85,7 ECU 13 + 28,6 Ecu/ 12,6 + 3,5 Ecu/ II 100 kg/net 100 kg/net II     Not less than 82,2 ECU but less than 83,9 ECU 13 + 28,6 Ecu/ 12,6 + 5,2 Ecu/ Il 100 kg/net 100 kg/net II     Not less than 80,4 ECU but less than 82,2 ECU 13 + 28,6 Ecu/ 12,6 + 7 Ecu/ li 100 kg/net 100 kg/net     Less than 80,4 ECU 13 + 28,6 Ecu/ 12,6 + 27,7 Ecu/ \ 100 kg/net 100 kg/net 26 . 6 . 96 EN Official Journal of the European Communities 289 Annex 2 Rate of duty CN code Description conventionalIl autonomous (%) (%) 1 2 3 4 0709 10 20 From 1 to 30 June : With an entry price per 100 kg net weight of : ll Not less than 70,2 ECU 13 + 28,6 Ecu/ 12,6 li 100 kg/net     Not less than 68,8 ECU but less than 70,2 ECU 13 + 28,6 Ecu/ 12,6 + 1,4 Ecu/ 100 kg/net 100 kg/net ll     Not less than 67,4 ECU but less than 68,8 ECU 13 + 28,6 Ecu/ 12,6 + 2,8 Ecu/ II 100 kg/net 100 kg/net \ Not less than 66 ECU but less than 67,4 ECU 13 + 28,6 Ecu/ 12,6 + 4,2 Ecu/ II 100 kg/net 100 kg/net li     Not less than 64,6 ECU but less than 66 ECU 13 + 28,6 Ecu/ 12,6 + 5,6 Ecu/ l 100 kg/net 100 kg/net \\ Less than 64,6 ECU 13 + 28,6 Ecu/ 12,6 + 27,7 Ecu/ l 100 kg/net 100 kg/net 0709 10 30   From 1 July to 3 1 October :    From 1 July to 30 September 13 12,6    From 1 to 31 October 13 12,1 0709 10 40   From 1 November to 3 1 December : \\ With an entry price per 100 kg net weight of : II     Not less than 98,1 ECU 13 + 28,6 Ecu/ 12,1 !! 100 kg/net li Not less than 96,1 ECU but less than 98,1 ECU 13 + 28,6 Ecu/ 12,1 + 2 Ecu/ 100 kg/net 100 kg/net \\     Not less than 94,2 ECU but less than 96,1 ECU 13 + 28,6 Ecu/ 12,1 + 3,9 Ecu/ ll 100 kg/net 100 kg/net     Not less than 92,2 ECU but less than 94,2 ECU 13 + 28,6 Ecu/ 12,1 + 5,9 Ecu/ 100 kg/net 100 kg/net     Not less than 90,3 ECU but less than 92,2 ECU 13 + 28,6 Ecu/ 12,1 + 7,8 Ecu/ \ 100 kg/net 100 kg/net \     Less than 90,3 ECU 13 + 28,6 Ecu/ 12,1 + 26,7 Ecu/ 100 kg/net 100 kg/net 0709 90  Other : Courgettes : 0709 90 71    From 1 to 31 January :     With an entry price per 100 kg net weight of :      Not less than 513 ECU 16 + 19 Ecu/ 14,9 100 kg/net      Not less than 50,3 ECU but less than 51,3 ECU 16 + 19 Ecu/ 14,9 + 1 Ecu/ 100 kg/net 100 kg/net      Not less than 49,2 ECU but less than 50,3 ECU 16 + 19 Ecu/ 14,9 + 2,1 Ecu/ 100 kg/net 100 kg/net      Not less than 48,2 ECU but less than 49,2 ECU 16 + 19 Ecu/ 14,9 + 3,1 Ecu/ 100 kg/net 100 kg/net      Not less than 47,2 ECU but less than 48,2 ECU 16 + 19 Ecu/ 14,9 + 4,1 Ecu/ 100 kg/net 100 kg/net    Less than 47,2 ECU 16 + 19 Ecu/ 14,9 + 17,7 Ecu/ 100 kg/net 100 kg/net 290 I EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 I Rate of duty CN code Description conventionalII autonomous (%) (%) 1 2 3 4 0709 90 73    From 1 February to 3 1 March : I I     With an entry price per 100 kg net weight of : I l      Not less than 43,8 ECU 16 + 19 Ecu/ 14,9 \ 100 kg/net l      Not less than 42,9 ECU but less than 43,8 ECU 16 + 19 Ecu/ 14,9 + 0,9 Ecu/ ll 100 kg/net 100 kg/net II Not less than 42 ECU but less than 42,9 ECU 16 + 19 Ecu/ 14,9 + 1,8 Ecu/ II 100 kg/net 100 kg/net l      Not less than 41,2 ECU but less than 42 ECU 16 + 19 Ecu/ 14,9 + 2,6 Ecu/ l 100 kg/net 100 kg/net ll Not less than 40,3 ECU but less than 41,2 ECU 16 + 19 Ecu/ 14,9 + 3,5 Ecu/ II 100 kg/net 100 kg/net II Less than 40,3 ECU 16 + 19 Ecu/ 14,9 + 17,7 Ecu/ I 100 kg/net 100 kg/net 0709 90 75 From 1 April to 31 May : I || With an entry price per 100 kg net weight of : ll II Not less than 71,7 ECU 16 + 19 Ecu/ 14,9 || 100 kg/net Il      Not less than 70,3 ECU but less than 71,7 ECU 16 + 19 Ecu/ 14,9 + 1,4 Ecu/ || 100 kg/net 100 kg/net II Not less than 68,8 ECU but less than 70,3 ECU 16 + 19 Ecu/ 14,9 + 2,9 Ecu/ II 100 kg/net 100 kg/net II      Not less than 67,4 ECU but less than 68,8 ECU 16 + 19 Ecu/ 14,9 + 4,3 Ecu/ II 100 kg/net 100 kg/net II      Not less than 66 ECU but less than 67,4 ECU 16 + 19 Ecu/ 14,9 + 5,7 Ecu/ || 100 kg/net 100 kg/net II      Less than 66 ECU 16 + 19 Ecu/ 14,9 + 17,7 Ecu/ || 100 kg/net 100 kg/net 0709 90 77    From 1 June to 31 July : II ||     With an entry price per 100 kg net weight of : ll II Not less than 43,8 ECU 16+19 Ecu/ 14,9 || 100 kg/net ll II Not less than 42,9 ECU but less than 43,8 ECU 16 + 19 Ecu/ 14,9 + 0,9 Ecu/ || 100 kg/net 100 kg/net II      Not less than 42 ECU but less than 42,9 ECU 16 + 19 Ecu/ 14,9 + 1,8 Ecu/ || 100 kg/net 100 kg/net      Not less than 41,2 ECU but less than 42 ECU 16 + 19 Ecu/ 14,9 + 2,6 Ecu/ 100 kg/net 100 kg/net Not less than 40,3 ECU but less than 41,2 ECU 16 + 19 Ecu/ 14,9 + 3,5 Ecu/ 100 kg/net 100 kg/net I      Less than 40,3 ECU 16+19 Ecu/ 14,9 + 17,7 Ecu/ 100 kg/net 100 kg/net 0709 90 79    From 1 August to 3 1 December : ll With an entry price per 100 kg net weight of : ll \      Not less than 51,3 ECU 16 + 19 Ecu/ 14,9 100 kg/net ll Not less than 50,3 ECU but less than 51,3 ECU 16 + 19 Ecu/ 14,9+1 Ecu/ 100 kg/net 100 kg/net 26 . 6 . 96 1 EN Official Journal of the European Communities 291 Annex 2 Rate of duty CN code Description conventional (%) autonomous (%) 1 2 3 4 0709 90 79      Not less than 49,2 ECU but less than 50,3 ECU 16+19 Ecu/ 14,9 + 2,1 Ecu/ (cont 'd) 100 kg /net 100 kg/net      Not less than 48,2 ECU but less than 49,2 ECU 16+19 Ecu/ 14,9 + 3,1 Ecu/ 100 kg/net 100 kg/net      Not less than 47,2 ECU but less than 48,2 ECU 16+19 Ecu/ 14,9 + 4,1 Ecu/ 100 kg/net 100 kg/net Less than 47,2 ECU 16+19 Ecu/ 14,9 + 17,7 Ecu/ 100 kg/net 100 kg/net 0805 Citrus fruit, fresh or dried : 0805 10  Oranges :   Sweet oranges, fresh :    From 1 January to 31 March : 0805 10 01 Sanguines and semi-sanguines :      With an entry price per 100 kg net weight of : Not less than 36,9 ECU 20 + 8,9 Ecu/ 19,3 ( ») 100 kg/net Not less than 36,2 ECU but less than 36,9 ECU 20 + 8,9 Ecu/ 19,3 + 0,7 Ecu/ 100 kg/net 100 kg/net (')       Not less than 35,4 ECU but less than 36,2 ECU 20 + 8,9 Ecu/ 19,3 + 1,5 Ecu/ 100 kg/net 100 kg/net ( ¢) N0t less than 34,7 ECU but less than 35,4 ECU 20 + 8,9 Ecu/ 19,3 + 2,2 Ecu/ 100 kg/net 100 kg/net ( ! ) Not less than 33,9 ECU but less than 34,7 ECU 20 + 8,9 Ecu/ 19,3 + 3 Ecu/ 100 kg/net 100 kg/net (*)       Less than 33,9 ECU 20 + 8,9 Ecu/ 19,3 + 8,6 Ecu/ 100 kg/net 100 kg/net (') Other : 0805 10 05 _____ Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins : With an entry price per 100 kg net weight of : Not less than 36,9 ECU 20 + 8,9 Ecu/ 19,3 ( ») 100 kg/net        Not less than 36,2 ECU but less than 36,9 ECU 20 + 8,9 Ecu/ 19,3 + 0,7 Ecu/ 100 kg/net 100 kg/net (*) Not less than 35,4 ECU but less than 36,2 ECU 20 + 8,9 Ecu/ 19,3 + 1,5 Ecu/ 100 kg/net 100 kg/net (')        Not less than 34,7 ECU but less than 35,4 ECU 20 + 8,9 Ecu/ 19,3 + 2,2 Ecu/ 100 kg/net 100 kg/net 0 )        Not less than 33,9 ECU but less than 34,7 ECU 20 + 8,9 Ecu/ 19,3 + 3 Ecu/ 100 kg/net 100 kg/net ( ! ) Less than 33,9 ECU 20 + 8,9 Ecu/ 19,3 + 8,6 Ecu/ 100 kg/net 100 kg/net (') (') WTO tariff quota : see Annex 7 . 292 LENJ Official Journal of the European Communities 26 . 6 . 96 Annex 2 I Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0805 10 09 Other : with an entry price per 1 00 kg net weight of : I        Not less than 36,9 ECU 20 -I- 8,9 Ecu/100 kg/net 19,3 i 1 ) I        Not less than 36,2 ECU but less than 36,9 ECU 20 + 8,9 Ecu/100 kg/net 19,3 + 0,7 Ecu/100 kg/net (') I Not less than 35,4 ECU but less than 36,2 ECU 20 + 8,9 Ecu/100 kg/net 19,3 + 1,5 Ecu/100 kg/net (!) I Not less than 34,7 ECU but less than 35,4 ECU 20 + 8,9 Ecu/100 kg/net 19,3 + 2,2 Ecu/100 kg/net ( l ) I Not less than 33,9 ECU but less than 34,7 ECU 20 + 8,9 Ecu/100 kg/net 19,3 + 3 Ecu/100 kg/net ( i ) I        Less than 33,9 ECU 20 + 8,9 Ecu/100 kg/net 19,3 + 8,6 Ecu/100 kg/net (!) \    From 1 to 30 April : 0805 10 11     Sanguines and semi-sanguines :      With an entry price per 100 kg net weight of : I Not less than 36,9 ECU 13 + 8,9 Ecu/100 kg/net 12,6(1 ) I Not less than 36,2 ECU but less than 36,9 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 0,7 Ecu/100 kg/net ( · ) I       Not less than 35,4 ECU but less than 36,2 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 1,5 Ecu/100 kg/net i 1 ) I       Not less than 34,7 ECU but less than 35,4 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 2,2 Ecu/100 kg/net ( i ) I   Not less than 33,9 ECU but less than 34,7 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 3 Ecu/100 kg/net ( · ) \       Less than 33,9 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 8,6 Ecu/100 kg/net ( i ) \ Other : 0805 10 15      Navels, Navelines, Navelates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis , Ovalis, Trovita and Hamlins :       With an entry price per 100 kg net weight of :        Not less than 36,9 ECU 13 + 8,9 Ecu/ 100 kg/net 12,6(1 ) I   Not less than 36,2 ECU but less than 36,9 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 0,7 Ecu/100 kg/net ( ! ) I    Not less than 35,4 ECU but less than 36,2 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 1,5 Ecu/100 kg/net ( i ) I Not less than 34,7 ECU but less than 35,4 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 2,2 Ecu/100 kg/net ( J ) (') WTO tariff quota : see Annex 7 . 26 . 6 . 96 1 EN I Official Journal of the European Communities 293 Annex 2 \ Rate of duty C N code Description autonomous (%) conventional (%) 1 2 3 4 0805 10 15 (cont'd)        Not less than 33,9 ECU but less than 34,7 ECU 13 + 8,9 Ecu/ 100 kg/net 12,6 + 3 Ecu/ 100 kg/net ( · ) _______ Less than 33 9 ECU 13 + 8,9 Ecu/ 100 kg/net 12,6 + 8,6 Ecu/ 100 kg/net (*) 0805 10 19      Other : ______ with an entry price per 100 kg net weight of :        Not less than 36,9 ECU 13 + 8,9 Ecu/ 100 kg/net 12,6(i ) Not less than 36,2 ECU but less than 36,9 ECU 13 + 8,9 Ecu/ 100 kg/net 12,6 + 0,7 Ecu/ 100 kg/net ( · ) I      -  Not less than 35,4 ECU but less than 36,2 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 1,5 Ecu/100 kg/net (*) I Not iess than 34,7 ECU but less than 35,4 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 2,2 Ecu/100 kg/net (!) I        Not less than 33,9 ECU but less than 34,7 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 3 Ecu/100 kg/net ( ! ) I LESS THAN 33 9 ECU 13 + 8,9 Ecu/100 kg/net 12,6 + 8,6 Ecu/100 kg/net (!) ll    From 1 to 1 5 May : 0805 10 21 _ _ _ _ Sanguines and semi-sanguines :      With an entry price per 100 kg net weight of : I ______ Not less than 36,9 ECU 6 + 8,9 Ecu/100 kg/net 5,8 I       Not less than 36,2 ECU but less than 36,9 ECU 6 + 8,9 Ecu/100 kg/net 5,8 + 0,7 Ecu/100 kg/net I ______ Not less than 35,4 ECU but less than 36,2 ECU 6 + 8,9 Ecu/100 kg/net 5,8 + 1,5 Ecu/100 kg/net I   Not less than 34,7 ECU but less than 35,4 ECU 6 + 8,9 Ecu/100 kg/net 5,8 + 2,2 Ecu/100 kg/net I - Not less than 33,9 ECU but less than 34,7 ECU 6 + 8,9 Ecu/100 kg/net 5,8 + 3 Ecu/100 kg/net I ______ Less than 33,9 ECU 6 + 8,9 Ecu/100 kg/net 5,8 + 8,6 Ecu/100 kg/net Other : ( ! ) WTO tariff quota : see Annex 7 . 294 I en Official Journal of the European Communities 26 . 6 . 96 Annex 2 I Rate of duty C N code Description autonomous ( °/Ã ©) conventional (%) 1 2 3 4 0805 10 25      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis , Ovalis , Trovita and Hamlins :       With an entry price per 100 kg net weight of : Not less than 36,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8        Not less than 36,2 ECU but less than 36,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 0,7 Ecu/ 100 kg/net Not less than 35,4 ECU but less than 36,2 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 1,5 Ecu/ 100 kg/net        Not less than 34,7 ECU but less than 35,4 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 2,2 Ecu/ 100 kg/net        Not less than 33,9 ECU but less than 34,7 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 3 Ecu/ 100 kg/net Less than 33,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 8,6 Ecu/ 100 kg/net 0805 10 29 Other :       With an entry price per 100 kg net weight of :        Not less than 36,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8        Not less than 36,2 ECU but less than 36,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 0,7 Ecu/ 100 kg/net        Not less than 35,4 ECU but less than 36,2 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 1,5 Ecu/ 100 kg/net _______ Not less than 34,7 ECU but less than 35,4 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 2,2 Ecu/ 100 kg/net        Not less than 33,9 ECU but less than 34,7 ECU 6 + 8,9 Ecu/ 1 00 kg/net 5,8 + 3 Ecu/ 100 kg/net        Less than 33,9 ECU 6 + 8,9 Ecu/ 100 kg/net 5,8 + 8,6 Ecu/ 100 kg/net    From 16 to 31 May : 26 . 6 . 96 I EN Official Journal of the European Communities 295 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0805 10 31 Sanguines and semi-sanguines : With an entry price per 100 kg net weight of :       Not less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9       Not less than 36,2 ECU but less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 0,7 Ecu/ 100 kg/net       Not less than 35,4 ECU but less than 36,2 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 1,5 Ecu/ 100 kg/net Not less than 34,7 ECU but less than 35,4 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 2,2 Ecu/ 100 kg/net Not less than 33,9 ECU but less than 34,7 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 -I- 3 Ecu/ 100 kg/net Less than 33,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 8,6 Ecu/ 100 kg/net     Other : 0805 10 33      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins : With an entry price per 100 kg net weight of :        Not less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 - Not less than 36,2 ECU but less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 0,7 Ecu/ 100 kg/net        Not less than 35,4 ECU but less than 36,2 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 1,5 Ecu/ 100 kg/net        Not less than 34,7 ECU but less than 35,4 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 2,2 Ecu/ 100 kg/net Not less than 33,9 ECU but less than 34,7 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 3 Ecu/ 100 kg/net        Less than 33,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 8,6 Ecu/ 100 kg/net 0805 10 35 Other :       With an entry price per 100 kg net weight of :        Not less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9        Not less than 36,2 ECU but less than 36,9 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 0,7 Ecu/ 100 kg/net _ Not less than 35,4 ECU but less than 36,2 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 1,5 Ecu/ 100 kg/net 296 I en Official Journal of the European Communities 26 . 6 . 96 Annex 2 II Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0805 10 35 (cont'd)        Not less than 34,7 ECU but less than 35,4 ECU 4 + 8,9 Ecu/ 100 kg/net 3,9 + 2,2 Ecu/ 1 00 kg/net II        Not less than 33,9 ECU but less than 34,7 ECU 4 + 8,9 Ecu/100 kg/net 3,9 + 3 Ecu/100 kg/net II        Less than 33,9 ECU 4 + 8,9 Ecu/100 kg/net 3,9 + 8,6 Ecu/100 kg/net    From 1 June to 30 September : \ 0805 10 37     Sanguines and semi-sanguines     Other : 15 3,9 0805 10 38 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 15 3,9 0805 10 39    Other    From 1 to 1 5 October : 15 3,9 0805 10 42     Sanguines and semi-sanguines     Other : 15 3,7 0805 10 44      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 15 3,7 0805 10 46 Other    From 16 October to 30 November : 15 3,7 0805 10 51 Sanguines and semi-sanguines     Other : 20 18,7 0805 10 55      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 20 18,7 0805 10 59      Other _ _ _ From 1 to 3 1 December : 20 18,7 0805 10 61     Sanguines and semi-sanguines : With an entry price per 100 kg net weight of : I Not less than 36,6 ECU 20 + 8,9 Ecu/100 kg/net 18,7 I       Not less than 35,9 ECU but less than 36,6 ECU 20 + 8,9 Ecu/100 kg/net 18,7 + 0,7 Ecu/100 kg/net I       Not less than 35,1 ECU but less than 35,9 ECU 20 + 8,9 Ecu/100 kg/net 18,7 + 1,5 Ecu/100 kg/net I     Not less than 34,4 ECU but less than 35,1 ECU 20 + 8,9 Ecu/100 kg/net 18,7 + 2,2 Ecu/100 kg/net \       Not less than 33,7 ECU but less than 34,4 ECU 20 + 8,9 Ecu/100 kg/net 18,7 + 2,9 Ecu/100 kg/net \     Less than 33,7 ECU 20 + 8,9 Ecu/100 kg/net 18,7 + 8,3 Ecu/100 kg/net I     Other : I EN I Official Journal of the European Communities 29726 . 6 . 96 Annex 2 Rate of duty CN code Description conventionalautonomous (%) % 1 2 3 4 0805 10 65 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins : ______ With an entry price per 100 kg net weight of :        Not less than 36,6 ECU 20 + 8,9 Ecu/ 18,7 100 kg/net Not less than 35,9 ECU but less than 36,6 ECU 20 + 8,9 Ecu/ 18,7 + 0,7 Ecu/ 100 kg/net 100 kg/net        Not less than 35,1 ECU but less than 35,9 ECU 20 + 8,9 Ecu/ 18,7 + 1,5 Ecu/ 100 kg/net 100 kg/net Not less than 34,4 ECU but less than 35,1 ECU 20 + 8,9 Ecu/ 18,7 + 2,2 Ecu/ 100 kg/net 100 kg/net        Not less than 33,7 ECU but less than 34,4 ECU 20 + 8,9 Ecu/ 18,7 + 2,9 Ecu/ 100 kg/net 100 kg/net Less than 33,7 ECU 20 + 8,9 Ecu/ 18,7 + 8,3 Ecu/ 100 kg/net 100 kg/net 0805 10 69 Other : With an entry price per 100 kg net weight of : Not less than 36,6 ECU 20 + 8,9 Ecu/ 18,7 100 kg/net Not less than 35,9 ECU but less than 36,6 ECU 20 + 8,9 Ecu/ 18,7 + 0,7 Ecu/ 100 kg/net 100 kg/net Not less than 35,1 ECU but less than 35,9 ECU 20 + 8,9 Ecu/ 18,7 + 1,5 Ecu/ 100 kg/net 100 kg/net Not less than 34,4 ECU but less than 35,1 ECU 20 + 8,9 Ecu/ 18,7 + 2,2 Ecu/ 100 kg/net 100 kg/net Not less than 33,7 ECU but less than 34,4 ECU 20 + 8,9 Ecu/ 18,7 + 2,9 Ecu/ 100 kg/net 100 kg/net Less than 33,7 ECU 20 + 8,9 Ecu/ 18,7 + 8,3 Ecu/ 100 kg/net 100 kg/net 0805 20 - Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids : From 1 January to end February : 0805 20 11 Clementines :   With an entry price per 100 kg net weight of : _____ Not less than 67,1 ECU 20 + 13,2 Ecu/ 19,3 100 kg/net Not less than 65,8 ECU but less than 67,1 ECU 20+13,2 Ecu/ 19,3 + 1,3 Ecu/ 100 kg/net 100 kg/net _____ Not less than 64,4 ECU but less than 65,8 ECU 20 + 13,2 Ecu/ 19,3 + 2,7 Ecu/ 100 kg/net 100 kg/net 298 I en 1 Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description autonomous (%) conventional % 1 2 3 4 0805 20 11 _____ Not less than 63,1 ECU but less than 64,4 ECU 20 + 13,2 Ecu/ 19,3 + 4 Ecu/ (cont 'd) 100 kg/net 100 kg/net Not less than 61,7 ECU but less than 63,1 ECU 20+13,2 Ecu/ 19,3 + 5,4 Ecu/ 100 kg/net 100 kg/net Less than 61,7 ECU 20 + 13,2 Ecu/ 19,3 + 12,8 Ecu/ 100 kg/net 100 kg/net 0805 20 13    Monreales and satsumas : With an entry price per 100 kg net weight of :      Not less than 30,8 ECU 20 + 13,2 Ecu/ 19,3 100 kg/net Not less than 30,2 ECU but less than 30,8 ECU 20 + 13,2 Ecu/ 19,3 + 0,6 Ecu/ 100 kg/net 100 kg/net      Not less than 29,6 ECU but less than 30,2 ECU 20+13,2 Ecu/ 19,3 + 1,2 Ecu/ 100 kg/net 100 kg/net Not less than 29 ECU but less than 29,6 ECU 20 + 13,2 Ecu/ 19,3 + 1,8 Ecu/ 100 kg/net 100 kg/net Not less than 28,3 ECU but less than 29 ECU 20+13,2 Ecu/ 19,3 + 2,5 Ecu/ 100 kg/net 100 kg/net      Less than 28,3 ECU 20 + 13,2 Ecu/ 19,3 + 12,8 Ecu/ 100 kg/net 100 kg/net 0805 20 15 Mandarins and wilkings :     With an entry price per 100 kg net weight of :      Not less than 30,8 ECU 20 + 13,2 Ecu/ 19,3 100 kg/net      Not less than 30,2 ECU but less than 30,8 ECU 20 + 13,2 Ecu/ 19,3 + 0,6 Ecu/ 100 kg/net 100 kg/net      Not less than 29,6 ECU but less than 30,2 ECU 20 + 13,2 Ecu/ 19,3 + 1,2 Ecu/ 100 kg/net 100 kg/net _ _ Not less than 29 ECU but less than 29,6 ECU 20+13,2 Ecu/ 19,3 + 1,8 Ecu/ 100 kg/net 100 kg/net Not less than 28,3 ECU but less than 29 ECU 20 + 13,2 Ecu/ 19,3 + 2,5 Ecu/ 100 kg/net 100 kg/net Less than 28,3 ECU 20 + 13,2 Ecu/ 19,3 + 12,8 Ecu/ 100 kg/net 100 kg/net 0805 20 17 Tangerines :     With an entry price per 100 kg net weight of : Not less than 30,8 ECU 20+13,2 Ecu/ 19,3 100 kg/net      Not less than 30,2 ECU but less than 30,8 ECU 20+13,2 Ecu/ 19,3 + 0,6 Ecu/ 100 kg/net 100 kg/net      Not less than 29,6 ECU but less than 30,2 ECU 20 + 13,2 Ecu/ 19,3 + 1,2 Ecu/ 100 kg/net 100 kg/net      Not less than 29 ECU but less than 29,6 ECU 20+13,2 Ecu/ 19,3 + 1,8 Ecu/ 100 kg/net 100 kg/net      Not less than 28,3 ECU but less than 29 ECU 20 + 13,2 Ecu/ 19,3 + 2,5 Ecu/ 100 kg/net 100 kg/net _____ Less than 28,3 ECU 20 + 13,2 Ecu/ 19,3 + 12,8 Ecu/ 100 kg/net 100 kg/net 26 . 6 . 96 1 EN Official Journal of the European Communities 299 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0805 20 19 Other :     With an entry price per 100 kg net weight of :      Not less than 30,8 ECU 20 + 13,2 Ecu/ 19,3 (') 100 kg/net      Not less than 30,2 ECU but less than 30,8 ECU 20 4- 13,2 Ecu/ 19,3 + 0,6 Ecu/ 100 kg/net 100 kg/net 0 )      Not less than 29,6 ECU but less than 30,2 ECU 20 + 13,2 Ecu/ 19,3 + 1,2 Ecu/ 100 kg/net 100 kg/net (*)      Not less than 29 ECU but less than 29,6 ECU 20+13,2 Ecu/ 19,3 + 1,8 Ecu/ 100 kg/net 100 kg/net (') _____ N0t less than 28,3 ECU but less than 29 ECU 20+13,2 Ecu/ 19,3 + 2,5 Ecu/ 100 kg/net 100 kg/net (') Less than 28,3 ECU 20+13,2 Ecu/ 19,3 + 12,8 Ecu/ 100 kg/net 100 kg/net (')   From 1 March to 31 October : 0805 20 21   _ Clementines : From 1 March to 30 September 20 19,3     From 1 to 31 October 20 18,7 0805 20 23 Monreales and satsumas :     From 1 March to 30 September 20 19,3     From 1 to 31 October 20 18,7 0805 20 25 Mandarins and wilkings : From 1 March to 30 September 20 19,3 From 1 to 31 October 20 18,7 0805 20 27 Tangerines : From 1 March to 30 September 20 19,3     From 1 to 31 October 20 18,7 0805 20 29 Other : From 1 March to 30 September 20 19,3 ( ! )     From 1 to 31 October 20 18,7   From 1 November to 31 December : (') WTO tariff quota : see Annex 7 . 300 I BIN [ Official Journal of the European Communities 26 . 6 . 96 Annex 2 I Rate of duty CN code Description autonomous (%) conventional ( °/Ã ©) 1 2 3 4 0805 20 31  Clementines : - With an entry price per 100 kg net weight of : l   Not less than 66,6 ECU 20 + 13,2 Ecu/ 100 kg/net 18,7 l I   Not less than 65,3 ECU but less than 66,6 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 1,3 Ecu/100 kg/net ll   Not less than 63,9 ECU but less than 65,3 ECU 20 + 13,2 Ecu/ 100 kg/net 18,7 + 2,7 Ecu/ 100 kg/netl I Not less than 62,6 ECU but less than 63,9 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 4 Ecu/100 kg/net Not less than 61,3 ECU but less than 62,6 ECU   Less than 61,3 ECU 20 + 13,2 Ecu/ 100 kg/net 20 + 13,2 Ecu/ 100 kg/net 18,7 + 5,3 Ecu/ 100 kg/net 18,7 + 12,3 Ecu/ 100 kg/net 0805 20 33 Monreales and satsumas : - With an entry price per 100 kg net weight of : l ll Not less than 30 3 ECU 20 + 13,2 Ecu/ 100 kg/net 18,7 l I -    Not less than 29,7 ECU but less than 30,3 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 0,6 Ecu/100 kg/net I -    Not less than 29,1 ECU but less than 29,7 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 1,2 Ecu/100 kg/net I -    Not less than 28,5 ECU but less than 29,1 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 1,8 Ecu/100 kg/net I -    Not less than 27,9 ECU but less than 28,5 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 2,4 Ecu/100 kg/net I -    Less than 27,9 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 12,3 Ecu/100 kg/net 0805 20 35 : Mandarins and wilkings :  With an entry price per 100 kg net weight of : I -    Not less than 30,3 ECU 20 + 13,2 Ecu/100 kg/net 18,7 I -    Not less than 29,7 ECU but less than 30,3 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 0,6 Ecu/100 kg/net I -  Not less than 29,1 ECU but less than 29,7 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 1,2 Ecu/100 kg/net I -  Not less than 28,5 ECU but less than 29,1 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 1,8 Ecu/100 kg/net I -  Not less than 27,9 ECU but less than 28,5 ECU 20 + 13,2 Ecu/100 kg/net 18,7 + 2,4 Ecu/100 kg/net -    Less than 27,9 ECU 20 + 13,2 Ecu/ 100 kg/net 18,7 + 12,3 Ecu/ 100 kg/net 26 . 6 . 96 | EN | Official Journal of the European Communities 301 Annex 2 Rate of duty C N code Description conventionalautonomous (%) (%) 1 2 3 4 0805 20 37 Tangerines : \ With an entry price per 100 kg net weight of : \      Not less than 30,3 ECU 20 + 13,2 Ecu/ 18,7 l 100 kg/net l Not less than 29,7 ECU but less than 30,3 ECU 20 + 13,2 Ecu/ 18,7 + 0,6 Ecu/ \ 100 kg/net 100 kg/net l _____ Not less than 29,1 ECU but less than 29,7 ECU 20 + 13,2 Ecu/ 18,7 + 1,2 Ecu/ l 100 kg/net 100 kg/net ll      Not less than 28,5 ECU but less than 29,1 ECU 20 + 13,2 Ecu/ 18,7 + 1,8 Ecu/ \ 100 kg/net 100 kg/net \ Not less than 27,9 ECU but less than 28,5 ECU 20 + 13,2 Ecu/ 18,7 + 2,4 Ecu/ 100 kg/net 100 kg/net l      Less than 27,9 ECU 20 + 13,2 Ecu/ 18,7 + 12,3 Ecu/ 100 kg/net 100 kg/net 0805 20 39 Other : \     With an entry price per 100 kg net weight of : \      Not less than 30,3 ECU 20 + 13,2 Ecu/ 18,7 100 kg/net \\      Not less than 29,7 ECU but less than 30,3 ECU 20 + 13,2 Ecu/ 18,7 + 0,6 Ecu/ 100 kg/net 100 kg/net Il      Not less than 29,1 ECU but less than 29,7 ECU 20 + 13,2 Ecu/ 18,7 + 1,2 Ecu/ \ 100 kg/net 100 kg/net \\ Not less than 28,5 ECU but less than 29,1 ECU 20 + 13,2 Ecu/ 18,7 + 1,8 Ecu/ \ 100 kg/net 100 kg/net l _____ Not less than 27,9 ECU but less than 28,5 ECU 20 + 13,2 Ecu/ 18,7 + 2,4 Ecu/ \ 100 kg/net 100 kg/net \      Less than 27,9 ECU 20 + 13,2 Ecu/ 18,7 + 12,3 Ecu/ 100 kg/net 100 kg/net 0805 30 - Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) : l \   Lemons (Citrus limon, Citrus limonum) : 0805 30 20    From 1 January to 31 May : \ With an entry price per 100 kg net weight of : \ - - Not less than 51,5 , ECU 8 + 32 Ecu/ 7,7 ( i ) \ 100 kg/net \ Not less than 50,5 ECU but less than 51,5 ECU 8 + 32 Ecu/ 7,7 + 1 Ecu/ \ 100 kg/net 100 kg/net ( J ) \      Not less than 49,4 ECU but less than 50,5 ECU 8 + 32 Ecu/ 7,7 + 2,1 Ecu/ \ 100 kg/net 100 kg/net ( 1 ) I Not less than 48,4 ECU but less than 49,4 ECU 8 + 32 Ecu/ 7,7 + 3,1 Ecu/ 100 kg/net 100 kg/net 0 ) \      Not less than 47,4 ECU but less than 48,4 ECU 8 + 32 Ecu/ 7,7 + 4,1 Ecu/ 100 kg/net 100 kg/net ( · ) Less than 47,4 ECU 8 + 32 Ecu/ 7,7 + 30,9 Ecu/ 100 kg/net 100 kg/net C 1 ) (&gt;) WTO tariff quota : see Annex 7 . 302 | EN | Official Journal of the European Communities 26 . 6 . 96 Annex 2 C N code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4 0805 30 30 - From 1 June to 31 October : I II -    With an entry price per 100 kg net weight of Il     Not less than 60,1 ECU 8 + 32 Ecu/ 7,5 ( · ) Il 100 kg/net     Not less than 58,9 ECU but less than 60,1 ECU 8 + 32 Ecu/ 7,5 + 1,2 Ecu/ Il 100 kg/net 100 kg/net (')     Not less than 57,7 ECU but less than 58,9 ECU 8 + 32 Ecu/ 7,5 + 2,4 Ecu/ Il 100 kg/net 100 kg/net (*) _     Not less than 56,5 ECU but less than 57,7 ECU 8 + 32 Ecu/ 7,5 + 3,6 Ecu/ Il 100 kg/net 100 kg/net ( ! ) Not less than 55,3 ECU but less than 56,5 ECU 8 + 32 Ecu/ 7,5 + 4,8 Ecu/ Il 100 kg/net 100 kg/net (')     Less than 55,3 ECU 8 + 32 Ecu/ 7,5 + 29,9 Ecu/ Il 100 kg/net 100 kg/net (*) 0805 30 40 - From 1 November to 31 December : I II -    With an entry price per 100 kg net weight of I _    Not less than 50 5 ECU 8 + 32 Ecu/ 7,5 Il 100 kg/net     Not less than 49,5 ECU but less than 50,5 ECU 8 + 32 Ecu/ 7,5 + 1 Ecu/ Il 100 kg/net 100 kg/net Not less than 48,5 ECU but less than 49,5 ECU 8 + 32 Ecu/ 7,5 + 2 Ecu/ 100 kg/net 100 kg/net     Not less than 47,5 ECU but less than 48,5 ECU 8 + 32 Ecu/ 7,5 + 3 Ecu/ Il 100 kg/net 100 kg/net Not less than 46,5 ECU but less than 47,5 ECU 8+32 Ecu/ 7,5 + 4 Ecu/ Il 100 kg/net 100 kg/net     Less than 46,5 ECU 8+32 Ecu/ 7,5 + 29,9 Ecu/ Il 100 kg/net 100 kg/net 0806 Grapes, fresh or dried : I 0806 10 - Fresh : II -  Table grapes : I ll - -  From 1 January to 14 July : I 0806 10 21 - Of the variety Emperor ( Vitis vinifera cv.) from 1 to 31 January 18 9,7 0806 10 29 -    Other : I II -  From 1 January to 30 April 18 16,9 - From 1 May to 14 July 18 15,8 0806 10 30 -   From 1 5 to 20 July 22 19,4 (') WTO tariff quota : see Annex 7 . 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 303 Annex 2 Rate of duty CN code Description autonomous conventional (%)% 0806 10 40 From 21 July to 31 October :  With an entry price per 100 kg net weight of :   Not less than 56,2 ECU 19,4 Not less than 55,1 ECU but less than 56,2 ECU Not less than 54 ECU but less than 55,1 ECU Not less than 52,8 ECU but less than 54 ECU 22+12 Ecu/ 100 kg/net 22+12 Ecu/ 100 kg/net 22+12 Ecu/ 100 kg/net 22+12 Ecu/ 100 kg/net 22+12 Ecu/ 100 kg/net 22+12 Ecu/ 100 kg/net 20,5 + 1,1 Ecu/ 100 kg/net 20,5 + 2,2 Ecu/ 100 kg/net 20,5 + 3,4 Ecu/ 100 kg/net 20,5 + 4,5 Ecu/ 100 kg/net 20,5 + 11,2 Ecu/ 100 kg/net Not less than 51,7 ECU but less than 52,8 ECU . .      Less than 51,7 ECU 0806 10 50 From 1 to 20 November : - With an entry price per 100 kg net weight of :   Not less than 49,2 ECU 15,8      Not less than 48,2 ECU but less than 49,2 ECU . _ _ _ _ _ ]sj0t less than 47,2 ECU but less than 48,2 ECU .      Not less than 46,2 ECU but less than 47,2 ECU .      Not less than 45,3 ECU but less than 46,2 ECU 18 + 12 Ecu/ 100 kg/net 18 + 12 Ecu/ 100 kg/net 18 + 12 Ecu/ 100 kg/net 18 + 12 Ecu/ 100 kg/net 18 + 12 Ecu/ 100 kg/net 18 + 12 Ecu/ 100 kg/net 16,8 + 1 Ecu/ 100 kg/net 16,8 + 2 Ecu/ 100 kg/net 16,8 + 3 Ecu/ 100 kg/net 16,8 + 3,9 Ecu/ 100 kg/net 16,8 + 11,2 Ecu/ 100 kg/net      Less than 45,3 ECU From 21 November to 31 December : - Of the variety Emperor ( Vitis vinifera cv .) from 1 to 31 Decem ­ ber 18 18 9,3 15,8   Other 0806 10 61 0806 10 69 0808 0808 10 0808 10 10 8,4 Apples, pears and quinces, fresh :  Apples :   Cider apples , in bulk, from 16 September to 15 December   Other :    From 1 January to 31 March : MIN 0,45 Ecu/ 100 kg/net MIN 0,42 Ecu/ 100 kg/net 304 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description conventionalII autonomous Il (%) (%) 1 2 3 4 0808 10 51     Of the variety Golden Delicious : II      With an entry price per 100 kg net weight of : Il Not less than 61,7 ECU 8 + 29,7 Ecu/ 7,3 100 kg/net Il       Not less than 60,5 ECU but less than 61,7 ECU 8 + 29,7 Ecu/ 7,7 + 1,2 Ecu/ 100 kg/net 100 kg/net Il Not less than 59,2 ECU but less than 60,5 ECU 8 + 29,7 Ecu/ 7,7 + 2,5 Ecu/ Il 100 kg/net 100 kg/net Il Not less than 58 ECU but less than 59,2 ECU 8 + 29,7 Ecu/ 7,7 + 3,7 Ecu/ 100 kg/net 100 kg/net       Not less than 56,8 ECU but less than 58 ECU 8 + 29,7 Ecu/ 7,7 + 4,9 Ecu/ Il 100 kg/net 100 kg/net       Less than 56,8 ECU 8 + 29,7 Ecu/ 7,7 + 28,7 Ecu/ 100 kg/net 100 kg/net 0808 10 53     Of the variety Granny Smith : II With an entry price per 100 kg net weight of : Il       Not less than 61,7 ECU 8 + 29,7 Ecu/ 7,3 100 kg/net Il       Not less than 60,5 ECU but less than 61,7 ECU 8 + 29,7 Ecu/ 7,7 + 1,2 Ecu/ Il 100 kg/net 100 kg/net Il       Not less than 59,2 ECU but less than 60,5 ECU 8 + 29,7 Ecu/ 7,7 + 2,5 Ecu/ \ 100 kg/net 100 kg/net       Not less than 58 ECU but less than 59,2 ECU 8 + 29,7 Ecu/ 7,7 + 3,7 Ecu/ I 100 kg/net 100 kg/net       Not less than 56,8 ECU but less than 58 ECU 8 + 29,7 Ecu/ 7,7 + 4,9 Ecu/ Il 100 kg/net 100 kg/net       Less than 56,8 ECU 8 + 29,7 Ecu/ 7,7 + 28,7 Ecu/ 100 kg/net 100 kg/net 0808 10 59 Other : I  With an entry price per 100 kg net weight of : I Il       Not less than 61,7 ECU 8 + 29,7 Ecu/ 7,3 Il 100 kg/net I II Not less than 60,5 ECU but less than 61,7 ECU 8 + 29,7 Ecu/ 7,7 + 1,2 Ecu/ Il 100 kg/net 100 kg/net Il  Not less than 59,2 ECU but less than 60,5 ECU 8 + 29,7 Ecu/ 7,7 + 2,5 Ecu/ 100 kg/net 100 kg/net   Not less than 58 ECU but less than 59,2 ECU 8 + 29,7 Ecu/ 7,7 + 3,7 Ecu/ 100 kg/net 100 kg/net Not less than 56,8 ECU but less than 58 ECU 8 + 29,7 Ecu/ 7,7 + 4,9 Ecu/ 100 kg/net 100 kg/net ______ Less than 56,8 ECU 8 + 29,7 Ecu/ 7,7 + 28,7 Ecu/ 100 kg/net 100 kg/net I    From 1 April to 30 June : 26 . 6 . 96 I en I Official Journal of the European Communities 305 Annex 2 CN code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4 0808 10 61     Of the variety Golden Delicious : I With an entry price per 100 kg net weight of : ll Not less than 61,7 ECU 6 + 29,7 Ecu/ 5,3 II 100 kg/net II       Not less than 60,5 ECU but less than 61,7 ECU 5,5 + 1,2 Ecu/ 5,8 + 1,2 Ecu/ II 100 kg/net 100 kg/net II Not less than 59,2 ECU but less than 60,5 ECU 5,5 + 2,5 Ecu/ 5,8 + 2,5 Ecu/ II 100 kg/net 100 kg/net II       Not less than 58 ECU but less than 59,2 ECU 5,5 + 3,7 Ecu/ 5,8 + 3,7 Ecu/ ll 100 kg/net 100 kg/net \ Not less than 56,8 ECU but less than 58 ECU 5,5 + 4,9 Ecu/ 5,8 + 4,9 Ecu/ \ 100 kg/net 100 kg/net \     Not less than 55,5 ECU but less than 56,8 ECU 5,5 4- 6,2 Ecu/ 5,8 + 6,2 Ecu/ l 100 kg/net 100 kg/net II Not less than 54,3 ECU but less than 55,5 ECU 5,5 + 7,4 Ecu/ 5,8 + 7,4 Ecu/ II 100 kg/net 100 kg/net II Less than 54,3 ECU 5,5 + 28,7 Ecu/ 5,8 + 28,7 Ecu/ \\ 100 kg/net 100 kg/net 0808 10 63     Of the variety Granny Smith : I      With an entry price per 100 kg net weight of : l Not less than 61,7 ECU 6 + 29,7 Ecu/ 5,3 100 kg/net II       Not less than 60,5 ECU but less than 61,7 ECU 5,5 + 1,2 Ecu/ 5,8 + 1,2 Ecu/ II 100 kg/net 100 kg/net \ Not less than 59,2 ECU but less than 60,5 ECU 5,5 + 2,5 Ecu/ 5,8 + 2,5 Ecu/ \ 100 kg/net 100 kg/net II       Not less than 58 ECU but less than 59,2 ECU 5,5 + 3,7 Ecu/ 5,8 + 3,7 Ecu/ \ I 100 kg/net 100 kg/net \ ______ Not less than 56,8 ECU but less than 58 ECU 5,5 + 4,9 Ecu/ 5,8 + 4,9 Ecu/ l 100 kg/net 100 kg/net \ Not less than 55,5 ECU but less than 56,8 ECU 5,5 + 6,2 Ecu/ 5,8 + 6,2 Ecu/ 100 kg/net 100 kg/net II       Not less than 54,3 ECU but less than 55,5 ECU 5,5 + 7,4 Ecu/ 5,8 + 7,4 Ecu/ II 100 kg/net 100 kg/net li Less than 54,3 ECU 5,5 + 28,7 Ecu/ 5,8 + 28,7 Ecu/ ll 100 kg/net 100 kg/net 0808 10 69     Other : I \ With an entry price per 100 kg net weight of : I ______ Not less than 61,7 ECU 6 + 29,7 Ecu/ 5,3 II 100 kg/net       Not less than 60,5 ECU but less than 61,7 ECU ........ 5,5 + 1,2 Ecu/ 5,8 + 1,2 Ecu/ \ 100 kg/net 100 kg/net l Not less than 59,2 ECU but less than 60,5 ECU 5,5 + 2,5 Ecu/ 5,8 + 2,5 Ecu/ \ 100 kg/net 100 kg/net \      Not less than 58 ECU but less than 59,2 ECU 5,5 + 3,7 Ecu/ 5,8 + 3,7 Ecu/ 100 kg/net 100 kg/net l Not less than 56,8 ECU but less than 58 ECU 5,5 + 4,9 Ecu/ 5,8 + 4,9 Ecu/ 100 kg/net 100 kg/net 306 | EN | Official Journal of the European Communities 26 . 6 . 96 Annex 2 \ Rate of duty CN code Description I Il autonomous conventional I (%) (%) 1 2 3 4 0808 10 69       Not less than 55,5 ECU but less than 56,8 ECU 5,5 + 6,2 Ecu/ 5,8 + 6,2 Ecu/ (cont'd) 100 kg/net 100 kg/net l Not less than 54,3 ECU but less than 55,5 ECU 5,5 + 7,4 Ecu/ 5,8 + 7,4 Ecu/ I 100 kg/net 100 kg/net li       Less than 54,3 ECU 5,5 + 28,7 Ecu/ 5,8 + 28,7 Ecu/ Il 100 kg/net 100 kg/net I    From 1 to 3 1 July : 0808 10 71     Of the variety Golden Delicious : _____ with an entry price per 100 kg net weight of : I Not iess than 49j6 ECU 6 + 29,7 Ecu/ 4,5 I 100 kg/net \       Not less than 48,6 ECU but less than 49,6 ECU 6 + 29,7 Ecu/ 5,6 + 1 Ecu/ 100 kg/net 100 kg/net \ Not less than 47,6 ECU but less than 48,6 ECU 6 + 29,7 Ecu/ 5,6 + 2 Ecu/ || 100 kg/net 100 kg/net II       Not less than 46,6 ECU but less than 47,6 ECU 6 + 29,7 Ecu/ 5,6 + 3 Ecu/ Il 100 kg/net 100 kg/net \ Not less than 45,6 ECU but less than 46,6 ECU 6 + 29,7 Ecu/ 5,6 + 4 Ecu/ li 100 kg/net 100 kg/net II       Less than 45,6 ECU 6 + 29,7 Ecu/ 5,6 + 27,7 Ecu/ II 100 kg/net 100 kg/net 0808 10 73 Of the variety Granny Smith : I      With an entry price per 100 kg net weight of : I Not less than 49,6 ECU 6 + 29,7 Ecu/ 4,5 \ 100 kg/net li ______ Not less than 48,6 ECU but less than 49,6 ECU 6 + 29,7 Ecu/ 5,6 + 1 Ecu/ Il 100 kg/net 100 kg/net li       Not less than 47,6 ECU but less than 48,6 ECU 6 + 29,7 Ecu/ 5,6 + 2 Ecu/ I 100 kg/net 100 kg/net li ______ Not less than 46,6 ECU but less than 47,6 ECU 6 + 29,7 Ecu/ 5,6 + 3 Ecu/ \ 100 kg/net 100 kg/net \       Not less than 45,6 ECU but less than 46,6 ECU 6 + 29,7 Ecu/ 5,6 + 4 Ecu/ I 100 kg/net 100 kg/net \       Less than 45,6 ECU 6 + 29,7 Ecu/ 5,6 + 27,7 Ecu/ \ 100 kg/net 100 kg/net 0808 10 79     Other : \ With an entry price per 100 kg net weight of : I I Not less than 49,6 ECU 6 + 29,7 Ecu/ 4,5 \ 100 kg/net   Not less than 48,6 ECU but less than 49,6 ECU 6 + 29,7 Ecu/ 5,6 + 1 Ecu/ 100 kg/net 100 kg/net 26 . 6 . 96 EN Official Journal of the European Communities 307 Annex 2 Rate of duty CN code Description autonomous conventional % (%) 0808 10 79 Not less than 47,6 ECU but less than 48,6 ECU (cont d) Not less than 46,6 ECU but less than 47,6 ECU 6 + 29,7 Ecu/ 100 kg/net 6 + 29,7 Ecu/ 100 kg/net 6 + 29,7 Ecu/ 100 kg/net 6 + 29,7 Ecu/ 100 kg/net 5,6 + 2 Ecu/ 100 kg/net 5,6 + 3 Ecu/ 100 kg/net 5,6 + 4 Ecu/ 100 kg/net 5,6 + 27,7 Ecu/ 100 kg/net Not less than 45,6 ECU but less than 46,6 ECU Less than 45,6 ECU 0808 10 92 From 1 August to 3 1 December :  Of the variety Golden Delicious :   With an entry price per 100 kg net weight of : Not less than 49,6 ECU 12,3 Not less than 48,6 ECU but less than 49,6 ECU Not less than 47,6 ECU but less than 48,6 ECU 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net Not less than 46,6 ECU but less than 47,6 ECU 13,1 + 1 Ecu/ 100 kg/net 13,1 + 2 Ecu/ 100 kg/net 13,1 + 3 Ecu/ 100 kg/net 13,1 + 4 Ecu/ 100 kg/net 13,1 + 27,7 Ecu/ 100 kg/net Not less than 45,6 ECU but less than 46,6 ECU Less than 45,6 ECU 0808 10 94 Of the variety Granny Smith :  With an entry price per 100 kg net weight of :  Not less than 49,6 ECU 12,3 Not less than 48,6 ECU but less than 49,6 ECU Not less than 47,6 ECU but less than 48,6 ECU 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net 14 + 29,7 Ecu/ 100 kg/net  Not less than 46,6 ECU but less than 47,6 ECU 13,1 + 1 Ecu/ 100 kg/net 13,1 + 2 Ecu/ 100 kg/net 13,1 + 3 Ecu/ 1 00 kg/net 13,1 + 4 Ecu/ 100 kg/net 13,1 + 27,7 Ecu/ 100 kg/net Not less than 45,6 ECU but less than 46,6 ECU      Less than 45,6 ECU 308 1 EN 1 Official Journal of the European Communities 26 . 6 . 96 Annex 2 CN code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4 0808 10 98     Other : \ With an entry price per 100 kg net weight of : \ l Not less than 49,6 ECU 14 + 29,7 Ecu/ 12,3 l 100 kg/net \       Not less than 48,6 ECU but less than 49,6 ECU 14 + 29,7 Ecu/ 13,1 + 1 Ecu/ \ 100 kg/net 100 kg/net l Not less than 47,6 ECU but less than 48,6 ECU 14 + 29,7 Ecu/ 13,1 + 2 Ecu/ \ 100 kg/net 100 kg/net l       Not less than 46,6 ECU but less than 47,6 ECU 14 + 29,7 Ecu/ 13,1 + 3 Ecu/ 100 kg/net 100 kg/net l Not less than 45,6 ECU but less than 46,6 ECU 14 + 29,7 Ecu/ 13,1 + 4 Ecu/ 100 kg/net 100 kg/net l       Less than 45,6 ECU 14 + 29,7 Ecu/ 13,1 + 27,7 Ecu/ 100 kg/net 100 kg/net 0808 20  Pears and quinces : \ Pears : l 0808 20 10 Perry pears, in bulk, from 1 August to 3 1 December 13 8,4 ll MIN 2 Ecu/ MIN 0,42 Ecu/ \ 100 kg/net 100 kg/net \    Other : 0808 20 31 _ _ _ _ From 1 January to 3 1 March : With an entry price per 100 kg net weight of : \       Not less than 55,9 ECU 10 + 29,7 Ecu/ 9,7 \ 100 kg/net \ ______ Not less than 54,8 ECU but less than 55,9 ECU 10 + 29,7 Ecu/ 9,7 + 1,1 Ecu/ \\ 100 kg/net 100 kg/net \ Not less than 53,7 ECU but less than 54,8 ECU 10 + 29,7 Ecu/ 9,7 + 2,2 Ecu/ \ 100 kg/net 100 kg/net \       Not less than 52,5 ECU but less than 53,7 ECU 10 + 29,7 Ecu/ 9,7 + 3,4 Ecu/ l I 100 kg/net 100 kg/net ll ______ Not less than 51,4 ECU but less than 52,5 ECU 10 + 29,7 Ecu/ 9,7 + 4,5 Ecu/ \\ 100 kg/net 100 kg/net l Less than 5 1 ,4 ECU 10 + 29,7 Ecu/ 9,7 + 28,7 Ecu/ l 100 kg/net 100 kg/net 0808 20 37     From 1 to 30 April : l \      With an entry price per 100 kg net weight of : l l l Not jess than 55,9 ECU 5 + 29,7 Ecu/ 4,4 100 kg/net \ l       Not less than 54,8 ECU but less than 55,9 ECU 4,6 + 1,1 Ecu/ 4,8 + 1,1 Ecu/ \ 100 kg/net 100 kg/net I ______ Not less than 53,7 ECU but less than 54,8 ECU 4,6 + 2,2 Ecu/ 4,8 + 2,2 Ecu/ l 100 kg/net 100 kg/net \      Not less than 52,5 ECU but less than 53,7 ECU 4,6 + 3,4 Ecu/ 4,8 + 3,4 Ecu/ 100 kg/net 100 kg/net l Not less than 51,4 ECU but less than 52,5 ECU 4,6 + 4,5 Ecu/ 4,8 + 4,5 Ecu/ \\ 100 kg/net 100 kg/net \    Not less than 50,3 ECU but less than 51,4 ECU 4,6 + 5,6 Ecu/ 4,8 + 5,6 Ecu/ \ 100 kg/net 100 kg/net \       Not less than 49,2 ECU but less than 50,3 ECU 4,6 + 6,7 Ecu/ 4,8 + 6,7 Ecu/ 100 kg/net 100 kg/net \ ______ Less than 49,2 ECU 4,6 + 28,7 Ecu/ 4,8 + 28,7 Ecu/ 100 kg/net 1 00 kg/net 26 . 6 . 96 EN 1 Official Journal of the European Communities 309 Annex 2 Rate of duty CN code Description conventionalll autonomous || (%) (%) 1 2 3 4 0808 20 41     From 1 May to 30 June :      From 1 to 31 May 10 4,6 IIII MIN 2 Ecu/ MIN 1,8 Ecu/ || 100 kg/net 100 kg/net Il      From 1 to 30 June 10 4,2 ll|| MIN 2 Ecu/ MIN 1,7 Ecu/ ll 100 kg/net 100 kg/net 0808 20 47     From 1 to 15 July : I      With ari entry price per 100 kg net weight of : I ll       Not less than 50,4 ECU 5 + 29,7 Ecu/ 3,8 100 kg/net ll       Not less than 49,4 ECU but less than 50,4 ECU 5 + 29,7 Ecu/ 4,7 + 1 Ecu/ || 100 kg/net 100 kg/net II       Not less than 48,4 ECU but less than 49,4 ECU 5 + 29,7 Ecu/ 4,7 + 2 Ecu/ || 100 kg/net 100 kg/net II Not iess than 47,4 ECU but less than 48,4 ECU 5 + 29,7 Ecu/ 4,7 + 3 Ecu/ || 100 kg/net 100 kg/net II       Not less than 46,4 ECU but less than 47,4 ECU 5 + 29,7 Ecu/ 4,7 + 4 Ecu/ \\ 100 kg/net 100 kg/net ll Less than 46,4 ECU 5 + 29,7 Ecu/ 4,7 + 27,7 Ecu/ \\I 100 kg/net 1 00 kg/net 0808 20 51     From 16 to 31 July : I      With an entry price per 100 kg net weight of : l li       Not less than 50,4 ECU 10 + 29,7 Ecu/ 8,3 || 100 kg/net |1       Not less than 49,4 ECU but less than 50,4 ECU 10 + 29,7 Ecu/ 9,3 + 1 Ecu/ 100 kg/net 100 kg/net II   - -   Not less than 48,4 ECU but less than 49,4 ECU 10 + 29,7 Ecu/ 9,3 + 2 Ecu/ || 100 kg/net 100 kg/net II Not less than 47,4 ECU but less than 48,4 ECU 10 + 29,7 Ecu/ 9,3 + 3 Ecu/ || 100 kg/net 100 kg/net ||       Not less than 46,4 ECU but less than 47,4 ECU 10 + 29,7 Ecu/ 9,3 + 4 Ecu/ Il 100 kg/net 100 kg/net II Less than 46,4 ECU 10 + 29,7 Ecu/ 9,3 + 27,7 Ecu/ Il 100 kg/net 100 kg/net 0808 20 57     From 1 August to 31 October : l      With an entry price per 100 kg net weight of : ||       Not less than 42,7 ECU 13 + 29,7 Ecu/ 12,1 || 100 kg/net Il ______ Not less than 41,8 ECU but less than 42,7 ECU 13 + 29,7 Ecu/ 12,1 + 0,9 Ecu/ Il 100 kg/net 100 kg/net Il       Not less than 41 ECU but less than 41,8 ECU 13 + 29,7 Ecu/ 12,1 + 1,7 Ecu/ 100 kg/net 100 kg/net 310 C. IN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty C N code Description autonomous (%) conventional (%) 1 2 3 4 0808 20 57 (cont'd)       Not less than 40,1 ECU but less than 41 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 2,6 Ecu/ 100 kg/net Not less than 39,3 ECU but less than 40,1 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 3,4 Ecu/ 100 kg/net       Less than 39,3 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 27,7 Ecu/ 100 kg/net 0808 20 67     From 1 November to 31 December :      With an entry price per 100 kg net weight of : Not less than 54,9 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 ______ Not less than 53,8 ECU but less than 54,9 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 1,1 Ecu/ 100 kg/net       Not less than 52,7 ECU but less than 53,8 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 2,2 Ecu/ 100 kg/net Not less than 51,6 ECU but less than 52,7 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 3,3 Ecu/ 100 kg/net       Not less than 50,5 ECU but less than 51,6 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 4,4 Ecu/ 100 kg/net       Less than 50,5 ECU 13 + 29,7 Ecu/ 100 kg/net 12,1 + 27,7 Ecu/ 100 kg/net 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10  Apricots : 0809 10 10 From 1 January to 31 May :  From 1 January to 30 April 25 24,2    From 1 to 31 May 25 23,3 0809 10 20 -  From 1 to 20 June : With an entry price per 100 kg net weight of :     Not less than 110,9 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3     Not less than 108,7 ECU but less than 110,9 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3 + 2,2 Ecu/ 100 kg/net Not less than 106,5 ECU but less than 108,7 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3 + 4,4 Ecu/ 100 kg/net Not less than 104,2 ECU but less than 106,5 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3 + 6,7 Ecu/ 100 kg/net Not less than 102 ECU but less than 104,2 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3 + 8,9 Ecu/ 100 kg/net     Less than 102 ECU 25 + 28,4 Ecu/ 100 kg/net 23,3 + 26,5 Ecu/ 100 kg/net 26. 6 . 96 fcN Official Journal of the European Communities 311 Annex 2 Rate of duty CN code Description conventionalIl autonomous Il| (%) (%) 1 2 3 4 0809 10 30   From 21 to 30 June :    With an entry price per 100 kg net weight of : Il Not less than 91,1 ECU 25 + 28,4 Ecu/ 23,3 li 100 kg/net II     Not less than 89,3 ECU but less than 91,1 ECU 25 + 28,4 Ecu/ 23,3 + 1,8 Ecu/ II 100 kg/net 1 00 kg/net II Not less than 87,5 ECU but less than 89,3 ECU 25 + 28,4 Ecu/ 23,3 + 3,6 Ecu/ || 100 kg/net 100 kg/net II Not less than 85,6 ECU but less than 87,5 ECU 25 + 28,4 Ecu/ 23,3 + 5,5 Ecu/ li|| 100 kg/net 100 kg/net ll   Not less than 83,8 ECU but less than 85,6 ECU 25 + 28,4 Ecu/ 23,3 + 7,3 Ecu/ || 100 kg/net 100 kg/net Il Less than 83,8 ECU 25 + 28,4 Ecu/ 23,3 + 26,5 Ecu/ IlI 100 kg/net 100 kg/net 0809 10 40   From 1 to 3 1 July : l I With an entry price per 100 kg net weight of : || Not less than 80,9 ECU 25 + 28,4 Ecu/ 23,3 ll 100 kg/net I     Not less than 79,3 ECU but less than 80,9 ECU 25 + 28,4 Ecu/ 23,3 + 1,6 Ecu/ I 100 kg/net 100 kg/net I Not less than 77,7 ECU but less than 79,3 ECU 25 + 28,4 Ecu/ 23,3 + 3,2 Ecu/ || 100 kg/net 100 kg/net II     Not less than 76 ECU but less than 77,7 ECU 25 + 28,4 Ecu/ 23,3 + 4,9 Ecu/ || 100 kg/net 100 kg/net II     Not less than 74,4 ECU but less than 76 ECU 25 + 28,4 Ecu/ 23,3 + 6,5 Ecu/ || 100 kg/net 100 kg/net II     Less than 74,4 ECU 25 + 28,4 Ecu/ 23,3 + 26,5 Ecu/ ||I 100 kg/net 100 kg/net 0809 10 50 From 1 August to 31 December 25 23,3 0809 20  Cherries : I   From 1 January to 30 April : 0809 20 11 Sour cherries (Prunus cerasus) : I From 1 January to 31 March 15 14,5 I   From 1 to 30 April 15 14 0809 20 19 Other : I     From 1 January to 31 March 15 14,5 I     From 1 to 30 April 15 14 Il From 1 to 20 May : 0809 20 21    Sour cherries (Prunus cerasus) 15 14 l MIN 3 Ecu/ MIN 2,8 Ecu/ 100 kg/net 100 kg/net 312 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description autonomous (%) conventional % 21 3 4 0809 20 29 Other 5 14 MIN 3 Ecu/ 100 kg/net MIN 2,8 Ecu/ 100 kg/net 0809 20 31 From 21 to 31 May :  Sour cherries (Prunus cerasus) : With an entry price per 100 kg net weight of : Not less than 153,9 ECU 4    Not less than 150,8 ECU but less than 153,9 ECU Not less than 147,7 ECU but less than 150,8 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 144,7 ECU but less than 147,7 ECU 14 + 3,1 Ecu/ 100 kg/net 14 + 6,2 Ecu/ 100 kg/net 14 + 9,2 Ecu/ 100 kg/net 14+12,3 Ecu/ 100 kg/net 14 + 31,9 Ecu/ 100 kg/net      Not less than 141,6 ECU but less than 144,7 ECU Less than 141,6 ECU 0809 20 39 Other :  With an entry price per 100 kg net weight of : Not less than 153,9 ECU 14 0 ) Not less than 150,8 ECU but less than 153,9 ECU Not less than 147,7 ECU but less than 150,8 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 144,7 ECU but less than 147,7 ECU 14 + 3,1 Ecu/ 100 kg/net ( ¢) 14 + 6,2 Ecu/ 100 kg/net (') 14 + 9,2 Ecu/ 100 kg/net ( ¢) 14+12,3 Ecu/ 100 kg/net ( J ) 14 + 31,9 Ecu/ 100 kg/net H ) Not less than 141,6 ECU but less than 144,7 ECU Less than 141,6 ECU 0809 20 41 From 1 June to 1 5 July :  Sour cherries (Prunus cerasus) : With an entry price per 100 kg net weight of :    Not less than 129,9 ECU 4 Not less than 127,3 ECU but less than 129,9 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 14 + 2,6 Ecu/ 100 kg/net 14 + 5,2 Ecu/ 100 kg/net      Not less than 124,7 ECU but less than 127,3 ECU (') WTO tariff quota : see Annex 7 . 26. 6 . 96 EN Official Journal of the European Communities 313 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0809 20 41 (cont 'd) Not less than 122,1 ECU but less than 124,7 ECU Not less than 119,5 ECU but less than 122,1 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 14 4- 7,8 Ecu/ 100 kg/net 14 + 10,4 Ecu/ 1 00 kg/net 14 + 31,9 Ecu/ 100 kg/net Less than 1 19,5 ECU 0809 20 49 Other :  From 1 June to 15 June :   With an entry price per 100 kg net weight of :    Not less than 129,9 ECU 14(0 Not less than 127,3 ECU but less than 129,9 ECU Not less than 124,7 ECU but less than 127,3 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 122,1 ECU but less than 124,7 ECU 14 + 2,6 Ecu/ 100 kg/net ( ¢) 14 + 5,2 Ecu/ 100 kg/net ( ¢) 14 + 7,8 Ecu/ 100 kg/net (') 14 + 10,4 Ecu/ 100 kg/net (*) 14 + 31,9 Ecu/ 100 kg/net ( i ) Not less than 119,5 ECU but less than 122,1 ECU Less than 1 19,5 ECU From 16 June to 15 July :  With an entry price per 100 kg net weight of :   Not less than 129,9 ECU 12(1 ) Not less than 127,3 ECU but less than 129,9 ECU Not less than 124,7 ECU but less than 127,3 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 122,1 ECU but less than 124,7 ECU 14 + 2,6 Ecu/ 100 kg/net (!) 14 + 5,2 Ecu/ 100 kg/net (!) 14 + 7,8 Ecu/ 100 kg/net ( ! ) 14 + 10,4 Ecu/ 100 kg/net (') 14 + 31,9 Ecu/ 100 kg/net ( ») Not less than 119,5 ECU but less than 122,1 ECU      Less than 119,5 ECU (') WTO tariff quota: see Annex 7 . 314 Official Journal of the European Communities 26. 6. 96 Annex 2 Rate of duty CN code Description autonomous (% conventional (%) 0809 20 51 From 16 to 31 July :  Sour cherries (Prunus cerasus) :   With an entry price per 100 kg net weight of :    Not less than 129,9 ECU 14 Not less than 127,3 ECU but less than 129,9 ECU Not less than 124,7 ECU but less than 127,3 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 122,1 ECU but less than 124,7 ECU 14 + 2,6 Ecu/ 100 kg/net 14 + 5,2 Ecu/ 100 kg/net 14 + 7,8 Ecu/ 100 kg/net 14 + 10,4 Ecu/ 100 kg/net 14 + 31,9 Ecu/ 100 kg/net Not less than 119,5 ECU but less than 122,1 ECU Less than 119,5 ECU 0809 20 59 Other :  With an entry price per 100 kg net weight of :   Not less than 129,9 ECU 14 Not less than 127,3 ECU but less than 129,9 ECU      Not less than 124,7 ECU but less than 127,3 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net Not less than 122,1 ECU but less than 124,7 ECU 14 + 2,6 Ecu/ 100 kg/net 14 + 5,2 Ecu/ 100 kg/net 14 + 7,8 Ecu/ 100 kg/net 14 + 10,4 Ecu/ 100 kg/net 14 + 31,9 Ecu/ 100 kg/net Not less than 119,5 ECU but less than 122,1 ECU Less than 1 19,5 ECU 0809 20 61 From 1 to 10 August :  Sour cherries (Prunus cerasus) : With an entry price per 100 kg net weight of : Not less than 96,1 ECU 14 Not less than 94,2 ECU but less than 96,1 ECU 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net 15 + 34,2 Ecu/ 100 kg/net     Not less than 92,3 ECU but less than 94,2 ECU 14 + 1,9 Ecu/ 100 kg/net 14 + 3,8 Ecu/ 100 kg/net 14 + 5,8 Ecu/ 100 kg/net Not less than 90,3 ECU but less than 92,3 ECU 26 . 6 . 96 | EN | Official Journal of the European Communities 315 Annex 2 CN code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4 0809 20 61     Not less than 88,4 ECU but less than 90,3 ECU 15 + 34,2 Ecu/ 14 + 7,7 Ecu/ (cont'd) 100 kg/net 100 kg/net \     Less than 88,4 ECU 15 + 34,2 Ecu/ 14 + 31,9 Ecu/ I 100 kg/net 100 kg/net 0809 20 69 -   Other : I I -    With an entry price per 100 kg net weight of : I Il     Not less than 96,1 ECU 15 + 34,2 Ecu/ 14 Il 100 kg/net I     Not less than 94,2 ECU but less than 96,1 ECU 15 + 34,2 Ecu/ 14 + 1,9 Ecu/ I 100 kg/net 100 kg/net I     Not less than 92,3 ECU but less than 94,2 ECU 15 + 34,2 Ecu/ 14 + 3,8 Ecu/ I 100 kg/net 100 kg/net \     Not less than 90,3 ECU but less than 92,3 ECU 15 + 34,2 Ecu/ 14 + 5,8 Ecu/ I 100 kg/net 100 kg/net \     Not less than 88,4 ECU but less than 90,3 ECU 15 + 34,2 Ecu/ 14 + 7,7 Ecu/ I 100 kg/net 100 kg/net I     Less than 88,4 ECU 15 + 34,2 Ecu/ 14 + 31,9 Ecu/ 100 kg/net 100 kg/net -  From 1 1 August to 3 1 December : I 0809 20 71 -   Sour cherries (Prunus cerasus) 15 14 0809 20 79 - -  Other 15 14 0809 30 - Peaches, including nectarines : I -  From 1 January to 10 June : I 0809 30 11 - Nectarines : I I -    From 1 January to 30 April 22 21,3 I -    From 1 May to 10 June 22 20,5 0809 30 19 -   Other : I \ - From 1 January to 30 April 22 21,3 -   From 1 May to 10 June , 22 20,5 I -  From 11 to 20 June : I 0809 30 21 -   Nectarines : I -    With an entry price per 100 kg net weight of : I Il     Not less than 90,5 ECU 22 + 16,3 Ecu/ 20,5 I 100 kg/net l \ Not less than 88,7 ECU but less than 90,5 ECU 22 + 16,3 Ecu/ 20,5 + 1,8 Ecu/ I 100 kg/net 100 kg/net \ Not less than 86,9 ECU but less than 88,7 ECU 22 + 16,3 Ecu/ 20,5 + 3,6 Ecu/ 100 kg/net 100 kg/net 316 EN I Official Journal of the European Communities 26 . 6 . 96 Annex 2 \ Rate of duty CN code Description conventionalII autonomous \ \ (%) (%) 1 2 3 4 0809 30 21      Not less than 85,1 ECU but less than 86,9 ECU 22 + 16,3 Ecu/ 20,5 + 5,4 Ecu/ (cont'd) 100 kg/net 100 kg/net !! Not less than 83,3 ECU but less than 85,1 ECU 22 + 16,3 Ecu/ 20,5 + 7,2 Ecu/ l 100 kg/net 100 kg/net      Less than 83,3 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ \ 100 kg/net 100 kg/net 0809 30 29 Other : Il \ With an entry price per 100 kg net weight of : ll l Not less than 90,5 ECU 22 + 16,3 Ecu/ 20,5 100 kg/net \      Not less than 88,7 ECU but less than 90,5 ECU 22 + 16,3 Ecu/ 20,5 + 1,8 Ecu/ l 100 kg/net 100 kg/net l Not less than 86,9 ECU but less than 88,7 ECU 22 + 16,3 Ecu/ 20,5 + 3,6 Ecu/ l 100 kg/net 100 kg/net      Not less than 85,1 ECU but less than 86,9 ECU 22 + 16,3 Ecu/ 20,5 + 5,4 Ecu/ l 100 kg/net 100 kg/net      Not less than 83,3 ECU but less than 85,1 ECU 22 + 16,3 Ecu/ 20,5 + 7,2 Ecu/ \ 100 kg/net 100 kg/net Less than 83,3 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ 100 kg/net 100 kg/net I   From 21 June to 31 July : ll 0809 30 31    Nectarines : ll \ With an entry price per 100 kg net weight of : Il l      Not less than 79,8 ECU 22 + 16,3 Ecu/ 20,5 \\ 100 kg/net ll \ _____ Not less than 78,2 ECU but less than 79,8 ECU 22 + 16,3 Ecu/ 20,5 + 1,6 Ecu/ 100 kg/net 100 kg/net \ Not less than 76,6 ECU but less than 78,2 ECU 22 + 16,3 Ecu/ 20,5 + 3,2 Ecu/ l 100 kg/net 100 kg/net ll      Not less than 75 ECU but less than 76,6 ECU 22 + 16,3 Ecu/ 20,5 + 4,8 Ecu/ l l 100 kg/net 100 kg/net      Not less than 73,4 ECU but less than 75 ECU 22 + 16,3 Ecu/ 20,5 + 6,4 Ecu/ l 100 kg/net 100 kg/net \\      Less than 73,4 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ l 100 kg/net 100 kg/net 0809 30 39 Other : \     With an entry price per 100 kg net weight of : \ ! _____ Not less than 79,8 ECU 22 + 16,3 Ecu/ 20,5 100 kg/net I _____ Not less than 78,2 ECU but less than 79,8 ECU 22 + 16,3 Ecu/ 20,5 + 1,6 Ecu/ 100 kg/net 100 kg/net   Not less than 76,6 ECU but less than 78,2 ECU 22 + 16,3 Ecu/ 20,5 + 3,2 Ecu/ 100 kg/net 100 kg/net      Not less than 75 ECU but less than 76,6 ECU 22 + 16,3 Ecu/ 20,5 + 4,8 Ecu/ 100 kg/net 100 kg/net Not less than 73,4 ECU but less than 75 ECU 22 + 16,3 Ecu/ 20,5 + 6,4 Ecu/ 100 kg/net 100 kg/net _____ Less than 73,4 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ 100 kg/net 100 kg/net 26 . 6. 96 I EN | Official Journal of the European Communities 317 Annex 2 CN code Description Rate of duty autonomous (%) conventional (%) 1 2 3 4   From 1 August to 30 September : I 0809 30 41    Nectarines : I I With an entry price per 100 kg net weight of : I Il      Not less than 62,2 ECU 22 + 16,3 Ecu/ 20,5 100 kg/net Not less than 61 ECU but less than 62,2 ECU 22 + 16,3 Ecu/ 20,5 + 1,2 Ecu/ 100 kg/net 100 kg/net Not less than 59)7 ECU but iess than 61 ECU 22 + 16,3 Ecu/ 20,5 + 2,5 Ecu/ \\ 100 kg/net 100 kg/net Il      Not less than 58,5 ECU but less than 59,7 ECU 22 + 16,3 Ecu/ 20,5 + 3,7 Ecu/ | 100 kg/net 100 kg/net Il      Not less than 57,2 ECU but less than 58,5 ECU 22 + 16,3 Ecu/ 20,5 + 5 Ecu/ 100 kg/net 100 kg/net      Less than 57,2 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ Il 100 kg/net 100 kg/net 0809 30 49    Other : l \I     With an entry price per 100 kg net weight of : Not less than 62,2 ECU l IlNot less than 62 2 I 22 + 16,3 Ecu/ 20 5 100 kg/net      Not less than 61 ECU but less than 62,2 ECU 22 + 16,3 Ecu/ 20,5 + 1,2 Ecu/ Il 100 kg/net 100 kg/net \l      Not less than 59,7 ECU but less than 61 ECU 22 + 16,3 Ecu/ 20,5 + 2,5 Ecu/ Il 100 kg/net 100 kg/net      Not less than 58,5 ECU but less than 59,7 ECU 22 + 16,3 Ecu/ 20,5 + 3,7 Ecu/ \ 100 kg/net 100 kg/net Il Not less than 57,2 ECU but less than 58,5 ECU 22 + 16,3 Ecu/ 20,5 + 5 Ecu/ Il 100 kg/net 1 00 kg/net Il _____ Less than 57,2 ECU 22 + 16,3 Ecu/ 20,5 + 15,2 Ecu/ 100 kg/net 100 kg/net II   From 1 October to 3 1 December : I 0809 30 51 Nectarines 22 20,5 0809 30 59    Other 22 20,5 0809 40  Plums and sloes : I II   Plums : I 0809 40 10    From 1 January to 10 June : I _ _ _ _ From 1 January to 31 May 10 7,7 I     From 1 to 10 June 10 7,5 318 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty C N code Description autonomous (%) conventional (%) 1 2 3 4 0809 40 20    From 11 to 30 June :     With an entry price per 100 kg net weight of :      Not less than 71,3 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5      Not less than 69,9 ECU but less than 71,3 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5 + 1,4 Ecu/ 100 kg/net _____ Not less than 68,4 ECU but less than 69,9 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5 + 2,9 Ecu/ 100 kg/net      Not less than 67 ECU but less than 68,4 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5 + 4,3 Ecu/ 100 kg/net     - Not less than 65,6 ECU but less than 67 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5 + 5,7 Ecu/ 100 kg/net      Less than 65,6 ECU 8 + 12,9 Ecu/ 100 kg/net 7,5 + 12 Ecu/ 100 kg/net 0809 40 30 From 1 July to 30 September :     With an entry price per 100 kg net weight of : Not Jess than 71,3 ECU 15 + 12,9 Ecu/ 100 kg/net 14 Not less than 69,9 ECU but less than 71,3 ECU 15 + 12,9 Ecu/ 100 kg/net 14 + 1,4 Ecu/ 100 kg/net      Not less than 68,4 ECU but less than 69,9 ECU 15 + 12,9 Ecu/ 100 kg/net 14 + 2,9 Ecu/ 100 kg/net      Not less than 67 ECU but less than 68,4 ECU 15 + 12,9 Ecu/ 100 kg/net 14 + 4,3 Ecu/ 100 kg/net      Not less than 65,6 ECU but less than 67 ECU 15 + 12,9 Ecu/ 100 kg/net 14 + 5,7 Ecu/ 100 kg/net Less than 65,6 ECU 15 + 12,9 Ecu/ 100 kg/net 14 + 12 Ecu/ 100 kg/net 0809 40 40    From 1 October to 3 1 December 10 7,5 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : \ 2009 60  Grape juice (including grape must) :   Of a density exceeding 1 ,33 g/cm3 at 20 ° C : \ 2009 60 11    Of a value not exceeding 22 ECU per 100 kg net weight : \ From 1 January to 3 1 August 50+151 Ecu/hi + 25,7 Ecu/ 100 kg/net 48,3 + 146 Ecu/hi + 24,8 Ecu/ 100 kg/net From 1 September to 31 December 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 46,7 + 141 Ecu/hi + 24 Ecu/ 100 kg/net 26 . 6 . 96 I crN | Official Journal of the European Communities 319 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 2009 60 19 Other :  From 1 January to 3 1 August :   With an entry price per hi of : 50 + 151 Ecu/hi 48,3 50 + 151 Ecu/hi 48,3 + 4,7 Ecu/hi 50 + 151 Ecu/hi 48,3 + 9,5 Ecu/hi 50 + 151 Ecu/hi 48,3 + 14,2 Ecu/hi 50 + 151 Ecu/hi 48,3 + 19 Ecu/hi 50 + 151 Ecu/hi 48,3 + 146 Ecu/hi    Not less than 237,4 ECU Not less than 232,7 ECU but less than 237,4 ECU    Not less than 227,9 ECU but less than 232,7 ECU  Not less than 223,2 ECU but less than 227,9 ECU Not less than 218,4 ECU but less than 223,2 ECU    Less than 218,4 ECU  From 1 September to 3 1 December :   With an entry price per hi of : 46,750 + 151 Ecu/hi 50 + 151 Ecu/hi 50 + 151 Ecu/hi 50 + 151 Ecu/hi 50 + 151 Ecu/hi 50 + 151 Ecu/hi 46,7 + 4,6 Ecu/hi 46,7 + 9,3 Ecu/hi 46,7 + 13,9 Ecu/hi 46,7 + 18,6 Ecu/hi 46,7 + 141 Ecu/hi  Not less than 232,4 ECU Not less than 227,8 ECU but less than 232,4 ECU Not less than 223,1 ECU but less than 227,8 ECU     Not less than 218,5 ECU but less than 223,1 ECU     Not less than 213,8 ECU but less than 218,5 ECU     Less than 213,8 ECU Of a density not exceeding 1,33 g/cm3 at 20 ° C :  Of a value exceeding 18 ECU per 100 kg net weight :   Concentrated :    From 1 January to 3 1 August : _ _ _ _ With an entry price per hi of : 2009 60 51 _ _ _ _ _ Not less than 236,9 ECU      Not less than 232,2 ECU but less than 236,9 ECU Not less than 227,4 ECU but less than 232,2 ECU _ _ _ _ _ Not less than 222,7 ECU but less than 227,4 ECU      Not less than 217,9 ECU but less than 222,7 ECU _ _ _ _ _ Less than 217,9 ECU 28 + 164 Ecu/hi 27,1 28 + 164 Ecu/hi 27,1 + 4,7 Ecu/hi 28 + 164 Ecu/hi 27,1 + 9,5 Ecu/hi 28 + 164 Ecu/hi 27,1 + 14,2 Ecu/hi 28 + 164 Ecu/hi 27,1 + 19 Ecu/hi 28 + 164 Ecu/hi 27,1 + 158,5 Ecu/hi 320 i t,i&gt; i Official Journal of the European Communities 26. 6 . 96 Annex 2 Rate of duty CN code Description autonomous conventional (%)% 1 2 3 4 2009 60 51 From 1 September to 3 1 December :  With an entry price per hi of : (cont 'd) 26,1Not less than 231,4, ECU Not less than 226,8 ECU but less than 231,4 ECU Not less than 222,1 ECU but less than 226,8 ECU Not less than 217,5 ECU but less than 222,1 ECU Not less than 212,9 ECU but less than 217,5 ECU Less than 212,9 ECU 28 + 164 Ecu/hi 28 + 164 Ecu/hi 28 + 164 Ecu/hi 28 + 164 Ecu/hi 28 + 164 Ecu/hi 28+164 Ecu/hi 26,1 + 4,6 Ecu/hi 26,1 + 9,3 Ecu/hi 26,1 + 13,9 Ecu/hi 26,1 + 18,5 Ecu/hi 26,1 + 153 Ecu/hi 2009 60 59 Other :  From 1 January to 3 1 August :   With an entry price per hi of :    Not less than 48,4 ECU . . . N0t less than 47,4 ECU but less than 48,4 ECU Not less than 46,5 ECU but less than 47,4 ECU Not less than 45,5 ECU but less than 46,5 ECU Not less than 44,5 ECU but less than 45,5 ECU     Less than 44,5 ECU   From 1 September to 3 1 December : With an entry price per hi of :     Not less than 47,1 ECU     Not less than 46,2 ECU but less than 47,1 ECU Not less than 45,2 ECU but less than 46,2 ECU     Not less than 44,3 ECU but less than 45,2 ECU     Not less than 43,3 ECU but less than 44,3 ECU     Less than 43,3 ECU Of a value not exceeding 18 ECU per 100 kg net weight :  With an added sugar content exceeding 30 % by weight : Concentrated : From 1 January to 31 August 28 + 34 Ecu/hi 27,1 28 + 34 Ecu/hi 27,1 + 1 Ecu/hi 28 + 34 Ecu/hi 27,1 + 1,9 Ecu/hi 28 + 34 Ecu/hi 27,1 + 2,9 Ecu/hi 28 + 34 Ecu/hi 27,1 + 3,9 Ecu/hi 28 + 34 Ecu/hi 27,1 + 32,9 Ecu/hi 28 + 34 Ecu/hi 26,1 28 + 34 Ecu/hi 26,1 + 0,9 Ecu/hi 28 + 34 Ecu/hi 26,1 + 1,9 Ecu/hi 28 + 34 Ecu/hi 26,1 + 2,8 Ecu/hi 28 + 34 Ecu/hi 26,1 + 3,8 Ecu/hi 28 + 34 Ecu/hi 26,1 + 31,7 Ecu/hi 28 + 164 Ecu/hi 27,1 + 158,5 Ecu/hi + 25,7 Ecu/ + 24,8 Ecu/ 100 kg/net 100 kg/net 28 + 164 Ecu/hi 26,1 + 153 Ecu/hi + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 100 kg/net 2009 60 71      From 1 September to 31 December 26 . 6 . 96 i fc" i Official Journal of the European Communities 32 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 2009 60 79 Other :  From 1 January to 31 August . 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 32,9 Ecu/hi + 24,8 Ecu/ 100 kg/net 26,1+31,7 Ecu/hi + 24 Ecu/ 100 kg/net From 1 September to 3 1 December Other : - From 1 January to 31 August 2009 60 90 28 + 34 Ecu/hi 27,1 + 32,9 Ecu/hi From 1 September to 31 December 28 + 34 Ecu/hi 26,1 + 31,7 Ecu/hi 2204 2204 30 2204 30 92 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other grape must : Other :  Of a density of 1,33 g/cm3 at 20 ° C and of an actual alcoholic strength by volume not exceeding 1 % vol : Concentrated : From 1 January to 31 August : With an entry price per hi of : Not less than 236,9 ECU Not less than 232,2 ECU but less than 236,9 ECU . . . . N0t iess than 227,4 ECU but less than 232,2 ECU Not less than 222,7 ECU but less than 227,4 ECU . . . .    Not less than 217,9 ECU but less than 222,7 ECU 27,1 + 24,8 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 4,7 Ecu/hi + 24,8 Ecu/ 100 kg/net 27,1 + 9,5 Ecu/hi + 24,8 Ecu/ 100 kg/net 27,1 + 14,2 Ecu/hi + 24,8 Ecu/ 100 kg/net 27,1 + 19 Ecu/hi + 24,8 Ecu/ 100 kg/net      Less than 217,9 ECU 27,1 + 158,5 Ecu/hi + 24,8 Ecu/ 100 kg/net From 1 September to 31 December : - With an entry price per hi of : Not less than 231,4 ECU 26,1 + 24 Ecu/ 100 kg/net 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 322 EN Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description conventionalautonomous (%) (%) 1 2 3 4 2204 30 92 Not less than 226,8 ECU but less than 231,4 ECU (cont 'd) 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 26,1 + 4,6 Ecu/hi + 24 Ecu/ 100 kg/net Not less than 222,1 ECU but less than 226,8 ECU 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 26,1 + 9,3 Ecu/hi + 24 Ecu/ 100 kg/net Not less than 217,5 ECU but less than 222,1 ECU 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 26,1 + 13,9 Ecu/hi + 24 Ecu/ 100 kg/net Not less than 212,9 ECU but less than 217,5 ECU 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 26,1 + 18,5 Ecu/hi + 24 Ecu/ 100 kg/net Less than 212,9 ECU 28 + 164 Ecu/hi + 25,7 Ecu/ 100 kg/net 26,1 + 153 Ecu/hi + 24 Ecu/ 100 kg/net 2204 30 94 Other : - From 1 January to 31 August : With an entry price per hi of : Not less than 48,4 ECU 27,1 + 24,8 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net Not less than 47,4 ECU but less than 48,4 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 1 Ecu/hi + 24,8 Ecu/ 100 kg/net Not less than 46,5 ECU but less than 47,4 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 1,9 Ecu/hi + 24,8 Ecu/ 100 kg/net Not less than 45,5 ECU but less than 46,5 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 2,9 Ecu/hi + 24,8 Ecu/ 100 kg/net Not less than 44,5 ECU but less than 45,5 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 3,9 Ecu/hi 4- 24,8 Ecu/ 100 kg/net       Less than 44,5 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 27,1 + 32,9 Ecu/hi + 24,8 Ecu/ 100 kg/net 26. 6. 96 EN Official Journal of the European Communities 323 Annex 2 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 2204 30 94 (cont d) From 1 September to 31 December :  With an entry price per hi of : Not less than 47,1 ECU 26,1 + 24 Ecu/ 100 kg/net Not less than 46,2 ECU but less than 47,1 ECU Not less than 45,2 ECU but less than 46,2 ECU 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 28 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net Not less than 44,3 ECU but less than 45,2 ECU 26,1 + 0,9 Ecu/hi + 24 Ecu/ 100 kg/net 26,1 + 1,9 Ecu/hi + 24 Ecu/ 100 kg/net 26,1 + 2,8 Ecu/hi 4- 24 Ecu/ 100 kg/net 26,1 + 3,8 Ecu/hi + 24 Ecu/ 100 kg/net 26,1 + 31,7 Ecu/hi + 24 Ecu/ 100 kg/net Not less than 43,3 ECU but less than 44,3 ECU 2204 30 96 Less than 43,3 ECU Other :   Concentrated :    From 1 January to 31 August : With an entry price per hi of : Not less than 237,4 ECU Not less than 232,7 ECU but less than 237,4 ECU Not iess than 227,9 ECU but less than 232,7 ECU        Not less than 223,2 ECU but less than 227,9 ECU Not less than 218,4 ECU but less than 223,2 ECU 48,3 + 24,8 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 48,3 + 4,7 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 9,5 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 14,2 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 19 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 146 Ecu/hi + 24,8 Ecu/ 100 kg/net Less than 218,4 ECU 324 I EN I Official Journal of the European Communities 26 . 6 . 96 Annex 2 Rate of duty CN code Description autonomous conventional % (%) 1 2 3 4 2204 30 96 From 1 September to 31 December ; (cont 'd) With an entry price per hi of : Not less than 232,4 ECU 46,7 + 24 Ecu/ 100 kg/net Not less than 227,8 ECU but less than 232,4 ECU Not less than 223,1 ECU but less than 227,8 ECU 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 151 Ecu/hi + 25,7 Ecu/ 100 kg/net Not less than 218,5 ECU but less than 223,1 ECU 46,7 + 4,6 Ecu/hi + 24 Ecu/ 100 kg/net 46,7 + 9,3 Ecu/hi + 24 Ecu/ 100 kg/net 46,7 + 13,9 Ecu/hi + 24 Ecu/ 100 kg/net 46,7 + 18,6 Ecu/hi + 24 Ecu/ 100 kg/net 46,7 + 141 Ecu/hi + 24 Ecu/ 100 kg/net Not less than 213,8 ECU but less than 218,5 ECU Less than 213,8 ECU 2204 30 98 Other ; From 1 January to 31 August :  With an entry price per hi of : Not less than 48,4 ECU 48,3 + 24,8 Ecu/ 100 kg/net Not less than 47,4 ECU but less than 48,4 ECU Not less than 46,5 ECU but less than 47,4 ECU 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net 50 + 34 Ecu/hi + 25,7 Ecu/ 100 kg/net Not less than 45,5 ECU but less than 46,5 ECU 48,3 + 1 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 1,9 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 2,9 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 3,9 Ecu/hi + 24,8 Ecu/ 100 kg/net 48,3 + 32,9 Ecu/hi + 24,8 Ecu/ 100 kg/net Not less than 44,5 ECU but less than 45,5 ECU      Less than 44,5 ECU 26 . 6 . 96 Official Journal of the European Communities 325 Annex 2 II Rate of duty CN code Description conventionalII autonomous Il (%) (%) 1 2 3 4 2204 30 98      From 1 September to 3 1 December : (cont'd) Il With an entry price per hi of : I        Not less than 47,1 ECU 50 + 34 Ecu/hi 46,7 + 24 Ecu/ II|| + 25,7 Ecu/ 100 kg/net 100 kg/net        Not less than 46,2 ECU but less than 47,1 ECU 50 + 34 Ecu/hi 46,7 + 0,9 Ecu/hi II|| + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 100 kg/net        Not less than 45,2 ECU but less than 46,2 ECU 50 + 34 Ecu/hi 46,7 + 1,9 Ecu/hi II + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 1 00 kg/net        Not less than 44,3 ECU but less than 45,2 ECU 50 + 34 Ecu/hi 46,7 + 2,8 Ecu/hi III + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 100 kg/net        Not less than 43,3 ECU but less than 44,3 ECU 50 + 34 Ecu/hi 46,7 + 3,8 Ecu/hi III + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 100 kg/net        Less than 43,3 ECU 50 + 34 Ecu/hi 46,7 + 31,7 Ecu/hi III + 25,7 Ecu/ + 24 Ecu/ 100 kg/net 100 kg/net class="page"> 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 327 ANNEX 7 WTO TARIFF QUOTAS TO BE OPENED BY THE COMPETENT COMMUNITY AUTHORITIES 328 I EN I Official Journal of the European Communities 26 . 6 . 96 Annex 7 t-4 Ã  o^ z o CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 1 0102 90 05 0102 90 29 0102 90 49 0102 90 59 0102 90 69 Heifers and cows (other than for slaughter) of the following mountain breeds : grey, brown, yellow, spotted Simmental and Pinzgau 5 000 head 6 2 0102 90 05 0102 90 29 0102 90 49 0102 90 59 0102 90 69 0102 90 79 Bulls , cows and heifers (other than for slaughter) of the following mountain breeds : spotted Simmental , Schwyz and Fribourg 5 000 head 4 Animals must be covered by the follow ­ ing documents :  bulls : pedigree certificate  cows and heifers : pedigree certificate or herd book entry certificate attes ­ ting to the purity of the breed 3 0102 90 05 010290 29 0102 90 49 Live young male bovine animals of a weight not exceeding 300 kg intended for fattening 169 000 head 16 + 582 Ecu/ 1 000 kg/net Qualification for the quota is subject to conditions laid down in the relevant Community provisions 4 0104 10 30 0104 10 80 0104 20 90 Live sheep and goats 39 310 t 10 Allocated to supplying countries as fol ­ lows :  Poland 12 340 t  Rumania 1 010 t  Hungary 21 385 t  Bulgaria 4 255 t  Former Yugoslav Republic of Macedonia 215 1  Other 105 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 5 0104 10 30 0104 10 80 0104 20 90 0204 Live sheep and goats Meat of sheep or goats, fresh, chilled or frozen 800 t (carcase weight) 10 Supplying countries : Czech and Slovak Republic Qualification for the quota is subject to conditions laid down in the relevant Community provisions 6 0201 10 00 to 0201 30 00 0202 10 00 to 0202 30 90 0206 10 95 0206 29 91 'High quality' meat of bovine animals, fresh, chilled or frozen 36 300 t (product weight) 20 Allocated to supplying countries as fol ­ lows :  Argentina 17 000 t  USA/Canada 10 000 t  Australia 7 000 t  Uruguay 2 300 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 26 . 6 . 96 EN | Official Journal of the European Communities 329 Annex 7 Is o CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 7 0201 20 90 0201 30 00 0202 20 90 0202 30 10 0202 30 50 0202 3090 02061095 0206 29 91 'High quality' meat of bovine animals, fresh, chilled or frozen, answering the following definition : Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye, of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as 'high ­ quality beef 300 t 20 Qualification for the quota is subject to conditions laid down in the relevant Community provisions 8 0201 30 00 0206 10 95 Boneless 'high quality' meat, fresh or chilled, answering the following defini ­ tion : Special or good-quality beef cuts obtained from exclusively pasture ­ grazed animals, aged between 22 and 24 months, having two permanent incisors and presenting a slaughter liveweight not exceeding 460 kilograms, referred to as 'special boxed beef , cuts of which may bear the letters 'sc' (special cuts) 1 1 000 t 20 Qualification for the quota is subject to conditions laid down in the relevant Community provisions 9 0201 30 00 0202 30 90 0206 10 95 0206 29 91 Boneless 'high quality' meat , fresh, chilled or frozen, answering the follow ­ ing definition : Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary inci ­ sors but do not have more than four permanent incisor teeth, which are of a good maturity and which meet the fol ­ lowing beef carcase classification re ­ quirements : meat from B or R class carcases with rounded to straight con ­ formation and a fat-cover class of 2 or 3 ; the cuts bearing the letters 'sc' (special cuts) or an 'sc' (special cuts) label as a sign of their high quality will be boxed in cartons bearing the words 'high quality beef 5 000 t 20 Qualification for the quota is subject to conditions laid down in the relevant Community provisions 330 I EN I Official Journal of the European Communities 26 . 6 . 96 Annex 7 t_ « O^ 2 O CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 10 0201 30 00 0202 30 90 0206 10 95 0206 29 91 Boneless 'high quality' meat, fresh, chilled or frozen, answering the follow ­ ing definition : Special or good-quality beef cuts obtained from exclusively pas ­ ture-grazed animals presenting a slaughter liveweight not exceeding 460 kilograms, referred to as 'special boxed beef . These cuts may bear the letters ' sc' (special cuts) 4 000 t 20 Qualification for the quota is subject to conditions laid down in the relevant Community provisions 11 0202 10 00 to 0202 30 90 0206 29 91 Meat of bovine animals, frozen Thick skirt and thin skirt , frozen 53 000 t (boneless weight) 20 12 0202 30 90 Boneless buffalo meat, frozen 2 250 t 20 Supplying country : Australia Qualification for the quota is subject to conditions laid down in the relevant Community provisions 13 0202 20 30 0202 30 10 0202 30 50 0202 30 90 0206 29 91 Unseparated or separated forequarters of bovine animals, frozen Forequarters, whole or cut into a maxi ­ mum of five pieces, each quarter being in a single block; 'compensated' quar ­ ters in two blocks, one of which con ­ tains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece Crop, chuck and blade and brisket cuts Other Thick skirt and thin skirt, frozen 50 000 t (bone-in weight) 20 n 20+994,5 Ecu/ 1 000 kg/net (**) 20 (*) 20+1 554,3 Ecu/ 1 000 kg/net (**) 20 n 20+1 554,3 Ecu/ 1 000 kg/net (") 20 (*) 20 + 2 138,4 Ecu/ 1 000 kg/net o 20 o 20 + 2 138,4 Ecu/ 1 000 kg/net (**) The meat imported shall be used for processing (*) When the meat is intended for the manufacture of preserved food which does not contain characteris ­ tic components other than beef and jelly (**) When the meat is intended for the manufacture of products other than the preserved food referred to above The quantity may according to Commu ­ nity provisions be converted into an equivalent quantity of high quality meat Qualification for and allocation of the quota is subject to conditions laid down in the relevant Community provisions 26 . 6 . 96 1 EN 1 Official Journal of the European Communities 331 Annex 7 « OÃ  z O CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 14 0203 11 10 0203 21 10 Carcases and half-carcases of domestic swine, fresh, chilled or frozen 3 000 t 268 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 15 02031211 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 22 U 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Cuts of domestic swine, fresh, chilled or frozen, with or without bone, excluding tenderloin presented separately 1 100 t 389 Ecu/ 1 000 kg/net 300 Ecu/ 1 000 kg/net 300 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net 233 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net 389 Ecu/ 1 000 kg/net 300 Ecu/ 1 000 kg/net 300 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net 233 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net 434 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 16 0203 19 13 0203 29 15 Loins of domestic swine and cuts thereof, with bone in, fresh or chilled Bellies (streaky) of domestic swine and cuts thereof, frozen 7 000 t 0 17 0203 19 55 0203 29 55 Boneless loins and hams of domestic swine, fresh , chilled or frozen 11 334 t 250 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 18 0203 19 55 0203 29 55 Tenderloins of domestic swine, fresh, chilled or frozen 1 666 t 300 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 332 EN | Official Journal of the European Communities 26 . 6 . 96 Annex 7 O rd er N o CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 19(1 ) 0204 Meat of sheep or goats, fresh, chilled or frozen 283 825 t (carcase weight) Allocated to supplying countries as fol ­ lows : Argentina 23 000 t Australia 18 650 t Chile 3 000 t New Zealand 226 700 t Uruguay 5 800 t Iceland 600 t Poland 200 t Romania 75 t Hungary 1 150 t Bulgaria 1 250 t Bosnia Herzegovina 850 t Croatia 450 t Slovenia 50 t Former Yugoslav Republic of Macedonia 1 750 t Greenland 100 t Other 200 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 20 0 0206 29 91 Thin skirt, whole, frozen , of bovine animals 1 500 t Allocated to supplying countries as follows :  Argentina 700 t  Others 800 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 2 Chicken carcases, fresh, chilled or frozen 1 200 t Import under the Europe Agreements may be taken into account when imple ­ menting this quota 0207 U 10 0207 U 30 0207 11 90 0207 12 10 0207 12 90 131 Ecu/ 1 000 kg/net 149 Ecu/ 1 000 kg/net 162 Ecu/ 1 000 kg/net 149 Ecu/ 1 000 kg/net 162 Ecu/ 1 000 kg/net 22 Chicken cuts , fresh, chilled or frozen 800 t Import under the Europe Agreements may be taken into account when imple ­ menting this quota 0207 13 10 0207 13 20 0207 13 30 512 Ecu/ 1 000 kg/net 179 Ecu/ 1 000 kg/net 134 Ecu/ 1 000 kg/net (!) For another quota within heading No 0204, see order No 5 . (2) For other quotas within heading No 0206, see order Nos 6 to 11 and 13 . 26 . 6 . 96 i p " i Official Journal of the European Communities 333 Annex 7 U, £ oÃ  Ã  O CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 14 20 0207 14 30 0207 14 40 0207 14 60 93 Ecu/ 1 000 kg/net 301 Ecu/ 1 000 kg/net 231 Ecu/ 1 000 kg/net 504 Ecu/ 1 000 kg/net 179 Ecu/ 1 000 kg/net 134 Ecu/ 1 000 kg/net 93 Ecu/ 1 000 kg/net 231 Ecu/ 1 000 kg/net 23 0207 14 10 0207 14 50 0207 14 70 Cuts of fowls of the species Gallus dom ­ esticus, frozen : Boneless Breasts and cuts thereof Other 15 500 t 0 24 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 Turkey meat, fresh, chilled or frozen 200 t 170 Ecu/ 1 000 kg/net 186 Ecu/ 1 000 kg/net 170 Ecu/ 1 000 kg/net 186 Ecu/ 1 000 kg/net 425 Ecu/ 1 000 kg/net 205 Ecu/ 1 000 kg/net 134 Ecu/ 1 000 kg/net 93 Ecu/ 1 000 kg/net 339 Ecu/ 1 000 kg/net 127 Ecu/ 1 000 kg/net 230 Ecu/ 1 000 kg/net 415 Ecu/ Ã ¯ 000 kg/net 134 Ecu/ 1 000 kg/net 93 Ecu/ 1 000 kg/net 339 Ecu/ 1 000 kg/net 127 Ecu/ 1 000 kg/net 230 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 334 i EN I Official Journal of the European Communities 26 . 6 . 96 Annex 7 I o M *O CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 25 0207 27 10 0207 27 20 0207 27 80 Cuts of turkeys, frozen : Boneless Halves or quarters Other 2 500 t 0 26 0302 31 10 to 0302 39 99 0302 69 21 0302 69 25 0303 41 11 to 0303 49 90 0303 79 21 to 0303 79 31 Tunas (of the genus Thunnus) and fish of the genus Euthunnus 17 250 t 0 The fish shall be intended for the canning industry Qualification for the quota is subject to conditions laid down in the relevant Community provisions and to com ­ pliance with the reference price 27 0302 40 05 0302 40 98 0303 50 05 0303 50 98 0304 10 94 0304 10 96 0304 10 98 0304 90 20 0304 90 27 Herrings 34 000 t 0 Subject to compliance with the reference price 28 0302 65 20 0303 75 20 Dogfish of the species Squalus acanthias 5 000 t 6 29 0302 69 65 0303 78 10 0304 90 47 Silver hake (Merluccius bilinearis) 2 000 t 8 30 0303 29 00 Fish of the genus Coregonus 1 000 t 5,5 31 0304 20 29 Cod of the species Gadus morhua 10 000 t 8 32 0304 20 57 Frozen fillets of hake of the genus Mer ­ luccius, presented as industrial blocks, with pin bones (standard), from 1 July to 31 December 5 000 t 10 Subject to compliance with the reference price 26 . 6 . 96 EN Official Journal of the European Communities 335 Annex 7 &amp; o^ Z O CN code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 33 0304 20% Fish of the genus Allocyttus and of the species Pseudocyttus maculatus 200 t 0 34 0305 51 10 0305 51 90 0305 62 00 0305 5911 0305 59 19 0305 69 10 Cod of the species Gadus morhua and Gadus ogac Fish of the species Boreogadus saida 25 000 t 0 35 0306 19 10 Freshwater Crayfish 3 000 t 0 36 0402 10 19 Skimmed-milk powder 46 600 t 475 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 37 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 90 10 0405 90 90 Butter and other fats and oils derived from milk 2 000 t (in butter equivalent) 948 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 38 0405 10 11 0405 10 19 Butter, at least six weeks old , of a fat content by weight of not less than 80 % but less than 82 %, manufactured directly from milk or cream 76 667 t 86,88 Ecu/ 100 kg/net Butter of New Zealand origin Qualification for the quota is subject to conditions laid down in the relevant Community provisions 39 0406 10 20 040610 80 Pizza cheese, frozen, cut into pieces each weighing not more than 1 g, in containers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content, by weight, in the dry matter of 38 % or more 1 649 t 130 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 40 0406 30 10 04069007 04069012 Processed Emmentaler Emmentaler 8 200 t 719 Ecu/ 1 000 kg/net 858 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 336 I EN | Official Journal of the European Communities 26 . 6 . 96 Annex 7 &amp; O ^ Z O CN code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 41 0406 30 10 0406 90 08 0406 90 14 Processed GruyÃ ¨re GruyÃ ¨re, Sbrinz 2 200 t 719 Ecu/ 1 000 kg/net 858 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 42 0406 90 01 Cheese for processing 7 200 t 835 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 43 0406 90 01 Cheese for processing 4 500 t 17,06 Ecu/ 100 kg/net Allocated to supplying countries as fol ­ lows :  New Zealand 4 000 t  Australia 500 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 44 0406 90 21 Cheddar 5 400 t 210 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 45 0406 90 21 Whole Cheddar cheeses (of the conven ­ tional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months 10 250 t 17,06 Ecu/ 100 kg/net Allocated to supplying countries as follows :  New Zealand 7 000 t  Australia 3 250 t Qualification for the quota is subject to conditions laid down in the relevant Community provisions 46 0406 90 21 Cheddar made from unpasteurized milk, of a fat content of 50 % or more, by weight, in the dry matter, matured for at least nine months, of a free-at ­ frontier value per 100 kg net, of not less than :  334,20 Ecu in standard whole sizes  354,83 Ecu for cheeses of a net weight of not less than 500 g  368,58 Ecu for cheeses of a weight less than 500 g The expression 'standard whole sizes ' shall be taken to apply to cheeses of the  conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg  conventional flat cylindrical shape or parallelepiped shape, of a net weight of 10 kg or more 4 000 t 13,75 Ecu/ 100 kg/net Allocated to Canada as supplying coun ­ try Qualification for the quota is subject to conditions laid down in the relevant Community provisions 26 . 6 . 96 | EN [ Official Journal of the European Communities 337 Annex 7 ¢i ° u Z CN code Description Quota Rate of duty Other terms and conditionsO Ã  quantity (%) 1 2 3 4 5 6 47 0406 10 20 Fresh (unripened or uncured) cheese 10 551 t 926 Ecu/ Import under the Europe Agreements Il including whey cheese, and curd, other 1 000 kg/net may be taken into account when imple \ than pizza cheese of order No 39 menting this quota l 0406 10 80 1 064 Ecu/ \ 1 000 kg/net 0406 20 90 Other grated or powdered cheese 941 Ecu/ l 1 000 kg/net 0406 30 31 Other processed cheese 690 Ecu/ 1 000 kg/net li 0406 30 39 | 719 Ecu/ II Il 1 000 kg/net li 0406 30 90 1 029 Ecu/ li 1 000 kg/net Il 04064010 Blue-veined cheese 704 Ecu/ II li 0406 40 50 1 000 kg/net \ 0406 40 90 0406 90 09 BergkÃ ¤se and Appenzell 858 Ecu/ Il l 0406 90 16 1 000 kg/net 0406 90 18 Fromage fribourgeois, Vacherin Mont 755 Ecu/ \\ d'Or and TÃ ªte de Moine 1 000 kg/net l 0406 90 23 Edam 755 Ecu/ Il 0406 90 25 Tilsit 1 000 kg/net 0406 90 27 ButterkÃ ¤se \ 0406 90 29 Kashkaval li 0406 90 31 Feta \ 0406 90 33 \ 0406 90 35 Kefalotyri li 0406 90 37 Finlandia l 0406 90 39 Jarlsberg 0406 90 50 Cheese of sheep's milk or buffalo milk li 0406 90 61 Grana Padano , Parmigiano Reggiano 941 Ecu/ l Il 0406 90 63 Fiore Sardo , Pecorino 1 000 kg/net l l 0406 90 69 Other I 0406 90 73 Provolone 755 Ecu/ 0406 90 75 Asiago, Caciocavallo, Montasio, Ragu ­ 1 000 kg/net I li sano I II 0406 90 76 Danbo, Fontal , Fontina, Fynbo, I Havarti , Maribo, SamsÃ ¸ I 0406 90 78 Gouda I \ 0406 90 79 Esrom, Italico, Kernhem, Saint-Necta I ire, Saint- Paulin, Taleggio I \ 0406 90 81 Cantal , Cheshire, Wensleydale, Lanca ­ 755 Ecu/ I \ shire, Double Gloucester, Blarney , 1 000 kg/net I I Colby, Monterey I 0406 90 82 Camembert I 0406 90 84 Brie \ 040690 85 Kefalograviera, Kasseri I 0406 90 86 Exceeding 47 % but not exceeding 52 % I 0406 90 87 Exceeding 52 % but not exceeding 62 % I 0406 90 88 Exceeding 62 % but not exceeding 72 % I 0406 90 93 Exceeding 72 % 926 Ecu/ I \ 1 000 kg/net I 0406 90 99 Other 1 064 Ecu/ \ \ 1 000 kg/net \ 338 I EN 1 Official Journal of the European Communities 26 . 6 . 96 Annex 7 I o Ã  zO CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 48 0407 00 30 Other poultry eggs 112 000 t 152 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 49 04081180 0408 19 81 0408 19 89 0408 91 80 040899 80 Egg yolks Birds' eggs, not in shell 7 200 t (shell egg equivalent) 711 Ecu/ 1 000 kg/net 310 Ecu/ 1 000 kg/net 331 Ecu/ 1 000 kg/net 687 Ecu/ 1 000 kg/net 176 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 0711 See order No 76 50 0712 20 00 Dried onions 12 000 t 10 \ 51 0714 10 10 0714 10 91 0714 10 99 Manioc 5 500 000 t 6 Within maximum quantity of 21 mil ­ lion t over each four-year period Allocated to Thailand as supplying country Qualification for this quota is subject to conditions laid down in the relevant Community provisions 52 0714 10 91 0714 10 99 0714 9011 0714 90 19 Manioc Arrowroot, salep and similar roots and tubers with high starch content 1 352 590 t 6 Allocated to supplying countries as fol ­ lows :  Indonesia 825 000 t  Other GATT countries except Thailand 145 590 t  China 350 000 t  Other non-GATT countries 32 000 t of which 2 000 t shall be of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 53 0714 20 90 Sweet potatoes, other than for human consumption 600 000 t 0 Allocated to China Qualification for this quota is subject to conditions laid down in the relevant Community provisions 54 0714 20 90 Sweet potatoes, other than for human consumption 5 000 t 0 Allocated to countries other than China 55 0802 11 90 0802 12 90 Almonds 90 000 t 2 I 56 0803 00 19 Bananas 2 200 000 t 75 Ecu/ 1 000 kg/net EN26. 6 . 96 Official Journal of the European Communities 339 Annex 7 U Ã  O^ z o CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 57 08051001 08051005 0805 10 09 0805 10 11 0805 10 15 0805 10 19 High quality oranges 20 000 t 10 During the period 1 February to 30 April Qualification for this quota is subject to conditions laid down in the relevant Community provisions 58 0805 20 19 0805 20 29 Minneolas 15 000 t 2 During the period 1 February to 30 April Qualification for this quota is subject to conditions laid down in the relevant Community provisions 59 08053020 0805 30 30 Lemons 10 000 t 6 During the period 15 January to 14 June 60 0809 20 39 0809 20 49 Fresh (sweet) cherries 800 t Ad valorem duty reduced to 4 61 1001 10 00 Durum wheat (with a minimum vit ­ reous kernel content of 73 %) 50 000 t 0 Qualification for this quota is subject to conditions laid down in the relevant Community provisions 62 1001 10 00 1001 90 99 Quality wheat 300 000 t 0 Qualification for this quota is subject to conditions laid down in the relevant Community provisions 63 1004 00 00 Oats, having the following specifica ­ tions:  a minimum test weight of 55 kg per hectolitre  a maximum moisture level of 12 percent  a maximum admixture (e.g. foreign seeds) of 2 % (Milling oats) 21 000 t 89 Ecu/t Qualification for this quota is subject to conditions laid down in the relevant Community provisions 64 1005 90 00 Other maize 500 000 t MAX 50 Ecu/ 1 000 kg/net C ) To be imported into Portugal 65 1005 90 00 1007 00 90 Other maize Other grain sorghum 2 000 000 t 300 000 t 0 ) 0 ) To be imported into Spain In addition, the quota quantity is reduced by quantities of imports into Spain from third countries of maize gluten feed, brewer's grains and citrus pulp 66 1006 2011 to 1006 20 98 Husked (brown) rice 20 000 t 88 Ecu/t 67 1006 30 21 to 1006 30 98 Semi-milled or wholly milled rice 63 000 t Free 68 1104 22 92 1104 22 99 Other worked oats 10 000 t 0 I ( l ) The rate shall be fixed by the competent Community authorities so as to ensure that the quota will be filled . 340 1 EN I Official Journal of the European Communities 26 . 6 . 96 Annex 7 u. Ã  Z o CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 69 1108 14 00 Manioc starch 8 000 t 170,59 Ecu/ 1 000 kg/net Intended for the manufacture of :  food preparations put up for retail sale and falling within heading No 1901 or  tapioca in the form of grains or pearls put up for retail sale falling within heading No 1903 Qualification for this quota is subject to conditions laid down in the relevant Community provisions 70 1108 14 00 Manioc starch 2 000 t 170,59 Ecu/ 1 000 kg/net Intended for the manufacture of medica ­ ments falling within heading No 3003 or 3004 Qualification for this quota is subject to conditions laid down in the relevant Community provisions 71 1601 00 91 1601 00 99 Sausages, dry or for spreading, uncooked Other 600 t 747 Ecu/ 1 000 kg/net 502 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 72 1602 41 10 1602 42 10 1602 4911 160249 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 Preserved meat of domestic swine 1 220 t 784 Ecu/ 1 000 kg/net 646 Ecu/ 1 000 kg/net 784 Ecu/ 1 000 kg/net 646 Ecu/ 1 000 kg/net 646 Ecu/ 1 000 kg/net 428 Ecu/ 1 000 kg/net 375 Ecu/ 1 000 kg/net 271 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 26 . 6 . 96 Official Journal of the European CommunitiesI UN I 341 Annex 7 W Ã  3 o z CN code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 73 1605 20 10 1605 20 91 1605 20 99 Shrimps of the species Pandalus borealis, shelled, boiled, frozen, but not further prepared 500 t 0 74 1701 11 10 to 1701 99 90 Cane or beet sugar 1 304 700 t (white sugar equivalent) 0 Allocated to supplying countries as follows :  India 10 000 t  ACP countries 1 294 700 t in accordance with the provisions of the LomÃ © Convention 75 1702 50 00 Chemically pure fructose 4 504 t 20 76 Mushrooms of the genus Agaricus : 62 660 t I Quantity expressed in drained weight 2003 10 20 2003 10 30 Prepared or preserved 23 Allocated to supplying countries as follows : 071190 40 Provisionally preserved 12  Poland 33 880 t  Other countries 28 780 t 77 20091199 Frozen concentrated orange juice, with ­ out added sugar, having a degree of concentration not exceeding 50 ° Brix, in containers of two litres or less , not containing blood orange concentrate 1 500 t 13 Qualification for this quota is subject to conditions laid down in the relevant Community provisions 78 2302 30 10 2302 30 90 2302 40 10 2302 40 90 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals :  Of wheat  Of other cereals 475 000 t 30,6 Ecu/ 1 000 kg/net 62,25 Ecu/ 1 000 kg/net 30,6 Ecu/ 1 000 kg/net 62,25 Ecu/ 1 000 kg/net Qualification for this quota is subject to conditions laid down in the relevant Community provisions 79 2309 90 31 2309 90 41 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 12,5% or more of protein Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 12,5 % or more of protein and not more than 28 % of starch 20 000 t 0 342 1 EN | Official Journal of the European Communities 26 . 6 . 96 Annex 7 Ã  o^ Z O CN code Description Quota quantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 80 2309 90 31 2309 90 41 Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5% or more of protein Preparations consisting of a mixture of malt sprouts and of barley screenings before the malting process (possibly including other seeds) with barley cleanings after the malting process, and containing, by weight, 15,5% or more of protein and not more than 23 % of starch 100 000 t 0 81 35021190 3502 19 90 Other egg albumin 12 000 t (shell egg equivalent) 617 Ecu/ 1 000 kg/net 83 Ecu/ 1 000 kg/net Import under the Europe Agreements may be taken into account when imple ­ menting this quota 82 3201 90 90 Eucalyptus tanning extracts 250 t 3,2 83 4412 19 00 4412 92 99 4412 99 80 Plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm , or  sanded , of a thickness greater than 18,5 mm 650 000 m 3 0 84 4801 00 10 Newsprint 650 000 t 0 85 5306 10 11 5306 10 31 Unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number) 400 t 1,8 The products shall be used for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables Qualification for the quota is subject to conditions laid down in the relevant Community provisions 86 7018 10 11 7018 10 51 7018 10 90 Glass beads ; imitation precious and semi-precious stones 52 t 0 26 . 6 . 96 | E.1N | Official Journal of the European Communities 343 Annex 7 u £ o^ Z O CN code Description Quotaquantity Rate of duty (%) Other terms and conditions 1 2 3 4 5 6 87 7202 21 10 7202 21 90 7202 29 00 Ferro-silicon 12 600 t 0 L 88 7202 30 00 Ferro-silico-manganese 18 550 t 0 89 7202 49 10 7202 49 50 Ferro-chromium containing not more than 0,10% by weight of carbon, and more than 30 % but not more than 90 % of chromium 2 950 t 0 class="page"> 26 . 6 . 96 I EN I Official Journal of the European Communities 345 ANNEX 8 HEADINGS OR SUBHEADINGS WHICH INCLUDE VARIOUS CONCESSIONS GRANTED UNDER THE ARTICLE XXIV :6 NEGOCIATIONS IN THE GATT EN346 Official Journal of the European Communities 26 . 6 . 96 Annex 8 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 0303 80 00 (i ) Hard and soft roes for the manufacture of deoxyribonucleic acid or protamine sulphate (2) 14 0 0810 50 00(3) From 15 May to 15 November 11 9,5 1605 30 00(4) Lobster meat, cooked, for the manufacture of lobster butter or of lobster pastes, pÃ ¢tÃ ©s, soups or sauces (2) 20 0 2712 20 00(5) Synthetic paraffin wax of a molecular weight of 460 or more but not exceeding 1 560 10 0 2712 90 90 (6) Blend of 1 -alkenes containing by weight 80 % or more of 1 -alkenes of a chain-length of 24 carbon atoms or more but not exceeding 28 carbon 10 0 2804 29 00O Helium . . . . 11 0 2810 00 00 (8) Diboron trioxide 8 0 2819 90 00O Chromium dioxide 15 3,7 2820 90 00 (10) Manganese oxide containing by weight 77 % or more of manganese 15 0 2825 90 10(H ) Calcium hydroxide, of a purity of 98 % or more calculated on the dry weight, in the form of particles of which :  not more than 1 % by weight have a particle-size exceeding 75 micrometres and  not more than 4 % by weight have a particle-size of less than 1,3 micrometre 10 0 2840 19 00 (12) Disodium tetraborate pentahydrate 12 0 2902 90 90(13) Vinyltoluenes 16 0 2902 90 90(11) 1,3-Diisopropylbenzene 16 0 ( 1 ) Taric codes 0303 80 00*30 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) Taric code 0810 50 00*40 . (") Taric code 1605 30 00*10 . (5) Taric code 2712 20 00*10 . (6) Taric code 2712 90 90*20 . (7) Taric code 2804 29 00*10 . ( ») Taric code 2810 00 00*10 . ( «) Taric code 2819 90 00*10 . (&lt; o) Taric code 2820 90 00* 10 . (") Taric code 2825 90 10*10 . ( 12) Taric code 2840 19 00*10 . ( 13) Taric code 2902 90 90*10. ( 14) Taric code 2902 90 90*60 . 26. 6. 96 I EN | Official Journal of the European Communities 347 Annex 8 I Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 2903 30 38 (i ) Dibromomethane 23 0 2905 16 90 (2) Octan-2-ol 18 0 2905 39 90 (3) Butane- 1 ,3-diol 19 0 2905 39 90 (4) 2,4,7 ,9-Tetramethyldec-5-yne-4,7-diol 19 0 2907 15 00 (5) 1-Naphthol 18 0 2909 30 39(6) 1,2-Bis (2,4,6-tribomophenoxy)ethane, for the manufacture of acrylonitrile ­ butadiene-styrene (ABS) (7) 16 0 2909 49 10 (8) 2-(2-Chloroethoxy)ethanol 20 0 2914 19 00 (9) 5-Methylhexan-2-one 15 0 2914 69 00 (i ») 1,4-Naphtoquinone 17 0 2915 6010 (H) l-Isopropyl-2,2,-dimethyltrimethylene diisobutyrate 15 0 2916 19 90 (12) Crotonic acid 15 0 2917 13 00 i") Sebacic acid 14 0 2917 39 10(i4) Ester or anhydride of tetrabromophthalic acid 18 0 2917 39 90 ( » 5) Benzene-l,2,4-tricarboxylic acid 18 0 2917 39 90(16) Isophthaloyl dichloride, containing by weight 0,8 % or less of terephthaloyl dichloride 18 0 2917 39 90 p) Naphtalene-l,4,5,8-tetracarboxylic acid 18 0 2917 39 90 (") Tetrachlorophtalic anhydride 18 0 2917 39 90 (i ') Sodium 3,5-Bis(methoxycarbonyl)benzenesulphonate 18 0 2918 19 90 (20) 2,2-bis(hydroxymethyl)propionic acid 15 0 ( 1 ) Taric code 2903 30 38*10 . (2) Taric code 2905 16 90*10. (3) Taric code 2905 39 90*10 . (&lt;) Taric code 2905 39 90*20 . (5) Taric code 2907 15 00*10 . (6) Taric code 2909 30 39*20 . (7) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (8) Taric code 2909 49 10*20 . (9) Taric code 2914 19 00*10 . ( 10) Taric code 2914 69 00*10 . ( 11 ) Taric code 2915 60 10*10 . ( 12) Taric code 2916 19 90*30 . (") Taric code 2917 13 00*10 . ( I ") Taric code 2917 39 10*10 . ( is) Taric code 2917 39 90*10 . ( ,6) Taric code 2917 39 90*15 . (") Taric code 2917 39 90*25 . ( 18) Taric code 2917 39 90*30 . ( 19) Taric code 2917 39 90*70 . (20) Taric code 2918 19 90*20 . 348 I fc" I Official Journal of the European Communities 26. 6 . 96 Annex 8 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 2918 90 00 ( i ) 2,6-Dimethoxybenzoic acid 17 0 2918 90 00 (2) Dicamba (ISO) 17 0 2918 90 00 0 Sodium phenoxyacetate 17 0 2921 19 90 (4) 1,1,3,3-Tetramethylbutylamine 14 0 2921 30 90 (5) Cyclohex-l,3-ylenediamine ( 1,3-diaminocyclohexane) 16 0 2921 51 10 (6) /n-Phenylenediamine, of a purity by weight of 99 % or more and contain ­ ing :  1 % or less by weight of water, \  200 mg/kg or less of o-phenylenediamine l \ and l  450 mg/kg or less of /?-phenylenediamine 14 0 2921 59 00Ã /n-Phenylenebis(methylamine) 16 0 292159 00(8) 2,2'-Dichloro-4,4'-methylenedianiline 16 0 2921 59 00 0 4,4'-Bi-o-toluidine 16 0 2921 59 00 (! 0) 1,8-Naphtylenediamine 16 0 2922 49 80 0 1 ) Ã -Alanine 17 0 2926 90 90 ( 12) Isophtalonitrite 17 6 2928 00 00 ( 13) N,iV-Bis(2-methoxyethyl)hydroxylamine 17 0 2930 90 95 (14) 2,2'-Thiodiethyl bis[3-(3,5-di-fÃ ³rÃ ­-butyl-4-hydroxyphenyl)propionate] 18 0 2930 90 95 ( 15) Mixture of isomers consisting of 4-methyl-2,6-bis(methylthio)- /n-pheny ­ lenediamine and 2-methyl-4,6-bis(methylthio)-m-phenylenediamine 18 0 2932 29 90 (&gt; 6) 1 -Hydroxy-4-[ 1 -(4-hydroxy-3-methoxycarbonyl- 1 -naphtyl)-3-oxo- 1 H, 3 H ­ benzo(de)isochromÃ ¨ne-l-yl]-6-octadecyloxy-2-naphtoic acid 16 0 2932 29 90 (&gt;?) 3'-Chloro-6'-cyclohexylaminospiro[isobenzofuran- 1 (3 H), 9'-xanthen]-3-one . 16 0 2932 29 90 ( «) 6'-( JV-Ethyl-/&gt;-toluidino)-2'-methylspiro[isobenzofuran- 1 (3 H), 9'-xanthen]- 16 0 2932 29 90 ( I9) Methyl 6-docosyloxy- 1 -hydroxy-4-[ 1 -(4-hydroxy-3-methyl- 1 -phenanthryl)- 3-oxo-l H, 3 i/-naphto(l,8- Ci/)pyran-l-yl]naphtalene-2-carboxylate 16 0 2933 39 80 (20) 2,3,5,6-Tetrachloropyridine 16 0 1 ) Taric code 2918 90 00*50 . 2) Taric code 2918 90 00*70 . 3) Taric code 2918 90 00*75 . 4) Taric code 2921 19 90*20 . 5) Taric code 2921 30 90*10 . 6) Taric code 2921 51 10*10 . 7) Taric code 2921 59 00*20 . ») Taric code 2921 59 00*30 . (9) Taric code 2921 59 00*40 . ( » 0) Taric code 2921 59 00*50 . ( U ) Taric code 2922 49 80*20 . ( 12) Taric code 2926 90 90*30 . ( 13) Taric code 2928 00 00*70 . ( ii) Taric code 2930 90 95*01 . ( 15) Taric code 2930 90 95 13 . ( 16) Taric code 2932 29 90*20 . ( 17) Taric code 2932 29 90*40 . (" 8) Taric code 2932 29 90*60 . ( 19) Taric code 2932 29 90*85 . (20) Taric code 2933 39 80*06 . 26 . 6 . 96 I ^ I Official Journal of the European Communities 349 Annex 8 ll Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 2933 39 80 ( ») 3,6-Dichloropyridine-2-carboxylic acid 16 0 2933 39 80 (2) 2-Hydroxyethylammonium 3,6-Dichloropyridine-2-carboxylate 16 0 2933 39 80 (3) 2-Butoxyethyl (3,5,6-trichloro-2-pyridyloxy)acetate 16 0 2933 39 80 (4) 3,5-Dichloro-2,4,6-trifluoropyridine 16 0 2933 39 80 (5) Fluroxypyr (ISO), methyl ester 16 4 2933 39 80 (6) 4-Methylpyridine 16 0 2933 59 80 (?) l,4-Diazabicyclo(2.2.2)octane (triethylenediamine) 18 0 2933 69 90 (8) 2,6-Di-feri-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-ylamino]phenol 16 0 2933 90 80O 2,4-Di-ierf-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 16 0 2934 90 99 (10) Salts and esters of (6R, 7 /?)-3-acetoxymethyl-7-[(i?)-2-formyloxy-2-phenyl ­ acetamido]-8-oxo-5-thia-l-aza bicyclo[4.2.0]oct-2-ene-2-carboxylic acid .... 16 0 2934 90 99Ã 11 ) l-[2-(l,3-Dioxan-2-yl)ethyl]-2-methylpyridinium bromide 16 0 2935 00 00 ( 12) 3-{l-[7-(Hexadecylsulphonylamino)-l /Ã ­-indole-3-yl]-3-oxo-l H, 3 H · naphto(l,8-cd)pyran-l-yl}-jV,A':-dimethyl-l //-indole-7-sulphonamid 18 0 2935 00 00 ( 13) Metosulam (ISO) 18 0 3207 40 90 ( 14) Glass, in the form of flakes of a length of 0,1 mm or more but not exceeding 3,5 mm and of a thickness of 2 micrometres or more but not exceeding 5 micrometres 8 0 3207 40 90 ( 15) Glass, in the form of powder or granules, containing by weight 99 % or more of silicon dioxide 8 0 3208 90 10 (16) Polyurethane of 2,2' -( tert-butylimino)diethanol and 4,4'-methylenedicyclo ­ hexyl diisocyanate, in the form of a solution in JV,JV-dimethylacetamide containing by weight 48 % or more of polymer 19 0 3208 90 10 07) Copolymer of / »-cresol and divinylbenzene , in the form of a solution in Ã Ã ,N-dimethylacetamide containing by weight 48 % or more of polymer . . . 19 0 3402 1100 0 ») Aqueous solution containing by weight 30 % or more but not more than 50 % of disodium alkyl [oxydi(benzenesulphonate)] 17 0 3507 90 00 ( 19) Lipoprotein lipase 13 0 3507 90 00 (2 °) Aspergillus alkaline protease 13 0 ( 1 ) Taric code 2933 39 80*11 . (2) Taric code 2933 39 80*12. (3) Taric code 2933 39 80*15 . (4) Taric code 2933 39 80*17 . (5) Taric code 2933 39 80*24. (6) Taric code 2933 39 80*27 . (7) Taric code 2933 59 80*20. (8) Taric code 2933 69 90*10. (9) Taric code 2933 90 80*15 . (10) Taric code 2934 90 99*16. (") Taric code 2934 90 99*36. (12) Taric code 2935 00 00*35 . ( 13) Taric code 2935 00 00*65 . ( 14) Taric code 3207 40 90*10. ( 15) Taric code 3207 40 90*20 . ( 16) Taric code 3208 90 10*10. ( i ?) Taric code 3208 90 10*20. (18) Taric code 3402 1 1 00*10 . ( i «) Taric code 3507 90 00*40. (20) Taric code 3507 90 00*60 . 350 EN Official Journal of the European Communities 26 . 6 . 96 Annex 8 I Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 3702 3190(i) Colour negative film :  of a width of 75 mm or more but not exceeding 105 mm and  of a length of 100 m or more for the manufacture of instant-picture film-packs (2) 20 0 3812 20 00O Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl-2,2-dimet ­ hylpropyl phtalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phta ­ 18 0 3815 19 00 (4) Catalyst, in the form of grains of which 90 % or more by weight have a particle-size not exceeding 10 micrometres, consisting of a mixture of oxides on a magnesium-silicate support, containing by weight :  20 % or more but not more than 35 % of copper and  2 % or more but not more than 3 % of bismuth , and of an apparent specific gravity of 0,2 or more but not exceeding 1,0 . . 14 0 3815 90 00 (5) Catalyst consisting of ethyltriphenylphosphonium acetate in the form of a solution in methanol 14 0 3824 90 60 (6) Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried, for use in the manufacture of human medicaments of No 3004 (2) 18 0 3824 90 60 (7) Intermediate products from the manufacture of monensin salts 18 0 3824 90 90 (8) Lithium niobate wafers, undoped 18 0 3824 90 90O Mixture of amines derived from dimerized fatty acids, of an average molecular weight of 520 or more but not exceeding 550 18 0 3824 90 90 0 °) 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine, in the form of a solution in 18 0 3901 20 00 i11 ) Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,958 or more at 23 °C, containing :  50 mg/kg or less of aluminium,  2 mg/kg or less of calcium,  2 mg/kg or less of chromium,  2 mg/kg or less of iron,  2 mg/kg or less of nickel ,  2 mg/kg or less of titanium and  8 mg/kg or less of vanadium, for the manufacture of chlorosulphonated polyethylene (2) 20 0 ( ¢) Taric code 3702 31 90 10. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3) Taric code 3812 20 00*10. (4) Taric code 3815 19 00*01 . (5) Taric code 3815 90 00*40. (6) Taric code 3824 90 60*01 . (?) Taric code 3824 90 60*05 . (8) Taric code 3824 90 90*06 . ( «) Taric code 3824 90 90*09. (' «) Taric code 3824 90 90*17 . ( ») Taric code 3901 20 00*40. 26. 6 . 96 1 EN | Official Journal of the European Communities 351 Annex 8 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 3901 90 00 i1 ) Ionomer resin consisting of a salt of a terpolymer of ethylene with isobutyl acrylate and methacrylic acid 21 0 3901 90 00 (2) A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 21 0 3902 90 00 (3) A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight 35 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 21 0 3902 90 00 (4) Polybut-l-ene, a copolymer of but- 1 -ene with ethylene containing by weight 10 % or less of ethylene, or a blend of polybut-l-ene with polyethylene and/or polypropylene containing by weight 10 % or less of polyethylene and/or 25 % or less of polypropylene, in one of the forms mentioned in note 6 (b) to Chapter 39 20 0 3903 90 00(5) Copolymer, solely of styrene with allyl alcohol , of an acetyl value of 175 or more 20 0 3903 90 00(6) Brominated polystyrene, containing by weight 58 % or more but not more than 71 % of bromine, in one of the forms mentioned in note 6(b) to Chapter 39 20 0 3904 50 00 (7) Copolymer of vinylidene chloride with acrylonitrile, in the form of expansible beads of a diameter of 4 micrometres or more but not more than 20 micrometres 20 0 3904 69 00 (8) Polyvinyl fluoride, in one of the forms mentioned in note 6 (b) to Chapter 39 22 0 3905 99 00 (9) Polyvinyl formal), in one of the forms mentioned in note 6(b) to Chapter 39, of a molecular weight of 10 000 or more but not exceeding 40 000 and containing by weight :  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 21 0 3906 90 00 (1 (&gt;) Poly[jV-(3-hydroxyimino- 1 , 1 -dimethylbutyl)acrylamide] 21 0 (') Taric code (2) Taric code (3) Taric code (4) Taric code (5) Taric code (6) Taric code (7) Taric code (8) Taric code (9) Taric code ( ,0) Taric code 3901 90 00*93 . 3901 90 00*95 . 3902 90 00*91 . 3902 90 00*96 . 3903 90 00*10. 3903 90 00*30 . 3904 50 00*91 . 3904 69 00*93 . 3905 99 00*91 . 3906 90 00*10. 352 EN Official Journal of the European Communities 26 . 6 . 96 Annex 8 \ Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 3906 90 00 i 1 ) Copolymer of 2-diisopropylaminoethyl methacrylate with decyl methacry ­ late, in the form of a solution in N, N-dimethylacetamide containing by weight 55 % or more of copolymer 21 0 3906 90 00 (2) Copolymer of acrylic acid with 2-ethylhexyl acrylate, containing by weight 10 % or more but not more than 1 1 % of 2-ethylhexyl acrylate 21 0 3906 90 00 (3) Copolymer of acrylonitrile with methyl acrylate, modified with polybuta ­ diene-acrylonitrite (NBR) 21 0 3906 90 00(4) Polymerization product of acrylic acid with alkyl methacrylate and small quantities of other monomers, for use as a thickener in the manufacture of textile printing pastes (5) 21 0 3906 90 00 (6) Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent , containing by weight 50 % or more of methyl acrylate, whether or not compounded with silica 21 5 3907 20 90 (7) Copolymer of l-chloro-2,3-epoxypropane with ethylene oxide 20 0 3907 99 10(8) Polyethylene naphthalene-2,6-dicarboxylate) 20 0 3907 99 90 (9) Polyethylene naphthalene-2,6-dicarboxylate) 20 0 3909 50 00 (10) Polyurethane of 2,2'-(ter/-butylimino)diethanol and 4,4'-methylenedicyclo ­ hexyl diisocyanate, in the form of a solution in N, Ã -diamethylacetamide containing by weight 48 % or more of polymer 20 0 3911 90 10C 1 ) Poly(oxy- 1 ,4-phenylenesulphonyl- 1 ,4-phenyleneoxy-l ,4-phenyleneisopro ­ pylidene-l,4-phenylene), in one of the forms mentioned in note 6(b) to Chapter 39 20 3,5 (') Taric code 3906 90 00*20. (2) Taric code 3906 90 00*30. (3) Taric code 3906 90 00*40. ( ¦) Taric code 3906 90 00*50. (s) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (6) Taric code 3906 90 00*60. C) Taric code 3907 20 90*80. (8) Taric code 3907 99 10*20. (9) Taric code 3907 99 90*20. (10) Taric code 3909 50 00*10. (") Taric code 3911 90 10*10. 26. 6 . 96 i c" i Official Journal of the European Communities 353 Annex 8 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 391190 10(1) Poly(thio-l,4-phenylene) 20 0 391190 90(2) Copolymer of /vcresol and divinylbenzene, in the form of a solution in N.N-dimethylacetamide, containing by weight 48 % or more of polymer . . . 21 0 391190 90 (3) Hydrogenated copolymers of vinyltoluene and a-methylstyrene 21 0 3912 39 90 (4) Hydroxypropylcellulose 19 0 3920 10 22 (5) Polyethylene film, of a thickness of 20 micrometres or more but not exceeding 40 micrometres, for the production of photo-resist film used in the manufacture of semiconductors or printed circuits (6) 23 0 3920 10 80 (7) Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 23 0 3920 59 00 (8) Copolymer of acrylic and methacrylic esters , in the form of film of a thickness not exceeding 150 micrometres 21 0 3920 62 10 (9) Polyethylene terephtalate film , of a thickness of 72 micrometres or more but not exceeding 79 micrometres, for the manufacture of flexible magnetic disks (6) 20 0 3920 62 10 (* °) Polyethylene terephtalate film , of a thickness of 100 micrometres or more but not exceeding 150 micrometres, for the manufacture of photopolymer printing plates (6) 20 0 3920 99 19(H) Polyimide sheet and strip, uncoated, or coated or covered solely with 20 0 ( 1 ) Taric code 3911 90 10*30. (2) Taric code 3911 90 90*86 . 0 Taric code 3911 90 90*88. ( «) Taric code 3912 39 90*20. (5) Taric code 3920 10 22*92 . (6) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (7) Taric code 3920 10 80*93 . (8) Taric code 3920 59 00*10. O Taric code 3920 62 10*15 . ( » 0) Taric code 3920 62 10*35 . (") Taric code 3920 99 19*10 . 354 1 EN I Official Journal of the European Communities 26 . 6 . 96 Annex 8 Rate of duty CN code Description I ll autonomous conventional I (%) (%) 1 2 3 4 3920 99 50 C 1 ) Polyvinyl fluoride sheet 21 0 3920 99 50 (2) Ion-exchange membranes of fluorinated plastic material , for use in chlor ­ I alkali electrolytic cells (3) 21 0 3920 99 50 (4) Biaxially-orientated polyvinyl alcohol film , containing by weight 97 % or I I more of polyvinyl alcohol, uncoated, of a thickness not exceeding 1 mm . . 21 0 392190 50 (5) Polyimide sheet and strip, uncoated or coated or covered solely with I plastic 20 0 3921 90 60 (6) Ion-exchange membranes of fluorcoated plastic material , for use in chlor ­ I alkali electrolytic cells (3) 21 0 8542 14 25 (7) UV erasable, programmable, read only memories (Eproms) 21 free 8701 30 00 (8) Snowgroomers 20 0 8703 10 10 (9) Vehicles specially designed for travelling on snow 20 5 ( i ) Taric code 3920 99 50*21 . I (2) Taric code 3920 99 50*22 . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( «) Taric code 3920 99 50*23 . (5) Taric code 3921 90 50*20. (6) Taric code 3921 90 60*25 . C) Taric code 8542 14 25*07 . (8) Taric code 8701 30 00*10 . (9) Taric code 8703 10 10*30 . I